        Case
         Case1:17-cv-02989-AT
              1:17-cv-02989-AT Document
                                Document945
                                         944 Filed
                                              Filed10/05/20
                                                    10/05/20 Page
                                                              Page11ofof221
                                                                         1

                           UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                    2211 UNITED STATES COURTHOUSE
                                       75 TED TURNER DRIVE, SW
                                     ATLANTA, GEORGIA 30303-3361
JAMES N. HATTEN                                                                    DOCKETING SECTION
DISTRICT COURT EXECUTIVE                                                            404-215-1655
 AND CLERK OF COURT
                                          October 5, 2020

Clerk of Court
U.S. Court of Appeals, Eleventh Circuit
56 Forsyth Street, N.W.
Atlanta, Georgia 30303

        U.S.D.C. No.: 1:17-cv-2989-AT
        U.S.C.A. No.: 00-00000-00
        In re:        Donna Curling et al v. Brad Raffensperger et al
        Enclosed are documents regarding an appeal in this matter. Please acknowledge
receipt on the enclosed copy of this letter.

   X
        Certified Notice of Appeal, Docket Sheet, Judgment and/or Order appealed
        enclosed.

   X    This is not the first notice of appeal. Other notices were filed on: 9/18/18; USCA
        Case No. 18-13951-DD.

        There is no transcript.

   X    The court reporter is Shannon Welch.

        There is sealed material as described below: .

        Other: .

   X    Fee paid electronically on 10/2/20. (Receipt# AGANDC-10221062)

        Appellant has been leave to appeal in forma pauperis.

        This is a bankruptcy appeal. The Bankruptcy Judge is .

        The Magistrate Judge is .

   X    The District Judge is Amy Totenberg.

        This is a DEATH PENALTY appeal.

                                                              Sincerely,

                                                              James N. Hatten
                                                              District Court Executive
                                                              and Clerk of Court

                                                        By: /s/P. McClam
                                                            Deputy Clerk
Enclosures




                                                                                                       221
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 2 of 221


                                        4months,APPEAL,ATLC1,NeedJgm,PROTO,REOPEN,SUBMDJ
                               U.S. District Court
                      Northern District of Georgia (Atlanta)
                 CIVIL DOCKET FOR CASE #: 1:17−cv−02989−AT

Curling et al v. Raffensperger et al                        Date Filed: 08/08/2017
Assigned to: Judge Amy Totenberg                            Jury Demand: Plaintiff
Case in other court: USCA− 11th Circuit, 18−13951−DD        Nature of Suit: 440 Civil Rights: Other
                      Superior Court of Fulton County,      Jurisdiction: Federal Question
                      2017cv292233
Cause: 28:1443(1)Removal from State Court − Civil Rights
Plaintiff
Donna Curling                                 represented by David D. Cross
an individual                                                Morrison & Foerster, LLP−DC
                                                             2000 Pennsylvania Avenue, NW
                                                             Washington, DC 20006
                                                             202−887−1500
                                                             Email: dcross@mofo.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Eileen M. Brogan
                                                            Morrison & Foerster, LLP−DC
                                                            2000 Pennsylvania Avenue, NW
                                                            Washington, DC 20006
                                                            202−887−1500
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                            John P. Carlin
                                                            Morrison & Foerster, LLP−DC
                                                            2000 Pennsylvania Avenue, NW
                                                            Washington, DC 20006
                                                            202−887−1500
                                                            Email: JCarlin@mofo.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Lyle F. Hedgecock
                                                            Morrison & Foerster, LLP−DC
                                                            2000 Pennsylvania Avenue, NW
                                                            Washington, DC 20006
                                                            202−887−1500
                                                            Fax: 202−887−0763
                                                            Email: lhedgecock@mofo.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                                                                      1
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 3 of 221




                                          Mary G. Kaiser
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1500
                                          Email: mkaiser@mofo.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Robert W. Manoso
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1500
                                          Email: RManoso@mofo.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Robert Alexander McGuire , III
                                          Robert McGuire Law Firm
                                          113 Cherry Street #86685
                                          Seattle, WA 98104−2205
                                          253−267−8530
                                          Fax: 253−267−8530
                                          Email: ram@lawram.com
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Veronica Ascarrunz
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1500
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Aaron Wright
                                          Holcombe and Ward, LLP
                                          Suite 400
                                          3399 Peachtree Road, NE
                                          Atlanta, GA 30326
                                          404−601−2803
                                          Email: aaron@holcombward.com
                                          TERMINATED: 12/21/2017

                                          Adam Martin Sparks
                                          Krevolin & Horst, LLC
                                          One Atlantic Center
                                          1201 West Peachtree Street
                                          Suite 3250


                                                                           2
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 4 of 221


                                          Atlanta, GA 30309
                                          404−888−9700
                                          Email: sparks@khlawfirm.com
                                          ATTORNEY TO BE NOTICED

                                          Bruce P. Brown
                                          Bruce P. Brown Law
                                          Suite 6
                                          1123 Zonolite Road, NE
                                          Atlanta, GA 30306
                                          404−881−0700
                                          Fax: .
                                          Email: bbrown@brucepbrownlaw.com
                                          ATTORNEY TO BE NOTICED

                                          Bryan Myerson Ward
                                          Holcomb + Ward, LLP
                                          Suite 400
                                          3399 Peachtree Rd., N.E.
                                          Atlanta, GA 30326
                                          404−892−5695
                                          Fax: 404−393−1554
                                          Email: bryan.ward@holcombward.com
                                          TERMINATED: 02/05/2018

                                          Cameron A. Tepfer
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1594
                                          Email: ctepfer@mofo.com
                                          TERMINATED: 09/03/2019

                                          Cary Ichter
                                          Ichter Davis, LLC
                                          One Tower Place, Suite 1530
                                          3340 Peachtree Rd., NE
                                          Atlanta, GA 30326−1084
                                          404−869−7600
                                          Fax: 404−869−7610
                                          Email: cichter@ichterdavis.com
                                          ATTORNEY TO BE NOTICED

                                          Catherine L. Chapple
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1500
                                          Email: CChapple@mofo.com
                                          TERMINATED: 08/28/2020

                                          Edward Bruce Schwartz


                                                                              3
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 5 of 221


                                          Steptoe & Johnson−DC
                                          1330 Connecticut Avenue, N.W.
                                          Washington, DC 20036−1795
                                          202−429−6220
                                          Email: eschwartz@steptoe.com
                                          TERMINATED: 01/18/2018

                                          Halsey G. Knapp , Jr
                                          Krevolin & Horst, LLC
                                          One Atlantic Center, Ste 3250
                                          1201 West Peachtree St., NW
                                          Atlanta, GA 30309
                                          404−888−9700
                                          Fax: 404−888−9577
                                          Email: hknapp@khlawfirm.com
                                          ATTORNEY TO BE NOTICED

                                          Jane P. Bentrott
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1500
                                          Email: jbentrott@mofo.com
                                          TERMINATED: 08/28/2020

                                          Joe Robert Caldwell , Jr.
                                          Steptoe & Johnson−DC
                                          1330 Connecticut Avenue, N.W.
                                          Washington, DC 20036−1795
                                          202−429−6455
                                          Fax: .
                                          Email: jcaldwell@Steptoe.com
                                          TERMINATED: 01/18/2018

                                          Marcie Brimer
                                          Morrison & Foerster, LLP−DC
                                          2000 Pennsylvania Avenue, NW
                                          Washington, DC 20006
                                          202−887−1500
                                          TERMINATED: 08/28/2020
                                          PRO HAC VICE

                                          Marvin Lim
                                          3455 Peachtree Road, NE
                                          Suite 500
                                          Atlanta, GA 30326
                                          404−601−2803
                                          Email: marvin@holcombward.com
                                          TERMINATED: 12/21/2017

                                          William Brent Ney
                                          Ney Hoffecker Peacock & Hayle, LLC


                                                                               4
       Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 6 of 221


                                                       265 South Culver St.
                                                       Lawrenceville, GA 30046
                                                       404−842−7232
                                                       Fax: 770−637−5057
                                                       Email: william@neyrhein.com
                                                       ATTORNEY TO BE NOTICED

Plaintiff
Coalition for Good Governance            represented by David R. Brody
a non−profit corporation organized and                  Lawyers' Committee for Civil Rights
existing under Colorado Law                             Under Law
                                                        Suite 900
                                                        1500 K. Street NW
                                                        Washington, DC 20005
                                                        202−662−8320
                                                        Email: dbrody@lawyerscommittee.org
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                       Ezra David Rosenberg
                                                       Lawyers' Committee for Civil Rights
                                                       Under Law
                                                       Suite 900
                                                       1500 K. Street NW
                                                       Washington, DC 20005
                                                       202−662−8345
                                                       Email: erosenberg@lawyerscommittee.org
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Jacob Paul Conarck
                                                       Lawyers' Committee for Civil Rights
                                                       Under Law
                                                       Suite 900
                                                       1500 K. Street NW
                                                       Washington, DC 20005
                                                       202−650−1736
                                                       Email: jconarck@lawyerscommittee.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       John Michael Powers
                                                       Lawyers' Committee for Civil Rights
                                                       Under Law
                                                       Suite 900
                                                       1500 K. Street NW
                                                       Washington, DC 20005
                                                       202−662−8389
                                                       Fax: .
                                                       Email: jpowers@lawyerscommittee.org

                                                                                                5
       Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 7 of 221


                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Robert Alexander McGuire , III
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                 Aaron Wright
                                                 (See above for address)
                                                 TERMINATED: 12/21/2017

                                                 Bruce P. Brown
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Bryan Myerson Ward
                                                 (See above for address)
                                                 TERMINATED: 02/05/2018

                                                 Cary Ichter
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Edward Bruce Schwartz
                                                 (See above for address)
                                                 TERMINATED: 11/29/2017

                                                 Joe Robert Caldwell , Jr.
                                                 (See above for address)
                                                 TERMINATED: 11/29/2017

                                                 Marvin Lim
                                                 (See above for address)
                                                 TERMINATED: 12/21/2017

                                                 William Brent Ney
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Plaintiff
Donna Price                          represented by David D. Cross
an Individual                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 Eileen M. Brogan
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                                                  6
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 8 of 221




                                          John P. Carlin
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Lyle F. Hedgecock
                                          (See above for address)
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Mary G. Kaiser
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Robert W. Manoso
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Robert Alexander McGuire , III
                                          (See above for address)
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Veronica Ascarrunz
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Aaron Wright
                                          (See above for address)
                                          TERMINATED: 12/21/2017

                                          Adam Martin Sparks
                                          (See above for address)
                                          ATTORNEY TO BE NOTICED

                                          Bruce P. Brown
                                          (See above for address)
                                          ATTORNEY TO BE NOTICED

                                          Bryan Myerson Ward
                                          (See above for address)
                                          TERMINATED: 02/05/2018

                                          Cameron A. Tepfer
                                          (See above for address)
                                          TERMINATED: 09/03/2019


                                                                           7
       Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 9 of 221




                                                 Cary Ichter
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Catherine L. Chapple
                                                 (See above for address)
                                                 TERMINATED: 08/28/2020

                                                 Edward Bruce Schwartz
                                                 (See above for address)
                                                 TERMINATED: 01/18/2018

                                                 Halsey G. Knapp , Jr
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Jane P. Bentrott
                                                 (See above for address)
                                                 TERMINATED: 08/28/2020

                                                 Joe Robert Caldwell , Jr.
                                                 (See above for address)
                                                 TERMINATED: 01/18/2018

                                                 Marcie Brimer
                                                 (See above for address)
                                                 TERMINATED: 08/28/2020
                                                 PRO HAC VICE

                                                 Marvin Lim
                                                 (See above for address)
                                                 TERMINATED: 12/21/2017

                                                 William Brent Ney
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Plaintiff
Jeffrey Schoenberg                   represented by David D. Cross
an individual                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 Eileen M. Brogan
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                 John P. Carlin
                                                 (See above for address)

                                                                              8
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 10 of 221


                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Lyle F. Hedgecock
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Mary G. Kaiser
                                           (See above for address)
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Robert W. Manoso
                                           (See above for address)
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Robert Alexander McGuire , III
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Veronica Ascarrunz
                                           (See above for address)
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Aaron Wright
                                           (See above for address)
                                           TERMINATED: 12/21/2017

                                           Adam Martin Sparks
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Bruce P. Brown
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Bryan Myerson Ward
                                           (See above for address)
                                           TERMINATED: 02/05/2018

                                           Cameron A. Tepfer
                                           (See above for address)
                                           TERMINATED: 09/03/2019

                                           Cary Ichter
                                           (See above for address)


                                                                            9
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 11 of 221


                                                   ATTORNEY TO BE NOTICED

                                                   Catherine L. Chapple
                                                   (See above for address)
                                                   TERMINATED: 08/28/2020

                                                   Edward Bruce Schwartz
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   Halsey G. Knapp , Jr
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Jane P. Bentrott
                                                   (See above for address)
                                                   TERMINATED: 08/28/2020

                                                   Joe Robert Caldwell , Jr.
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   Marcie Brimer
                                                   (See above for address)
                                                   TERMINATED: 08/28/2020
                                                   PRO HAC VICE

                                                   Marvin Lim
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   William Brent Ney
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
Laura Digges                         represented by Robert Alexander McGuire , III
an individual                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                   Aaron Wright
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   Bruce P. Brown
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Bryan Myerson Ward
                                                   (See above for address)

                                                                                     10
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 12 of 221


                                                   TERMINATED: 02/05/2018

                                                   Cary Ichter
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Edward Bruce Schwartz
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   Joe Robert Caldwell , Jr.
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   John Michael Powers
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Marvin Lim
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   William Brent Ney
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
William Digges, III                  represented by Robert Alexander McGuire , III
an Individual                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                   Aaron Wright
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   Bruce P. Brown
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Bryan Myerson Ward
                                                   (See above for address)
                                                   TERMINATED: 02/05/2018

                                                   Cary Ichter
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Edward Bruce Schwartz
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                                                     11
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 13 of 221




                                                   Joe Robert Caldwell , Jr.
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   John Michael Powers
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Marvin Lim
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   William Brent Ney
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
Ricardo Davis                        represented by Robert Alexander McGuire , III
an individual                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                   Aaron Wright
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   Bruce P. Brown
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Bryan Myerson Ward
                                                   (See above for address)
                                                   TERMINATED: 02/05/2018

                                                   Cary Ichter
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Edward Bruce Schwartz
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   Joe Robert Caldwell , Jr.
                                                   (See above for address)
                                                   TERMINATED: 01/18/2018

                                                   John Michael Powers
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED


                                                                                     12
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 14 of 221


                                                   Marvin Lim
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   William Brent Ney
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
Edward Curtis Terry                  represented by Edward Curtis Terry
TERMINATED: 03/20/2018                              PRO SE

                                                   Robert Alexander McGuire , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Bruce P. Brown
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Bryan Myerson Ward
                                                   Holcombe and Ward, LLP
                                                   Suite 400
                                                   3399 Peachtree Road, NE
                                                   Atlanta, GA 30326
                                                   404−892−5695
                                                   Fax: 404−393−1554
                                                   Email: bryan.ward@holcombward.com
                                                   TERMINATED: 02/05/2018

                                                   Cary Ichter
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Marvin Lim
                                                   (See above for address)
                                                   TERMINATED: 12/21/2017

                                                   William Brent Ney
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Plaintiff
Megan Missett                        represented by Robert Alexander McGuire , III
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED



                                                                                       13
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 15 of 221


                                                             Bruce P. Brown
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             Cary Ichter
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             John Michael Powers
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                             William Brent Ney
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
Brian P. Kemp                                 represented by Alexander Fraser Denton
in his individual capacity and his official                  Robbins Ross Alloy Belinfante Littlefield
capacity as Secretary of State of Georgia                    LLC
and Chair of the State Election Board                        500 14th Street, N.W.
TERMINATED: 04/09/2019                                       Atlanta, GA 30318
                                                             678−701−9381
                                                             Fax: 404−856−3250
                                                             Email: adenton@robbinsfirm.com
                                                             ATTORNEY TO BE NOTICED

                                                             Brian Edward Lake
                                                             Robbins Ross Alloy Belinfante Littlefield,
                                                             LLC −Atl
                                                             500 Fourteenth St., N.W.
                                                             Atlanta, GA 30318
                                                             678−701−9381
                                                             Fax: 404−856−3250
                                                             Email: blake@robbinsfirm.com
                                                             ATTORNEY TO BE NOTICED

                                                             Bryan P. Tyson
                                                             Taylor English Duma LLP
                                                             Suite 200
                                                             1600 Parkwood Circle
                                                             Atlanta, GA 30339
                                                             770−434−6868
                                                             Fax: 770−434−7376
                                                             Email: btyson@taylorenglish.com
                                                             ATTORNEY TO BE NOTICED

                                                             Carey Allen Miller
                                                             Robbins Ross Alloy Belinfante Littlefield,


                                                                                                          14
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 16 of 221


                                           LLC −Atl
                                           500 Fourteenth St., N.W.
                                           Atlanta, GA 30318
                                           404−651−7715
                                           Email: cmiller@robbinsfirm.com
                                           ATTORNEY TO BE NOTICED

                                           Cristina Correia
                                           Georgia Department of Law
                                           Department of Law
                                           40 Capitol Square SW
                                           Atlanta, GA 30334
                                           404−458−3535
                                           Fax: 404−463−8864
                                           Email: ccorreia@law.ga.gov
                                           TERMINATED: 11/03/2017

                                           Elizabeth Ahern Monyak
                                           Cobb County Attorney's Office
                                           Suite 350
                                           100 Cherokee Street
                                           Marietta, GA 30090
                                           770−528−4000
                                           Fax: 770=528−4010
                                           Email: Elizabeth.Monyak@cobbcounty.org
                                           TERMINATED: 11/03/2017

                                           John Frank Salter , Jr.
                                           The Barnes Law Group, LLC
                                           31 Atlanta Street
                                           Marietta, GA 30060
                                           770−419−8505
                                           Fax: 770−590−8958
                                           Email: john@barneslawgroup.com
                                           TERMINATED: 02/15/2019

                                           Joshua Barrett Belinfante
                                           Robbins Ross Alloy Belinfante Littlefield
                                           LLC
                                           500 14th Street, N.W.
                                           Atlanta, GA 30318
                                           678−701−9381
                                           Fax: 404−856−3250
                                           Email: jbelinfante@robbinsfirm.com
                                           ATTORNEY TO BE NOTICED

                                           Josiah Benjamin Heidt
                                           Georgia Department of Law
                                           Office of the Attorney General
                                           40 Capitol Square, S.W.
                                           Atlanta, GA 30334−1300
                                           404−656−3389


                                                                                       15
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 17 of 221


                                                Email: jheidt@law.ga.gov
                                                TERMINATED: 11/03/2017

                                                Roy E. Barnes
                                                The Barnes Law Group, LLC
                                                31 Atlanta Street
                                                Marietta, GA 30060
                                                770−227−6375
                                                Fax: 770−590−8958
                                                Email: Roy@barneslawgroup.com
                                                TERMINATED: 02/15/2019

                                                Vincent Robert Russo , Jr.
                                                Robbins Ross Alloy Belinfante Littlefield,
                                                LLC −Atl
                                                500 Fourteenth St., N.W.
                                                Atlanta, GA 30318
                                                404−856−3260
                                                Fax: 404−856−3250
                                                Email: vrusso@robbinsfirm.com
                                                ATTORNEY TO BE NOTICED

Defendant
David J. Worley                     represented by Alexander Fraser Denton
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Brian Edward Lake
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Bryan Francis Jacoutot
                                                Taylor English Duma LLP
                                                Suite 200
                                                1600 Parkwood Circle
                                                Atlanta, GA 30339
                                                770−434−6868
                                                Fax: 770−434−7376
                                                Email: bjacoutot@taylorenglish.com
                                                ATTORNEY TO BE NOTICED

                                                Bryan P. Tyson
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Carey Allen Miller
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Cristina Correia
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                                                             16
Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 18 of 221




                                           Diane Festin LaRoss
                                           Taylor English Duma LLP
                                           Suite 200
                                           1600 Parkwood Circle
                                           Atlanta, GA 30339
                                           678−336−7169
                                           Email: dlaross@taylorenglish.com
                                           ATTORNEY TO BE NOTICED

                                           Elizabeth Ahern Monyak
                                           (See above for address)
                                           TERMINATED: 11/03/2017

                                           James A. Balli
                                           Taylor English Duma LLP
                                           Suite 200
                                           1600 Parkwood Circle
                                           Atlanta, GA 30339
                                           770−434−6868
                                           Email: jballi@taylorenglish.com
                                           ATTORNEY TO BE NOTICED

                                           John Frank Salter , Jr.
                                           (See above for address)
                                           TERMINATED: 02/15/2019

                                           Jonathan Dean Crumly , Sr.
                                           Taylor English Duma LLP
                                           Suite 200
                                           1600 Parkwood Circle
                                           Atlanta, GA 30339
                                           678−426−4659
                                           Fax: 770−434−7376.
                                           Email: jcrumly@taylorenglish.com
                                           ATTORNEY TO BE NOTICED

                                           Joshua Barrett Belinfante
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

                                           Josiah Benjamin Heidt
                                           (See above for address)
                                           TERMINATED: 11/03/2017

                                           Kimberly K. Anderson
                                           Robbins Ross Alloy Belinfante Littlefield
                                           LLC
                                           500 14th Street, N.W.
                                           Atlanta, GA 30318
                                           678−701−9381
                                           Fax: 404−856−3250


                                                                                       17
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 19 of 221


                                                Email: kanderson@robbinsfirm.com
                                                TERMINATED: 12/06/2019
                                                ATTORNEY TO BE NOTICED

                                                Loree Anne Paradise
                                                Taylor English Duma LLP
                                                Suite 200
                                                1600 Parkwood Circle
                                                Atlanta, GA 30339
                                                770−434−6868
                                                Fax: 770−434−7376
                                                Email: lparadise@taylorenglish.com
                                                ATTORNEY TO BE NOTICED

                                                Roy E. Barnes
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Vincent Robert Russo , Jr.
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Rebecca N. Sullivan                 represented by Alexander Fraser Denton
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Brian Edward Lake
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Bryan Francis Jacoutot
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Bryan P. Tyson
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Carey Allen Miller
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Cristina Correia
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Diane Festin LaRoss
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Elizabeth Ahern Monyak

                                                                                     18
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 20 of 221


                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                James A. Balli
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                John Frank Salter , Jr.
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Jonathan Dean Crumly , Sr.
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Joshua Barrett Belinfante
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Josiah Benjamin Heidt
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Kimberly K. Anderson
                                                (See above for address)
                                                TERMINATED: 12/06/2019
                                                ATTORNEY TO BE NOTICED

                                                Loree Anne Paradise
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Roy E. Barnes
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Vincent Robert Russo , Jr.
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Ralph F. (Rusty) Simpson            represented by Bryan P. Tyson
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Cristina Correia
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Diane Festin LaRoss
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                                             19
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 21 of 221




                                                       Elizabeth Ahern Monyak
                                                       (See above for address)
                                                       TERMINATED: 11/03/2017

                                                       James A. Balli
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       John Frank Salter , Jr.
                                                       (See above for address)
                                                       TERMINATED: 02/15/2019

                                                       Jonathan Dean Crumly , Sr.
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Josiah Benjamin Heidt
                                                       (See above for address)
                                                       TERMINATED: 11/03/2017

                                                       Loree Anne Paradise
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Roy E. Barnes
                                                       (See above for address)
                                                       TERMINATED: 02/15/2019

                                                       Vincent Robert Russo , Jr.
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
Seth Harp                                  represented by Alexander Fraser Denton
in their individual capacities and their                  (See above for address)
official capacities as members of the                     ATTORNEY TO BE NOTICED
State Election Board
                                                       Brian Edward Lake
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Bryan Francis Jacoutot
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Bryan P. Tyson
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Carey Allen Miller
                                                       (See above for address)

                                                                                    20
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 22 of 221


                                                ATTORNEY TO BE NOTICED

                                                Cristina Correia
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Diane Festin LaRoss
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Elizabeth Ahern Monyak
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                James A. Balli
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                John Frank Salter , Jr.
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Jonathan Dean Crumly , Sr.
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Joshua Barrett Belinfante
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Josiah Benjamin Heidt
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Kimberly K. Anderson
                                                (See above for address)
                                                TERMINATED: 12/06/2019
                                                ATTORNEY TO BE NOTICED

                                                Loree Anne Paradise
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Roy E. Barnes
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Vincent Robert Russo , Jr.
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant


                                                                             21
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 23 of 221


The State Election Board            represented by Alexander Fraser Denton
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Brian Edward Lake
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Bryan P. Tyson
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Carey Allen Miller
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Cristina Correia
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Diane Festin LaRoss
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Elizabeth Ahern Monyak
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                James A. Balli
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                John Frank Salter , Jr.
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Jonathan Dean Crumly , Sr.
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Joshua Barrett Belinfante
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

                                                Josiah Benjamin Heidt
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                Kimberly K. Anderson
                                                (See above for address)
                                                TERMINATED: 12/06/2019
                                                ATTORNEY TO BE NOTICED


                                                                             22
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 24 of 221




                                                            Loree Anne Paradise
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

                                                            Roy E. Barnes
                                                            (See above for address)
                                                            TERMINATED: 02/15/2019

                                                            Vincent Robert Russo , Jr.
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Richard Barron                                represented by Cheryl Ringer
in his individual capacity and his official                  Office of Fulton County Attorney
capacity as Director of the Fulton                           Fulton County Government Center
County Board of Registration and                             141 Pryor Street, S.W.
Elections                                                    Suite 4038
                                                             Atlanta, GA 30303
                                                             404−612−0263
                                                             Email: cheryl.ringer@fultoncountyga.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            David R. Lowman
                                                            Fulton County Attorney's Office
                                                            141 Pryor Street, SW
                                                            Suite 4038
                                                            Atlanta, GA 30303
                                                            404−612−0246
                                                            Email: david.lowman@fultoncountyga.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Kaye Woodard Burwell
                                                            Office of the Fulton County Attorney
                                                            Suite 4038
                                                            141 Pryor Street, S.W.
                                                            Atlanta, GA 30303
                                                            404−612−0251
                                                            Fax: 404−730−6324
                                                            Email: kaye.burwell@fultoncountyga.gov
                                                            ATTORNEY TO BE NOTICED

Defendant
Mary Carole Cooney                            represented by Cheryl Ringer
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED



                                                                                                       23
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 25 of 221


                                                David R. Lowman
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kaye Woodard Burwell
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Vernetta Nuriddin                   represented by Cheryl Ringer
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                David R. Lowman
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kaye Woodard Burwell
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
David J. Burge                      represented by Cheryl Ringer
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                David R. Lowman
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kaye Woodard Burwell
                                                (See above for address)
                                                ATTORNEY TO BE NOTICED

Defendant
Stan Matarazzo                      represented by Cheryl Ringer
TERMINATED: 09/15/2017                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                David R. Lowman
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kaye Woodard Burwell

                                                                             24
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 26 of 221


                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Aaron Johnson                                 represented by Cheryl Ringer
in their individual capacities and official                  (See above for address)
capacities as members of the Fulton                          LEAD ATTORNEY
County Board of Registration and                             ATTORNEY TO BE NOTICED
Elections
                                                             David R. Lowman
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Kaye Woodard Burwell
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
The Fulton County Board of                    represented by Cheryl Ringer
Registration and Elections                                   (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             David R. Lowman
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Kaye Woodard Burwell
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Maxine Daniels                                represented by Daniel Walter White
in her individual capacity and her official                  Haynie, Litchfield & White, PC
capacity as Director of Voter                                222 Washington Ave NE
Registrations and Elections for Dekalb                       Marietta, GA 30060−1959
County                                                       770−422−8901
TERMINATED: 06/13/2018                                       Fax: 770−424−8900
                                                             Email: dwhite@hlw−law.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Bennett Davis Bryan
                                                             DeKalb County Law Department
                                                             5th Floor
                                                             1300 Commerce Dr.
                                                             Decatur, GA 30030
                                                             404−371−3011
                                                             Fax: 404−371−3024

                                                                                              25
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 27 of 221


                                                Email: bdbryan@dekalbcountyga.gov
                                                TERMINATED: 06/28/2018

                                                Terry G. Phillips
                                                Office of DeKalb County Attorney
                                                DeKalb County Administration Building
                                                1300 Commerce Drive
                                                Fifth Floor
                                                Decatur, GA 30030
                                                404−371−3011
                                                Email: tgphili@dekalbcountyga.gov
                                                TERMINATED: 06/28/2018

Defendant
Michael P. Coveny                   represented by Daniel Walter White
TERMINATED: 06/13/2018                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Bennett Davis Bryan
                                                (See above for address)
                                                TERMINATED: 06/28/2018

                                                Terry G. Phillips
                                                (See above for address)
                                                TERMINATED: 06/28/2018

Defendant
Anthony Lewis                       represented by Daniel Walter White
TERMINATED: 06/13/2018                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Bennett Davis Bryan
                                                (See above for address)
                                                TERMINATED: 06/28/2018

                                                Terry G. Phillips
                                                (See above for address)
                                                TERMINATED: 06/28/2018

Defendant
Leona Perry                         represented by Daniel Walter White
TERMINATED: 06/13/2018                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Bennett Davis Bryan
                                                (See above for address)
                                                TERMINATED: 06/28/2018


                                                                                        26
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 28 of 221


                                                          Terry G. Phillips
                                                          (See above for address)
                                                          TERMINATED: 06/28/2018

Defendant
Samuel E. Tillman                             represented by Daniel Walter White
TERMINATED: 06/13/2018                                       (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                          Bennett Davis Bryan
                                                          (See above for address)
                                                          TERMINATED: 06/28/2018

                                                          Terry G. Phillips
                                                          (See above for address)
                                                          TERMINATED: 06/28/2018

Defendant
Baoky N. Vu                                   represented by Daniel Walter White
in their individual capacities and official                  (See above for address)
capacities as memebes of the Dekalb                          LEAD ATTORNEY
County Board of Registrations and                            ATTORNEY TO BE NOTICED
Elections
TERMINATED: 06/13/2018                                    Bennett Davis Bryan
                                                          (See above for address)
                                                          TERMINATED: 06/28/2018

                                                          Terry G. Phillips
                                                          (See above for address)
                                                          TERMINATED: 06/28/2018

Defendant
The Dekalb County Board of                    represented by Daniel Walter White
Registrations and Elections                                  (See above for address)
TERMINATED: 06/13/2018                                       LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                          Bennett Davis Bryan
                                                          (See above for address)
                                                          TERMINATED: 06/28/2018

                                                          Laura K. Johnson
                                                          Dekalb County Law Department
                                                          1300 Commerce Drive
                                                          5th Floor
                                                          Decatur, GA 30030
                                                          404−371−3011
                                                          Fax: 404−371−3024
                                                          Email: lkjohnson@dekalbcountyga.gov
                                                          TERMINATED: 06/28/2018

                                                                                                27
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 29 of 221




                                                            Terry G. Phillips
                                                            (See above for address)
                                                            TERMINATED: 06/28/2018

Defendant
Janine Eveler                                 represented by Daniel Walter White
in her individual capacity and her official                  (See above for address)
capacity as Director of the Cobb County                      ATTORNEY TO BE NOTICED
Board of Elections and Registration
TERMINATED: 06/13/2018

Defendant
Phil Daniell                                  represented by Daniel Walter White
TERMINATED: 06/13/2018                                       (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Fred Aiken                                    represented by Daniel Walter White
TERMINATED: 06/13/2018                                       (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Joe Pettit                                    represented by Daniel Walter White
TERMINATED: 06/13/2018                                       (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Jessica Brooks                                represented by Daniel Walter White
TERMINATED: 06/13/2018                                       (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
Darryl O. Wilson                              represented by Daniel Walter White
in their individual capacities and official                  (See above for address)
capacities as members of the Cobb                            ATTORNEY TO BE NOTICED
County Board of Elections and
Registration
TERMINATED: 06/13/2018

Defendant
The Cobb County Board of Elections            represented by Daniel Walter White
and Registration                                             (See above for address)
TERMINATED: 06/13/2018                                       ATTORNEY TO BE NOTICED

Defendant
Merle King                                    represented by Grant Edward Schnell
in his individual capacity and his official                  Holland & Knight LLP −Atl


                                                                                         28
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 30 of 221


capacity as Executive Director of the                   One Regions Plaza, Suite 1800
Center for Election Systems at Kennasaw                 1180 West Peachtree St., N.W.
State University                                        Atlanta, GA 30309−3407
TERMINATED: 06/13/2018                                  404−817−8560
                                                        Email: grant.schnell@hklaw.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Robert S. Highsmith
                                                        Holland & Knight LLP −Atl
                                                        One Regions Plaza, Suite 1800
                                                        1180 West Peachtree St., N.W.
                                                        Atlanta, GA 30309−3407
                                                        404−817−8500
                                                        Fax: 404−881−0470
                                                        Email: robert.highsmith@hklaw.com
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Cristina Correia
                                                        (See above for address)
                                                        TERMINATED: 11/03/2017

                                                        Josiah Benjamin Heidt
                                                        (See above for address)
                                                        TERMINATED: 11/03/2017

Defendant
The Center for Election Systems at        represented by Cristina Correia
Kennasaw State University                                (See above for address)
TERMINATED: 09/15/2017                                   LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                        Josiah Benjamin Heidt
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

Defendant
Mark Wingate                              represented by David R. Lowman
TERMINATED: 06/13/2018                                   (See above for address)
                                                         ATTORNEY TO BE NOTICED

                                                        Kaye Woodard Burwell
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
Karen C. Handel                           represented by Anne Ware Lewis
TERMINATED: 09/28/2017                                   Strickland Brockington Lewis, LLP
                                                         1170 Peachtree Street, NE

                                                                                             29
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 31 of 221


                                                Suite 2200, Midtown Prosceium
                                                Atlanta, GA 30309−7200
                                                678−347−2200
                                                Fax: 678−347−2210
                                                Email: awl@sbllaw.net
                                                ATTORNEY TO BE NOTICED

                                                Barclay Hendrix
                                                Krevolin & Horst, LLC
                                                One Atlantic Center, Ste 3250
                                                1201 West Peachtree St., NW
                                                Atlanta, GA 30309
                                                404−835−9395
                                                Email: hendrix@khlawfirm.com

                                                Frank B. Strickland
                                                Taylor English Duma LLP
                                                Suite 200
                                                1600 Parkwood Circle
                                                Atlanta, GA 30339
                                                770−434−6868
                                                Email: fstrickland@taylorenglish.com
                                                ATTORNEY TO BE NOTICED

                                                Vincent Robert Russo , Jr.
                                                Robbins Ross Alloy Belinfante Littlefield,
                                                LLC −Atl
                                                Suite 1120
                                                999 Peachtree Street, N.E.
                                                Atlanta, GA 30309
                                                404−856−3260
                                                Fax: 404−856−3250
                                                Email: vrusso@robbinsfirm.com
                                                ATTORNEY TO BE NOTICED

Defendant
State of Election Board             represented by Bryan Francis Jacoutot
TERMINATED: 06/13/2018                             (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                Cristina Correia
                                                (See above for address)
                                                TERMINATED: 11/03/2017

                                                John Frank Salter , Jr.
                                                (See above for address)
                                                TERMINATED: 02/15/2019

                                                Josiah Benjamin Heidt
                                                (See above for address)
                                                TERMINATED: 11/03/2017


                                                                                             30
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 32 of 221


                                                          Roy E. Barnes
                                                          (See above for address)
                                                          TERMINATED: 02/15/2019

Defendant
Brad Raffensperger                            represented by Alexander Fraser Denton
in his individual capacity and his official                  (See above for address)
capacity as Secretary of State of Georgia                    ATTORNEY TO BE NOTICED
and Chair of the State Election Board
                                                          Brian Edward Lake
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Bryan Francis Jacoutot
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Bryan P. Tyson
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Carey Allen Miller
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Diane Festin LaRoss
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          James A. Balli
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jonathan Dean Crumly , Sr.
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Joshua Barrett Belinfante
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Kimberly K. Anderson
                                                          (See above for address)
                                                          TERMINATED: 12/06/2019
                                                          ATTORNEY TO BE NOTICED

                                                          Loree Anne Paradise
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Vincent Robert Russo , Jr.
                                                          (See above for address)

                                                                                       31
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 33 of 221


                                                  ATTORNEY TO BE NOTICED

Defendant
Mark Wingate                        represented by Cheryl Ringer
                                                   Office of Fulton County Attorney
                                                   Fulton County Government Center
                                                   Suite 4038
                                                   141 Pryor Street, S.W.
                                                   Atlanta, GA 30303
                                                   404−612−0263
                                                   Email: cheryl.ringer@fultoncountyga.gov
                                                   ATTORNEY TO BE NOTICED

Defendant
Kathleen D Ruth                     represented by Cheryl Ringer
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
Common Cause                        represented by Matthew John Murray
                                                   Altshuler Berzon, LLP
                                                   Suite 300
                                                   177 Post Street
                                                   San Francisco, CA 94108
                                                   415−421−7151
                                                   Email: mmurray@altber.com
                                                   TERMINATED: 10/01/2020
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE

                                                  Stacey M. Leyton
                                                  Altshuler Berzon, LLP
                                                  Suite 300
                                                  177 Post Street
                                                  San Francisco, CA 94108
                                                  415−421−7151
                                                  Email: sleyton@altber.com
                                                  TERMINATED: 10/01/2020
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Stephen P. Berzon
                                                  Altshuler Berzon, LLP
                                                  Suite 300
                                                  177 Post Street
                                                  San Francisco, CA 94108
                                                  415−421−7151
                                                  Email: sberzon@altber.com
                                                  TERMINATED: 10/01/2020
                                                  LEAD ATTORNEY

                                                                                             32
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 34 of 221


                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED

                                                     F. Skip Sugarman
                                                     Sugarman Law LLP
                                                     Suite 190
                                                     154 Krog St.
                                                     Atlanta, GA 30307
                                                     404−495−4811
                                                     Fax: 404−577−7715
                                                     Email: skip@sugarman−law.com
                                                     ATTORNEY TO BE NOTICED

                                                     Jonathan Lee Schwartz
                                                     Jon L. Schwartz, Attorney at Law, P.C.
                                                     Suite 1200
                                                     1170 Peachtree Street
                                                     Atlanta, GA 30309
                                                     404−667−3047
                                                     Email: jonlschwartz@mac.com
                                                     TERMINATED: 10/01/2020
                                                     ATTORNEY TO BE NOTICED

Amicus
National Election Defense Coalition     represented by Jonathan Lee Schwartz
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Amicus
Protect Democracy                       represented by Stephen P. Berzon
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                     Jonathan Lee Schwartz
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

Amicus
Electronic Privacy Information Center   represented by Alan Jay Butler
                                                       Alan Butler
                                                       1519 New Hampshire Avenue NW
                                                       Washington, DC 20036
                                                       202−483−1140
                                                       Fax: 202−483−1248
                                                       Email: butler@epic.org
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                     Russell T. Abney

                                                                                              33
     Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 35 of 221


                                                  Ferrer Poirot & Wansbrough−GA
                                                  Suite 1025
                                                  2100 RiverEdge Parkway
                                                  Atlanta, GA 30328
                                                  800−521−4492
                                                  Fax: 866−513−0115
                                                  Email: rabney@lawyerworks.com
                                                  ATTORNEY TO BE NOTICED

Movant
Hancock County Board of Elections   represented by Pierce Groover Blitch , IV
and Registration                                   Fleming & Nelson, LLP
                                                   P.O. Box 2208
                                                   Suite 201
                                                   631 Ronald Regan Drive
                                                   Evans, GA 30809
                                                   706−434−8770
                                                   Fax: 470−201−1212
                                                   Email: pblitch@flemingnelson.com
                                                   ATTORNEY TO BE NOTICED

Objector
Joseph Kirk                         represented by James Jayson Phillips
                                                   Talley Richardson & Cable, P.A.
                                                   P.O. Box 197
                                                   367 West Memorial Drive
                                                   Dallas, GA 30132
                                                   770−445−4438
                                                   Email: jphillips@trc−lawfirm.com
                                                   LEAD ATTORNEY

Objector
Care In Action, Inc.                represented by Dara Lindenbaum
                                                   Sandler Reiff Lamb Rosenstein &
                                                   Birkenstock, P.C.
                                                   Suite 750
                                                   1090 Vermont Avenue, NW
                                                   Washington, DC 20005
                                                   202−479−1111
                                                   Email: lindenbaum@sandlerreiff.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Kurt G. Kastorf
                                                  1387 Iverson Street NE
                                                  Suite 100
                                                  Atlanta, GA 30307
                                                  202−999−6303
                                                  Email: kurt.kastorf@gmail.com
                                                  ATTORNEY TO BE NOTICED


                                                                                        34
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 36 of 221



Objector
Ebenezer Baptist Church of Atlanta,   represented by Dara Lindenbaum
Georgia, Inc.                                        (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Kurt G. Kastorf
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Objector
Fair Fight Action. Inc.               represented by Dara Lindenbaum
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Kurt G. Kastorf
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Objector
Sixth Episcopal District, Inc.        represented by Dara Lindenbaum
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Kurt G. Kastorf
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Objector
Virginia−Highland Church, Inc.        represented by Dara Lindenbaum
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Kurt G. Kastorf
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Objector
Abrams for Governor                   represented by Dara Lindenbaum
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                  Kurt G. Kastorf
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED


                                                                               35
      Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 37 of 221



Objector
Baconton Missionary Baptist Church,       represented by Dara Lindenbaum
Inc.                                                     (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                        Kurt G. Kastorf
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Objector
Janine Eveler                             represented by Elizabeth Ahern Monyak
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

Objector
Kristi L. Royston                         represented by Melanie Felicia Wilson
in her capacity as the Gwinnett County                   Gwinnett County Department of Law
Elections Supervisor                                     75 Langley Dr.
                                                         Lawrenceville, GA 30046−6935
                                                         770−822−8200
                                                         Email: Melanie.wilson@gwinnettcounty.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Objector
Deidre Holden                             represented by James Jayson Phillips
Paulding County Elections Supervisor                     (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Objector
Ameika Pitts                              represented by Kenneth Paul Robin
in her official capacity as Director of                  Jarrard & Davis, LLP
Henry County Elections and Registration                  222 Webb St.
Department                                               Cumming, GA 30040
                                                         678−455−7150
                                                         Fax: 678−455−7149
                                                         Email: krobin@jarrard−davis.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Objector
Robert Brady

unknown
Thomas Jonathan Ossoff                    represented by Russell Dunn Waldon
TERMINATED: 09/28/2017                                   Waldon Adelman Castilla Hiestand &


                                                                                               36
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 38 of 221


                                                           Prout
                                                           900 Circle 75 Parkway, N.W.
                                                           Suite 1040
                                                           Atlanta, GA 30339−3084
                                                           770−933−7022
                                                           Email: rwaldon@wachp.com
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
08/08/2017   1        NOTICE OF REMOVAL with COMPLAINT filed by The Center for Election
                      Systems at Kennasaw State University, Rebecca N. Sullivan, Ralph F. (Rusty)
                      Simpson, The State Election Board, David J. Worley, Seth Harp, Brian P.
                      Kemp, Merle King. (Filing fee $ 400.00 receipt number 113E−7313843)
                      (Attachments: # 1 Ex − 1 − State Court Docket Sheet, # 2 Ex −2 − Original
                      Petition, # 3 Ex −3 − Case Initiation Form, # 4 Ex −4 − Summons, # 5 Ex −5−
                      Notice of Related Case, # 6 Ex −6 − Special Process Summons, # 7 Ex −7 −
                      Certificate of Service, # 8 Ex −8 − Certificate of Service −2, # 9 Ex −9 −
                      Motion for Leave to Amend Complaint, # 10 Ex −10 − Motion for Leave to
                      Serve, # 11 Ex −11 − Affidavits of Service, # 12 Ex −12 − Proposed Order, #
                      13 Ex −13 − Sheriff's Entry of Service, # 14 Civil Cover Sheet)(eop) Please
                      visit our website at http://www.gand.uscourts.gov/commonly−used−forms to
                      obtain Pretrial Instructions which includes the Consent To Proceed Before
                      U.S. Magistrate form. (Entered: 08/11/2017)
08/08/2017   2        MOTION for Leave to File Amended Complaint, by Coalition for Good
                      Governance, Donna Curling, Ricardo Davis, Laura Digges, William Digges,
                      III, Donna Price and Jeffrey Schoenberg. (Filed in State Court and included
                      w/in Notice of Removal) (eop) (Entered: 08/11/2017)
08/08/2017   3        MOTION for Leave to Serve Election Contest Defendants and Candidates by
                      Certified Process Server by Coalition for Good Governance, Donna Curling,
                      Ricardo Davis, Laura Digges, William Digges, III, Donna Price and Jeffrey
                      Schoenberg. (Filed in State Court and contained w/in Notice of Removal)
                      (eop) (Entered: 08/11/2017)
08/12/2017   4        MOTION for Limited Early and Expedited Discovery with Brief In Support
                      by Donna Curling. (Attachments: # 1 Exhibit Ex A Discovery Request to
                      Kemp, # 2 Exhibit B Discovery Request to State Election Board, # 3 Exhibit C
                      Discovery Request to King, # 4 Exhibit D Discovery Request to Cobb, # 5
                      Exhibit E Discovery Request to DeKalb, # 6 Exhibit F Discovery Request to
                      Fulton, # 7 Text of Proposed Order)(Holcomb, Michael) (Entered:
                      08/12/2017)
08/14/2017   5        ORDER re: 4 Plaintiffs' Expedited Motion for Limited Early and Expedited
                      Discovery. Plaintiffs do not specify in their motion whether they have
                      conferred with Defendants about their request for early and expedited
                      discovery. The Court DIRECTS the parties to confer on this matter and to
                      notify the Court if they can agree on a schedule for early and expedited
                      discovery. The parties shall notify the Court via the electronic docket whether
                      or not they are able to reach such an agreement no later than 12:00 P.M. on
                      Thursday, August 17, 2017, and they shall attach the agreement if one is
                      reached at that time. If the parties are unable to reach such an agreement,

                                                                                                        37
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 39 of 221



                    Defendants shall file a response to Plaintiffs' motion no later than 5:00 P.M. on
                    Monday, August 21, 2017. The Court may schedule a prompt hearing based on
                    the responses filed. Signed by Judge Amy Totenberg on 8/14/2017. (See order
                    for more specifics) (jtj) (Entered: 08/14/2017)
08/14/2017    6     MOTION for Leave to File Excess Pages by Seth Harp, Brian P. Kemp, Ralph
                    F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Monyak, Elizabeth) (Entered: 08/14/2017)
08/15/2017    7     Memorandum in Support of 2 MOTION for Leave to File to File Amended
                    Complaint, with Brief In Support by Donna Curling. (Attachments: # 1 Text of
                    Proposed Order)(Holcomb, Michael) Modified on 8/15/2017 to reflect e−filed
                    document. (jtj) (Entered: 08/15/2017)
08/15/2017    8     MOTION to Dismiss For Lack of Jurisdiction and, MOTION TO DISMISS
                    FOR FAILURE TO STATE A CLAIM with Brief In Support by Seth Harp,
                    Brian P. Kemp, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Brief, # 2 Exhibit
                    Declaration of Chris Harvey, # 3 Exhibit Exh 1 to Harvey Decl., # 4 Exhibit
                    Exh 2 to Harvey Decl., # 5 Exhibit Exh 3 to Harvey Decl., # 6 Exhibit Exh 4
                    to Harvey Decl., # 7 Exhibit Exh 5 to Harvey Decl, # 8 Exhibit Exh 6 to
                    Harvey Decl)(Correia, Cristina) (Entered: 08/15/2017)
08/16/2017    9     Return of Service Executed by Coalition for Good Governance. The Dekalb
                    County Board of Registrations and Elections served on 8/9/2017, answer due
                    8/30/2017. (Holcomb, Michael) (Entered: 08/16/2017)
08/17/2017   10     JOINT NOTICE in Response to 5 Order, by Seth Harp, Brian P. Kemp, Ralph
                    F. (Rusty) Simpson, Rebecca N. Sullivan, The Center for Election Systems at
                    Kennasaw State University, The State Election Board, David J. Worley.
                    (Heidt, Josiah) (Entered: 08/17/2017)
08/17/2017   11     Standing Order: Guidelines to Parties and Counsel Proceeding Before the
                    Honorable Amy Totenberg. You are required to sign and file a Certificate of
                    Compliance in a format consistent with the Certificate of Compliance attached
                    hereto.To request to file material under seal, the Parties should follow the
                    mechanism described in Section II(J) of Appendix H to the Court's Local Civil
                    Rules. Signed by Judge Amy Totenberg on 8/17/2017. (jtj) (Entered:
                    08/17/2017)
08/17/2017   12     NOTICE of Appearance by Daniel Walter White on behalf of Fred Aiken,
                    Jessica Brooks, Phil Daniell, Janine Eveler, Joe Pettit, The Cobb County
                    Board of Elections and Registration, Darryl O. Wilson (White, Daniel)
                    (Entered: 08/17/2017)
08/17/2017   13     NOTICE of Appearance by Bennett Davis Bryan on behalf of Michael P.
                    Coveny, Maxine Daniels, Anthony Lewis, Leona Perry, The Dekalb County
                    Board of Registrations and Elections, Samuel E. Tillman, Baoky N. Vu
                    (Bryan, Bennett) (Entered: 08/17/2017)
08/18/2017   14     ORDER DENYING AS MOOT 8 Motion to Dismiss. The Amended
                    Complaint is deemed filed as of the date of this Order. Plaintiffs also filed a
                    Notice of Related Case in the previous state court proceedings. (See Doc.
                    1−5.) They cite to the related case of Donna Curling et al. v. Brian Kemp, in
                    his official capacity as Secretary of State of Georgia, et al., Case No.


                                                                                                        38
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 40 of 221



                    2017cv290630, pending before the Honorable Kimberly M. Esmond Adams.
                    The Court DIRECTS counsel for Plaintiffs to send all of the orders in the
                    related case, as well as their own electronic filings, as attachments via email to
                    AT_Chambers@gand.uscourts.gov no later than 5:00 P.M. on August 18,
                    2017. Likewise, the Court DIRECTS counsel in the State Attorney Generals
                    Office to send all of their own electronic filings in the related case as
                    attachments via email to the AT_Chambers@gand.uscourts.gov no later than
                    5:00 P.M. on August 18, 2017. The Court ORDERS counsel for Plaintiffs and
                    counsel in the State Attorney General's Office to each separately file on the
                    electronic docket a summary of the status of the related case, not to exceed one
                    page in length, no later than 5:00 P.M. on August 18, 2017. Signed by Judge
                    Amy Totenberg on 8/18/2017. (jtj) (Entered: 08/18/2017)
08/18/2017   15     AMENDED COMPLAINT with Jury Demand flied by plaintiffs against
                    Defendants.(jtj) Please visit our website at
                    http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial
                    Instructions which includes the Consent To Proceed Before U.S. Magistrate
                    form. (Additional attachment(s) added on 8/18/2017: # 1 Exhibits A − E, # 2
                    Exhibits F and G, # 3 Exhibits H − N, # 4 Verifications) (jtj). (Entered:
                    08/18/2017)
08/18/2017   16     NOTICE in Response to 14 Order by Seth Harp, Brian P. Kemp, Merle King,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Heidt, Josiah) (Entered: 08/18/2017)
08/18/2017   17     NOTICE in Response to 14 Order by Donna Curling. (Holcomb, Michael)
                    (Entered: 08/18/2017)
08/18/2017   18     NOTICE of Appearance by Kaye Woodard Burwell on behalf of Richard
                    Barron, David J. Burge, Mary Carole Cooney, Aaron Johnson, Stan
                    Matarazzo, Vernetta Nuriddin, The Fulton County Board of Registration and
                    Elections (Burwell, Kaye) (Entered: 08/18/2017)
08/18/2017   19     Return of Service Executed by Coalition for Good Governance. The Cobb
                    County Board of Elections and Registration served on 8/10/2017, answer due
                    8/31/2017. (Holcomb, Michael) (Entered: 08/18/2017)
08/18/2017   20     NOTICE of Appearance by DAVID R. LOWMAN on behalf of Richard
                    Barron, David J. Burge, Mary Carole Cooney, Aaron Johnson, Stan
                    Matarazzo, Vernetta Nuriddin (Burwell, Kaye) Modified on 8/21/2017 to edit
                    attorney. (jtj) (Entered: 08/18/2017)
08/18/2017   21     NOTICE of Appearance by CHERYL M. RINGER on behalf of Richard
                    Barron, David J. Burge, Mary Carole Cooney, Aaron Johnson, Stan
                    Matarazzo, Vernetta Nuriddin. (Burwell, Kaye) Modified on 8/21/2017 to edit
                    attorney. (jtj) (Entered: 08/18/2017)
08/21/2017   22     NOTICE of Appearance by Kaye Woodard Burwell on behalf of Richard
                    Barron, David J. Burge, Mary Carole Cooney, Aaron Johnson, Stan
                    Matarazzo, Vernetta Nuriddin (Burwell, Kaye) (Entered: 08/21/2017)
08/21/2017   23     Return of Service Executed for Complaint. Defendants served Fulton County
                    Board of Registration & Elections − 8/15/2017, Maxine Daniels − 8/5/2017,
                    DeKalb County Board of Registrations & Elections − 8/5/2017, Phil Daniel −
                    8/4/2017, Darryl O. Wilson − 8/4/2017, Aaron Johnson − 7/15/2017, Fred


                                                                                                         39
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 41 of 221



                    Aiken − 8/4/2017, and Joe Pettit − 8/7/2017. (Holcomb, Michael) Modified on
                    8/21/2017 to add dates. (jtj) (Entered: 08/21/2017)
08/21/2017   24     Return of Service Executed for Complaint. David Worley served on
                    8/11/2017. (Holcomb, Michael) Modified on 8/21/2017 to edit docket text.
                    (jtj) (Entered: 08/21/2017)
08/21/2017   25     NOTICE of Appearance by Aaron Wright on behalf of Donna Curling,
                    Coalition for Good Governance, Donna Price, Jeffrey Schoenberg, Laura
                    Digges, William Digges III, and Ricardo Davis (Wright, Aaron) Modified on
                    8/21/2017 to add parties. (jtj) (Entered: 08/21/2017)
08/21/2017   26     ACKNOWLEDGMENT OF SERVICE Executed filed by Coalition for Good
                    Governance. Jessica Brooks served on 8/21/2017. (Holcomb, Michael)
                    (Entered: 08/21/2017)
08/21/2017   27     Request for Leave of Absence for the following date(s): September 7−11,
                    September 14−15, September 25−29, October 6, 2017, by Daniel Walter
                    White. (White, Daniel) (Entered: 08/21/2017)
08/21/2017   28     RESPONSE re 4 MOTION for Limited Early and Expedited Discovery filed
                    by Seth Harp, Brian P. Kemp, Merle King, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley. (Correia,
                    Cristina) (Entered: 08/21/2017)
08/21/2017   29     RESPONSE re 4 MOTION for Limited Early and Expedited Discovery filed
                    by Stan Matarazzo. (Attachments: # 1 Affidavit Dwight Brower)(Lowman,
                    David) (Entered: 08/21/2017)
08/22/2017   30     REFILED AT 33 AMENDED Affidavit of Dwight Brower in Support of 29
                    RESPONSE to 4 MOTION for Limited Early and Expedited Discovery, filed
                    by Mark Wingate. (Lowman, David) Modified on 8/22/2017 to reflect e−filed
                    document. (jtj) (Entered: 08/22/2017)
08/22/2017   31     NOTICE of Appearance by Marvin Lim on behalf of Coalition for Good
                    Governance, Donna Curling, Ricardo Davis, Laura Digges, William Digges,
                    III, Donna Price, Jeffrey Schoenberg (Lim, Marvin) (Entered: 08/22/2017)
08/22/2017   32     RESPONSE in Opposition re 4 MOTION for Limited Early and Expedited
                    Discovery filed by Fred Aiken, Jessica Brooks, Phil Daniell, Janine Eveler,
                    Joe Pettit, The Cobb County Board of Elections and Registration, Darryl O.
                    Wilson. (White, Daniel) (Entered: 08/22/2017)
08/22/2017   33     AMENDED Affidavit of Dwight Brower in Support of 29 RESPONSE to 4
                    MOTION for Limited Early and Expedited Discovery filed by Mark Wingate.
                    (Lowman, David) Modified on 8/22/2017 to reflect e−filed document. (jtj)
                    (Entered: 08/22/2017)
08/22/2017   34     ACKNOWLEDGMENT OF SERVICE Executed filed by Coalition for Good
                    Governance. Mark Wingate served on 8/21/2017, answer due 9/12/2017.
                    (Holcomb, Michael) (Entered: 08/22/2017)
08/22/2017   35     RESPONSE in Opposition re 4 MOTION for Limited Early and Expedited
                    Discovery filed by Michael P. Coveny, Maxine Daniels, Anthony Lewis,
                    Leona Perry, The Dekalb County Board of Registrations and Elections,
                    Samuel E. Tillman, Baoky N. Vu. (Bryan, Bennett) (Entered: 08/22/2017)


                                                                                                  40
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 42 of 221



08/22/2017   36     AFFIDAVIT of Service for Summons & Verified Complaint , as to The
                    Center for Election Systems at Kennesaw State University, Merle King, The
                    Cobb County Board of Elections and Registration, and Janine Eveler.
                    (Holcomb, Michael) (Entered: 08/22/2017)
08/22/2017   41     Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/22/2017. The parties updated the Court as to the status
                    of service on Defendants. See minutes for deadlines. (Court Reporter Shannon
                    Welch)(jpa) (Entered: 08/24/2017)
08/23/2017   37     APPLICATION for Admission of Edward Bruce Schwartz Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−7343099)by Coalition for Good
                    Governance. (Holcomb, Michael) (Entered: 08/23/2017)
08/23/2017   38     ANSWER to 1 Notice of Removal, 15 Amended Complaint (Discovery ends
                    on 1/20/2018), by Thomas Jonathan Ossoff. (Waldon, Russell) Please visit our
                    website at http://www.gand.uscourts.gov to obtain Pretrial Instructions.
                    (Entered: 08/23/2017)
08/23/2017   39     NOTICE of Appearance by Russell Dunn Waldon on behalf of Thomas
                    Jonathan Ossoff (Waldon, Russell) (Entered: 08/23/2017)
08/23/2017   40     ORDER − The Court encourages Plaintiffs' counsel to seriously review the
                    information filed by Defendants this Friday regarding the time schedule for
                    election preparation as well as Defendants' new motions to dismiss due by
                    August 29, 2017. If, upon review of these materials, Plaintiffs decide to
                    proceed by seeking injunctive relief in connection with the 2018 election cycle
                    instead of the upcoming November 2017 election, Plaintiffs are DIRECTED to
                    notify the Court as soon as possible but no later than 5:00 P.M. on September
                    1, 2017. If Plaintiffs determine they wish to proceed with the current
                    established schedule and plan, they are advised to focus their motion for
                    preliminary injunctive relief realistically on the limited set of issues and claims
                    they deem essential to be resolved in this current 2017 election cycle.
                    Additional issues, as warranted, will then be addressed in later discovery,
                    briefs, and hearings. Signed by Judge Amy Totenberg on 8/23/2017. (jtj)
                    (Entered: 08/23/2017)
08/24/2017   42     TRANSCRIPT of Telephone Conference Proceedings held on 8/22/2017,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR, Telephone number 404−215−1383. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 9/14/2017. Redacted
                    Transcript Deadline set for 9/25/2017. Release of Transcript Restriction set for
                    11/22/2017. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    08/24/2017)
08/24/2017   43     Notice for Leave of Absence for the following date(s): 9/14/2017, 9/15/2017,
                    9/18/2017, by Kaye Woodard Burwell. (Burwell, Kaye) (Entered: 08/24/2017)
08/24/2017   44     APPLICATION for Admission of Joe Robert Caldwell, Jr. Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−7346046)by Coalition for Good
                    Governance, Donna Curling, Ricardo Davis, Laura Digges, William Digges,
                    III, Donna Price, Jeffrey Schoenberg. (Holcomb, Michael) (Entered:
                    08/24/2017)

                                                                                                          41
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 43 of 221



08/24/2017   45     Notice for Leave of Absence for the following date(s): September 14, 2017,
                    September 15, 2017, by David R. Lowman. (Lowman, David) (Entered:
                    08/24/2017)
08/25/2017   46     NOTICE of Election Deadlines by Mark Wingate. (Lowman, David) (Entered:
                    08/25/2017)
08/29/2017   47     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM with Brief In
                    Support by Michael P. Coveny, Maxine Daniels, Anthony Lewis, Leona Perry,
                    The Dekalb County Board of Registrations and Elections, Samuel E. Tillman,
                    Baoky N. Vu. (Bryan, Bennett) (Entered: 08/29/2017)
08/29/2017   48     MOTION to Dismiss by Fulton County Board of Registration and Elections,
                    Director Richard Barron, members of the FCBRE Mary Carole Cooney,
                    Vernetta Nuriddin, David J. Burge, Stan Matarazzo, Aaron Johnson, and Mark
                    Wingate. (Attachments: # 1 Brief in Support of Motion to Dismiss)(Lowman,
                    David) Modified on 8/30/2017 to add filers. (jtj) (Entered: 08/29/2017)
08/29/2017   49     MOTION to Dismiss for Lack of Subject Matter Jurisdiction, MOTION TO
                    DISMISS FOR FAILURE TO STATE A CLAIM with Brief In Support by
                    Seth Harp, Brian P. Kemp, Merle King, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Brief, # 2 Exhibit Chris Harvey Declaration, # 3 Exhibit Marilyn Marks Cross
                    Examination, # 4 Exhibit Electors' Initial Request for Reexamination, # 5
                    Exhibit Electors' Supplemental Request for Reexamination, # 6 Exhibit
                    Secretary of State's Second Response to Reexamination)(Heidt, Josiah)
                    (Entered: 08/29/2017)
08/29/2017   50     MOTION to Dismiss FOR LACK OF SUBJECT MATTER JURISDICTION,
                    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM with Brief In
                    Support by Fred Aiken, Jessica Brooks, Phil Daniell, Janine Eveler, Joe Pettit,
                    The Cobb County Board of Elections and Registration, Darryl O. Wilson.
                    (White, Daniel) (Entered: 08/29/2017)
08/30/2017   51     MOTION for Extension of Time to File a Motion for Preliminary Injunction ,
                    MOTION for Leave to File Excess Pages by Coalition for Good Governance,
                    Donna Curling, Ricardo Davis, Laura Digges, William Digges, III, Donna
                    Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed
                    Order)(Holcomb, Michael) (Entered: 08/30/2017)
08/31/2017          RETURN of 37 APPLICATION for Admission of Edward Bruce Schwartz
                    Pro Hac Vice (Application fee $ 150, receipt number 113E−7343099) to
                    attorney for correction re: NY bar. (cdg) (Entered: 08/31/2017)
08/31/2017          RETURN of 44 APPLICATION for Admission of Joe Robert Caldwell, Jr.
                    Pro Hac Vice (Application fee $ 150, receipt number 113E−7346046) to
                    attorney for correction re: Court(NJ). (cdg) (Entered: 08/31/2017)
08/31/2017   52     NOTICE Of Filing Transcript of June 7, 2017 Hearing by Seth Harp, Brian P.
                    Kemp, Merle King, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Attachments: # 1 Exhibit Transcript
                    Exhibits)(Correia, Cristina) (Entered: 08/31/2017)
08/31/2017   53     ORDER GRANTING 51 Motion for Extension of Time contingent on the
                    motion and brief being filed no later than 6:00 PM on September 1, 2017. The


                                                                                                      42
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 44 of 221



                    briefing schedule is set forth in this order. No extensions shall be granted. The
                    Court will set a potential hearing date for a preliminary injunction hearing for
                    a date to be determined during the week of September 18, 2017. However, the
                    Court will determine whether such a hearing is appropriate and necessary
                    based on its assessment of the motions and briefs. Signed by Judge Amy
                    Totenberg on 9/01/2017. (jtj) (Entered: 09/01/2017)
08/31/2017   54     Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/31/2017. The Court granted attorneys Edward Schwartz
                    and Joe Caldwell special dispensation to participate in the conference and deal
                    with the issues in their 37 and 44 Applications for Admission Pro Hac Vice
                    after the hearing. Plaintiffs informed the Court of the type of relief they intend
                    to seek in the motion for preliminary injunction. Plaintiffs indicated they can
                    file the motion for preliminary injunction by 6:00 PM on Friday, September 1,
                    2017. Counsel for the Defendants voiced their opposition. The Court directed
                    Plaintiffs to file a motion seeking leave to amend the complaint to add the
                    additional claim they seek to pursue by noon on Friday, September 1, 2017.
                    The Court directed Plaintiffs to email the Courtroom Deputy Clerk (and copy
                    defense counsel) the constitutional and statutory provisions they are relying on
                    for this new claim. The Court directed defense counsel to file the transcript of
                    the state court hearing. Discussion was had regarding deadlines. The Court
                    took the parties' positions under advisement. Plaintiffs indicated they no longer
                    seek an enlargement of the page limits for their motion for preliminary
                    injunction. 51 Motion for Leave to File Excess Pages is withdrawn. (Court
                    Reporter Shannon Welch)(jtj) (Entered: 09/01/2017)
09/01/2017   55     MOTION to Stay Discovery and Discovery Related Activities with Brief In
                    Support by Seth Harp, Brian P. Kemp, Merle King, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley. (Correia,
                    Cristina) (Entered: 09/01/2017)
09/01/2017   57     Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 9/5/2017. The Court FINDS AS MOOT, 47 , 48 , 49 and
                    50 Motions to Dismiss. The Court granted attorneys Edward Schwartz, Joe
                    Caldwell, and Anne Lewis special dispensation to participate in the
                    conference. Discussion was had regarding scheduling. The Court authorized
                    Plaintiffs to file an amended complaint. The amended complaint is to be filed
                    by September 15, 2017. Defendants' responses are due by September 29, 2017;
                    no extensions will be granted. Plaintiffs' reply brief is due 14 days thereafter,
                    but the Court encouraged Plaintiffs to file it sooner; no extensions will be
                    granted. If Plaintiffs do not file the amended complaint as represented,
                    Defendants have leave to reassert the motions to dismiss that were deemed
                    moot by the Court. The parties are to meet and confer next week on the issue
                    of the litigation hold. (Court Reporter Shannon Welch)(jtj) (Entered:
                    09/05/2017)
09/05/2017   56     ORDER GRANTING 55 Motion to Stay All Discovery. Signed by Judge Amy
                    Totenberg on 9/05/2017. (jtj) (Entered: 09/05/2017)
09/07/2017   58     MOTION to Remand to State Court by Mark Wingate. (Burwell, Kaye)
                    (Entered: 09/07/2017)
09/08/2017   59     TRANSCRIPT of Telephone Conference Proceedings held on 8/31/2017,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,

                                                                                                         43
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 45 of 221



                    RMR, CRR, Telephone number 404−215−1383. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 9/29/2017. Redacted
                    Transcript Deadline set for 10/10/2017. Release of Transcript Restriction set
                    for 12/7/2017. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    09/08/2017)
09/08/2017   60     TRANSCRIPT of Telephone Conference Proceedings held on 9/1/2017,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR, Telephone number 404−215−1383. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 9/29/2017. Redacted
                    Transcript Deadline set for 10/10/2017. Release of Transcript Restriction set
                    for 12/7/2017. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    09/08/2017)
09/08/2017   61     APPLICATION for Admission of Edward Bruce Schwartz Pro Hac Vice by
                    Coalition for Good Governance, Donna Curling, Ricardo Davis, Laura Digges,
                    William Digges, III, Donna Price, Jeffrey Schoenberg. (Holcomb, Michael)
                    (Entered: 09/08/2017)
09/08/2017   62     APPLICATION for Admission of Joe Robert Caldwell, Jr. Pro Hac Vice by
                    Coalition for Good Governance, Donna Curling, Ricardo Davis, Laura Digges,
                    William Digges, III, Donna Price, Jeffrey Schoenberg. (Holcomb, Michael)
                    (Entered: 09/08/2017)
09/11/2017   63     NOTICE of Appearance by Vincent Robert Russo, Jr on behalf of Karen C.
                    Handel (Russo, Vincent) (Entered: 09/11/2017)
09/11/2017   64     NOTICE by Karen C. Handel of Special Appearance (Russo, Vincent)
                    (Entered: 09/11/2017)
09/11/2017   65     NOTICE of Appearance by Anne Ware Lewis on behalf of Karen C. Handel
                    (Lewis, Anne) (Entered: 09/11/2017)
09/11/2017   66     NOTICE of Appearance by Frank B. Strickland on behalf of Karen C. Handel
                    (Strickland, Frank) (Entered: 09/11/2017)
09/11/2017   67     NOTICE of Appearance by Barclay Hendrix on behalf of Karen C. Handel
                    (Hendrix, Barclay) (Entered: 09/11/2017)
09/13/2017          Submission of 3 MOTION for Leave to Serve Election Contest Defendants
                    and Candidates by Certified Process Server, 4 MOTION for Limited Early and
                    Expedited Discovery, 6 MOTION for Leave to File Excess Pages , submitted
                    to District Judge Amy Totenberg. (jtj) (Entered: 09/13/2017)
09/15/2017          APPROVAL by Clerks Office re: 61 APPLICATION for Admission of
                    Edward Bruce Schwartz Pro Hac Vice. Attorney Edward Bruce Schwartz
                    added appearing on behalf of Coalition for Good Governance, Donna Curling,
                    Ricardo Davis, Laura Digges, William Digges, III, Donna Price, Jeffrey
                    Schoenberg (pmb). Modified on 9/15/2017 to update plaintiffs (pmb).
                    (Entered: 09/15/2017)
09/15/2017

                                                                                                        44
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 46 of 221



                    APPROVAL by Clerks Office re: 62 APPLICATION for Admission of Joe
                    Robert Caldwell, Jr. Pro Hac Vice. Attorney Joe Robert Caldwell, Jr added
                    appearing on behalf of Coalition for Good Governance, Donna Curling,
                    Ricardo Davis, Laura Digges, William Digges, III, Donna Price, Jeffrey
                    Schoenberg (pmb) Modified on 9/15/2017 to update plaintiffs (pmb) (Entered:
                    09/15/2017)
09/15/2017   68     ORDER DIRECTING counsel to notify the Court no later than 9/18/2017 if
                    Representative Handel (or counsel on her behalf) will accept service. If the
                    Court is notified by 9/18/217 that the service issue has been resolved, the
                    Court will grant Handel's extension of time through 10/2/2017 to respond to
                    the amended complaint. Signed by Judge Amy Totenberg on 9/15/2017. (sap)
                    (Entered: 09/15/2017)
09/15/2017   69     DUPLICATE ENTRY ORDER re Karen C. Handel's request in her 64
                    Special Appearance for an extension of time to file a responsive pleading to
                    Plaintiffs' amended complaint. Assuming that Representative Handel
                    maintains that she still has not been served, her counsel is DIRECTED to
                    notify the Court no later than September 18, 2017, if she (or counsel on her
                    behalf) will accept service. If Representative Handel's counsel notifies the
                    Court on September 18 that this service issue has been resolved, the Court will
                    grant Representative Handel an extension to respond to the amended
                    complaint no later than October 2, 2017. Signed by Judge Amy Totenberg on
                    9/15/2017. (acm) Text Modified on 9/18/2017 (sap). (Entered: 09/15/2017)
09/15/2017   70     Second AMENDED COMPLAINT against All Defendants with Jury Demand,
                    filed by Ricardo Davis, Coalition for Good Governance, Donna Curling,
                    William Digges, III, Donna Price, Jeffrey Schoenberg, Laura
                    Digges.(Holcomb, Michael) Please visit our website at
                    http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial
                    Instructions which includes the Consent To Proceed Before U.S. Magistrate
                    form. (Entered: 09/15/2017)
09/18/2017   71     ORDER GRANTING 62 Application of Joe Robert Caldwell, Jr. for
                    Admission Pro Hac Vice. Signed by Judge Amy Totenberg on 9/18/2017. (jtj)
                    (Entered: 09/18/2017)
09/18/2017   72     ORDER GRANTING 61 Application of Edward Bruce Schwartz for
                    Admission Pro Hac Vice. Signed by Judge Amy Totenberg on 9/18/2017. (jtj)
                    (Entered: 09/18/2017)
09/18/2017   73     RESPONSE to 68 Court's September 15, 2017 Order, filed by Representative
                    Karen C. Handel. (Russo, Vincent) (Entered: 09/18/2017)
09/18/2017   74     ACKNOWLEDGMENT OF SERVICE Executed filed by Karen C. Handel.
                    (Russo, Vincent) (Entered: 09/18/2017)
09/20/2017   76     Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 9/20/2017. Plaintiffs stated that they did drop the contest
                    claim in the recently filed amended complaint and that there were no
                    remaining claims against Karen Handel. Counsel for Handel contended that
                    she should thus be dismissed as a party. By Tuesday, September 26, 2017, the
                    Plaintiffs are to provide Handel's attorney, and notify the Court, as to
                    Plaintiffs' position re the claims against Handel. Discussion was had regarding
                    Defendant Wingate's motion to remand. Plaintiffs will file opposition to the

                                                                                                      45
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 47 of 221



                    motion to remand. Discussion was had regarding the litigation hold on voting
                    equipment. Plaintiffs will inform Defendants by Friday, September 22, 2017,
                    re what equipment, if any, it believes need to remain subject to the litigation
                    hold. (Court Reporter Shannon Welch) (jtj) (Entered: 09/22/2017)
09/21/2017   75     RESPONSE in Opposition re 58 MOTION to Remand to State Court by Mark
                    Wingate filed by Coalition for Good Governance, Donna Curling, Ricardo
                    Davis, Laura Digges, William Digges, III, Donna Price, Jeffrey Schoenberg,
                    Edward Curtis Terry. (Holcomb, Michael) (Entered: 09/21/2017)
09/22/2017   77     ORDER DENYING AS MOOT 3 Plaintiffs' Motion for Leave to Serve
                    Election Contest Defendants and Candidates by Certified Process Server; 4
                    Plaintiffs' Expedited Motion for Limited Early and Expedited Discovery; and
                    6 State Defendants' Motion for Leave to File Excess Pages. Signed by Judge
                    Amy Totenberg on 9/22/2017. (jtj) (Entered: 09/22/2017)
09/22/2017   78     MOTION for Leave to File Excess Pages by Seth Harp, Brian P. Kemp, Merle
                    King, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election
                    Board, David J. Worley. (Attachments: # 1 Text of Proposed Order)(Correia,
                    Cristina) (Entered: 09/22/2017)
09/22/2017   79     First MOTION to Dismiss with Brief In Support by Michael P. Coveny,
                    Maxine Daniels, Anthony Lewis, Leona Perry, The Dekalb County Board of
                    Registrations and Elections, Samuel E. Tillman, Baoky N. Vu. (Bryan,
                    Bennett) (Entered: 09/22/2017)
09/26/2017   80     TRANSCRIPT of Telephone Conference Proceedings held on 9/20/2017,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR, Telephone number 404−215−1383. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 10/17/2017. Redacted
                    Transcript Deadline set for 10/27/2017. Release of Transcript Restriction set
                    for 12/26/2017. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    09/26/2017)
09/28/2017   81     ORDER − Ms. Handel is no longer a party to this case as of the Second
                    Amended Complaint. She is not required to file any response to the Second
                    Amended Complaint, let alone participate in this case going forward. There is
                    nothing to dismiss. And therefore there is no basis for Mr. Russo's motion.The
                    Clerk of Court is DIRECTED to immediately terminate Ms. Handel as a party
                    in this case, so that the docket reflects that the Second Amended Complaint
                    brought no claims against Ms. Handel and did not name her as a party
                    defendant. Signed by Judge Amy Totenberg on 9/28/2017. (jtj) (Entered:
                    09/28/2017)
09/29/2017   82     MOTION to Dismiss by David J. Burge, Mary Carole Cooney, Aaron
                    Johnson, Stan Matarazzo, Vernetta Nuriddin, Mark Wingate. (Attachments: #
                    1 Brief)(Lowman, David) (Entered: 09/29/2017)
09/29/2017   83     MOTION to Dismiss for Lack of Subject Matter Jurisdiction, MOTION TO
                    DISMISS FOR FAILURE TO STATE A CLAIM Second Amended Complaint
                    with Brief In Support by Seth Harp, Brian P. Kemp, Merle King, Ralph F.
                    (Rusty) Simpson, State of Election Board, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Brief)(Heidt, Josiah)

                                                                                                        46
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 48 of 221



                    (Entered: 09/29/2017)
09/29/2017   84     MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM with Brief In
                    Support by Fred Aiken, Jessica Brooks, Phil Daniell, Janine Eveler, Joe Pettit,
                    The Cobb County Board of Elections and Registration, Darryl O. Wilson.
                    (White, Daniel) (Entered: 09/29/2017)
10/02/2017   85     UNOPPOSED MOTION to Consolidate Deadlines for Plaintiff's Responses to
                    Defendants' Motions to Dismiss with Brief In Support, by Coalition for Good
                    Governance, Donna Curling, Ricardo Davis, Laura Digges, William Digges,
                    III, Donna Price, Jeffrey Schoenberg, Edward Curtis Terry. (Attachments: # 1
                    Brief, # 2 Text of Proposed Order)(Holcomb, Michael) (Entered: 10/02/2017)
10/03/2017          Submission of 85 UNOPPOSED MOTION to Consolidate Deadlines for
                    Plaintiff's Responses to Defendants' Motions to Dismiss, submitted to District
                    Judge Amy Totenberg. (jtj) (Entered: 10/03/2017)
10/03/2017   86     ORDER GRANTING 85 Motion to Consolidate Deadlines. The Plaintiffs'
                    response brief to the Defendants' motions to dismiss (Dkt. Nos. 79, 82, 83, and
                    84) is due by October 13, 2017. Signed by Judge Amy Totenberg on
                    10/03/2017. (jtj) (Entered: 10/03/2017)
10/05/2017   87     REPLY to 58 MOTION to Remand to State Court with Brief In Support, by
                    Richard Barron, David J. Burge, Mary Carole Cooney, Aaron Johnson, Stan
                    Matarazzo, Vernetta Nuriddin, The Fulton County Board of Registration and
                    Elections, Mark Wingate. (Burwell, Kaye) Modified on 10/5/2017 to reflect
                    e−filed document. (jtj) (Entered: 10/05/2017)
10/06/2017          Submission of 58 MOTION to Remand to State Court , submitted to District
                    Judge Amy Totenberg. (jtj) (Entered: 10/06/2017)
10/09/2017   88     REPLY BRIEF re 58 MOTION to Remand to State Court filed by Mark
                    Wingate. (Burwell, Kaye) (Entered: 10/09/2017)
10/10/2017          Submission of 78 MOTION for Leave to File Excess Pages , submitted to
                    District Judge Amy Totenberg. (jtj) (Entered: 10/10/2017)
10/10/2017   89     ORDER GRANTING 78 Motion for Leave to File Excess Pages. Signed by
                    Judge Amy Totenberg on 10/10/2017. (jtj) (Entered: 10/10/2017)
10/13/2017   90     MOTION for Leave to File Excess Pages with Brief In Support by Coalition
                    for Good Governance, Donna Curling, Ricardo Davis, Laura Digges, William
                    Digges, III, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief in
                    Support of a Motion to File Brief in Excess of Twenty−Five Pages, # 2 Text of
                    Proposed Order)(Schwartz, Edward) (Entered: 10/13/2017)
10/13/2017   91     RESPONSE re 83 MOTION to Dismiss for Lack of Subject Matter
                    Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    Second Amended Complaint, 82 MOTION to Dismiss , 79 First MOTION to
                    Dismiss , 84 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    filed by Coalition for Good Governance, Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Donna Price, Jeffrey Schoenberg. (Schwartz,
                    Edward) (Entered: 10/13/2017)
10/18/2017   92     ORDER granting in part the 90 Motion for Leave to File Excess Pages.
                    Plaintiffs shall file their 75−page response brief no later than October 20, 2017


                                                                                                        47
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 49 of 221



                    at 4:30 P.M. The Court expects the response brief to be a condensed version of
                    the currently filed brief, not a revised version with new or additional
                    arguments. Defendants time to file their reply brief(s) is extended to October
                    30, 2017. Signed by Judge Amy Totenberg on 10/18/17. (aaq) (Entered:
                    10/18/2017)
10/20/2017    93    RESPONSE re 83 MOTION to Dismiss for Lack of Subject Matter
                    Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    Second Amended Complaint, 82 MOTION to Dismiss , 79 First MOTION to
                    Dismiss , 84 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM
                    AS AMENDED filed by Coalition for Good Governance, Donna Curling,
                    Ricardo Davis, Laura Digges, William Digges, III, Donna Price, Jeffrey
                    Schoenberg, Edward Curtis Terry. (Schwartz, Edward) (Entered: 10/20/2017)
10/24/2017    94    REPLY BRIEF in Support of 79 First MOTION to Dismiss filed by Michael
                    P. Coveny, Maxine Daniels, Anthony Lewis, Leona Perry, The Dekalb County
                    Board of Registrations and Elections, The Fulton County Board of
                    Registration and Elections, Samuel E. Tillman, Baoky N. Vu. (Bryan, Bennett)
                    (Entered: 10/24/2017)
10/27/2017    95    MOTION for Leave to File Excess Pages by Seth Harp, Brian P. Kemp, Merle
                    King, Ralph F. (Rusty) Simpson, State of Election Board, Rebecca N.
                    Sullivan, David J. Worley. (Attachments: # 1 Text of Proposed
                    Order)(Correia, Cristina) (Entered: 10/27/2017)
10/30/2017    96    ORDER GRANTING IN PART 95 Motion for Leave to File Excess Pages.
                    The State Defendants may file a reply brief no longer than 20 pages in length.
                    Signed by Judge Amy Totenberg on 10/30/2017. (jtj) (Entered: 10/30/2017)
10/30/2017    97    REPLY to Response to Motion re 83 MOTION to Dismiss for Lack of Subject
                    Matter Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM Second Amended Complaint filed by Seth Harp, Brian P. Kemp,
                    Merle King, Ralph F. (Rusty) Simpson, State of Election Board, Rebecca N.
                    Sullivan, David J. Worley. (Correia, Cristina) (Entered: 10/30/2017)
10/30/2017    98    REPLY BRIEF re 84 MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM filed by Fred Aiken, Jessica Brooks, Phil Daniell, Janine Eveler, Joe
                    Pettit, The Cobb County Board of Elections and Registration, Darryl O.
                    Wilson. (White, Daniel) (Entered: 10/30/2017)
10/31/2017    99    ORDER DENYING as MOOT 58 Motion to Remand to State Court. Signed
                    by Judge Amy Totenberg on 10/31/17. (bnw) (Entered: 10/31/2017)
10/31/2017   100    REPLY to Response to Motion re 83 MOTION to Dismiss for Lack of Subject
                    Matter Jurisdiction MOTION TO DISMISS FOR FAILURE TO STATE A
                    CLAIM Second Amended Complaint filed by Richard Barron, David J. Burge,
                    Mary Carole Cooney, Aaron Johnson, Stan Matarazzo, Vernetta Nuriddin,
                    Mark Wingate. (Lowman, David) (Entered: 10/31/2017)
11/02/2017          Submission of 79 First MOTION to Dismiss, 83 MOTION to Dismiss, 84
                    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM, 82 MOTION
                    to Dismiss, submitted to District Judge Amy Totenberg. (jtj) (Entered:
                    11/02/2017)
11/03/2017   101


                                                                                                     48
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 50 of 221



                    Certificate of Consent to Withdraw and Substitution of Counsel by Seth Harp,
                    Brian P. Kemp, Ralph F. (Rusty) Simpson, State of Election Board, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Correia, Cristina)
                    (Entered: 11/03/2017)
11/03/2017   102    Certificate of Consent to Withdraw as Counsel and Substitution of Counsel, by
                    Merle King. (Correia, Cristina) (Entered: 11/03/2017)
11/03/2017   103    Certification of Consent to Substitution of Counsel. Roy E. Barnes and John
                    Frank Salter, Jr substituted for Seth Harp, Brian P. Kemp, Ralph F. (Rusty)
                    Simpson, State of Election Board, Rebecca N. Sullivan, and for David J.
                    Worley. Barnes and salter replacing attorneys Elizabeth Ahern Monyak,
                    Cristina Correia and Josiah Benjamin Heidt. (jtj) (Entered: 11/03/2017)
11/03/2017   104    MOTION to Withdraw Edward Bruce Schwartz as Attorney with Brief In
                    Support by Coalition for Good Governance. (Attachments: # 1 Exhibit, # 2
                    Text of Proposed Order)(Schwartz, Edward) (Entered: 11/03/2017)
11/07/2017   105    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 11/7/2017. The Court indicated that the Plaintiffs must file
                    a motion regarding spoliation if they want to pursue that issue. The Court
                    inquired as to what the Defendants had done regarding the wiping of the
                    Kennesaw State University server. The Court encouraged the parties to confer
                    about preservation of evidence. Plaintiffs will circulate a draft order to
                    Defendants and submit a proposed order to the Court by close of business on
                    Monday, November 13, 2017. Counsel for the State Defendants requested oral
                    argument on the pending motions to dismiss. The Court inquired as to whether
                    the parties can stipulate to any items, including facts. The parties are to
                    provide the Court with a joint report not exceeding 4 pages in length
                    summarizing their conversations by close of business on Monday, November
                    13, 2017. (Court Reporter Shannon Welch)(jtj) (Entered: 11/07/2017)
11/07/2017   106    NOTICE of Appearance by Grant Edward Schnell on behalf of Merle King
                    (Schnell, Grant) (Entered: 11/07/2017)
11/08/2017   107    TRANSCRIPT of Telephone Conference Proceedings held on 11/7/2017,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR, Telephone number 404−215−1383. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 11/29/2017. Redacted
                    Transcript Deadline set for 12/11/2017. Release of Transcript Restriction set
                    for 2/6/2018. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    11/08/2017)
11/13/2017   108    JOINT STATUS REPORT by Coalition for Good Governance, Donna
                    Curling, Ricardo Davis, Laura Digges, William Digges, III, Donna Price,
                    Jeffrey Schoenberg, Edward Curtis Terry. (Attachments: # 1 Exhibit A Draft
                    Preservation Order, # 2 Exhibit B Defendants' Draft Preservation
                    Order)(Schwartz, Edward) (Entered: 11/13/2017)
11/15/2017   109    MOTION for Hearing re 104 MOTION to Withdraw, by Coalition for Good
                    Governance. (jtj) (Entered: 11/15/2017)
11/15/2017   110


                                                                                                        49
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 51 of 221



                    ORDER GRANTING 109 Plaintiff Coalition for Good Governance's Request
                    for a Hearing and for Leave to Be Heard insofar as CGG may have additional
                    time to file a response to Steptoe & Johnson's withdrawal motion. CGG may
                    file a response no later than November 27, 2017. The Clerk is DIRECTED to
                    file CGG's response ex parte with the Court. The Clerk is FURTHER
                    DIRECTED to mail a copy of this Order to CGG at 7035 Marching Duck Dr.
                    E504, Charlotte, NC 28210, and to also email a copy of this Order to CGG at
                    Marilyn@USCGG.org. Signed by Judge Amy Totenberg on 11/15/2017. (jtj)
                    (Entered: 11/16/2017)
11/16/2017          The Clerk emailed the 110 Order as directed in the order. (jtj) (Entered:
                    11/16/2017)
11/16/2017          Clerk's Certificate of Mailing as to Coalition for Good Governance re 110
                    Order. Notice of street name change for the Atlanta courthouse included. (jtj)
                    (Entered: 11/16/2017)
11/27/2017   111    Request for Leave of Absence for the following date(s): February 1, 2018
                    through February 5, 2018, May 3, 2018 through May 15, 2018 and June 29,
                    2018 through July 9, 2018, by Bennett Davis Bryan. (Bryan, Bennett)
                    (Entered: 11/27/2017)
11/27/2017   112    NOTICE of Appearance by William Brent Ney on behalf of Coalition for
                    Good Governance (Ney, William) (Entered: 11/27/2017)
11/27/2017   113    MOTION for Extension of Time to File Ex Parte Response to 104 Steptoe &
                    Johnson LLP's Motion to Withdraw Edward Bruce Schwartz as Attorney, by
                    Coalition for Good Governance. (Attachments: # 1 Text of Proposed
                    Order)(Ney, William) (Entered: 11/27/2017)
11/28/2017   114    ORDER GRANTING 113 Motion for Extension of Time to File Ex Parte
                    Response to Steptoe & Johnson, LLPs Motion to Withdraw. The Court
                    extends the deadline for CGG to file its response to 5:00 P.M. on November
                    29, 2017. CGG additionally stated in its Motion that Steptoe & Johnson, LLP
                    represented that it would voluntarily seek permission from the Court to
                    withdraw from all representation in this matter. Steptoe & Johnson, LLP has
                    not yet filed such a motion. The Court notes that it has discretion to grant or
                    deny a withdrawal of counsel motion; it is not required to grant withdrawal.
                    The Court further notes that it is difficult and perhaps impossible to move
                    forward with this case in an efficient manner in light of the continuing shifts in
                    Plaintiffs counsel. Signed by Judge Amy Totenberg on 11/28/2017. (jtj)
                    (Entered: 11/28/2017)
11/28/2017   115    MOTION to Stay with Brief In Support by Coalition for Good Governance.
                    (Attachments: # 1 Brief in Support of Motion to Stay, # 2 Text of Proposed
                    Order)(Ney, William) (Entered: 11/28/2017)
11/28/2017   118    COURT ACCESS ONLY PER 117 ORDER RESPONSE to 104 MOTION to
                    Withdraw, filed by Coalition for Good Governance. (jtj) (Additional
                    attachment(s) added on 11/30/2017: # 1 Exhibits A − D) (jtj). (Entered:
                    11/30/2017)
11/29/2017   116    ORDER GRANTING 104 Motion to Withdraw Edward Bruce Schwartz and
                    Joe R. Caldwell, Jr. as Attorneys for CGG alone. The Court also GRANTS
                    CGGs motion to stay for purposes of CGG obtaining new counsel. CGG is an


                                                                                                         50
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 52 of 221



                    artificial entity that must have counsel to proceed. CGG shall retain counsel
                    licensed to practice in this district, and new counsel must file a notice of
                    appearance with the Court no later than January 2, 2018. The case shall be
                    STAYED and ADMINISTRATIVELY CLOSED during this time, though
                    CGG may move to re−open the case earlier if it retains counsel before January
                    2, 2018. Failure to comply with this Order may result in an entry of default
                    against CGG. The Court notes that it makes no finding as to the alleged
                    conflict of interest in Steptoes representation of CGG and the other Plaintiffs.
                    Signed by Judge Amy Totenberg on 11/29/2017. (jtj) (Entered: 11/29/2017)
11/29/2017          Civil Case Administratively Closed. (jtj) (Entered: 11/29/2017)
11/30/2017   117    AMENDED 116 ORDER ADMINISTRATIVELY CLOSING this civil action
                    through January 2, 2018. The Clerk of Court shall seal CGG's filing so that
                    only the Court is able to view the contents of the filing. Signed by Judge Amy
                    Totenberg on 11/30/2017. (jtj) (Entered: 11/30/2017)
12/11/2017   119    ORDER instructing counsel to confer no later than Wednesday, December 13,
                    2017 at 12:00 P.M. If there are any unresolved issues after counsel confer,
                    counsel shall file a joint statement in which each side represents its position no
                    later than Thursday, December 14, 2017 at 12:00 P.M. If the parties reach
                    anagreement that is supplemental to the data transfer email (Exhibit A), they
                    shall file it no later than Thursday, December 14, 2017 at 12:00 P.M. Signed
                    by Judge Amy Totenberg on 12/11/17. (jpa) (Entered: 12/12/2017)
12/13/2017   120    APPLICATION for Admission of Robert Alexander McGuire, III Pro Hac
                    Vice (Application fee $ 150, receipt number 113E−7563092)by Coalition for
                    Good Governance. (Attachments: # 1 Text of Proposed Order)(Ney, William)
                    (Entered: 12/13/2017)
12/14/2017   121    NOTICE of Joint Statement of the Parties' Positions Concerning Preservation
                    of Evidence During Transfer by Coalition for Good Governance re 119 Order
                    (Attachments: # 1 Text of Proposed Order, # 2 Text of Proposed Order, # 3
                    Text of Proposed Order)(Ney, William) (Entered: 12/14/2017)
12/15/2017   122    ORDER re preservation of all evidence relevant to the claims and defenses in
                    this litigation. The Court expects the parties to work cooperatively and in good
                    faith to preserve evidence. If there should be any dispute or confusion about
                    compliance with this Order, the Parties should first confer, and if the issues
                    cannot be resolved, the Parties should notify the Court and request a phone
                    conference, as appropriate. Signed by Judge Amy Totenberg on 12/15/2017.
                    (acm) (Entered: 12/15/2017)
12/15/2017   123    ORDER re 121 Joint Statement of the Parties' Positions Concerning
                    Preservation of Evidence During Transfer. It is ORDERED that any potential
                    evidence related to the claims and defenses in this case, which will be
                    physically transferred from Center for Election Systems and Kennesaw State
                    University to the Georgia Secretary of State, shall be preserved without
                    destruction or alteration in accordance with the parties' obligations to preserve
                    evidence. The parties shall continue to honor their obligations in connection
                    with their respective preservation obligations. Signed by Judge Amy
                    Totenberg on 12/15/2017. (acm) (Entered: 12/15/2017)
12/21/2017          APPROVAL by Clerks Office re: 120 APPLICATION for Admission of
                    Robert Alexander McGuire, III Pro Hac Vice (Application fee $ 150, receipt

                                                                                                         51
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 53 of 221



                    number 113E−7563092). Attorney William Brent Ney added appearing on
                    behalf of Coalition for Good Governance (jkm) (Entered: 12/21/2017)
12/21/2017   124    Certificate of Consent for Bryan Ward, Marvin Lim, Aaron Wright, and
                    Holcomb + Ward, LLP to Withdraw as Counsel for all Plaintiffs, by Coalition
                    for Good Governance, Donna Curling, Ricardo Davis, Laura Digges, William
                    Digges, III, Donna Price, Jeffrey Schoenberg, Edward Curtis Terry. (Holcomb,
                    Michael) . (Entered: 12/21/2017)
12/21/2017   125    ORDER granting 120 Application for Admission Pro Hac Vice of Robert
                    Alexander McGuire, III. Signed by Judge Amy Totenberg on 12/21/17. (jpa)
                    (Entered: 12/22/2017)
12/22/2017          Clerks Certificate of Mailing re 125 Order on Application for Admission PHV
                    of Robert Alexander McGuire, III. Notice of street name change for the
                    Atlanta courthouse included. (jpa) (Entered: 12/22/2017)
01/04/2018   126    ORDER − The Court seeks clarity on whether or not Steptoe continues to
                    represent the individual Plaintiffs in this matter. The Court DIRECTS Steptoe
                    to file a notice stating whether it intends to file a motion to withdraw (or
                    otherwise a Certificate of Consent to withdraw) pursuant to Local Rule
                    83.1(E) and if so, when it plans to file such a motion or certificate no later than
                    January 10, 2018. The Court also DIRECTS Mr. Ney and Mr. McGuire to file
                    a notice stating whether they serve as counsel for the Coalition for Good
                    Governance in all matters of this case going forward no later than January 10,
                    2018. Signed by Judge Amy Totenberg on 1/04/2018. (See order for more
                    details)(jtj) (Entered: 01/05/2018)
01/08/2018   127    NOTICE by Coalition for Good Governance Regarding Representation of
                    Coalition for Good Governance by William Brent Ney (Ney, William)
                    (Entered: 01/08/2018)
01/08/2018   128    STATUS REPORT SUBMISSION OF STEPTOE & JOHNSON LLP RE 126
                    ORDER by Donna Curling, Ricardo Davis, Laura Digges, William Digges, III,
                    Donna Price, Jeffrey Schoenberg, Edward Curtis Terry. (Attachments: # 1
                    Notice (REDACTED))(Schwartz, Edward) (Entered: 01/08/2018)
01/09/2018   129    NOTICE of Appearance by Robert Alexander McGuire, III on behalf of
                    Coalition for Good Governance (McGuire, Robert) (Entered: 01/09/2018)
01/10/2018   130    ORDER DIRECTING the Clerk of Court to file any such objection on a
                    sealed, ex parte basis with the Court, as any such objection may contain
                    privileged information or information that is detrimental to other parties in this
                    matter. The Court FURTHER DIRECTS Steptoe, if it files a motion to
                    withdraw, to provide each of the individual Plaintiffs it represents with a copy
                    of this Order, a copy of its motion to withdraw, and the address and contact
                    information for the Clerk of Court. Signed by Judge Amy Totenberg on
                    1/10/18. (jpa) (Entered: 01/11/2018)
01/12/2018   131    MOTION to Withdraw Edward Bruce Schwartz as Attorney with Brief In
                    Support by Donna Curling, Ricardo Davis, Laura Digges, William Digges, III,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 [Proposed] Order, # 2
                    Notice of Withdrawal (Redacted))(Schwartz, Edward) (Entered: 01/12/2018)
01/12/2018   132


                                                                                                          52
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 54 of 221



                    RESPONSE to 131 MOTION to Withdraw, filed by Donna Curling. (jtj)
                    (Entered: 01/16/2018)
01/16/2018   133    Request for Leave of Absence for the following date(s): February 20−23, April
                    16−20, by Robert Alexander McGuire, III. (McGuire, Robert) (Entered:
                    01/16/2018)
01/16/2018   134    Compliance with Court's Standing Order, by Robert Alexander McGuire, III
                    on behalf of Coalition for Good Governance. (McGuire, Robert) (Entered:
                    01/16/2018)
01/18/2018   135    ORDER GRANTING 131 Motion to Withdraw Steptoe as Attorneys. The
                    Court DIRECTS each of the individual plaintiffs to file a notice with the Court
                    no later than February 22, 2018 indicating whether they intend to proceed pro
                    se, to proceed with new counsel, or to seek to dismiss their claims against
                    Defendants altogether. Additionally, the Court DIRECTS each of the
                    individual plaintiffs to file with the Clerk of the Court a notice or letter with
                    his or her contact information, including each individual plaintiffs mailing
                    address, no later than February 5, 2018. The Court ORDERS Steptoe to mail a
                    copy of this Order to the individual Plaintiffs. This case shall continue to be
                    ADMINISTRATIVELY CLOSED pending resolution of the representation
                    issues regarding the individual plaintiffs. Signed by Judge Amy Totenberg on
                    1/18/2018. (jtj) (Entered: 01/18/2018)
01/25/2018   136    Consent MOTION to Withdraw Bryan Myerson Ward as Attorneyby Coalition
                    for Good Governance. (Ward, Bryan) (Entered: 01/25/2018)
02/05/2018   137    RESPONSE to 135 Order, filed by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (jtj) (Entered: 02/06/2018)
02/05/2018   138    RESPONSE to 135 Order, filed by Laura Digges, William Digges, III. (jtj)
                    (Entered: 02/06/2018)
02/08/2018   139    RESPONSE to 135 Order, filed by Ricardo Davis. (jtj) (Entered: 02/09/2018)
02/16/2018   140    Request for Leave of Absence for the following date(s):
                    2/26/18−2/27/18,4/2/18−4/6/18,7/6/18−7/23/18, by John Frank Salter, Jr.
                    (Salter, John) (Entered: 02/16/2018)
02/22/2018   141    RESPONSE to 135 Order, filed by Laura Digges, William Digges, III. (jtj)
                    (Entered: 02/23/2018)
02/22/2018   142    RESPONSE to 135 Order filed by Ricardo Davis. (jtj) (Entered: 02/23/2018)
02/22/2018   143    RESPONSE to 135 Order, filed by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (jtj) (Entered: 02/23/2018)
02/27/2018   144    ORDER DIRECTING the individual plaintiffs to file a notice no later than
                    March 30, 2018 indicating whether they intend to proceed pro se or with new
                    counsel, and if they intend to proceed with counsel, they shall name the new
                    counsel in the notice. Any new counsel for the individual plaintiffs shall file a
                    notice of appearance no later than April 2, 2018. This case shall remain
                    administratively closed during this time. If Mr. Terry intends to proceed in this
                    case, he must comply with this Order. Signed by Judge Amy Totenberg on
                    2/27/18. (jpa) (Entered: 02/27/2018)



                                                                                                        53
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 55 of 221



02/27/2018          Clerks Certificate of Mailing as to Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Donna Price, Jeffrey Schoenberg re 144 Order.
                    Notice of street name change for the Atlanta courthouse included. (jpa)
                    (Entered: 02/27/2018)
02/27/2018   145    ORDER DIRECTING the Clerk to email a copy of this Order, 135 Order, and
                    144 Order to Plaintiff Edward Curtis Terry. The Court FURTHER DIRECTS
                    Mr. Terry to file with the Clerk a notice that provides his mailing address no
                    later than March 9, 2018. Mr. Terry is ADVISED that all filings must contain
                    this case number, 1:17−cv−2989−AT, to ensure that they are filed in the
                    proper case. Mr. Terry is FURTHER ADVISED that, as indicated by Standing
                    Order No. 16−01, emails to the Clerk do not constitute official filings in a
                    case. If Mr. Terry obtains new counsel who files a notice of appearance prior
                    to March 9, 2018, he may forgo this requirement. The Clerk is DIRECTED to
                    resubmit this matter to the undersigned on March 12, 2018 if Mr. Terry has not
                    complied as directed. Signed by Judge Amy Totenberg on 2/27/2018. (sap)
                    (Entered: 02/28/2018)
02/28/2018          Clerks Certificate of Mailing as to Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Donna Price, and Jeffrey Schoenberg re 145
                    Order. Notice of street name change for the Atlanta courthouse included. (sap)
                    (Entered: 02/28/2018)
02/28/2018          Clerks Certificate of Emailing as to Edward Curtis Terry re 145 Order. (sap)
                    (Entered: 02/28/2018)
03/13/2018          Submission of 145 Order to District Judge Amy Totenberg. (sap) (Entered:
                    03/13/2018)
03/14/2018   146    ORDER DIRECTING the Clerk to email a copy of this Order to Plaintiff
                    Edward Curtis Terry. The Court FURTHER DIRECTS Mr. Terry to file with
                    the Clerk a notice that provides his mailing address no later than March 20,
                    2018. Mr. Terry is ADVISED that all filings must contain this case number,
                    1:17−cv−2989−AT, to ensure that they are filed in the proper case. Mr. Terry
                    is FURTHER ADVISED that, as indicated by Standing Order No. 16−01,
                    emails to the Clerk do not constitute official filings in a case. The Court
                    advises Mr. Terry that failure to comply with the instant Order may result in
                    dismissal of his claims in this case. Signed by Judge Amy Totenberg on
                    3/14/2018. (sap) (Entered: 03/14/2018)
03/14/2018          Clerks Certificate of Mailing as to Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Donna Price, and Jeffrey Schoenberg re 146
                    Order. Notice of street name change for the Atlanta courthouse included. (sap)
                    (Entered: 03/14/2018)
03/14/2018          Clerks Certificate of Emailing as to Edward Curtis Terry re 146 Order. (sap)
                    (Entered: 03/14/2018)
03/20/2018   147    Order DISMISSING Mr. Terry's claims in this case pursuant to Local Rule
                    41.3A(2), for his refusal to obey a lawful order of the Court. Signed by Judge
                    Amy Totenberg on 3/20/18. (jpa) (Entered: 03/21/2018)
03/21/2018   148    (JUDGMENT ENTERED IN ERROR) CLERK'S JUDGMENT.
                    (jpa)−−Please refer to http://www.ca11.uscourts.gov to obtain an appeals
                    jurisdiction checklist−− Text Modified on 3/22/2018 (sap). (Entered:


                                                                                                     54
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 56 of 221



                    03/21/2018)
03/21/2018          Clerks Certificate of Mailing as to Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Donna Price, Jeffrey Schoenberg re 147 Order to
                    Dismiss, 148 Clerk's Judgment. Notice of street name change for the Atlanta
                    courthouse included. (jpa) (Entered: 03/21/2018)
03/21/2018          Clerks Certificate of Emailing as to Edward Curtis Terry re 147 Order and 148
                    Clerk's Judgment. (sap) (Entered: 03/21/2018)
03/22/2018          Notification of Docket Correction re 148 Clerk's Judgment: Judgment Entered
                    in Error. (sap) (Entered: 03/22/2018)
03/22/2018          Clerks Certificate of Emailing as to Edward Curtis Terry re the Notification of
                    Docket Correction for 148 Clerk's Judgment. (sap) (Entered: 03/22/2018)
03/23/2018          Clerks Certificate of Mailing as to Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Donna Price, and Jeffrey Schoenberg re the
                    Notification of Docket Correction for 148 Clerk's Judgment. Notice of street
                    name change for the Atlanta courthouse included. (sap) (Entered: 03/23/2018)
03/30/2018   149    NOTICE of Appearance by William Brent Ney on behalf of Ricardo Davis,
                    Laura Digges, William Digges, III (Ney, William) (Entered: 03/30/2018)
03/30/2018   150    NOTICE re 144 Order by Donna Curling, Donna Price, Jeffrey Schoenberg
                    (Knapp, Halsey) (Entered: 03/30/2018)
03/30/2018   151    NOTICE of Appearance by Halsey G. Knapp, Jr on behalf of Donna Curling,
                    Donna Price, Jeffrey Schoenberg (Knapp, Halsey) (Entered: 03/30/2018)
03/30/2018   152    NOTICE of Appearance by Adam Martin Sparks on behalf of Donna Curling,
                    Donna Price, Jeffrey Schoenberg (Sparks, Adam) (Entered: 03/30/2018)
03/30/2018   153    APPLICATION for Admission of David D. Cross Pro Hac Vice (Application
                    fee $ 150, receipt number 113E−7785544)by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 03/30/2018)
03/30/2018   154    APPLICATION for Admission of Jane P. Bentrott Pro Hac Vice (Application
                    fee $ 150, receipt number 113E−7785552) by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 03/30/2018)
04/02/2018   155    NOTICE of Appearance by Cary Ichter on behalf of Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III (Ichter, Cary)
                    (Entered: 04/02/2018)
04/02/2018   156    NOTICE re 144 Order of pending pro hac vice application for David D. Cross
                    by Donna Curling, Donna Price, Jeffrey Schoenberg (Knapp, Halsey)
                    (Entered: 04/02/2018)
04/02/2018   157    NOTICE re 144 Order of pending pro hac vice application for Jane P.
                    Bentrott by Donna Curling, Donna Price, Jeffrey Schoenberg (Knapp, Halsey)
                    (Entered: 04/02/2018)
04/03/2018   158    NOTICE of Appearance by Bruce P. Brown on behalf of Coalition for Good
                    Governance (Brown, Bruce) (Entered: 04/03/2018)
04/03/2018   159


                                                                                                      55
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 57 of 221



                    NOTICE of Filing Certificate of Complaince with Court's Standing Order by
                    Bruce P. Brown on behalf of Coalition for Good Governance. (Brown, Bruce)
                    (Entered: 04/03/2018)
04/04/2018          APPROVAL by Clerks Office re: 154 APPLICATION for Admission of Jane
                    P. Bentrott Pro Hac Vice (per rb) (Application fee $ 150, receipt number
                    113E−7785552). Attorney Jane P. Bentrott added appearing on behalf of
                    Donna Curling, Donna Price, Jeffrey Schoenberg (pmb) (Entered: 04/04/2018)
04/04/2018          APPROVAL by Clerks Office re: 153 APPLICATION for Admission of
                    David D. Cross Pro Hac Vice (per rb) (Application fee $ 150, receipt number
                    113E−7785544). Attorney David D. Cross added appearing on behalf of
                    Donna Curling, Donna Price, Jeffrey Schoenberg (pmb) (Entered: 04/04/2018)
04/04/2018   160    MOTION to Amend Complaint by Coalition for Good Governance.
                    (Attachments: # 1 Exhibit A − Proposed Third Amended Complaint, # 2
                    Exhibit B − Proposed Order)(Brown, Bruce) (Entered: 04/04/2018)
04/05/2018   161    MOTION for Hearing Request for Status Conference by Coalition for Good
                    Governance. (Brown, Bruce) (Entered: 04/05/2018)
04/06/2018   162    NOTICE of Change of Address for Robert Alexander McGuire, III, counsel
                    for Coalition for Good Governance (McGuire, Robert) (Entered: 04/06/2018)
04/06/2018   163    Request for Leave of Absence for the following date(s): April 16−20
                    (previously noticed), May 14−15 (new), by Robert Alexander McGuire, III.
                    (McGuire, Robert) (Entered: 04/06/2018)
04/06/2018   164    ORDER GRANTING 153 Application for Admission of David D. Cross Pro
                    Hac Vice. Signed by Judge Amy Totenberg on 4/6/2018. (sap) (Entered:
                    04/06/2018)
04/06/2018   165    ORDER GRANTING 154 Application for Admission of Jane P. Bentrott Pro
                    Hac Vice. Signed by Judge Amy Totenberg on 4/6/2018. (sap) (Entered:
                    04/06/2018)
04/09/2018   166    RESPONSE re 160 MOTION to Amend Complaint filed by Seth Harp, Brian
                    P. Kemp, Ralph F. (Rusty) Simpson, State of Election Board, Rebecca N.
                    Sullivan, David J. Worley. (Attachments: # 1 Text of Proposed Order)(Salter,
                    John) (Entered: 04/09/2018)
04/09/2018   167    Notice for Leave of Absence for the following date(s): June 7−8, 2018, July
                    2−6, 2018, August 24−31, 2018, November 19−23, 2018, December 20−31,
                    2018, by Halsey G. Knapp, Jr. (Knapp, Halsey) (Entered: 04/09/2018)
04/11/2018   168    Request for Leave of Absence for the following date(s): July 18, 2018 − July
                    20, 2018, by Bennett Davis Bryan. (Bryan, Bennett) (Entered: 04/11/2018)
04/11/2018   169    RESPONSE in Support re 161 MOTION for Hearing Request for Status
                    Conference filed by Richard Barron, David J. Burge, Mary Carole Cooney,
                    Aaron Johnson, Stan Matarazzo, Vernetta Nuriddin, The Fulton County Board
                    of Registration and Elections, Mark Wingate. (Lowman, David) (Entered:
                    04/11/2018)
04/13/2018   170    MOTION for Extension of Time to Respond to 160 MOTION to Amend
                    Complaint by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments:


                                                                                                   56
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 58 of 221



                    # 1 Text of Proposed Order)(Sparks, Adam) (Entered: 04/13/2018)
04/16/2018   171    RESPONSE re 170 MOTION for Extension of Time to Respond to 160
                    MOTION to Amend Complaint filed by Coalition for Good Governance.
                    (Ney, William) (Entered: 04/16/2018)
04/16/2018   172    NOTICE of Joinder 166 Response to Motion by Merle King (Schnell, Grant)
                    (Entered: 04/16/2018)
04/17/2018   173    REPLY to Response to Motion re 170 MOTION for Extension of Time to
                    Respond to 160 MOTION to Amend Complaint filed by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Sparks, Adam) (Entered: 04/17/2018)
04/18/2018          Submission of 170 MOTION for Extension of Time to Respond to 160
                    MOTION to Amend Complaint to District Judge Amy Totenberg. (sap)
                    (Entered: 04/18/2018)
04/18/2018   174    RESPONSE re 160 MOTION to Amend Complaint filed by Fred Aiken,
                    Jessica Brooks, Phil Daniell, Janine Eveler, Joe Pettit, The Cobb County
                    Board of Elections and Registration, Darryl O. Wilson. (White, Daniel)
                    (Entered: 04/18/2018)
04/18/2018   175    RESPONSE in Opposition re 160 MOTION to Amend Complaint filed by The
                    Fulton County Board of Registration and Elections, Richard Barron, David J.
                    Burge, Mary Carole Cooney, Aaron Johnson, Stan Matarazzo, Vernetta
                    Nuriddin, Mark Wingate. (Lowman, David) Filers Modified on 4/18/2018
                    (sap). (Entered: 04/18/2018)
04/18/2018   176    RESPONSE re 160 MOTION to Amend Complaint filed by Michael P.
                    Coveny, Maxine Daniels, Anthony Lewis, Leona Perry, The Dekalb County
                    Board of Registrations and Elections, Samuel Tillman, and Baoky Vu. (Bryan,
                    Bennett) Filers Modified on 4/18/2018 (sap). (Entered: 04/18/2018)
04/18/2018   177    ORDER GRANTING Plaintiffs Donna Curling, Donna Price, and Jeffrey
                    Schoenbergs 170 Motion for Extension of Time to Respond to 160 MOTION
                    to Amend Complaint. Plaintiffs Donna Curling, Donna Price, and Jeffrey
                    Schoenberg may file their Response no later than 5:00pm on April 26, 2018.
                    Signed by Judge Amy Totenberg on 4/18/2018. (sap) (Entered: 04/18/2018)
04/24/2018   178    Request for Leave of Absence for the following date(s): April 30, 2018, May
                    2−3, 2018, May 7−9, 2018, May 14−18, 2018, May 21−25, 2018, by David D.
                    Cross. (Cross, David) (Entered: 04/24/2018)
04/25/2018          MINUTE GRANTING the 161 Request for Status Conference. The Court will
                    hold an in−person status conference on 5/1/2018 at 10:30 AM in ATLA
                    Courtroom 2308. Entered by Judge Amy Totenberg on 4/25/2018. (acm)
                    (Entered: 04/25/2018)
04/26/2018   179    RESPONSE in Opposition re 160 MOTION to Amend Complaint filed by
                    Donna Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered:
                    04/26/2018)
04/30/2018   180    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom for
                    Status Conference by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Text of Proposed Order)(Sparks, Adam) (Entered:
                    04/30/2018)


                                                                                                  57
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 59 of 221



04/30/2018   181    Consolidated REPLY to Response to Motion re 160 MOTION to Amend
                    Complaint filed by Coalition for Good Governance, Ricardo Davis, Laura
                    Digges, William Digges, III. (McGuire, Robert) (Entered: 04/30/2018)
04/30/2018   182    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom during
                    the May 1, 2018 Conference by Coalition for Good Governance, Ricardo
                    Davis, Laura Digges, William Digges, III. (Attachments: # 1 Text of Proposed
                    Order)(Ney, William) (Entered: 04/30/2018)
04/30/2018   183    DUPLICATE ENTRYMotion to Bring Audio/Visual/Electronic Equipment
                    in the Courtroom by Coalition for Good Governance. (Attachments: # 1 Text
                    of Proposed Order)(Ney, William) Modified on 4/30/2018 (jkl). (Entered:
                    04/30/2018)
04/30/2018   184    ORDER granting 180 Motion to Bring Audio/Visual/Electronic Equipment in
                    the Courtroom on May 1, 2018 at 10:30 A.M. Signed by Judge Amy
                    Totenberg on 4/30/2018. (jkl) (Entered: 04/30/2018)
04/30/2018   185    ORDER GRANTING 182 Motion to Bring Audio/Visual/Electronic
                    Equipment in the Courtroom on May 1, 2018 at 10:30 A.M. Signed by Judge
                    Amy Totenberg on 4/30/18. (jkl) (Entered: 04/30/2018)
05/01/2018   189    Minute Entry for proceedings held before Judge Amy Totenberg: Status
                    Conference held on 5/1/2018. The Court confirmed that the firm of Holcomb
                    and Ward, LLP has been relieved of its duties and responsibilities in this case.
                    Discussion was had regarding the positions of the various Plaintiffs and
                    possible severance. Discussion was had regarding the Plaintiffs' proposed 3rd
                    Amended Complaint. By next week, Plaintiffs are to file a notice identifying
                    the paragraphs they believe include material modifications. By Thursday, May
                    3, the parties are to have a phone conference to discuss sampling of the voting
                    machines, and by Tuesday, May 9, they are to come up with a proposal on
                    how to accomplish that. Plaintiffs are to relay their Rule 34 request re
                    observing the May 22 election in more specificity. By Friday, May 4,
                    Defendants are to identify in writing their concerns related to this request. The
                    Court will hold a follow−up telephone conference on May 9 at 4 PM. By 1:00
                    PM on Tuesday, May 9, The State Defendants and Fulton County are to notify
                    Plaintiffs and the Court re their positions on the posture of the defendants and
                    sovereign immunity. (Court Reporter Shannon Welch) (sap) (Entered:
                    05/03/2018)
05/03/2018   186    TRANSCRIPT of Status Conference Proceedings held on 5/1/2018, before
                    Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch, RMR,
                    CRR, Telephone number 404−215−1383. Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 5/24/2018. Redacted
                    Transcript Deadline set for 6/4/2018. Release of Transcript Restriction set for
                    8/1/2018. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    05/03/2018)
05/03/2018   187    APPLICATION for Admission of John P. Carlin Pro Hac Vice (Application
                    fee $ 150, receipt number 113E−7856478)by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 05/03/2018)
05/03/2018   188

                                                                                                        58
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 60 of 221



                    NOTICE of Appearance by John P. Carlin on behalf of Donna Curling, Donna
                    Price, Jeffrey Schoenberg (Knapp, Halsey) Modified on 5/4/2018 to edit text.
                    (cmd) (Entered: 05/03/2018)
05/06/2018   190    NOTICE identifying Paragraphs of Proposed Third Amended Complaint with
                    Material Allegations by Coalition for Good Governance, Ricardo Davis, Laura
                    Digges, William Digges, III (McGuire, Robert) (Entered: 05/06/2018)
05/08/2018   191    NOTICE Regarding Immunity by Brian P. Kemp, Ralph F. (Rusty) Simpson,
                    State of Election Board, Rebecca N. Sullivan, David J. Worley, and Seth Harp.
                    (Attachments: # 1 Exhibit 1: Examination Report)(Salter, John) (Entered:
                    05/08/2018)
05/08/2018   192    NOTICE of Appearance by Terry G. Phillips on behalf of Michael P. Coveny,
                    Maxine Daniels, Anthony Lewis, Leona Perry, Samuel E. Tillman, Baoky N.
                    Vu, and The Dekalb County Board of Registrations and Elections. (Phillips,
                    Terry) (Entered: 05/08/2018)
05/08/2018   193    APPLICATION for Admission of Catherine L. Chapple Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−7865709)by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 05/08/2018)
05/08/2018   194    Application for Refund of Fees paid online through Pay.gov for receipt
                    number 113E−7865525. (Knapp, Halsey) (Entered: 05/08/2018)
05/09/2018   195    NOTICE of Appearance by Laura K. Johnson on behalf of The Dekalb County
                    Board of Registrations and Elections (Johnson, Laura) (Entered: 05/09/2018)
05/09/2018   196    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom for
                    Conference by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Proposed Order)(Sparks, Adam) (Entered: 05/09/2018)
05/09/2018          Clerks Approval re 194 Application for Refund of Fees paid online. (mmc)
                    (Entered: 05/10/2018)
05/09/2018   202    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 5/9/2018. The Court heard from the parties on the status of
                    the voting machines and the need to preserve evidence. A recess was had.The
                    hearing resumed. The Court heard further from the parties, then indicated it
                    would reserve a room at the courthouse for 3:30 PM on Tuesday, May 10 for
                    the parties to meet. Defendant Merle King was excused from this meeting. The
                    Court will then hold a hearing at 5:00 PM, if needed. Counsel for the state
                    defendants was directed to send the Court the state law they referenced during
                    the conference. (Court Reporter Shannon Welch)(jpa) (Entered: 05/11/2018)
05/10/2018   197    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom (For
                    May 10, 2018 Conference) by Seth Harp, Brian P. Kemp, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Text of Proposed Order Proposed Order)(Salter, John)
                    (Entered: 05/10/2018)
05/10/2018   198    ORDER REOPENING CASE Signed by Judge Amy Totenberg on 5/10/2018.
                    (sap) (Entered: 05/10/2018)
05/10/2018   199    ORDER GRANTING the Plaintiffs' 196 Motion to Bring
                    Audio/Visual/Electronic Equipment in the Courtroom on May 10, 2018.


                                                                                                     59
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 61 of 221



                    Signed by Judge Amy Totenberg on 5/10/2018. (sap) (Entered: 05/10/2018)
05/10/2018   200    ORDER GRANTING the Defendants' 197 Motion to Bring
                    Audio/Visual/Electronic Equipment in the Courtroom on May 10, 2018.
                    Signed by Judge Amy Totenberg on 5/10/2018. (sap) (Entered: 05/10/2018)
05/10/2018   201    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom by
                    Coalition for Good Governance. (Attachments: # 1 Text of Proposed
                    Order)(Ichter, Cary) (Entered: 05/10/2018)
05/10/2018   203    ORDER granting 201 Motion to Bring Audio/Visual/Electronic Equipment in
                    the Courtroom on 5/10/18. Signed by Judge Amy Totenberg on 5/10/18. (jpa)
                    (Entered: 05/11/2018)
05/10/2018   205    Minute Entry for proceedings held before Judge Amy Totenberg: Status
                    Conference held on 5/10/2018. The voting machines that are subject to the
                    current litigation holdwill stay on hold and will not be used in the May 22
                    election. ByTuesday, May 15, the Coalition Plaintiffs shall respond
                    toDefendants inquiry as to why the litigation hold include opticalscanning
                    machines that are not DRE machines. By Thursday,May 17, the parties are to
                    submit a joint proposed schedule to theCourt.Exhibits retained to be forwarded
                    to the Clerks Office. (Court Reporter Shannon Welch)(adg) (Entered:
                    05/11/2018)
05/11/2018   204    TRANSCRIPT of Status Conference Proceedings held on 5/10/2018, before
                    Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch, RMR,
                    CRR, Telephone number 404−215−1383. Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 6/1/2018. Redacted
                    Transcript Deadline set for 6/11/2018. Release of Transcript Restriction set for
                    8/9/2018. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    05/11/2018)
05/11/2018   206    Coalition Plaintiffs' EXHIBITS admitted and retained at the 205 Status
                    Conference, have been received from Courtroom Deputy and placed in the
                    custody of the Records Clerks.. (Attachments: # 1 Exhibit 1)(adg) (Entered:
                    05/11/2018)
05/14/2018          Refund in the amount of $150.00 has been processed, effective 5/14/2018 in
                    response to Clerks Action on Application for Refund of Fees paid online. (kns)
                    (Entered: 05/14/2018)
05/14/2018   207    (DOCUMENT FILED IN ERROR− ATTORNEY TO RE−FILE USING
                    CORRECT EVENT) NOTICE of Appearance by Halsey G. Knapp, Jr on
                    behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (Knapp, Halsey)
                    Modified on 5/14/2018 (adg). (Entered: 05/14/2018)
05/14/2018   208    APPLICATION for Admission of Robert W. Manoso Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−7876698)by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 05/14/2018)
05/14/2018          APPROVAL by Clerks Office re: 187 APPLICATION for Admission of John
                    P. Carlin Pro Hac Vice (Application fee $ 150, receipt number
                    113E−7856478). Attorney John P. Carlin added appearing on behalf of Donna


                                                                                                        60
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 62 of 221



                    Curling, Donna Price, Jeffrey Schoenberg (pmb) (Entered: 05/14/2018)
05/17/2018   209    NOTICE of Compliance with 205 Minute Entry to Respond to Defendants by
                    Coalition for Good Governance, Ricardo Davis, Laura Digges, William
                    Digges, III (Attachments: # 1 Exhibit)(McGuire, Robert) (Entered:
                    05/17/2018)
05/17/2018   210    STATUS REPORT and Proposed Schedule for Determination of DRE
                    Machine Preservation by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Exhibit)(Sparks, Adam) (Entered: 05/17/2018)
05/17/2018   211    ORDER granting 187 Application for Admission Pro Hac Vice of John P
                    Carlin. Signed by Judge Amy Totenberg on 5/17/18. (jpa) (Entered:
                    05/18/2018)
05/18/2018          Clerk's Certificate of Mailing as to John P. Carlin re 211 Order on Application
                    for Admission PHV. Notice of street name change for the Atlanta courthouse
                    included. (jpa) (Entered: 05/18/2018)
05/18/2018   212    TRANSCRIPT of Telephone Conference Proceedings held on 5/9/2018,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR, Telephone number 404−215−1383. Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 6/8/2018. Redacted
                    Transcript Deadline set for 6/18/2018. Release of Transcript Restriction set for
                    8/16/2018. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    05/18/2018)
05/18/2018   213    NOTICE by Michael P. Coveny, Maxine Daniels, Anthony Lewis, Leona
                    Perry, The Dekalb County Board of Registrations and Elections, Samuel E.
                    Tillman, Baoky N. Vu re 210 Status Report Consent to Joint Status Report
                    (Bryan, Bennett) (Entered: 05/18/2018)
05/18/2018   214    NOTICE TO COUNSEL OF RECORD for Coalition for Good Governance
                    regarding RECLAMATION AND DISPOSITION OF UNCLAIMED
                    Documentary EXHIBITS pursuant to Local Rule 79.1D. Re: 206 Exhibits.
                    (adg) (Entered: 05/18/2018)
05/21/2018          APPROVAL by Clerks Office re: 193 APPLICATION for Admission of
                    Catherine L. Chapple Pro Hac Vice (Application fee $ 150, receipt number
                    113E−7865709). Attorney Catherine L. Chapple added appearing on behalf of
                    Donna Curling, Donna Price and Jeffrey Schoenberg (pmb) (Entered:
                    05/21/2018)
05/25/2018   215    ORDER DIRECTING the Curling Plaintiffs to confer with the other parties as
                    to how they plan to proceed with their claims re the proposed amendment in
                    their 160 Motion to Amend Complaint. By June 1, 2018, the parties shall file a
                    joint notice with the information as directed in the Order. Signed by Judge
                    Amy Totenberg on 5/25/2018. (acm) (Entered: 05/25/2018)
05/30/2018   216    ORDER GRANTING 193 Application for Admission of Catherine L. Chapple
                    Pro Hac Vice. Signed by Judge Amy Totenberg on 5/30/2018. (sap) (Entered:
                    05/31/2018)
05/31/2018

                                                                                                        61
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 63 of 221



                    APPROVAL by Clerks Office re: 208 APPLICATION for Admission of
                    Robert W. Manoso Pro Hac Vice (per sb) (Application fee $ 150, receipt
                    number 113E−7876698). Attorney Robert W. Manoso added appearing on
                    behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (pmb) (Entered:
                    05/31/2018)
05/31/2018   217    NOTICE of Appearance by Catherine L. Chapple on behalf of Donna Curling,
                    Donna Price, and Jeffrey Schoenberg (Knapp, Halsey) Event Modified on
                    6/1/2018 (sap). (Entered: 05/31/2018)
06/01/2018   218    (INVALID PER THE 220 ORDER) STIPULATION of Dismissal Without
                    Prejudice by Donna Curling, Donna Price, Jeffrey Schoenberg. (Sparks,
                    Adam) Text Modified on 6/5/2018 (sap). (Entered: 06/01/2018)
06/01/2018   219    NOTICE Regarding Curling Plaintiffs' Stipulated Dismissal by Donna
                    Curling, Donna Price, Jeffrey Schoenberg (Sparks, Adam) (Entered:
                    06/01/2018)
06/05/2018   220    ORDER: The Court must find the Stipulation of Dismissal in this case to be
                    INVALID. The Court therefore DIRECTS the Curling Plaintiffs to file a
                    motion for leave to amend the Second Amended Complaint and to attach a
                    proposed Third Amended Complaint no later than June 11, 2018. The Court is
                    inclined to grant this motion, as well as the Coalition Plaintiffs 160 Motion to
                    Amend, soon after the Curling Plaintiffs have filed their motion unless a
                    serious objection is raised. At that time, the Court will also order the parties to
                    confer and submit a proposed briefing schedule within seven days after the
                    date of the order. Signed by Judge Amy Totenberg on 6/5/2018. (sap)
                    (Entered: 06/05/2018)
06/08/2018   221    ORDER GRANTING 208 Application for Admission of Robert W. Manoso
                    Pro Hac Vice. Signed by Judge Amy Totenberg on 6/8/2018. (sap) (Entered:
                    06/08/2018)
06/11/2018   222    NOTICE re 220 Order and re Second Amended Complaint by Donna Curling,
                    Donna Price, Jeffrey Schoenberg (Knapp, Halsey) (Entered: 06/11/2018)
06/11/2018   223    STIPULATION of Dismissal re Certain Defendants by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 06/11/2018)
06/13/2018   224    NOTICE by Donna Curling, Donna Price, Jeffrey Schoenberg Notice of
                    Appearance of Robert W. Manoso (Knapp, Halsey) (Entered: 06/13/2018)
06/13/2018   225    ORDER GRANTING 160 Motion to Amend Complaint. The Third Amended
                    Complaint is deemed filed as of the date of this Order. The Court ORDERS
                    the Curling Plaintiffs and Defendants to confer and submit a proposed
                    schedule regarding Defendants' responses to the Third Amended Complaint
                    and any subsequent briefing no later than June 20, 2018. The Clerk is
                    DIRECTED to dismiss, without prejudice, Defendants Maxine Daniels,
                    Michael P. Coveny, Anthony Lewis, Leona Perry, Samuel E. Tillman, Baoky
                    N. Vu, DeKalb County Board of Registrations and Elections, Janine Eveler,
                    Phil Daniell, Fred Aiken, Joe Pettit, Jessica Brooks, Darryl O. Wilson, Cobb
                    County Board of Elections and Registration and Merle King. Signed by Judge
                    Amy Totenberg on 6/13/18. (jkl) (Entered: 06/13/2018)
06/13/2018   226


                                                                                                          62
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 64 of 221



                    THIRD AMENDED COMPLAINT against David J. Burge, Mary Carole
                    Cooney, Seth Harp, Aaron Johnson, Brian P. Kemp, Stan Matarazzo, Vernetta
                    Nuriddin, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, David J. Worley
                    filed by Ricardo Davis, Coalition for Good Governance, William Digges, III,
                    Laura Digges, Megan Missett. (jkl) Please visit our website at
                    http://www.gand.uscourts.gov/commonly−used−forms to obtain Pretrial
                    Instructions and Pretrial Associated Forms which includes the Consent To
                    Proceed Before U.S. Magistrate form. Modified on 6/13/2018 to edit filers per
                    direction of Chambers(jkl). (Entered: 06/13/2018)
06/13/2018   227    AMENDED ORDER re 225 Order on 160 Motion for Leave to File Third
                    Amended Complaint. the Court GRANTS the Coalition Plaintiffs' 160 Motion.
                    The Third Amended Complaint is deemed filed as of the date of this Order.
                    The Court ORDERS the Coalition Plaintiffs and Defendants to confer and
                    submit a proposed schedule regarding Defendants' responses to the Third
                    Amended Complaint and any subsequent briefing no later than 6/20/2018. the
                    Court DIRECTS the Clerk to terminate the Defendants in the bulleted list.
                    Signed by Judge Amy Totenberg on 6/13/2018. (adg) (Entered: 06/14/2018)
06/19/2018   228    NOTICE of Filing Proposed Briefing Schedule Concerning The Third
                    Amended Complaint by David J. Burge, Mary Carole Cooney, Seth Harp,
                    Aaron Johnson, Brian P. Kemp, Stan Matarazzo, Vernetta Nuriddin, Ralph F.
                    (Rusty) Simpson, State of Election Board, Rebecca N. Sullivan, David J.
                    Worley (Attachments: # 1 Exhibit A: June 13, 2018 Email, # 2 Exhibit B:
                    Table, # 3 Exhibit C: June 18, 2018 Email)(Salter, John) (Entered:
                    06/19/2018)
06/20/2018   229    Joint NOTICE of Plaintiffs' Proposing a Schedule by Coalition for Good
                    Governance, Donna Curling, Ricardo Davis, Laura Digges, William Digges,
                    III, Megan Missett, Donna Price, Jeffrey Schoenberg (Attachments: # 1
                    Exhibit 1 − Pls.' Proposed Schedule, # 2 Exhibit 2 − Demand Letter, # 3
                    Exhibit 3 − Gasaway case)(McGuire, Robert) (Entered: 06/20/2018)
06/20/2018   230    MOTION for Order to Issue Subpoena with Brief In Support by Coalition for
                    Good Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett. (Attachments: # 1 Brief Memorandum in Support of Motion for
                    Issuance of Subpoena)(Brown, Bruce) Filers Modified on 6/21/2018 (sap).
                    (Entered: 06/20/2018)
06/28/2018   231    Certification of Consent to Substitution of Counsel. Daniel Walter White
                    replacing attorney Terry G. Phillips, Bennett Davis Bryan and Laura K.
                    Johnson for Michael P. Coveny, Anthony Lewis, Leona Perry, Samuel E.
                    Tillman, Boaky N. Vu, Maxine Daniels, and the DeKalb County Board of
                    Registration and Elections. (White, Daniel) (Entered: 06/28/2018)
07/03/2018   232    RESPONSE in Opposition re 230 MOTION for Order to Issue Subpoena filed
                    by Michael P. Coveny, Maxine Daniels, Anthony Lewis, Leona Perry, The
                    Dekalb County Board of Registrations and Elections, Samuel E. Tillman,
                    Baoky N. Vu. (Attachments: # 1 Brief In Support of Response, # 2 Exhibit A
                    − Declaration of Erica Hamilton, # 3 Exhibit B − Declaration of Chris
                    Harvey)(White, Daniel) (Entered: 07/03/2018)
07/03/2018   233    MOTION for Leave to File Excess Pages by Seth Harp, Brian P. Kemp, Ralph
                    F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.


                                                                                                    63
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 65 of 221



                    Worley. (Attachments: # 1 Text of Proposed Order)(Salter, John) (Entered:
                    07/03/2018)
07/03/2018   234    MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM with Brief In
                    Support by Seth Harp, Brian P. Kemp, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley. (Attachments: # 1 State
                    Defendants' Brief In Support Of Their Motion To Dismiss Coalition Plaintiffs'
                    Third Amended Complaint)(Salter, John) (Entered: 07/03/2018)
07/16/2018   235    NOTICE of Requested Call With the Court by Coalition for Good Governance,
                    Ricardo Davis, Laura Digges, William Digges, III, Megan Missett. (Ichter,
                    Cary) Filers Modified on 7/17/2018 (sap). (Entered: 07/16/2018)
07/17/2018   236    NOTICE of Appearance by Jonathan Lee Schwartz on behalf of Common
                    Cause, National Election Defense Coalition, Protect Democracy (Schwartz,
                    Jonathan) (Entered: 07/17/2018)
07/17/2018   237    (FILED IN ERROR; SEE 241 FOR CORRECTED ENTRY) Application for
                    Admission Pro Hac Vice, Stephen P. Berzon. (Schwartz, Jonathan) Modified
                    on 7/18/2018 (sap). (Entered: 07/17/2018)
07/17/2018   238    (FILED IN ERROR; SEE 242 FOR CORRECTED ENTRY) Application for
                    Admission Pro Hac Vice, Stacey M. Leyton. (Schwartz, Jonathan) Modified
                    on 7/18/2018 (sap). (Entered: 07/17/2018)
07/17/2018   239    (FILED IN ERROR; SEE 243 FOR CORRECTED ENTRY) Application for
                    Admission Pro Hac Vice, Matthew J. Murray. (Schwartz, Jonathan) Modified
                    on 7/18/2018 (sap). (Entered: 07/17/2018)
07/17/2018   240    (WRONG PDF ATTACHED) Amicus Curiae APPEARANCE entered by
                    Jonathan Lee Schwartz on behalf of Common Cause. (Attachments: # 1 Brief
                    of Amicus Curiae, # 2 Affidavit of Matthew J. Murray, # 3 Affidavit of
                    Compliance With Standing Order)(Schwartz, Jonathan) Attorney Notified on
                    7/18/2018 to Refile Appearance with the Correct PDF (sap). (Entered:
                    07/17/2018)
07/17/2018   241    APPLICATION for Admission of Stephen P. Berzon Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−8018428) by Common Cause,
                    National Election Defense Coalition, Protect Democracy. (Schwartz, Jonathan)
                    Filers Modified on 7/18/2018 (sap). (Entered: 07/17/2018)
07/17/2018   242    APPLICATION for Admission of Stacey M. Leyton Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−8018433) by Common Cause,
                    National Election Defense Coalition, Protect Democracy. (Schwartz, Jonathan)
                    Filers Modified on 7/18/2018 (sap). (Entered: 07/17/2018)
07/17/2018   243    APPLICATION for Admission of Matthew J. Murray Pro Hac Vice
                    (Application fee $ 150, receipt number 113E−8018436) by Common Cause,
                    National Election Defense Coalition, Protect Democracy. (Schwartz, Jonathan)
                    Filers Modified on 7/18/2018 (sap). (Entered: 07/17/2018)
07/17/2018   244    RESPONSE in Opposition re 234 MOTION TO DISMISS FOR FAILURE
                    TO STATE A CLAIM filed by Coalition for Good Governance, Ricardo
                    Davis, Laura Digges, William Digges, III, Megan Missett. (McGuire, Robert)
                    (Entered: 07/17/2018)


                                                                                                    64
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 66 of 221



07/17/2018   245    REPLY BRIEF re 230 MOTION for Order to Issue Subpoena filed by
                    Coalition for Good Governance, Ricardo Davis, Laura Digges, William
                    Digges, III, Megan Missett. (Brown, Bruce) Filers Modified on 7/18/2018
                    (sap). (Entered: 07/17/2018)
07/17/2018   246    MOTION for Leave to File Brief in Opposition to Defendants' 234 Motion to
                    Dismissby Common Cause, National Election Defense Coalition, Protect
                    Democracy. (Attachments: # 1 Brief of Amicus Curiae, # 2 Affidavit of
                    Matthew J. Murray, # 3 Affidavit of Compliance With Standing Order) (sap)
                    (Entered: 07/18/2018)
07/18/2018   247    Amicus Curiae APPEARANCE entered by Jonathan Lee Schwartz on behalf
                    of Common Cause, National Election Defense Coalition, Protect Democracy.
                    (Schwartz, Jonathan) (Entered: 07/18/2018)
07/18/2018          Submission of 230 MOTION for Order to Issue Subpoena to District Judge
                    Amy Totenberg. (sap) (Entered: 07/18/2018)
07/18/2018          Plaintiff's (Coalition for Good Governance) Documentary Exhibit 206 from
                    the Status Conference held on 5/10/18, was destroyed as directed in 214
                    Exhibit Return Notification (mec) (Entered: 07/18/2018)
07/19/2018          RETURN of 242 APPLICATION for Admission of Stacey M. Leyton Pro Hac
                    Vice (Application fee $ 150, receipt number 113E−8018433) to attorney for
                    correction re: address. (pmb) (Entered: 07/19/2018)
07/19/2018          RETURN of 241 APPLICATION for Admission of Stephen P. Berzon Pro
                    Hac Vice (Application fee $ 150, receipt number 113E−8018428) to attorney
                    for correction re: address. (pmb) (Entered: 07/19/2018)
07/19/2018          RETURN of 243 APPLICATION for Admission of Matthew J. Murray Pro
                    Hac Vice (Application fee $ 150, receipt number 113E−8018436) to attorney
                    for correction re: address. (pmb) (Entered: 07/19/2018)
07/19/2018   248    APPLICATION for Admission of Stacey M. Leyton Pro Hac Vice by
                    Common Cause, National Election Defense Coalition, Protect Democracy.
                    (Schwartz, Jonathan) (Entered: 07/19/2018)
07/19/2018   249    APPLICATION for Admission of Matthew J. Murray Pro Hac Vice by
                    Common Cause, National Election Defense Coalition, Protect Democracy.
                    (Schwartz, Jonathan) (Entered: 07/19/2018)
07/23/2018          APPROVAL by Clerks Office re: 248 APPLICATION for Admission of
                    Stacey M. Leyton Pro Hac Vice. Attorney Jonathan Lee Schwartz added
                    appearing on behalf of Common Cause (jkm) (Entered: 07/23/2018)
07/23/2018          APPROVAL by Clerks Office re: 249 APPLICATION for Admission of
                    Matthew J. Murray Pro Hac Vice. Attorney Jonathan Lee Schwartz added
                    appearing on behalf of Common Cause (jkm) (Entered: 07/23/2018)
07/24/2018   250    APPLICATION for Admission of Stephen P. Berzon Pro Hac Vice by
                    Common Cause, National Election Defense Coalition, Protect Democracy.
                    (Schwartz, Jonathan) (Entered: 07/24/2018)
07/24/2018   251    ORDER denying 230 Motion for Issuance of Subpoena. Instead, the Court
                    DIRECTS the DeKalb Board to continue sequestering the two DRE machines


                                                                                                65
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 67 of 221



                    at issue and all related equipment in a secure location and to refrain from using
                    the machines (or doing anything that could alter the data on the machines)
                    until the Court rules on the pending motions to dismiss and addresses the stay
                    on discovery. Signed by Judge Amy Totenberg on 7/24/18. (jpa) (Entered:
                    07/25/2018)
07/26/2018          APPROVAL by Clerks Office re: 250 APPLICATION for Admission of
                    Stephen P. Berzon Pro Hac Vice. Attorney Jonathan Lee Schwartz added
                    appearing on behalf of Protect Democracy (jkm) (Entered: 07/26/2018)
07/26/2018          Submission of 233 MOTION for Leave to File Excess Pages and 246
                    MOTION for Leave to File Brief in Opposition to Defendants' 234 Motion to
                    Dismiss to District Judge Amy Totenberg. (sap) (Entered: 07/26/2018)
07/27/2018   252    ORDER GRANTING NUNC PRO TUNC the State Defendants' 233 Motion
                    for Leave to File Excess Pages. Signed by Judge Amy Totenberg on
                    7/27/2018. (sap) (Entered: 07/27/2018)
07/27/2018   253    ORDER GRANTING the Amicus Curiae 246 Motion for Leave to File Brief
                    in Opposition to Defendants' 234 Motion to Dismiss. The Amicus Curiae Brief
                    (Doc. 246−1) is hereby deemed filed as of the date of this Order. Signed by
                    Judge Amy Totenberg on 7/27/2018. (sap) (Entered: 07/27/2018)
07/31/2018   254    Request for Leave of Absence for the following date(s): August 29−30, 2018
                    and August 31−September 5, 2018 by Robert Alexander McGuire, III.
                    (McGuire, Robert) (Entered: 07/31/2018)
07/31/2018   255    ORDER GRANTING 248 Application for Admission of Stacey M. Leyton
                    Pro Hac Vice. Signed by Judge Amy Totenberg on 7/31/2018. (sap) (Entered:
                    07/31/2018)
07/31/2018   256    ORDER GRANTING 249 Application for Admission of Matthew J. Murray
                    Pro Hac Vice. Signed by Judge Amy Totenberg on 7/31/2018. (sap) (Entered:
                    07/31/2018)
07/31/2018   257    ORDER GRANTING 250 Application for Admission of Stephen P. Berzon
                    Pro Hac Vice. Signed by Judge Amy Totenberg on 7/31/2018. (sap) (Entered:
                    07/31/2018)
08/03/2018   258    MOTION for Preliminary Injunction with Brief In Support by Coalition for
                    Good Governance. (Attachments: # 1 Brief Coalition Plaintiffs' Brief in
                    Support of Motion for Preliminary Injunction with Supporting Declarations, #
                    2 Text of Proposed Order Coalition Plaintiffs' Proposed Order Granting
                    Preliminary Injunction)(Brown, Bruce) (Entered: 08/03/2018)
08/07/2018   259    ORDER re 258 MOTION for Preliminary Injunction and 234 MOTION TO
                    DISMISS FOR FAILURE TO STATE A CLAIM. The Court DIRECTS
                    Defendants in their response brief to particularly focus on the public interest
                    factor i.e., the practical realities surrounding implementation of the requested
                    relief in the next one to three months. If the Coalition Plaintiffs file a reply
                    brief, the Court DIRECTS them to focus their brief accordingly as well.
                    Furthermore, the Court ORDERS Defendants to file their response no later
                    than August 14, 2018, and the Court ORDERS the Coalition Plaintiffs to file
                    their reply, if any, no later than August 20, 2018. Signed by Judge Amy
                    Totenberg on 8/7/18. (jpa) (Entered: 08/07/2018)


                                                                                                        66
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 68 of 221



08/07/2018   260    MOTION for Preliminary Injunction with Brief In Support by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Declaration of
                    J. Alex Halderman, # 3 Declaration of Duncan A. Buell, # 4 Declaration of
                    Donna A. Curling, # 5 Declaration of Donna Price, # 6 Declaration of Jeffrey
                    H. E. Schoenberg, # 7 Text of Proposed Order)(Knapp, Halsey) (Entered:
                    08/08/2018)
08/08/2018   261    Consent MOTION for Order Scheduling Order by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Knapp,
                    Halsey) (Entered: 08/08/2018)
08/10/2018   262    NOTICE Of Filing Declarations in Support of 258 Motion for Preliminary
                    Injunction, by Coalition for Good Governance. (Brown, Bruce) (Entered:
                    08/10/2018)
08/13/2018   263    ORDER granting 261 Motion for Scheduling Order. The Court ORDERS that
                    Defendants shall file their response(s) to the Curling Plaintiffs' Motion for
                    Preliminary Injunction (Dkt. No. 260) no later than August 14, 2018, and the
                    Curling Plaintiffs shall file any reply no later than August 20, 2018. Signed by
                    Judge Amy Totenberg on 8/13/18. (jpa) (Entered: 08/14/2018)
08/14/2018   264    MOTION for Leave to File Excess Pages by Seth Harp, Brian P. Kemp, Ralph
                    F. (Rusty) Simpson, State of Election Board, Rebecca N. Sullivan, David J.
                    Worley. (Attachments: # 1 Text of Proposed Order Prop Order)(Salter, John)
                    (Entered: 08/14/2018)
08/14/2018   265    RESPONSE re 258 MOTION for Preliminary Injunction , 260 MOTION for
                    Preliminary Injunction filed by Seth Harp, Brian P. Kemp, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Exhibit Declaration of Merritt Beaver, # 2 Exhibit
                    Declaration of Chris Harvey, # 3 Exhibit Declaration of Janine Eveler, # 4
                    Exhibit Declaration of Lynn Ledford, # 5 Exhibit Declaration of Nancy Boren,
                    # 6 Exhibit Declaration of Lynn Bailey)(Salter, John) (Entered: 08/14/2018)
08/14/2018   266    First MOTION for Leave to File Excess Pages by David J. Burge, Mary
                    Carole Cooney, Aaron Johnson, Stan Matarazzo, Vernetta Nuriddin, Mark
                    Wingate. (Lowman, David) (Entered: 08/14/2018)
08/14/2018   267    RESPONSE re 258 MOTION for Preliminary Injunction , 260 MOTION for
                    Preliminary Injunction filed by David J. Burge, Mary Carole Cooney, Aaron
                    Johnson, Stan Matarazzo, Vernetta Nuriddin, Mark Wingate. (Lowman,
                    David) (Entered: 08/14/2018)
08/14/2018   268    ORDER granting 264 Motion for Leave to File Excess Pages. Signed by Judge
                    Amy Totenberg on 8/14/18. (jpa) (Entered: 08/15/2018)
08/15/2018   269    ORDER GRANTING 266 Fulton County Defendants' Motion for Leave to
                    File Excess Pages from 25 pages and up to and including 30 pages. Signed by
                    Judge Amy Totenberg on 8/15/2018. (jtj) (Entered: 08/15/2018)
08/17/2018   270    MOTION for Oral Argument re 258 MOTION for Preliminary Injunction by
                    Coalition for Good Governance. (Brown, Bruce) (Entered: 08/17/2018)
08/20/2018   271    Amended MOTION for Preliminary Injunction by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order
                    (Amended))(Cross, David) (Entered: 08/20/2018)

                                                                                                       67
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 69 of 221



08/20/2018   272    MOTION for Leave to File Reply Brief in Excess Pages re: 258 Motion for
                    Preliminary Injunction, by Coalition for Good Governance, Ricardo Davis,
                    Laura Digges, William Digges, III, Megan Missett. (Attachments: # 1 Text of
                    Proposed Order)(McGuire, Robert) (Entered: 08/20/2018)
08/20/2018   273    Unopposed MOTION for Leave to File Excess Pages by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed
                    Order)(Cross, David) (Entered: 08/20/2018)
08/20/2018          Submission of 273 Unopposed MOTION for Leave to File Excess Pages to
                    District Judge Amy Totenberg. (jtj) (Entered: 08/20/2018)
08/20/2018   274    ORDER GRANTING 272 Coalition Plaintiffs' Motion for Leave to File
                    Excess Pages for their reply brief to 258 Motion for Preliminary Injunction.
                    Signed by Judge Amy Totenberg on 8/20/2018. (jtj) (Entered: 08/20/2018)
08/20/2018   275    ORDER GRANTING 273 Curling Plaintiffs' Motion for Leave to File Excess
                    Pages for their reply brief to their Motion for Preliminary Injunction. Signed
                    by Judge Amy Totenberg on 8/20/2018. (jtj) (Entered: 08/20/2018)
08/20/2018   276    REPLY to Response to Motion re 260 MOTION for Preliminary Injunction ,
                    271 Amended MOTION for Preliminary Injunction filed by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Affidavit of Lonna Rae
                    Atkeson, # 2 Affidavit of Sara Henderson)(Cross, David) (Entered:
                    08/20/2018)
08/20/2018   277    REPLY BRIEF re 258 MOTION for Preliminary Injunction filed by Coalition
                    for Good Governance. (Brown, Bruce) (Entered: 08/20/2018)
08/21/2018          Submission of 260 Curling's MOTION for Preliminary Injunction, 258
                    Coalition's MOTION for Preliminary Injunction to District Judge Amy
                    Totenberg. (jtj) (Entered: 08/21/2018)
08/27/2018   278    Notice for Leave of Absence for the following date(s): August 31, 2018
                    through September 5, 2018, September 13, 2018 through September 14, 2018,
                    September 27, 2018 through September 28, 2018, October 11, 2018 through
                    October 12, 2018, November 7, 2018, November 21, 2018, December 7, 2018
                    through December 10, 2018, and December 19, 2018 through January 4, 2019,
                    by Bennett Davis Bryan. (Bryan, Bennett) (Entered: 08/27/2018)
08/28/2018   279    ORDER that this Court will issue a memorandum decision with respect to this
                    determination in the coming two weeks. The Court will schedule a Hearing for
                    oral argument on the 258 and 260 motions for preliminary injunction on
                    9/17/2018 at 11:00 AM before Judge Amy Totenberg. Signed by Judge Amy
                    Totenberg on 8/28/18. (jpa) (Entered: 08/29/2018)
09/04/2018   280    ORDER − The Court moves the September 17, 2018 hearing to September 12,
                    2018 at 11:00 am. The Court has determined that it will proceed as follows at
                    the September 12, 2018 hearing: The Court will first hear oral argument on the
                    issues of immunity and any other asserted jurisdictional defenses. Each side
                    will be allocated 15 minutes for argument. Counsel are DIRECTED to confer
                    no later than Thursday, September 6, 2018 at 4:00 P.M. regarding what, if any,
                    witnesses they anticipate calling at the hearing and the projected time length of
                    each witnesss testimony, including direct examination and cross−examination.
                    They shall advise the Court by September 7, 2018 at 12:00 P.M. regarding the


                                                                                                        68
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 70 of 221



                    results of their conference via submission of a joint filing on the record.
                    Signed by Judge Amy Totenberg on 9/04/2018. (See order for more details)
                    (jtj) (Entered: 09/04/2018)
09/05/2018   281    Notice of Revised Proposed Relief re 271 Amended MOTION for Preliminary
                    Injunction, by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Text of Proposed Order)(Cross, David) (Entered:
                    09/05/2018)
09/07/2018   282    Joint Notice of Parties in Advance of Hearing re 280 Order, by Coalition for
                    Good Governance. (Brown, Bruce) (Entered: 09/07/2018)
09/07/2018   283    Plaintiffs' Joint Supplemental Submission re 280 Order and 282 Notice, filed
                    by Coalition for Good Governance, Donna Curling, Ricardo Davis, Laura
                    Digges, William Digges, III, Megan Missett, Donna Price, Jeffrey Schoenberg.
                    (McGuire, Robert) (Entered: 09/07/2018)
09/07/2018   284    AFFIDAVIT of Service for Subpoena , as to Richard Barron. (Sparks, Adam)
                    (Entered: 09/07/2018)
09/07/2018          NOTICE: the hearing for oral argument on the 258 and 260 motions for
                    preliminary injunction will begin at 10:00 AM in Courtroom 2308.(acm)
                    (Entered: 09/07/2018)
09/09/2018   285    NOTICE Of Filing Second Declaration of Richard A. DeMillo Supporting re
                    258 MOTION for Preliminary Injunction by Coalition for Good Governance,
                    Ricardo Davis, Laura Digges, William Digges, III, Megan Missett
                    (Attachments: # 1 Affidavit)(McGuire, Robert) Modified on 9/10/2018 to edit
                    text (btql). (Entered: 09/09/2018)
09/10/2018          NOTICE of Undeliverable Electronic Mail re: 285 Notice of Filing,. Mail
                    returned for Barclay Hendrix due to no longer employed with the firm.
                    Electronic notification has been turned off. (aar) (Entered: 09/10/2018)
09/10/2018   286    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom During
                    the September 12, 2018 Hearing by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Attachments: # 1 Exhibit A − Proposed Order)(Cross, David)
                    (Entered: 09/10/2018)
09/10/2018   287    ORDER setting the revised schedule for the September 12, 2018 hearing. The
                    Court also notes that it has already rescheduled the hearing to begin at 10:00
                    A.M. on September 12, 2018 (instead of at 11:00 A.M. as originally
                    scheduled). Signed by Judge Amy Totenberg on 9/10/2018. (jtj) (Entered:
                    09/10/2018)
09/10/2018   288    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom by Seth
                    Harp, Brian P. Kemp, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. (Attachments: # 1 Text of Proposed
                    Order A: Proposed Order)(Salter, John) (Entered: 09/10/2018)
09/10/2018   289    Amended Motion to Bring Audio/Visual/Electronic Equipment in the
                    Courtroom During the September 12, 2018 Hearing by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit A − Proposed
                    Order)(Cross, David) (Entered: 09/10/2018)
09/10/2018   290


                                                                                                     69
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 71 of 221



                    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom for
                    September 12 Hearing by Coalition for Good Governance, Ricardo Davis,
                    Laura Digges, William Digges, III, Megan Missett. (Attachments: # 1 Text of
                    Proposed Order)(McGuire, Robert) (Entered: 09/10/2018)
09/10/2018   291    ORDER GRANTING 289 Motion to Bring Audio/Visual/Electronic
                    Equipment in the Courtroom on 9/11/2018 and 9/12/2018. Counsel and
                    witnesses for the Curling Plaintiffs (David D. Cross, Jane P. Bentrott,
                    Catherine L. Chapple, Robert W. Manoso, and J. Alex Halderman) may bring
                    and use 5 laptop computers with laptop power cords, 1 tablet computer with
                    power cord, 6 smart phones with smartphone power cords, 2 USB drives, an
                    electronic voting machine with a stand and power cord, and a VGA cable in
                    conjunction with the hearing on Wednesday, September 12, 2018 before Judge
                    Amy Totenberg. Plaintiffs may also bring this equipment on Tuesday,
                    September 11, 2018 in order to test it prior to the hearing. The original motion
                    [Doc. 286] is DENIED AS MOOT. Signed by Judge Amy Totenberg on
                    9/10/2018.(jtj) (Entered: 09/10/2018)
09/10/2018   292    Amended Motion to Bring Audio/Visual/Electronic Equipment in the
                    Courtroom by Seth Harp, Brian P. Kemp, Ralph F. (Rusty) Simpson, State of
                    Election Board, Rebecca N. Sullivan, David J. Worley. (Attachments: # 1 Text
                    of Proposed Order A: Proposed Order)(Salter, John) (Entered: 09/10/2018)
09/10/2018   293    ORDER GRANTING 292 Motion to Bring Audio/Visual/Electronic
                    Equipment in the Courtroom on 9/11/2018 and 9/12/2018. Counsel and
                    witnesses for the State Defendants (John F. Salter and Roy E. Barnes) may
                    bring and use the equipment listed in this order. Signed by Judge Amy
                    Totenberg on 9/10/2018. (jtj) (Entered: 09/10/2018)
09/10/2018   294    Amended Motion to Bring Audio/Visual/Electronic Equipment in the
                    Courtroom for September 12 Hearing by Coalition for Good Governance,
                    Ricardo Davis, Laura Digges, William Digges, III, Megan Missett.
                    (Attachments: # 1 Text of Proposed Order)(McGuire, Robert) (Entered:
                    09/10/2018)
09/11/2018   295    ORDER granting 294 Motion to Bring Audio/Visual/Electronic Equipment in
                    the Courtroom on 9/12/18 at 10:00 a.m. Signed by Judge Amy Totenberg on
                    9/11/18. (jpa) (Entered: 09/11/2018)
09/11/2018   296    NOTICE Of Filing Declarations of Stark, Cannell, Clark, Duford and Martin
                    re 258 MOTION for Preliminary Injunction, by Coalition for Good
                    Governance, William Digges III, Laura Digges, Megan Missett, and Ricardo
                    Davis. (Brown, Bruce) (Entered: 09/11/2018)
09/12/2018   298    Minute Entry for proceedings held before Judge Amy Totenberg: The Court
                    heard argument from the parties on the issues of immunity, standing, res
                    judicata, and collateral estoppel. The Court deferred ruling on the issues of res
                    judicata and collateral estoppel. A written order on these issues will be
                    forthcoming at the end of this week or beginning of next week. The Court
                    ruled that the parties had standing and that Plaintiffs' federal claims were not
                    barred by the 11th Amendment. The Court heard opening arguments on
                    Plaintiffs' motions for preliminary injunction. The Curling Plaintiffs called
                    Alex Halderman to the stand. The witness was sworn and testified with
                    cross−exam by the State and Fulton County Defendants. The Court accepted


                                                                                                        70
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 72 of 221



                    Halderman as an expert computer science engineer with a background in
                    voting technology. A lunch recess was had. Court resumed. The Coalition
                    Plaintiffs called Richard DeMillo to the stand. The witness was sworn and
                    testified with cross−exam from the State Defendants, redirect by Plaintiffs,
                    and questioning from the Court. The Curling Plaintiffs called Chris Harvey to
                    the stand. The witness was sworn and testified with cross−exam by the State
                    Defendants, redirect by Plaintiffs, and questioning from the Court. State
                    Defendants called Michael Barnes to the stand. The witness was sworn and
                    testified with cross−exam from Plaintiffs, and redirect from State Defendants.
                    The Fulton County Defendants called Cecilia Houston−Torrence to the stand.
                    The witness was sworn and testified with cross−exam by the Coalition
                    Plaintiffs. The Fulton County Defendants called Richard Barron to the stand.
                    The witness was sworn and testified with cross−exam by Plaintiffs and
                    redirect by the Fulton County Defendants. State Defendants call Cathy Cox to
                    the stand. The witness was sworn and testified with cross−exam by Plaintiffs.
                    By 1:00 PM on Thursday, September 13, 2018, the State Defendants are to file
                    an affidavit from Rebecca Sullivan; the Plaintiffs may file a response by 5:00
                    PM on Thursday, September 13, 2018. The parties may file a 1 page closing
                    statement. Plaintiffs' Exhibits 1−6, 8, 9, 10 admitted. The Court reserved
                    ruling on the admission of Plaintiffs' Exhibit 7 pending further submission re
                    authenticity from the State Defendants. State Defendants' Exhibits 1−2
                    admitted. (Court Reporter Shannon Welch)(ddm) (Additional attachment(s)
                    added on 9/17/2018: # 1 Amended Minute Sheet) (acm). Modified on
                    9/17/2018 to attach amended minute sheet and correct text re admitted exhibits
                    to reflect admission as noted on amended minute sheet (acm). (Entered:
                    09/13/2018)
09/13/2018   297    NOTICE Of Filing Declaration of Rebecca Sullivan and Response to
                    Plaintiffs' Ex. 7 by Seth Harp, Brian P. Kemp, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley
                    (Attachments: # 1 Exhibit Declaration of Rebecca N. Sullivan)(Salter, John)
                    (Entered: 09/13/2018)
09/13/2018   299    RESPONSE re 297 Notice of Filing, to Declaration of R. Sullivan filed by
                    Coalition for Good Governance. (Brown, Bruce) (Entered: 09/13/2018)
09/13/2018   300    MOTION for Leave to File Excess Pages by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Cross, David)
                    (Entered: 09/13/2018)
09/13/2018   301    TRIAL BRIEF Post−Hearing Statement and Response to Declaration of
                    Rebecca Sullivan by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross,
                    David) (Entered: 09/13/2018)
09/13/2018   302    TRIAL BRIEF CLOSING STATEMENT by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 09/13/2018)
09/13/2018   303    TRIAL BRIEF FULTON COUNTY DEFENDANTS CLOSING STATEMENT
                    by David J. Burge, Mary Carole Cooney, Vernetta Nuriddin. (Lowman,
                    David) (Entered: 09/13/2018)
09/13/2018   304    MOTION for Leave to File Declaration of Candice Hoke with Brief In
                    Support by Common Cause, National Election Defense Coalition.
                    (Attachments: # 1 Affidavit of Candice Hoke)(Schwartz, Jonathan) (Entered:


                                                                                                     71
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 73 of 221



                    09/13/2018)
09/14/2018   305    TRIAL BRIEF Closing Statement by Seth Harp, Brian P. Kemp, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Salter, John) (Entered: 09/14/2018)
09/14/2018   306    TRIAL BRIEF Amended Closing Statement by Seth Harp, Brian P. Kemp,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Salter, John) (Entered: 09/14/2018)
09/17/2018   307    TRANSCRIPT of Evidentiary Hearing Proceedings held on 9/12/2018, before
                    Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch, RMR,
                    CRR, Telephone number 404−215−1383. Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 10/9/2018. Redacted
                    Transcript Deadline set for 10/18/2018. Release of Transcript Restriction set
                    for 12/17/2018. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    09/17/2018)
09/17/2018   308    ORDER on miscellaneous matters regarding the hearing held on September
                    12, 2018. Plaintiffs' Exhibit 7 from the hearing is admitted. The Curling
                    Plaintiffs' 300 Motion for Excess Pages for Post−Hearing Statement and
                    Response to Declaration of Rebecca Sullivan is GRANTED. Plaintiffs may
                    file a 17−page post−hearing statement and response to the declaration of
                    Rebecca Sullivan. Amici Curiae Common Cause and National Election
                    Defense Coalition's 304 Motion for Leave to File Declaration of Candice Hoke
                    in Support of Plaintiffs' Motions for Preliminary Injunction is GRANTED.
                    Signed by Judge Amy Totenberg on 9/17/2018. (acm) (Entered: 09/17/2018)
09/17/2018   309    ORDER DENYING IN PART Defendants' 82 , 83 , and 234 Motions to
                    Dismiss and DENYING Plaintiffs' 258 , 260 , and 271 Motions for
                    Preliminary Injunction. See order for details. Signed by Judge Amy Totenberg
                    on 9/17/2018. (acm) (Entered: 09/17/2018)
09/18/2018   310    NOTICE OF APPEAL as to 309 Order, Terminate Motions by Seth Harp,
                    Brian P. Kemp, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. Filing fee $ 505, receipt number
                    113E−8153375. Transcript Order Form due on 10/2/2018 (Salter, John)
                    (Entered: 09/18/2018)
09/18/2018   311    NOTICE Of Filing NOA Transmittal Letter re: 310 Notice of Appeal. (pjm)
                    (Entered: 09/18/2018)
09/18/2018   312    Transmission of Certified Copy of Notice of Appeal, USCA Appeal Fees,
                    Order and Docket Sheet to US Court of Appeals re: 310 Notice of Appeal.
                    (pjm) (Entered: 09/18/2018)
09/18/2018   313    PLAINTIFFS' EXHIBITS admitted and retained at the 298 Motion Hearing.
                    Exhibits have been received from Courtroom Deputy and placed in the
                    custody of the Records Clerks. (Attachments: # 1 Exhibits 1 − 5, # 2 Exhibits
                    6 − 7, # 3 Exhibits 8 − 9, # 4 Exhibit 10) (jtj) (Entered: 09/18/2018)
09/18/2018   314    DEFENDANTS' EXHIBITS admitted and retained at the 298 Motion Hearing.
                    Exhibits have been received from Courtroom Deputy and placed in the


                                                                                                        72
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 74 of 221



                    custody of the Records Clerks. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2) (jtj)
                    (Entered: 09/18/2018)
09/19/2018   315    NOTICE TO PLAINTIFFS' COUNSEL OF RECORD regarding
                    RECLAMATION AND DISPOSITION OF UNCLAIMED Documentary
                    EXHIBITS pursuant to Local Rule 79.1D. Re: 313 Exhibits 1 − 10. (jtj)
                    (Entered: 09/19/2018)
09/19/2018   316    NOTICE TO DEFENDANTS' COUNSEL OF RECORD regarding
                    RECLAMATION AND DISPOSITION OF UNCLAIMED Documentary
                    EXHIBITS pursuant to Local Rule 79.1D. Re: 314 Exhibits 1 − 2. (jtj)
                    (Entered: 09/19/2018)
09/19/2018   317    NOTICE TO COURT regarding RECLAMATION AND DISPOSITION OF
                    UNCLAIMED EXHIBITS pursuant to Local Rule 79.1D(2) filed by Donna
                    Curling, Donna Price, Jeffrey Schoenberg Re: 313 Exhibits,. Exhibits to be
                    Retrieved.. (Sparks, Adam) (Entered: 09/19/2018)
09/20/2018   318    NOTICE TO COURT regarding RECLAMATION AND DISPOSITION OF
                    UNCLAIMED EXHIBITS pursuant to Local Rule 79.1D(2) filed by Seth
                    Harp, Brian P. Kemp, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. Exhibits to be Retrieved.. (Salter,
                    John) (Entered: 09/20/2018)
09/21/2018   319    Joint MOTION for Status Conference and Proposed Schedule by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit A −
                    Plaintiffs' Joint Proposed Schedule, # 2 Text of Proposed Order)(Cross, David)
                    Modified on 9/24/2018 to edit text (btql). (Entered: 09/21/2018)
09/21/2018   321    RECLAMATION OF 314 DEFENDANTS' EXHIBITS 1 and 2 pursuant to
                    Local Rule 79.1D(2). Exhibits were Retrieved. (jtj) (Entered: 09/24/2018)
09/23/2018   320    MOTION to Stay with Brief In Support by Seth Harp, Brian P. Kemp, Ralph
                    F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Attachments: # 1 Brief Brief In Support, # 2 Text of Proposed Order
                    Proposed Order)(Salter, John) (Entered: 09/23/2018)
09/24/2018          Submission of 319 Joint MOTION for Status Conference and Proposed
                    Schedule to District Judge Amy Totenberg. (btql) (Entered: 09/24/2018)
09/26/2018   322    TRANSCRIPT ORDER FORM (All necessary transcript(s) on file) re: 310
                    Notice of Appeal. (Salter, John) Modified on 9/27/2018 to update text (pjm).
                    (Entered: 09/26/2018)
09/26/2018   323    RESPONSE in Opposition re 320 MOTION to Stay filed by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed
                    Order)(Cross, David) (Entered: 09/26/2018)
09/27/2018          Set Deadline re: 310 Notice of Appeal: Fed.R.App.P. 11 Certification due on
                    10/10/2018. (pjm) (Entered: 09/27/2018)
09/27/2018   324    USCA Acknowledgment of 310 Notice of Appeal, filed by Rebecca N.
                    Sullivan, David J. Worley, Seth Harp, Brian P. Kemp, Ralph F. (Rusty)
                    Simpson and The State Election Board. Case Appealed to USCA− 11th
                    Circuit. Case Number 18−13951−DD. (pjm) (Entered: 09/27/2018)



                                                                                                       73
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 75 of 221



09/27/2018          Pursuant to F.R.A.P.11(c), the Clerk certifies that the record is complete for
                    purposes of this appeal, 310 Notice of Appeal. Case Appealed to USCA− 11th
                    Circuit. Case Number 18−13951−DD. The entire record on appeal is available
                    electronically. (pjm) (Entered: 09/27/2018)
09/27/2018   325    MOTION for Oral Argument re 320 MOTION to Stay by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed
                    Order)(Cross, David) (Entered: 09/27/2018)
10/01/2018   326    RESPONSE in Opposition re 320 MOTION to Stay filed by Coalition for
                    Good Governance. (Ichter, Cary) (Entered: 10/01/2018)
10/02/2018   327    MOTION for Preliminary Injunction with Brief In Support by Coalition for
                    Good Governance. (Attachments: # 1 Brief, # 2 Text of Proposed
                    Order)(Brown, Bruce) (Entered: 10/03/2018)
10/05/2018          MINUTE ORDER: On October 2, 2018, Plaintiff Coalition for Good
                    Governance filed a motion seeking preliminary injunctive relief [Doc. 327].
                    As of today's date, none of the Defendants have filed a response to Plaintiff's
                    motion. Thus, at this juncture, the Court requires the following information:
                    (1) whether the Secretary of State and Election Board Defendants would like
                    the Court to rely on the pending motion to stay as their "response" [Doc. 320 ]
                    or (2) are Defendants (all Defendant including Fulton County) planning to file
                    a response to Plaintiff's motion. Therefore, Defendants are directed to notify
                    the Court of their intentions to do so (or not) no later than Tuesday, October 9,
                    2018 at Noon. In addition, if any of the Defendants do plan to file a response,
                    such filing is due not later than Friday, October 12, 2018. Ordered by Judge
                    Amy Totenberg on 10/05/2018. (jtj) (Entered: 10/05/2018)
10/05/2018   328    RESPONSE re 319 Joint MOTION for Status Conference and Proposed
                    Schedule filed by David J. Burge, Mary Carole Cooney, Aaron Johnson, Stan
                    Matarazzo, Vernetta Nuriddin, Mark Wingate. (Lowman, David) (Entered:
                    10/05/2018)
10/08/2018   329    MOTION to Sever with Brief In Support by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Text of Proposed
                    Order)(Cross, David) (Entered: 10/08/2018)
10/09/2018   330    NOTICE by State Defendants Pursuant to October 5th Minute Order, by
                    Rebecca N. Sullivan, Seth Harp, Brian P. Kemp, Ralph F. (Rusty) Simpson,
                    State of Election Board, David J. Worley. (Attachments: # 1 Exhibit 1)(Salter,
                    John) Filers Modified on 10/9/2018 (sap). (Entered: 10/09/2018)
10/09/2018   331    NOTICE of Intention to File a Response to 327 Plaintiffs' Motion for
                    Preliminary Injunctive Relief , by David J. Burge, Mary Carole Cooney,
                    Aaron Johnson, Stan Matarazzo, Vernetta Nuriddin, Mark Wingate. (Lowman,
                    David) (Entered: 10/09/2018)
10/10/2018   332    REPLY BRIEF re 320 MOTION to Stay filed by Seth Harp, Brian P. Kemp,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Salter, John) (Entered: 10/10/2018)
10/10/2018   333    ORDER denying 325 Motion for Oral Argument. Defendants are DIRECTED
                    to file a response to the Coalitions 327 Motion for Preliminary Injunction
                    within five work days after the issuance of the Courts Order on the Motion to


                                                                                                        74
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 76 of 221



                    Stay. Similarly, the timelines for the filing of responses to the Curling
                    Plaintiffs pending Motion to Sever 329 are stayed until the Court issues its
                    ruling on the State Defendants Motion 320 . See Order for additional
                    directives. Signed by Judge Amy Totenberg on 10/10/19. (hfm) (Entered:
                    10/10/2018)
10/11/2018          Submission of 320 MOTION to Stay to District Judge Amy Totenberg. (jtj)
                    (Entered: 10/11/2018)
10/11/2018   334    REPLY in Support of 319 Motion for Status Conference and Proposed
                    Schedule, filed by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross,
                    David) (Entered: 10/11/2018)
10/16/2018   335    Curling Plaintiffs' Documentary Exhibits retrieved on 10/12/2018. (jtj)
                    (Entered: 10/16/2018)
10/23/2018   336    ORDER GRANTING 320 State Defendants' Motion to Stay. The Court
                    ORDERS this case STAYED pending the Eleventh Circuit's decision on the
                    current appeal. The Court DENIES the Curling Plaintiffs' Motion for Oral
                    Argument [Doc. 325] and STAYS all other pending motions. Signed by Judge
                    Amy Totenberg on 10/23/2018. (jtj) (Entered: 10/23/2018)
10/26/2018   337    ORDER ADMINISTRATIVELY CLOSING this civil action pending the
                    outcome of the appeal in the Eleventh Circuit Court of Appeals. Signed by
                    Judge Amy Totenberg on 10/26/2018. (jtj) (Entered: 10/26/2018)
10/26/2018          Civil Case Administratively Closed. (jtj) (Entered: 10/26/2018)
02/07/2019   338    USCA Opinion received (Affirmed in part and Dismissed in part) re: 310
                    Notice of Appeal, filed by Rebecca N. Sullivan, David J. Worley, Seth Harp,
                    Brian P. Kemp, Ralph F. (Rusty) Simpson, The State Election Board. In
                    accordance with FRAP 41(b), the USCA mandate will issue at a later date.
                    Case Appealed to USCA− 11th Circuit. Case Number 18−13951−DD. (pjm)
                    (Entered: 02/07/2019)
02/15/2019   339    Certification of Consent to Substitution of Counsel. Vincent Robert Russo, Jr.
                    and Bryan P. Tyson replacing attorney Roy E. Barnes and John Frank Salter,
                    Jr. (Salter, John) Modified on 2/15/2019 to edit text. (cmd) (Entered:
                    02/15/2019)
02/15/2019   340    NOTICE of Appearance by Bryan P. Tyson on behalf of Seth Harp, Brian P.
                    Kemp, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election
                    Board, David J. Worley (Tyson, Bryan) (Entered: 02/15/2019)
03/08/2019   341    Certified copy of MANDATE of USCA AFFIRMING IN PART AND
                    DISMISSING IN PART the decision of the District Court re: 310 Notice of
                    Appeal, filed by Rebecca N. Sullivan, David J. Worley, Seth Harp, Brian P.
                    Kemp, Ralph F. (Rusty) Simpson and The State Election Board. Case
                    Appealed to USCA− 11th Circuit. Case Number 18−13951. (pjm) (Entered:
                    03/08/2019)
03/15/2019   342    NOTICE of Appearance by Vincent Robert Russo, Jr on behalf of Seth Harp,
                    Brian P. Kemp, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley (Russo, Vincent) (Entered: 03/15/2019)
03/15/2019   343


                                                                                                     75
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 77 of 221



                    NOTICE of Appearance by Joshua Barrett Belinfante on behalf of Seth Harp,
                    Brian P. Kemp, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley (Belinfante, Joshua) (Entered: 03/15/2019)
03/15/2019   344    NOTICE of Appearance by Carey Allen Miller on behalf of Seth Harp, Brian
                    P. Kemp, Rebecca N. Sullivan, The State Election Board, David J. Worley
                    (Miller, Carey) (Entered: 03/15/2019)
03/15/2019   345    NOTICE of Appearance by Brian Edward Lake on behalf of Seth Harp, Brian
                    P. Kemp, Rebecca N. Sullivan, The State Election Board, David J. Worley
                    (Lake, Brian) (Entered: 03/15/2019)
03/15/2019   346    NOTICE of Appearance by Alexander Fraser Denton on behalf of Seth Harp,
                    Brian P. Kemp, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley (Denton, Alexander) (Entered: 03/15/2019)
03/18/2019          ORDER (by docket entry only): The Court will hold an in−person scheduling
                    conference on Tuesday, April 9, 2019, at 2:30 pm. Prior to the conference,
                    Plaintiffs are directed to meet and confer with Defendants regarding the scope
                    of the case in light of the recent legislation regarding the selection of new
                    voting machines. Plaintiffs are further directed to discuss a proposal for
                    discovery and defense counsel needs to be prepared to address any
                    disagreements. By Judge Amy Totenberg on 3/18/19. (hfm) (Entered:
                    03/18/2019)
04/03/2019   347    Notice for Leave of Absence for the following date(s): 6/3/19 through 6/13/19,
                    by Bryan P. Tyson. (Tyson, Bryan) Modified on 4/4/2019 to edit text (bnp).
                    (Entered: 04/03/2019)
04/04/2019   348    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom During
                    the April 9, 2019 Conference by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Attachments: # 1 Text of Proposed Order)(Sparks, Adam)
                    (Entered: 04/04/2019)
04/04/2019   349    Withdrawal of Motion 329 MOTION to Sever filed by Donna Curling, Jeffrey
                    Schoenberg, Donna Price filed by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Sparks, Adam) (Entered: 04/04/2019)
04/05/2019   350    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on April 9, 2019 Signed by Judge Amy Totenberg on
                    4/5/2019. (bnp) (Entered: 04/05/2019)
04/09/2019   351    Coalition Plaintiffs' STATUS REPORT by Coalition for Good Governance
                    (Brown, Bruce) Modified on 4/9/2019 to edit event text(bnp). (Entered:
                    04/09/2019)
04/09/2019   352    MOTION for Order Allowing Audio Visual Equipment by Coalition for Good
                    Governance. (Brown, Bruce) (Entered: 04/09/2019)
04/09/2019   353    Amended MOTION for Order Allowing Audio Visual Equipment by Coalition
                    for Good Governance. (Brown, Bruce) (Entered: 04/09/2019)
04/09/2019   354    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on 4/9/2019 Signed by Judge Amy Totenberg on 4/9/2019.
                    (bnp) (Entered: 04/09/2019)



                                                                                                     76
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 78 of 221



04/09/2019   355    Minute Entry for proceedings held before Judge Amy Totenberg: Status
                    Conference held on 4/9/2019. Defendants will file a response to Plaintiff's
                    status report Thursday, April 11, 2019. Defendant Exhibit 1 admitted. Exhibits
                    retained by the Court to be forwarded to the Clerks Office. (Court Reporter
                    Shannon Welch)(bnp) (Entered: 04/09/2019)
04/09/2019   356    ORDER: If Defendants intend to proceed as planned and file a motion to
                    dismiss on mootness, the Court imposes the following briefing schedule:
                    Defendants' Motion to Dismiss must be filed NO LATER THAN MONDAY,
                    APRIL 15, 2019. Plaintiffs' Response must be filed NO LATER THAN
                    MONDAY, APRIL, 22, 2019. Defendants' Reply must be filed NO LATER
                    THAN WEDNESDAY, APRIL 24, 2019. No extensions of these deadlines
                    shall be granted. Defendants' Motion and Plaintiffs' Response SHALL NOT
                    EXCEED FIFTEEN (15) PAGES and Defendants' Reply SHALL NOT
                    EXCEED SEVEN (7) PAGES. If Defendants do not intend to move forward
                    with their planned motion, Defendants SHALL ADVISE the Court no later
                    than 12:00 p.m. on Monday, April, 15, 2019. Signed by Judge Amy Totenberg
                    on 4/9/2019. (bnp) (Entered: 04/10/2019)
04/10/2019   357    NOTICE Of Filing Exhibits being filed at the request of the Court by Seth
                    Harp, Brad Raffensperger, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley re 355 Status Conference, (Attachments: # 1 Exhibit 1 −
                    Certified Copies of Act 24 and House Bill 316, # 2 Exhibit 2 − House Bill 316
                    as passed by the House of Representatives, # 3 Exhibit 3 − Request for
                    Proposal for a State Wide Voting System, # 4 Exhibit 4 − Background and
                    Scope of Work, # 5 Exhibit 5 − Potential Equipment Distribution)(Russo,
                    Vincent) (Entered: 04/10/2019)
04/10/2019   358    NOTICE of Change of Address for Bryan P. Tyson, counsel for Seth Harp,
                    Brad Raffensperger, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley (Tyson, Bryan) (Entered: 04/10/2019)
04/10/2019   359    DEFENDANT'S EXHIBIT admitted and retained at the 355 Status
                    Conference. Exhibit has been received from Courtroom Deputy and placed in
                    the custody of the Records Clerks. (Attachments: # 1 Defendant Exhibit
                    1)(bnp) (Entered: 04/11/2019)
04/11/2019   360    Request for Leave of Absence for Certain Dates by Coalition for Good
                    Governance (McGuire, Robert) Modified on 4/12/2019 to edit event text
                    (bnp). (Entered: 04/11/2019)
04/11/2019   361    NOTICE TO DEFENDANTS' COUNSEL OF RECORD regarding
                    RECLAMATION AND DISPOSITION OF UNCLAIMED Documentary
                    EXHIBITS pursuant to Local Rule 79.1D. Re: 359 Exhibit 1. (bnp) (Entered:
                    04/11/2019)
04/11/2019   362    STATUS REPORT and State Defendants Response To Coalition Plaintiffs
                    Status Report by Seth Harp, Brad Raffensperger, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. (Attachments: # 1 March 28, 2019
                    Bidders/Suppliers Conference Presentation Sign−in Sheets)(Belinfante,
                    Joshua) (Entered: 04/11/2019)
04/12/2019   363    TRANSCRIPT of Status Conference Proceedings held on 4/9/2019, before
                    Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch, RMR,
                    CRR, Telephone number 404−215−1383. Transcript may be viewed at the

                                                                                                     77
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 79 of 221



                    court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 5/3/2019. Redacted
                    Transcript Deadline set for 5/13/2019. Release of Transcript Restriction set for
                    7/11/2019. (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered:
                    04/12/2019)
04/15/2019   364    NOTICE of Plaintiffs' Proposed Schedule by Donna Curling, Donna Price,
                    Jeffrey Schoenberg (Attachments: # 1 Text of Proposed Order)(Sparks, Adam)
                    Modified on 4/16/2019 to edit text (bnp). (Entered: 04/15/2019)
04/16/2019   365    ORDER re the State Defendants' 362 Response to Coalition Plaintiffs' Status
                    Report. So that the Court understands the scope of the elections to be held, the
                    Court ORDERS the State Defendants to provide the following additional
                    information NO LATER THAN APRIL 22, 2019 (see Order for specifics).
                    Signed by Judge Amy Totenberg on 4/16/2019. (bnp) (Entered: 04/16/2019)
04/16/2019   366    NOTICE of Appearance by Kimberly K. Anderson on behalf of Seth Harp,
                    Brad Raffensperger, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley (Anderson, Kimberly) (Entered: 04/16/2019)
04/22/2019   367    RESPONSE re 365 Order by State Defendants filed by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Exhibit A − List of
                    Counities and Municipalities that have already provided notice, # 2 Exhibit B
                    − List of Counties and Muncipalities which held elections in 2015)(Russo,
                    Vincent) (Entered: 04/22/2019)
04/23/2019   368    Notice for Leave of Absence for the following date(s): September 30, through
                    October 11, 2019, by Vincent Robert Russo, Jr. (Russo, Vincent) (Entered:
                    04/23/2019)
04/29/2019   369    MOTION to Quash Non−Party Subpoena and MOTION for Relief Regarding
                    Discovery with Brief In Support by Seth Harp, Brad Raffensperger, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Exhibit Exhibit 1− Non−Party Subpoena, # 2 Exhibit Exhibit 2− Email
                    Correspondence Between Counsel, # 3 Exhibit Exhibit 3− [PROPOSED]
                    Order Quashing Non−Party Subpoena and Regarding Discovery)(Russo,
                    Vincent) Modified on 4/30/2019 to edit event text (bnp). (Entered:
                    04/29/2019)
05/07/2019   370    NOTICE of Appearance by Bryan Francis Jacoutot on behalf of Seth Harp,
                    Brad Raffensperger, State of Election Board, Rebecca N. Sullivan, David J.
                    Worley (Jacoutot, Bryan) (Entered: 05/07/2019)
05/13/2019   371    RESPONSE re 369 MOTION to Quash Non−Party Subpoena MOTION for
                    Relief Regarding Discovery filed by Coalition for Good Governance. (Brown,
                    Bruce) (Entered: 05/13/2019)
05/14/2019   372    Withdrawal of Motion 369 MOTION to Quash Non−Party Subpoena
                    MOTION for Relief Regarding Discovery filed by Rebecca N. Sullivan, David
                    J. Worley, Brad Raffensperger, Seth Harp, The State Election Board filed by
                    Seth Harp, Brad Raffensperger, Rebecca N. Sullivan, The State Election
                    Board, David J. Worley. (Russo, Vincent) (Entered: 05/14/2019)



                                                                                                        78
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 80 of 221



05/15/2019   373    APPLICATION for Admission of John Michael Powers Pro Hac Vice
                    (Application fee $ 150, receipt number AGANDC−8664737)by Coalition for
                    Good Governance. (Brown, Bruce) (Entered: 05/15/2019)
05/16/2019   374    MOTION for Order Opening Discovery by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 05/16/2019)
05/17/2019          APPROVAL by Clerks Office re: 373 APPLICATION for Admission of John
                    Michael Powers Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−8664737). Attorney John Michael Powers added appearing on
                    behalf of Coalition for Good Governance (cdg) (Entered: 05/17/2019)
05/17/2019          ORDER by docket entry only granting 373 Application for Admission Pro
                    Hac Vice of Petitioner Michael Powers. By Judge Amy Totenberg on 5/17/19.
                    If the applicant does not have CM/ECF access in the Northern District of
                    Georgia already, they must request access at http://pacer.gov. If they have
                    electronically filed in this district in a previous case, please omit this
                    step.(hfm) (Entered: 05/17/2019)
05/21/2019   375    ORDER: The Court GRANTS IN PART and DENIES IN PART Defendants'
                    Motions to Dismiss the Curling Plaintiffs' Second Amended Complaint and
                    the Coalition Plaintiffs' Third Amended Complaint [Docs. 82 , 83 , 234 ]. The
                    Motions to Dismiss are GRANTED as to Count IX of the Curling Plaintiffs'
                    Second Amended Complaint and are DENIED in all other respects. Discovery
                    in this matter SHALL begin immediately upon entry of this Order. The Court
                    will schedule a follow−up status conference under separate notice. Signed by
                    Judge Amy Totenberg on 5/21/2019. (bnp) (Entered: 05/21/2019)
05/21/2019          NOTICE SCHEDULING TELECONFERENCE by docket entry only.
                    Teleconference set for 5/24/2019 at 10:30 AM in ATLA Courtroom 2308
                    before Judge Amy Totenberg. (hfm) (Entered: 05/21/2019)
05/23/2019   376    NOTICE of Plaintiffs' Proposed Schedule by Donna Curling, Donna Price,
                    Jeffrey Schoenberg (Attachments: # 1 Text of Proposed Order [Proposed]
                    Order Granting Notice of Plaintiffs' Proposed Schedule)(Cross, David)
                    Modified on 5/24/2019 to edit text(bnp). (Entered: 05/23/2019)
05/24/2019   377    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 5/24/2019. Discovery scheduling discussed. Plaintiffs to
                    provide to the Court a brief on the scope of the desired discovery by
                    Wednesday, May 29, 2019. (Discovery Hearing set for 5/31/2019 at 11:00 AM
                    in ATLA Courtroom 2308 before Judge Amy Totenberg.) (Court Reporter
                    Shannon Welch)(bnp) (Entered: 05/24/2019)
05/24/2019          NOTICE SCHEDULING HEARING by docket entry only: Discovery Hearing
                    set for 5/31/2019 at 11:00 AM in ATLA Courtroom 2308 before Judge Amy
                    Totenberg. (hfm) (Entered: 05/24/2019)
05/28/2019          NOTICE OF CANCELLATION of Hearing re: NOTICE SCHEDULING
                    HEARING by docket entry only: Discovery Hearing set for 5/31/2019 at
                    11:00 AM in ATLA Courtroom 2308 before Judge Amy Totenberg has been
                    cancelled. (hfm) (hfm) (Entered: 05/28/2019)
05/28/2019   378    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom by
                    Coalition for Good Governance. (Attachments: # 1 Text of Proposed


                                                                                                    79
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 81 of 221



                    Order)(Ichter, Cary) (Entered: 05/28/2019)
05/29/2019   379    Coalition Plaintiffs' Brief Addressing Role of the State Defendants in Local
                    Elections re 362 Status Report, 367 Response (Non−Motion), On the Subject
                    of Parties filed by Coalition for Good Governance. (Brown, Bruce) Modified
                    on 5/30/2019 to edit text (bnp). (Entered: 05/29/2019)
05/29/2019   380    NOTICE Regarding Curling Plaintiffs' Anticipated Discovery Requests by
                    Donna Curling, Donna Price, Jeffrey Schoenberg (Cross, David) Modified on
                    5/30/2019 to edit text (bnp). (Entered: 05/29/2019)
05/29/2019   381    TRANSCRIPT of Telephone Conference Proceedings held on 5/24/2019,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    6/19/2019. Redacted Transcript Deadline set for 7/1/2019. Release of
                    Transcript Restriction set for 8/27/2019. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 05/29/2019)
05/29/2019   382    NOTICE Regarding Coalition Plaintiffs' Anticipated Discovery Requests by
                    Coalition for Good Governance (Ichter, Cary) Modified on 5/30/2019 to edit
                    text (bnp). (Entered: 05/29/2019)
05/30/2019   383    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on 5/31/2019 Signed by Judge Amy Totenberg on 5/30/2019.
                    (bnp) (Entered: 05/30/2019)
05/30/2019   384    CERTIFICATE OF SERVICE of Discovery by Coalition for Good
                    Governance.(Ichter, Cary) (Entered: 05/30/2019)
05/30/2019   385    NOTICE by Coalition for Good Governance of Plaintiffs' Proposed Schedule
                    (Attachments: # 1 Text of Proposed Order Granting Notice of Plaintiffs'
                    Proposed Schedule)(Ichter, Cary) (Entered: 05/30/2019)
05/30/2019   386    NOTICE State Defendants' Response to Plaintiffs' Anticipated Discovery
                    Requests by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley
                    (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2)(Russo, Vincent)
                    Modified on 5/31/2019 to edit text (bnp). (Entered: 05/30/2019)
05/30/2019   387    MOTION for Preliminary Injunction with Brief In Support by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Declaration of
                    J. Alex Halderman, # 3 Declaration of Lowell Finley, # 4 Declaration of
                    Rebecca Wilson, # 5 Declaration of Donna Curling, # 6 Declaration of Donna
                    Price, # 7 Declaration of Jeffrey Schoenberg, # 8 Text of Proposed
                    Order)(Cross, David) (Entered: 05/30/2019)
05/31/2019   388    NOTICE by Coalition for Good Governance, Ricardo Davis, Laura Digges,
                    William Digges, III of Amended Proposed Schedule (Attachments: # 1 Text of
                    Proposed Order)(Davis, William) (Entered: 05/31/2019)
05/31/2019   389    Minute Entry for proceedings held before Judge Amy Totenberg: Scheduling
                    Conference held on 5/31/2019. (Court Reporter Shannon Welch)(bnp)

                                                                                                      80
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 82 of 221



                    (Entered: 05/31/2019)
06/03/2019          Submission of 388 Notice by Coalition for Good Governance, Ricardo Davis,
                    Laura Digges, William Digges, III of Amended Proposed Schedule to District
                    Judge Amy Totenberg. (aaq) (Entered: 06/03/2019)
06/03/2019          ORDER (by docket entry only): At the scheduling conference held on Friday,
                    May 31, 2019, Plaintiffs and the Court discussed a schedule for the Plaintiffs
                    renewed Motions for Preliminary Injunction. Defendants did not expressly
                    indicate any opinion on the different schedule options proposed by the Curling
                    and Coalition Plaintiffs. The Court is inclined to schedule a preliminary
                    injunction hearing the week of July 21, 2019 to allow the parties adequate time
                    to present their arguments for or against granting the relief requested by
                    Plaintiffs. The Court DIRECTS Defendants to notify the Court NO LATER
                    THAN JUNE 4, 2019 AT 2:00PM whether they have any timeliness
                    objections to a hearing in late July and the filing schedule roughly proposed by
                    the Coalition Plaintiffs at Doc. 388 at page 2. By Judge Amy Totenberg on
                    6/3/19. (hfm) (Entered: 06/03/2019)
06/03/2019   390    CERTIFICATE OF SERVICE of Discovery by Donna Curling, Donna Price,
                    Jeffrey Schoenberg.(Cross, David) (Entered: 06/03/2019)
06/04/2019   391    TRANSCRIPT of Scheduling Conference Proceedings held on 5/31/2019,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER., ***Steno Notes of
                    proceedings held on 5/31/2019 before Judge Amy Totenberg, by Shannon R.
                    Welch, RMR, CRR Redaction Request due 6/25/2019. Redacted Transcript
                    Deadline set for 7/5/2019. Release of Transcript Restriction set for 9/3/2019.
                    (Attachments: # 1 Notice of Filing Transcript) (srw) (Entered: 06/04/2019)
06/04/2019   392    RESPONSE re Order to June 3, 2019 Order filed by Seth Harp, Brad
                    Raffensperger, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Attachments: # 1 Text of Proposed Order)(Russo, Vincent) (Entered:
                    06/04/2019)
06/04/2019   393    Fulton County Defendants' ANSWER to 70 Amended Complaint by The
                    Fulton County Board of Registration and Elections, Richard Barron, Mary
                    Carole Cooney, Vernetta Nuriddin, David J. Burge, Stan Matarazzo, Mark
                    Wingate, Aaron Johnson. Discovery ends on 11/1/2019.(Ringer, Cheryl)
                    Please visit our website at http://www.gand.uscourts.gov to obtain Pretrial
                    Instructions. Modified on 6/5/2019 to add filers(bnp). (Entered: 06/04/2019)
06/04/2019   394    Fulton County Defendants' ANSWER to 226 Third AMENDED
                    COMPLAINT by The Fulton County Board of Registration and Elections,
                    Richard Barron, Mary Carole Cooney, Vernetta Nuriddin, David J. Burge,
                    Stan Matarazzo, Mark Wingate, Aaron Johnson.(Ringer, Cheryl) Please visit
                    our website at http://www.gand.uscourts.gov to obtain Pretrial Instructions.
                    Modified on 6/5/2019 (bnp). Modified on 6/5/2019 to add filers (bnp).
                    (Entered: 06/04/2019)
06/04/2019   395

                                                                                                       81
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 83 of 221



                    APPLICATION for Admission of David Brody Pro Hac Vice (Application fee
                    $ 150, receipt number AGANDC−8705956). Documents for this entry are not
                    available for viewing outside the courthouse.by Coalition for Good
                    Governance. (Ichter, Cary) (Entered: 06/04/2019)
06/04/2019   396    State Defendants' ANSWER to 70 Amended Complaint Curling Plaintiffs'
                    Second Amended Complaint by Seth Harp, Brad Raffensperger, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley.(Russo, Vincent) Please
                    visit our website at http://www.gand.uscourts.gov to obtain Pretrial
                    Instructions. (Entered: 06/04/2019)
06/04/2019   397    State Defendants' ANSWER to 226 Amended Complaint Coalition Plaintiffs'
                    Third Amended Complaint by Seth Harp, Brad Raffensperger, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley.(Russo, Vincent) Please
                    visit our website at http://www.gand.uscourts.gov to obtain Pretrial
                    Instructions. (Entered: 06/04/2019)
06/05/2019   398    ORDER setting briefing schedule for Plaintiffs' renewed Motions for
                    Preliminary Injunction (see Order for deadlines). Motion Hearing set for
                    7/25/2019 at 10:30 AM in ATLA Courtroom 2308. The Court will reserve the
                    following day, July 26, 2019, as a carry−over to the extent necessary to
                    conclude the hearing. Finally, the Court DIRECTS the parties to discuss at the
                    Rule 26(f) planning conference scheduled for the week of June 10, 2019 issues
                    related to the exchange of information necessary to facilitate the injunction
                    hearing. Signed by Judge Amy Totenberg on 6/5/2019. (bnp) (Entered:
                    06/05/2019)
06/05/2019   399    CERTIFICATE OF SERVICE of Discovery by The Fulton County Board of
                    Registration and Elections.(Ringer, Cheryl) (Entered: 06/05/2019)
06/05/2019   400    CERTIFICATE OF SERVICE of Discovery Response by Brad
                    Raffensperger.(Russo, Vincent) (Entered: 06/05/2019)
06/07/2019          APPROVAL by Clerks Office re: 395 APPLICATION for Admission of
                    David Brody Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−8705956). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney David R. Brody added appearing on behalf
                    of Coalition for Good Governance (cdg) (Entered: 06/07/2019)
06/07/2019          ORDER by docket entry granting 395 Application for Admission Pro Hac
                    Vice for David Brody. By Judge Amy Totenberg on 6/7/19. If the applicant
                    does not have CM/ECF access in the Northern District of Georgia already,
                    they must request access at http://pacer.gov. If they have electronically filed in
                    this district in a previous case, please omit this step.(hfm) (Entered:
                    06/07/2019)
06/08/2019   401    CERTIFICATE OF SERVICE of First Interrogatories to Defendant Fulton
                    Board and to Defendant SOS by Coalition for Good Governance.(Ichter, Cary)
                    (Entered: 06/08/2019)
06/12/2019   402    CERTIFICATE OF SERVICE OF DISCOVERY by The Fulton County Board
                    of Registration and Elections.(Burwell, Kaye) (Entered: 06/12/2019)
06/13/2019   403    CERTIFICATE OF SERVICE Rule 5.4 by Brad Raffensperger.(Belinfante,
                    Joshua) (Entered: 06/13/2019)


                                                                                                         82
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 84 of 221



06/14/2019   404    NOTICE to Take Deposition of Lynn Ledford filed by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett (Powers, John) (Entered: 06/14/2019)
06/14/2019   405    NOTICE to Take Deposition of Richard Barron filed by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett (Powers, John) (Entered: 06/14/2019)
06/14/2019   406    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 06/14/2019)
06/14/2019   407    NOTICE to Take Deposition of Jennifer Doran filed by Coalition for Good
                    Governance (Brown, Bruce) (Entered: 06/14/2019)
06/17/2019   408    CERTIFICATE OF SERVICE Rule 5.4 by Brad Raffensperger.(Anderson,
                    Kimberly) (Entered: 06/17/2019)
06/17/2019   409    CERTIFICATE OF SERVICE Rule 5.4 by Brad Raffensperger.(Anderson,
                    Kimberly) (Entered: 06/17/2019)
06/17/2019   410    JOINT PRELIMINARY REPORT AND DISCOVERY PLAN filed by Brad
                    Raffensperger. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Anderson,
                    Kimberly) (Entered: 06/17/2019)
06/18/2019   411    MOTION for Leave to File Excess Pages by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 06/18/2019)
06/18/2019          Submission of 410 Joint Preliminary Report and Discovery Plan to District
                    Judge Amy Totenberg. (bnp) (Entered: 06/18/2019)
06/19/2019   412    NOTICE Of Filing Evidence Part One by Coalition for Good Governance
                    (Brown, Bruce) Modified on 6/20/2019 to edit text (bnp). (Entered:
                    06/19/2019)
06/19/2019   413    NOTICE Of Filing Evidence Part Two by Coalition for Good Governance
                    (Brown, Bruce) Modified on 6/20/2019 to edit text (bnp). (Entered:
                    06/19/2019)
06/19/2019   414    ORDER granting 411 Motion for Leave to File Excess Pages. Coalition
                    Plaintiffs' Brief in Support of its Motion for Preliminary Injunction shall not
                    exceed fifty (50) pages. Signed by Judge Amy Totenberg on 6/19/2019. (bnp)
                    (Entered: 06/19/2019)
06/19/2019   415    CERTIFICATE OF SERVICE by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley.(Russo, Vincent) (Entered: 06/19/2019)
06/21/2019   416    Consolidated/Joint Discovery Statement Regarding Coalition Plaintiffs' First
                    Request for Production by Coalition for Good Governance (Attachments: # 1
                    Exhibit Coalition Plaintiffs' First Request for Production of Documents, # 2
                    Exhibit State Defendant's Objections and Responses to Coalition Plaintiffs'
                    First Requests for Production of Documents)(Brody, David) Modified on
                    6/21/2019 to edit text(bnp). (Entered: 06/21/2019)
06/21/2019   417    CERTIFICATE OF SERVICE Rule 5.4 by Brad Raffensperger.(Denton,
                    Alexander) (Entered: 06/21/2019)


                                                                                                      83
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 85 of 221



06/21/2019   418    SCHEDULING ORDER: re: 410 Joint Preliminary Report and Discovery
                    Plan. As Defendants contend that Martin et al. v. Fulton Co. Bd. of
                    Registration and Elections et al., Case No. S19A0779 (Ga. Sup. Ct. 2019) is a
                    related case, the Court DIRECTS Defendants to file the case materials in the
                    Martin case on the docket within fourteen days. Signed by Judge Amy
                    Totenberg on 6/21/2019. (bnp) (Entered: 06/21/2019)
06/21/2019   419    MOTION for Preliminary Injunction with Brief In Support by Coalition for
                    Good Governance. (Attachments: # 1 Brief, # 2 Text of Proposed
                    Order)(Brown, Bruce) (Entered: 06/21/2019)
06/21/2019   420    NOTICE by Donna Curling, Donna Price, Jeffrey Schoenberg re 416 Notice
                    (Other), Notice of Joinder in Joint Discovery Statement and Court Conference
                    (Attachments: # 1 Exhibit 1 − State Defendants' Responses and Objections to
                    Curling Plaintiffs' First Request for Production of Documents, # 2 Exhibit 2 −
                    Email Correspondence, # 3 Exhibit 3 − Email Correspondence)(Cross, David)
                    (Entered: 06/21/2019)
06/21/2019   421    NOTICE Of Filing by Coalition for Good Governance, Ricardo Davis, Laura
                    Digges, William Digges, III, Megan Missett Declaration of Chris Brill
                    (Powers, John) (Entered: 06/21/2019)
06/22/2019   422    NOTICE of Appearance by Russell T. Abney on behalf of Electronic Privacy
                    Information Center (Abney, Russell) (Entered: 06/22/2019)
06/22/2019   423    APPLICATION for Admission of Alan Jay Butler Pro Hac Vice (Application
                    fee $ 150, receipt number BGANDC−8748038). Documents for this entry are
                    not available for viewing outside the courthouse. with Brief In Support by
                    Electronic Privacy Information Center. (Attachments: # 1 Text of Proposed
                    Order Proposed PHV Order − Grand)(Abney, Russell) (Entered: 06/22/2019)
06/24/2019   424    CERTIFICATE OF SERVICE OF DISCOVERY by The Fulton County Board
                    of Registration and Elections.(Burwell, Kaye) (Entered: 06/24/2019)
06/24/2019   425    Initial Disclosures of Mary Carole Cooney, Vernetta Nuriddin, David J. Burge,
                    Stan Matarazzo, Mark Wingate, and Aaron Johnson filed by The Fulton
                    County Board of Registration and Elections.(Burwell, Kaye) Modified on
                    6/25/2019 to add filers (bnp). (Entered: 06/24/2019)
06/24/2019   426    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for Responses to
                    Coalition Plaintiffs' First Set of Interrogatories by Brad Raffensperger.(Tyson,
                    Bryan) (Entered: 06/24/2019)
06/24/2019   427    Initial Disclosures by Brad Raffensperger, David J. Worley, Rebecca N.
                    Sullivan, Seth Harp, The State Election Board.(Denton, Alexander) Modified
                    on 6/25/2019 to add filers (bnp). (Entered: 06/24/2019)
06/24/2019   428    Initial Disclosures by Donna Curling, Donna Price, Jeffrey Schoenberg.(Cross,
                    David) (Entered: 06/24/2019)
06/25/2019   429    Consolidated/Joint Discovery Statement on the Need for a Protective Order by
                    Coalition for Good Governance (Attachments: # 1 Exhibit Plaintiffs' Draft
                    Protective Order, # 2 Exhibit Defendants' Draft Protective Order, # 3 Exhibit
                    Redline of Exhibit A vs Exhibit B)(Brody, David) Modified on 6/26/2019 to
                    edit text (bnp). (Entered: 06/25/2019)


                                                                                                       84
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 86 of 221



06/26/2019   430    OBJECTION of Non−Party Joseph Kirk, Bartow County Elections
                    Supervisor, to Subpoena to Produce Documents from Coalition for Good
                    Governance by Joseph Kirk. (Phillips, James) (Entered: 06/26/2019)
06/26/2019   431    NOTICE Of Filing Letter Regarding Date Conflict by Halsey G. Knapp, Jr.
                    (bnp) (Entered: 06/26/2019)
06/27/2019   432    −−−Filed in Error, Re−filed at 433 −−− Supplemental Initial Disclosures by
                    Brad Raffensperger.(Russo, Vincent) Modified on 6/27/2019 to edit text(rlb).
                    (Entered: 06/27/2019)
06/27/2019   433    State Defendants' Supplemental Initial Disclosures by Brad Raffensperger,
                    David J. Worley, Rebecca N. Sullivan, Anh Le, Seth Harp, The State Election
                    Board.(Russo, Vincent) Modified on 6/28/2019 to add filers (bnp). (Entered:
                    06/27/2019)
06/27/2019          APPROVAL by Clerks Office re: 423 APPLICATION for Admission of Alan
                    Jay Butler Pro Hac Vice (Application fee $ 150, receipt number
                    BGANDC−8748038). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney Alan Jay Butler added appearing on behalf
                    of Electronic Privacy Information Center (pmb) (Entered: 06/27/2019)
06/27/2019          ORDER granting 423 Application for Admission Pro Hac Vice by docket
                    entry only. By Judge Amy Totenberg on 6/27/19. If the applicant does not
                    have CM/ECF access in the Northern District of Georgia already, they must
                    request access at http://pacer.gov. If they have electronically filed in this
                    district in a previous case, please omit this step.(hfm) (Entered: 06/27/2019)
06/27/2019   434    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 06/27/2019)
06/28/2019   435    CERTIFICATE OF SERVICE of Rule 5.4 by Seth Harp, Brad Raffensperger,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.(Russo,
                    Vincent) (Entered: 06/28/2019)
06/28/2019   436    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 6/28/2019. The parties are directed to file briefs under seal
                    that address the issues discussed within the teleconference by 3:00PM on
                    Monday, July 1, 2019. The filing deadline has changed to 3:00PM from the
                    stated time on the teleconference. (Court Reporter Shannon Welch)(hfm)
                    (Entered: 06/28/2019)
06/28/2019   437    MOTION for Leave to File Brief of Amicus Curiae in Support of Plaintiffs by
                    Electronic Privacy Information Center. (Attachments: # 1 Brief of Amicus
                    Curiae, # 2 Affidavit of Compliance With Standing Order)(Butler, Alan)
                    (Entered: 06/28/2019)
07/01/2019   438    TRANSCRIPT of Telephone Conference Proceedings held on 6/28/2019,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    7/22/2019. Redacted Transcript Deadline set for 8/1/2019. Release of


                                                                                                       85
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 87 of 221



                    Transcript Restriction set for 9/30/2019. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 07/01/2019)
07/01/2019   439    MOTION for Leave to File Excess Pages by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Attachments: # 1 Text of Proposed Order Proposed
                    Order)(Russo, Vincent) (Entered: 07/01/2019)
07/01/2019   440    RESPONSE re 436 Telephone Conference, State Defendants' Response to
                    Court's Request on Discovery Dispute filed by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Attachments: # 1 Exhibit A − Pages from Rough Transcript
                    of Deposition of Michael Barnes)(Tyson, Bryan) Modified on 7/2/2019 to
                    remove "provisionally" from red text per 436 Telephone Conference (bnp).
                    Unsealed document on 7/2/2019 per 446 Order(bnp). (Entered: 07/01/2019)
07/01/2019   441    Plaintiffs' Brief on GEMS Database Discovery by Coalition for Good
                    Governance (Brown, Bruce) Modified on 7/2/2019 to edit event text (bnp).
                    (Entered: 07/01/2019)
07/01/2019   442    NOTICE Statement Regarding Protective Order Dispute by David J. Burge,
                    Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Mark Wingate
                    (Burwell, Kaye) Modified on 7/2/2019 to edit text(bnp). (Entered: 07/01/2019)
07/01/2019   443    CERTIFICATE OF SERVICE of Discovery by David J. Burge, Mary Carole
                    Cooney, Aaron Johnson, Vernetta Nuriddin, Mark Wingate.(Burwell, Kaye)
                    (Entered: 07/01/2019)
07/02/2019   444    NOTICE to Take Deposition of Joseph Kirk filed by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett (Powers, John) (Entered: 07/02/2019)
07/02/2019   445    NOTICE to Take Deposition of Robert Ingram filed by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett (Powers, John) (Entered: 07/02/2019)
07/02/2019   446    ORDER re the Parties' [Docs. 416, 429, 440, 441] Consolidated Discovery
                    Statements. The Court DIRECTS Plaintiffs to identify what conditions, if any,
                    they contend will severely impair their ability to perform the necessary
                    examination of the information in the database and their proposed alternatives.
                    As the Coalition Plaintiffs have indicated that Plaintiff William Digges III was
                    expected to lead the Coalition Plaintiffs' review of the database, the Court
                    DIRECTS the Coalition Plaintiffs to identify and explain in detail the nature of
                    Mr. Digges expertise, employment, and his expected role in the review. Any
                    objections and requests for the Court to rule on the confidentiality designations
                    must be filed on the docket NO LATER THAN JULY 17, 2019. The Court
                    DIRECTS the parties to immediately confer to discuss whether an agreement
                    can be reached regarding the State's proposed conditions for the GEMS
                    database examination. If no agreement is reached, Plaintiffs shall file the
                    requested information NO LATER THAN 4:00 PM WEDNESDAY, JULY 3,
                    2019 and Defendants shall file their Response, if any, NO LATER THAN 2:00
                    PM FRIDAY, JULY 5, 2019.The Court DIRECTS the Clerk to unseal Doc.
                    440 . Signed by Judge Amy Totenberg on 7/2/2019. (bnp) (Entered:
                    07/02/2019)


                                                                                                        86
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 88 of 221



07/03/2019   447    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/03/2019)
07/03/2019   448    Initial Disclosures by Coalition for Good Governance, Ricardo Davis, Laura
                    Digges, William Digges, III, Megan Missett.(Powers, John) (Entered:
                    07/03/2019)
07/03/2019   449    NOTICE Of Filing Case materials in Martin v. Fulton County Board of
                    Registration and Elections et al. by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley re 418 Scheduling Order, (Attachments: # 1 Supplement Record
                    Index, # 2 Supplement Record Vol. 1, # 3 Supplement Record Vol. 2, # 4
                    Supplement Record Vol. 3, part 1, # 5 Supplement Record Vol. 3, part 2, # 6
                    Supplement Record Vol. 4, # 7 Supplement Record Vol. 5, # 8 Supplement
                    Record Vol. 6, # 9 Supplement Transcript Index, # 10 Supplement Transcript
                    Vol. 1, # 11 Supplement Transcript Vol. 2, # 12 Supplement Transcript Vol. 3,
                    # 13 Supplement Brief of Appellant, # 14 Supplement Appellants' Request for
                    Oral Argument, # 15 Supplement Brief of Appellee FCBORE, # 16
                    Supplement Brief of Appellee GCBORE, # 17 Supplement Brief of Appellee
                    Geoff Duncan, # 18 Supplement Supplemental Brief of Appellants, # 19
                    Supplement Brief of Amicus Curiae Secretary of State Brad Raffensperger, #
                    20 Supplement Brief of Election Security Experts and National Election
                    Defense Coalition as Amici Curiae in Support of Plaintiff−Appellants, # 21
                    Supplement Second Supplemental Brief of Appellants, # 22 Supplement
                    Supplemental Brief of Appellees GCBORE and FCBORE, # 23 Supplement
                    Supplemental Brief of Appellee Geoff Duncan, # 24 Supplement Third
                    Supplemental Brief of Appellants)(Tyson, Bryan) (Entered: 07/03/2019)
07/03/2019   450    ORDER granting 439 Motion for Leave to File Excess Pages. State
                    Defendants' Consolidated Response to Plaintiffs' Motions for Preliminary
                    Injunction shall not exceed seventy−five (75) pages. Signed by Judge Amy
                    Totenberg on 7/3/2019. (bnp) (Entered: 07/03/2019)
07/03/2019   451    NOTICE Of Filing Plaintiffs' Proposal Regarding Security Protocols for
                    Review of GEMS Database by Donna Curling, Donna Price, Jeffrey
                    Schoenberg re 446 Order,,,,, (Attachments: # 1 Affidavit of David D. Cross, #
                    2 Affidavit of J. Alex Halderman, # 3 Affidavit of Matthew D.
                    Bernhard)(Cross, David) (Entered: 07/03/2019)
07/05/2019   452    NOTICE Statement on William Digges III by Coalition for Good Governance
                    re 446 Order (Brown, Bruce) Modified on 7/5/2019 to edit text (bnp).
                    (Entered: 07/05/2019)
07/05/2019   453    NOTICE State Defendants' Response to 451 Plaintiffs' Proposal for Review of
                    GEMS Database by Seth Harp, Brad Raffensperger, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J. Worley re
                    446 Order (Attachments: # 1 Exhibit Ex A − Email Proposal)(Tyson, Bryan)
                    Modified on 7/5/2019 to edit text (bnp). (Entered: 07/05/2019)
07/06/2019   454    CERTIFICATE OF SERVICE OF Supboena upon ES&S and Third Request
                    for Production of Documents to the Secretary by Coalition for Good
                    Governance.(Brown, Bruce) (Entered: 07/06/2019)
07/08/2019          ORDER (by docket entry only): The State Defendants are DIRECTED to
                    immediately advise the Court and Plaintiffs regarding: (1) the number of

                                                                                                    87
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 89 of 221



                    computers the Secretary of State's Office would be prepared to make available
                    for Plaintiffs' experts to conduct database reviews and work on; and (2) the
                    size (i.e., dimensions) of the work space that would be made available to
                    accommodate Plaintiffs' experts and their assistants as they work; and (3) the
                    maximum length of time that such space and computers would be made
                    available. Upon receipt of this information, Plaintiffs are DIRECTED to
                    immediately contact Defendants if they have any questions regarding this
                    response and thereafter notify the Court of any concerns regarding these issues
                    identified above solely. The Court's directive here is not intended to suggest or
                    imply any ruling on the part of the Court regarding the pending disputed
                    security protocol issues before the Court. SO ORDERED. By Judge Amy
                    Totenberg on 7/8/2019. (bnp) (Entered: 07/08/2019)
07/08/2019   455    NOTICE of Filing Plaintiffs' Joint Reply Brief on GEMS Database Discovery
                    by Coalition for Good Governance (Brown, Bruce) Modified on 7/9/2019 to
                    edit text (bnp). (Entered: 07/08/2019)
07/08/2019   456    RESPONSE re Order,,,, filed by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Tyson, Bryan) (Entered: 07/08/2019)
07/08/2019   457    CERTIFICATE OF SERVICE of Amended Responses by David J. Burge,
                    Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Mark
                    Wingate.(Burwell, Kaye) (Entered: 07/08/2019)
07/08/2019   458    CERTIFICATE OF SERVICE of Discovery by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III.(Davis,
                    William) (Entered: 07/08/2019)
07/08/2019          MINUTE ORDER: The Plaintiffs are DIRECTED to advise the Court NO
                    LATER THAN 12:00 PM ON JULY 9, 2019 whether the State and the
                    Plaintiffs have agreed to the disclosure of data from the GEMS system that is
                    not subject to any confidentiality protections (referred to by Plaintiffs as the
                    Phase I production) within 48 to 72 hours in a blank Microsoft Access
                    database/file. The Court notes that Plaintiffs previously filed their objections
                    to the State's GEMS review protocol 44 minutes after the Court's ordered
                    deadline without first seeking an extension of time. Approved by Judge Amy
                    Totenberg on 07/08/2019. (rvb) (Entered: 07/08/2019)
07/08/2019   459    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/08/2019)
07/09/2019   460    NOTICE of Plaintiffs' Response to Minute Orders on GEMS Discovery by
                    Coalition for Good Governance (Brown, Bruce) Modified on 7/10/2019 to edit
                    text (bnp). (Entered: 07/09/2019)
07/09/2019          MINUTE ORDER: The Court DIRECTS the State Defendants to file a
                    Response to Plaintiff's Notice regarding the GEMS discovery issues at Doc.
                    460 NO LATER THAN 12:00PM ON JULY 10, 2019. Defendants should
                    address in their response the following: (1) the basis for their confidentiality
                    concerns/objections to the GEMS data as a whole, beyond what Defendants
                    have previously asserted generally (that GEMS is protected under state law for
                    purposes of an Open Records Act request) for production to the
                    Plaintiff−parties; and (2) the basis of their confidentiality objections
                    specifically as to the fields identified in Plaintiffs' Notice. SO ORDERED.

                                                                                                        88
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 90 of 221



                    Approved by Judge Amy Totenberg on 07/09/2019. (rvb) (Entered:
                    07/09/2019)
07/09/2019   461    Second NOTICE to Take Deposition of Robert Ingram filed by Coalition for
                    Good Governance, Donna Curling, Ricardo Davis, Laura Digges, William
                    Digges, III, Megan Missett (Powers, John) (Entered: 07/09/2019)
07/09/2019   462    CERTIFICATE OF SERVICE of Notice of Service of Subpoena upon KSU by
                    Coalition for Good Governance.(Brown, Bruce) (Entered: 07/09/2019)
07/09/2019   463    ORDER re GEMS Database Discovery. See Order for details. Signed by Judge
                    Amy Totenberg on 07/09/2019. (hpc) (Entered: 07/09/2019)
07/09/2019   464    CERTIFICATE OF SERVICE Of Responses of Matthew Bernhard to State
                    Defendants' Request for Production of Documents by Coalition for Good
                    Governance.(Brown, Bruce) (Entered: 07/09/2019)
07/10/2019   465    Second Initial Disclosures by Seth Harp, Brad Raffensperger, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley.(Russo, Vincent)
                    (Entered: 07/10/2019)
07/10/2019   466    NOTICE State Defendants' Response Regarding Court's Request by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley re Order, (Tyson, Bryan) Modified
                    on 7/11/2019 to edit text (bnp). (Entered: 07/10/2019)
07/10/2019   467    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/10/2019)
07/10/2019          ORDER: The Court DIRECTS Plaintiffs to file a notice NO LATER THAN
                    2:00 PM indicating whether they agree with the State Defendants' position in
                    their Response [Doc. 466] that the Phase I GEMS discovery issue is moot. SO
                    ORDERED. By Judge Amy Totenberg on 07/10/2019. (hpc) (Entered:
                    07/10/2019)
07/10/2019   468    OBJECTION of Non−Party Joseph Kirk, Bartow County Elections
                    Supervisor, to Subpoena to Produce Documents from Coalition for Good
                    Governance by Joseph Kirk. (Attachments: # 1 Exhibit Exhibit A)(Phillips,
                    James) (Entered: 07/10/2019)
07/10/2019   469    DEPOSITION of Jennifer Doran taken on 06/28/2019 by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Exhibit 32, # 2 Exhibit 33,
                    # 3 Exhibit 34, # 4 Exhibit 35, # 5 Exhibit 36, # 6 Exhibit 37)(Tyson, Bryan)
                    (Entered: 07/10/2019)
07/10/2019   470    NOTICE Of Filing Plaintiffs' Response to Minute Order Regarding Phase I
                    GEMS Discovery by Donna Curling, Donna Price, Jeffrey Schoenberg (Cross,
                    David) (Entered: 07/10/2019)
07/10/2019   471    DEPOSITION of Teresa Lynn Ledford taken on 06/24/2019 by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit
                    7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit
                    12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17


                                                                                                         89
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 91 of 221



                    Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19)(Tyson, Bryan) (Entered:
                    07/10/2019)
07/10/2019   472    RESPONSE in Opposition re 419 MOTION for Preliminary Injunction , 387
                    MOTION for Preliminary Injunction filed by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Attachments: # 1 Exhibit A − Declaration of Michael
                    Shamos, Ph.D., J.D., # 2 Exhibit B − Declaration of S. Merritt Beaver, # 3
                    Exhibit C − Declaration of Theresa Payton, # 4 Exhibit D − Declaration of
                    Michael Barnes, # 5 Exhibit E − Rockdale Co. Response to Subpoena, # 6
                    Exhibit F − Declaration of Chatham Co Elections Supervisor, Russell Bridges,
                    # 7 Exhibit G − Michael Barnes Deposition Excerpts, # 8 Exhibit H − Jennifer
                    Doran Deposition Excerpts, # 9 Exhibit I − T. Lynn Ledford Deposition
                    Excerpts, # 10 Exhibit J − Michael Barnes Deposition Transcript)(Tyson,
                    Bryan) (Entered: 07/10/2019)
07/10/2019   473    RESPONSE re 419 MOTION for Preliminary Injunction , 387 MOTION for
                    Preliminary Injunction filed by David J. Burge, Mary Carole Cooney, Aaron
                    Johnson, Vernetta Nuriddin, Mark Wingate. (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Burwell, Kaye) (Entered: 07/10/2019)
07/11/2019   474    NOTICE State Defendants' Response to Plaintiffs' Notice of Filing by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley re 470 Notice of Filing
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Tyson, Bryan) Modified on
                    7/12/2019 to edit text (bnp). (Entered: 07/11/2019)
07/11/2019   475    OBJECTION of Non−Party Robert Ingram, Hancock County Board of
                    Elections and Registration to Attend Deposition and Produce Documents from
                    Coalition for Good Governance and/or MOTION for Modification and
                    Clarification of Non−Party Hancock County Board of Elections and
                    Registration Attendance of Deposition and Production of Documents From
                    Coalition for Good Governance by Hancock County Board of Elections and
                    Registration. (Blitch, Pierce) Modified on 7/12/2019 to edit text(bnp).
                    (Entered: 07/11/2019)
07/11/2019   476    PROPOSED ORDER State Defendants' Revisions to Coalition Plaintiffs'
                    Proposed Protective Order. (Denton, Alexander) (Entered: 07/11/2019)
07/11/2019   477    PROTECTIVE ORDER Signed by Judge Amy Totenberg on 07/11/2019.
                    (hpc) (Entered: 07/11/2019)
07/11/2019   478    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/11/2019)
07/11/2019   479    STRICKEN. SEE 480 ORDER. MOTION for a Protective Order and
                    MOTION to Quash Twelve Subpoenas to Third Parties Ebenezer Baptist
                    Church, et al with Brief In Support by Coalition for Good Governance.
                    (Attachments: # 1 Brief Memorandum of Points and Authorities in Support of
                    the Motion, # 2 Text of Proposed Order Proposed Order, # 3 Exhibit Twelve
                    Third Party Subpoenas to Ebenezer Baptist Church, et al, # 4 Exhibit
                    Declaration of Julie Houk, # 5 Exhibit Nov. 9, 2018 Letter)(Brody, David) .
                    Added MOTION for Protective Order on 7/12/2019 (bnp). Modified on
                    7/12/2019 to add red text (bnp). (Entered: 07/11/2019)


                                                                                                   90
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 92 of 221



07/11/2019   483    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 7/11/2019. The Court discussed with the Parties remaining
                    disputes regarding the non−confidential production of data from the GEMS
                    databases, Plaintiffs production of Dr. Haldermans electronic files on the
                    malware used during the September 2018 injunction hearing, the terms of a
                    protective order, and the logistics of the State Defendants production of the
                    GEMS databases to Plaintiffs experts and counsel on Friday, July 12, 2019.
                    The parties are directed to confer regarding remaining discovery disputes at
                    9am on Monday July 12, 2019, and If they are unable to reach an agreement
                    on alternatives for producing Dr. Haldermans electronic files and
                    non−confidential data from the GEMS database, they shall file a discovery
                    dispute statement with the Court by Noon on Monday, July 15, 2019.
                    Defendants are directed to file their redlined response to Plaintiffs proposed
                    protective order by 3:10 pm on Thursday, July 11, 2019. (Court Reporter
                    Penny Coudriet)(bnp) (Entered: 07/15/2019)
07/12/2019   480    ORDER: The Court DIRECTS the Clerk to STRIKE Plaintiffs' 479 Motion for
                    Protective Order and to Quash Defendants' Subpoenas to Third Parties
                    Ebenezer Baptist Church, et al. The Court DIRECTS Plaintiffs (and
                    Defendants) to comply with the Court's procedure for resolving discovery
                    disputes, including the required formatting for the Consolidated/Joint
                    Discovery Statement. Signed by Judge Amy Totenberg on 7/12/19. (bnp)
                    (Entered: 07/12/2019)
07/13/2019   481    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/13/2019)
07/15/2019   482    TRANSCRIPT of Proceedings held on July 11, 2019, before Judge Amy
                    Totenberg. Court Reporter/Transcriber Penny Pritty Coudriet. A full directory
                    of court reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    8/5/2019. Redacted Transcript Deadline set for 8/15/2019. Release of
                    Transcript Restriction set for 10/15/2019. (Attachments: # 1 Notice of Filing)
                    (ppc) (Entered: 07/15/2019)
07/15/2019   484    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/15/2019)
07/16/2019          Submission of 437 MOTION for Leave to File Brief of Amicus Curiae in
                    Support of Plaintiffs to District Judge Amy Totenberg. (bnp) (Entered:
                    07/16/2019)
07/16/2019   485    CERTIFICATE OF SERVICE Rule 5.4 by Seth Harp, Brad Raffensperger,
                    Rebecca N. Sullivan, David J. Worley.(Russo, Vincent) (Entered: 07/16/2019)
07/16/2019   486    MOTION for Extension of Time and for Additional Pages re: 419 MOTION
                    for Preliminary Injunction of One Day to File Reply Brief and for Additional
                    Pages by Coalition for Good Governance. (Brown, Bruce) Modified on
                    7/17/2019 to edit text(bnp). (Entered: 07/16/2019)
07/16/2019   487    PROVISIONALLY SEALED NOTICE Of Filing Consolidated−Joint
                    Discovery Statement on the Need for Production of Dr. Halderman's Memory

                                                                                                      91
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 93 of 221



                    Card by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, David J. Worley (Attachments: # 1 Exhibit 1 − Halderman
                    Responses to State Defendants' RPDs, # 2 Exhibit 2 − Email of D. Cross to V.
                    Russo, July 10, 2019, # 3 Exhibit 3 − Declaration J. Alex Halderman)(Russo,
                    Vincent) Modified on 7/17/2019 to edit text(bnp). (Entered: 07/16/2019)
07/16/2019   488    MOTION for Leave to File Matters Under Seal re: 487 Notice of Filing, State
                    Defendants' Motion to Seal Documents Related to The Parties' Joint Discovery
                    Statement with Brief In Support by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, David J. Worley. (Attachments: # 1
                    Brief Brief in Support of Motion to Seal)(Russo, Vincent) (Entered:
                    07/16/2019)
07/16/2019   489    NOTICE Of Filing GEMS Database Screenshots by Donna Curling, Donna
                    Price, Jeffrey Schoenberg (Cross, David) Unsealed on 11/25/2019 per 668
                    Order. (bnp). (Entered: 07/16/2019)
07/16/2019   490    ORDER re 487 the Parties' Consolidated/Joint Discovery Statement on the
                    Need for Production of Dr. Halderman's Memory Card. The Court DIRECTS
                    the State Defendants to file a Notice and supporting Affidavits identifying and
                    explaining the following NO LATER THAN MIDNIGHT TONIGHT, JULY
                    16, 2019 (see Order for specifics). The Court DIRECTS Plaintiffs to file any
                    Reply, if necessary, NO LATER THAN 1:00 PM, JULY 17, 2019. Finally, the
                    Court DIRECTS the parties to identify for the Court any scheduling conflicts
                    they each have tomorrow afternoon through 6:00 pm for a telephone
                    conference if necessary. Signed by Judge Amy Totenberg on 7/16/19. (bnp)
                    (Entered: 07/16/2019)
07/16/2019   491    ORDER: This matter is before the Court on the 486 Motion of Coalition
                    Plaintiffs for Additional Pages and an Extension of Time. The request for
                    additional pages is GRANTED. The request for an extension of time is
                    GRANTED IN PART. The Coalition Plaintiffs and the Curling Plaintiffs
                    SHALL FILE their Reply briefs in Support of their Motions for Preliminary
                    Injunction NO LATER THAN 3:00 P.M. ON JULY 18, 2019. Signed by
                    Judge Amy Totenberg on 7/16/19. (bnp) (Entered: 07/16/2019)
07/16/2019   492    PROPOSED ORDER Order Granting State Defendants' Motions to Seal
                    Documents Related to the Parties' Joint Discovery Statement [Doc. 489 and
                    487]. (Russo, Vincent) (Entered: 07/16/2019)
07/16/2019   493    NOTICE Regarding Security Review of Dr. Halderman's Memory Card by
                    Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley re 490 Order,,
                    (Attachments: # 1 Exhibit A − Declaration of Bryan Tyson, # 2 Exhibit B −
                    Declaration of Theresa Payton)(Tyson, Bryan) Modified on 7/17/2019 to edit
                    text(bnp). (Entered: 07/16/2019)
07/16/2019   494    MOTION for Leave to File Excess Pages by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Cross, David)
                    (Entered: 07/16/2019)
07/17/2019   495    ORDER granting 494 Motion for Leave to File Excess Pages. Curling
                    Plaintiffs' Reply Brief in Support of their Motion for Preliminary Injunction
                    shall not exceed forty−five (45) pages. Signed by Judge Amy Totenberg on
                    7/17/19. (bnp) (Entered: 07/17/2019)

                                                                                                      92
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 94 of 221



07/17/2019   496    SEALED RESPONSE re 493 Notice (Other), filed by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Cross, David) Modified on 8/13/2019 to remove
                    "provisionally" from red text pursuant to Order 576 (bnp). (Entered:
                    07/17/2019)
07/17/2019   497    APPLICATION for Admission of Ezra Rosenberg Pro Hac Vice (Application
                    fee $ 150, receipt number AGANDC−8799444). Documents for this entry are
                    not available for viewing outside the courthouse.by Coalition for Good
                    Governance. (Ichter, Cary) (Entered: 07/17/2019)
07/17/2019   498    SEALED RESPONSE Affidavit of J. Alex Halderman re 493 Notice (Other),
                    filed by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross, David)
                    Modified on 7/19/2019 to edit text (bnp). Modified on 8/13/2019 to remove
                    "provisionally" from red text pursuant to Order 576 (bnp). (Entered:
                    07/17/2019)
07/17/2019   499    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 7/17/2019. See transcript for directives. (Court Reporter
                    Shannon Welch)(bnp) (Entered: 07/17/2019)
07/17/2019   500    MOTION for Leave to File Matters Under Seal re: 496 Response
                    (Non−Motion), 498 Response (Non−Motion) with Brief In Support by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Text of
                    Proposed Order)(Cross, David) (Entered: 07/17/2019)
07/17/2019   501    NOTICE Of Filing Fulton County Defendants' Identification of Witnesses by
                    David J. Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin,
                    Mark Wingate (Ringer, Cheryl) Modified on 7/18/2019 edit text (rlb).
                    (Entered: 07/17/2019)
07/17/2019   502    NOTICE Of Filing State Defendants' Identification of Witnesses for
                    Preliminary Injunction Hearing by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, David J. Worley (Russo, Vincent)
                    (Entered: 07/17/2019)
07/17/2019   503    DEPOSITION of Joseph Kirk taken on July 11, 2019 by Coalition for Good
                    Governance. (Attachments: # 1 Exhibit Notice of Deposition, # 2 Exhibit
                    Subpoena 1, # 3 Exhibit Coalition Request for Documents, # 4 Exhibit
                    Incident Report 1, # 5 Exhibit Agmt for Conduct of Elections part 1, # 6
                    Exhibit Agmt for Conduct of Elections part 2, # 7 Exhibit What to Keep, # 8
                    Exhibit CES, # 9 Exhibit Election Update 1, # 10 Exhibit Incident Report 2, #
                    11 Exhibit Election Update 2, # 12 Exhibit Invoices, # 13 Exhibit Subpoena 2,
                    # 14 Exhibit Daily Tribune Article 1, # 15 Exhibit Bartow 000241 Emails, #
                    16 Exhibit Bartow Election Bd Minutes, # 17 Exhibit Bartow 000286 Voter
                    Complaints, # 18 Exhibit Article, # 19 Exhibit Daily Tribune Article 2, # 20
                    Exhibit Bartow 000058 Cert of Returns, # 21 Exhibit Bartow 000261 Emails,
                    # 22 Exhibit Bartow 000270 Emails, # 23 Exhibit Ballot Proof Sign off, # 24
                    Exhibit Contract for Ballot Services, # 25 Exhibit Election Results Report, #
                    26 Exhibit DRE Machine Recap)(Brody, David) (Entered: 07/17/2019)
07/17/2019   504    Supplemental Initial Disclosures by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/17/2019)
07/17/2019   505    NOTICE Of Filing Plaintiffs' Joint Identification of Witnesses for Preliminary
                    Injunction Hearing by Donna Curling, Donna Price, Jeffrey Schoenberg


                                                                                                     93
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 95 of 221



                    (Cross, David) (Entered: 07/17/2019)
07/17/2019   506    NOTICE Of Filing Corrected Copies of Evidence and Withdrawal of
                    Declarations by Coalition for Good Governance re 419 MOTION for
                    Preliminary Injunction (Brown, Bruce) Modified on 7/19/2019 to edit docket
                    text (bnp). (Entered: 07/17/2019)
07/18/2019   507    REPLY BRIEF re 419 MOTION for Preliminary Injunction filed by Coalition
                    for Good Governance. (Brown, Bruce) (Entered: 07/18/2019)
07/18/2019   508    SEALED REPLY to Response to Motion re 387 MOTION for Preliminary
                    Injunction filed by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Affidavit of J. Alex Halderman, # 2 Affidavit of Andrew W.
                    Appel, # 3 Affidavit of Nathan D. Woods, # 4 Affidavit of Catherine Chapple,
                    # 5 Exhibit A, # 6 Exhibit B, # 7 Exhibit C)(Cross, David) Modified on
                    8/13/2019 to remove "provisionally" from red text pursuant to Order 577
                    (bnp). (Entered: 07/18/2019)
07/18/2019   509    NOTICE Of Filing Amended Declaration of Joseph Blake Evans by David J.
                    Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Mark
                    Wingate (Ringer, Cheryl) (Entered: 07/18/2019)
07/18/2019   510    SEALED REPLY to Response to Motion re 387 MOTION for Preliminary
                    Injunction (Corrected) filed by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Attachments: # 1 Affidavit of J. Alex Halderman, # 2 Affidavit
                    of Andrew W. Appel, # 3 Affidavit of Nathan D. Woods, # 4 Affidavit of
                    Catherine Chapple, # 5 Exhibit A, # 6 Exhibit B, # 7 Exhibit C)(Cross, David)
                    Modified on 8/13/2019 to remove "provisionally" from red text pursuant to
                    Order 577 (bnp). (Entered: 07/18/2019)
07/18/2019   511    CERTIFICATE OF SERVICE of Responses to State Defendants' Document
                    Requests and Interrogatories by Coalition for Good Governance.(Brown,
                    Bruce) (Entered: 07/18/2019)
07/19/2019   512    ORDER: The Court DIRECTS the State Defendants to provide the following
                    information to the Court NO LATER THAN 1:00 PM ON TUESDAY, JULY
                    23, 2019 (see Order for specifics). Signed by Judge Amy Totenberg on
                    7/19/19. (bnp) (Entered: 07/19/2019)
07/19/2019          Submission of 387 MOTION for Preliminary Injunction , 419 MOTION for
                    Preliminary Injunction to District Judge Amy Totenberg. (bnp) (Entered:
                    07/19/2019)
07/19/2019   513    TRANSCRIPT of Telephone Conference Proceedings held on 7/17/2019,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    8/9/2019. Redacted Transcript Deadline set for 8/19/2019. Release of
                    Transcript Restriction set for 10/17/2019. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 07/19/2019)
07/19/2019   514


                                                                                                      94
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 96 of 221



                    NOTICE Of Filing Declaration of Theresa Payton by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Attachments: # 1 Affidavit Declaration of
                    Theresa Payton)(Russo, Vincent) (Entered: 07/19/2019)
07/19/2019   515    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Abrams for Governor.
                    (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   516    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Baconton Missionary
                    Baptist Church. (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   517    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Care In Action, Inc..
                    (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   518    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Ebenezer Baptist Church
                    of Atlanta, Georgia, Inc.. (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   519    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Fair Fight Action. Inc..
                    (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   520    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Sixth Episcopal District,
                    Inc.. (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   521    OBJECTION to Subpoena to Produce Documents, Information, or Objects or
                    to Permit Inspection of Premises in a Civil Action by Virginia−Highland
                    Church, Inc.. (Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   522    APPLICATION for Admission of Dara Lindenbaum Pro Hac Vice
                    (Application fee $ 150, receipt number AGANDC−8807084). Documents for
                    this entry are not available for viewing outside the courthouse.by Care In
                    Action, Inc., Ebenezer Baptist Church of Atlanta, Georgia, Inc., Fair Fight
                    Action. Inc., Sixth Episcopal District, Inc., Virginia−Highland Church, Inc.,
                    Abrams for Governor, Baconton Missionary Baptist Church, Inc..
                    (Attachments: # 1 Attachment)(Kastorf, Kurt) (Entered: 07/19/2019)
07/19/2019   523    MOTION for Leave to File Matters Under Seal re: 508 Reply to Response to
                    Motion, 510 Reply to Response to Motion, with Brief In Support by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Text of
                    Proposed Order)(Cross, David) (Entered: 07/19/2019)
07/19/2019   524    REDACTION to 510 Reply to Response to Motion, by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Attachments: # 1 Affidavit of J. Alex Halderman
                    (Redacted), # 2 Affidavit of Andrew W. Appel, # 3 Affidavit of Nathan D.
                    Woods, # 4 Affidavit of Catherine L. Chapple (Redacted), # 5 Exhibit A
                    (Redacted in Full), # 6 Exhibit B (Redacted in Full), # 7 Exhibit C (Redacted
                    in Full))(Cross, David) (Entered: 07/19/2019)
07/22/2019   525    PROVISIONALLY SEALED NOTICE Of Filing Joint Discovery Statement
                    by Donna Curling, Donna Price, Jeffrey Schoenberg (Attachments: # 1 Exhibit
                    A − Sealed, # 2 Exhibit B − Sealed, # 3 Exhibit C − Sealed)(Cross, David)

                                                                                                      95
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 97 of 221



                    (Entered: 07/22/2019)
07/22/2019   526    APPLICATION for Admission of Jacob Conarck Pro Hac Vice (Application
                    fee $ 150, receipt number AGANDC−8809373). Documents for this entry are
                    not available for viewing outside the courthouse.by Coalition for Good
                    Governance. (Ichter, Cary) (Entered: 07/22/2019)
07/22/2019   527    APPLICATION for Admission of Marcie Brimer Pro Hac Vice (Application
                    fee $ 150, receipt number AGANDC−8809428). Documents for this entry are
                    not available for viewing outside the courthouse.by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered: 07/22/2019)
07/22/2019   528    APPLICATION for Admission of Cameron A. Tepfer Pro Hac Vice
                    (Application fee $ 150, receipt number AGANDC−8809464). Documents for
                    this entry are not available for viewing outside the courthouse.by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered:
                    07/22/2019)
07/22/2019   529    ORDER: The Court DIRECTS the Curling Plaintiffs to clarify whether they
                    are seeking an Order from this Court to enjoin the use of DREs in time for the
                    September 2019 Fulton County/Atlanta Public School Board elections NO
                    LATER THAN 6:00 PM ON TUESDAY, JULY 23, 2019. Signed by Judge
                    Amy Totenberg on 7/22/19. (bnp) (Entered: 07/22/2019)
07/22/2019   530    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom by Seth
                    Harp, Brad Raffensperger, Rebecca N. Sullivan, David J. Worley.
                    (Attachments: # 1 Text of Proposed Order)(Russo, Vincent) (Entered:
                    07/22/2019)
07/22/2019   531    ORDER re 525 Notice of Filing Joint Discovery Statement, filed by Donna
                    Curling, Jeffrey Schoenberg, Donna Price. SEE ORDER FOR DETAILS.
                    Signed by Judge Amy Totenberg on 7/22/2019. (hpc) (Entered: 07/22/2019)
07/22/2019   532    CERTIFICATE OF SERVICE of Discovery Materials under Rule 5.4 by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley.(Tyson, Bryan) (Entered:
                    07/22/2019)
07/22/2019   533    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom for
                    Coalition Plaintiffs by Ricardo Davis, Laura Digges, William Digges, III,
                    Megan Missett. (Attachments: # 1 Text of Proposed Order)(Powers, John)
                    (Entered: 07/22/2019)
07/23/2019          ORDER (by docket entry only) The hearing scheduled for Thursday, July 24,
                    2019, will now begin at 10:00AM. Start time change only. By Judge Amy
                    Totenberg on 7/23/19. (hfm) (Entered: 07/23/2019)
07/23/2019   534    NOTICE of Amendment to Witness List by Coalition for Good Governance
                    (Brown, Bruce) Modified on 7/24/2019 to edit text (bnp). (Entered:
                    07/23/2019)
07/23/2019          Notification of Docket Correction: The Hearing in this action is scheduled for
                    Thursday, July 25, 2019, at 10:00AM. This is a correction for the hearing date
                    in the previous docket entry order. (hfm) (Entered: 07/23/2019)
07/23/2019   535


                                                                                                     96
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 98 of 221



                    RESPONSE re 529 Order, filed by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Cross, David) (Entered: 07/23/2019)
07/23/2019   536    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 07/23/2019)
07/23/2019          APPROVAL by Clerks Office re: 497 APPLICATION for Admission of Ezra
                    Rosenberg Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−8799444). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney Ezra David Rosenberg added appearing on
                    behalf of Coalition for Good Governance (pmb) (Entered: 07/23/2019)
07/23/2019   537    RESPONSE re 512 Order filed by Seth Harp, Brad Raffensperger, Rebecca N.
                    Sullivan, David J. Worley. (Attachments: # 1 Exhibit "A" Declaration of
                    Melisa Arnold, # 2 Exhibit "B" Declaration of J Elliott, # 3 Exhibit "C"
                    November 2019 Municipal Election Information, # 4 Exhibit "D" Declaration
                    of Kevin Rayburn)(Russo, Vincent) (Entered: 07/23/2019)
07/23/2019          ORDER (by docket entry only) The Court DIRECTS the State Defendants to
                    notify the Court by 5:00 PM JULY 23, 2019 regarding the status of: (i) the
                    State's selection of the vendor, (ii) finalization of the terms of the contract for
                    the purchase of the electronic ballot markers and ballot scanners, and (iii) the
                    anticipated dates for completion of these two major steps of the procurement
                    process as of the date of this Order. By Judge Amy Totenberg on 7/23/2019.
                    (hpc) (Entered: 07/23/2019)
07/24/2019   538    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM by State Defendants on July 25−26, 2019. Signed by Judge
                    Amy Totenberg on 7/24/19. (bnp) (Entered: 07/24/2019)
07/24/2019   539    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM by Coalition Plaintiffs on July 25−26, 2019 Signed by Judge
                    Amy Totenberg on 7/24/19. (bnp) (Entered: 07/24/2019)
07/24/2019   540    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on July 24, 2019, July 25 and 26, 2019. Signed by Judge Amy
                    Totenberg on 7/24/19. (bnp) (Entered: 07/24/2019)
07/24/2019   541    NOTICE Of Filing Plaintiffs' Objection to Remote Testimony by Dr. Michael
                    Shamos by Donna Curling, Donna Price, Jeffrey Schoenberg (Attachments: #
                    1 Exhibit A − July 11 Correspondence, # 2 Exhibit B −
                    STATE−DEFENDANTS−00004440, # 3 Exhibit C −
                    STATE−DEFENDANTS−00004446, # 4 Exhibit D − Excerpt of Shamos Tr.,
                    # 5 Exhibit E − July 23 Correspondence, # 6 Exhibit F − Attachment to July
                    23 Correspondence)(Cross, David) (Entered: 07/24/2019)
07/24/2019   542    NOTICE Of Confidential and Attorneys' Eyes Only Documents to be used
                    During Preliminary Injunction Hearing by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley (Russo, Vincent) (Entered: 07/24/2019)
07/24/2019   543    Exhibit List of Sealed Materials by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.. (Cross, David) (Entered: 07/24/2019)
07/24/2019   544    PROVISIONALLY SEALED RESPONSE re Order, dated July 23, 2019 filed
                    by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.

                                                                                                          97
    Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 99 of 221



                    Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Exhibit Department of Administrative Services − General Confidentiality
                    Form)(Russo, Vincent) (Entered: 07/24/2019)
07/24/2019   545    RESPONSE re 541 Notice of Filing, State Defendants Response to Plaintiffs'
                    Objection to Testimony of Dr. Shamos filed by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, David J. Worley.
                    (Attachments: # 1 Exhibit A− Curling Pltffs' Notice of Deposition, # 2 Exhibit
                    B− Jul 18 Email from B Tyson to Counsel)(Russo, Vincent) (Entered:
                    07/24/2019)
07/24/2019   546    PROVISIONALLY SEALED RESPONSE in Opposition re 488 MOTION for
                    Leave to File Matters Under Seal re: 487 Notice of Filing, State Defendants'
                    Motion to Seal Documents Related to The Parties' Joint Discovery Statement
                    filed by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross, David)
                    (Entered: 07/24/2019)
07/25/2019   547    CERTIFICATE OF SERVICE Rule 5.4 by Seth Harp, Brad Raffensperger,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.(Denton,
                    Alexander) (Entered: 07/25/2019)
07/25/2019   548    Coalition Plaintiffs' Hearing Brief on Evidentiary Presumption Arising from
                    Spoliation of Evidence re 398 Order Setting Hearing on Motion filed by
                    Coalition for Good Governance. (Ichter, Cary) Modified on 7/25/2019 to edit
                    event text(bnp). (Entered: 07/25/2019)
07/25/2019          APPROVAL by Clerks Office re: 522 APPLICATION for Admission of Dara
                    Lindenbaum Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−8807084). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney Dara Lindenbaum added appearing on behalf
                    of Abrams for Governor, Baconton Missionary Baptist Church, Inc., Care In
                    Action, Inc., Ebenezer Baptist Church of Atlanta, Georgia, Inc., Fair Fight
                    Action. Inc., Sixth Episcopal District, Inc., Virginia−Highland Church, Inc.
                    (pmb) (Entered: 07/25/2019)
07/25/2019          RETURN of 527 APPLICATION for Admission of Marcie Brimer Pro Hac
                    Vice (Application fee $ 150, receipt number AGANDC−8809428). Documents
                    for this entry are not available for viewing outside the courthouse. to attorney
                    for correction re: courts. (pmb) (Entered: 07/25/2019)
07/25/2019          APPROVAL by Clerks Office re: 528 APPLICATION for Admission of
                    Cameron A. Tepfer Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−8809464). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney Cameron A. Tepfer added appearing on
                    behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (pmb) (Entered:
                    07/25/2019)
07/25/2019          ORDER (by docket entry only) granting 522 and 528 Applications for
                    Admission Pro Hac Vice. By Judge Amy Totenberg on 7/25/19. If the
                    applicant does not have CM/ECF access in the Northern District of Georgia
                    already, they must request access at http://pacer.gov. If they have
                    electronically filed in this district in a previous case, please omit this
                    step.(hfm) (Entered: 07/25/2019)
07/25/2019   549


                                                                                                       98
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 100 of 221



                    NOTICE Of Filing Updated Municipal Election Information by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley (Attachments: # 1 Exhibit Exhibit A:
                    Nov. 2019 Municipal Elections (Updated))(Denton, Alexander) (Entered:
                    07/25/2019)
07/25/2019   550    Minute Entry for proceedings held before Judge Amy Totenberg: Evidentiary
                    Hearing held on 7/25/2019. Plaintiff Case in Chief: Witness Merritt Beaver
                    sworn and testified, Plaintiff exhibits 1, 2 and 3 admitted. (Redacted Copies
                    for public filing) Michael Barnes sworn and testified. Plaintiff exhibit 4, 5 and
                    6 admitted. Terry Adams, Amber McReynolds, Jasmine Clark sworn and
                    testified. Defendant exhibits 1 and 2 admitted. Sara LeClerc, Kathy Poattie,
                    Theresa Payton sworn and testified. Plaintiff exhibits 7 and 8 admitted.
                    (Redacted copies for public filing) Video Deposition Dr. Michael Shamos.
                    Hearing not concluded. Court adjourned and will reconvene at 09:30am on
                    Friday, July 26, 2019. Exhibits retained by the Court to be forwarded to the
                    Clerks Office. (Court Reporter Shannon Welch)(bnp) (Entered: 07/26/2019)
07/26/2019          APPROVAL by Clerks Office re: 526 APPLICATION for Admission of Jacob
                    Conarck Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−8809373). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney Jacob Paul Conarck added appearing on
                    behalf of Coalition for Good Governance (pmb) (Entered: 07/26/2019)
07/26/2019          ORDER (by docket entry only) granting 526 Application for Admission Pro
                    Hac Vice. By Judge Amy Totenberg on 7/26/19. If the applicant does not have
                    CM/ECF access in the Northern District of Georgia already, they must request
                    access at http://pacer.gov. If they have electronically filed in this district in a
                    previous case, please omit this step.(hfm) (Entered: 07/26/2019)
07/26/2019          ORDER re 548 Response (Non−Motion), filed by Coalition for Good
                    Governance. The Court DIRECTS the State Defendants to Respond to
                    Coalition Plaintiffs Hearing Brief on Evidentiary Presumption Arising from
                    Spoliation of Evidence NO LATER THAN TUESDAY, JULY 30, 2019. By
                    Judge Amy Totenberg on 7/26/2019. (hpc) (Entered: 07/26/2019)
07/26/2019   551    Minute Entry for proceedings held before Judge Amy Totenberg: Evidentiary
                    Hearing held on 7/26/2019. Plaintiff continues Case−In−Chief. Virginia
                    Martin, Lowell Finely, Alex Halderman, Matthew Bernhard sworn and
                    testified. Plaintiff exhibit 12 admitted. Plaintiff exhibit 13, ruling reserved.
                    Plaintiff rest Case−In−Chief. Defendants Case−In−Chief: Richard Barron
                    sworn and testified. Plaintiff exhibits 15 and 16 admitted. Russell Bridges, Lyn
                    Ledford, Jennifer Doran sworn and testified. Defendant exhibit 5 admitted.
                    Closing Arguments. Exhibits retained by the Court to be forwarded to the
                    Clerks Office. (Court Reporter Shannon Welch)(bnp) (Entered: 07/29/2019)
07/29/2019          Submission of 475 MOTION for Modification and Clarification of Non−Party
                    Hancock County Board of Elections and Registration Attendance of
                    Deposition and Production of Documents From Coalition for Good
                    Governance to District Judge Amy Totenberg. (bnp) (Entered: 07/29/2019)
07/29/2019   552    Supplement to 544 Response to this Court's July 23, 2019 Order filed by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley. (Attachments: # 1 Exhibit Notice


                                                                                                          99
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 101 of 221



                    of Intent to Award)(Russo, Vincent) Modified on 7/29/2019 to edit event text
                    (bnp). (Entered: 07/29/2019)
07/29/2019   553    APPLICATION for Admission of Marcie Brimer Pro Hac Vice. Documents
                    for this entry are not available for viewing outside the courthouse.by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered:
                    07/29/2019)
07/29/2019          ORDER (by docket entry only) The Court DIRECTS the Plaintiffs to file the
                    entire deposition transcript of Dr. Michael Shamos NO LATER THAN 5:00
                    PM TODAY. By Judge Amy Totenberg on 7/29/2019. (hpc) (Entered:
                    07/29/2019)
07/29/2019          Defendant Exhibit 1 359 from the Status Hearing held on April 9, 2019, was
                    destroyed as directed in 361 Exhibit Return Notification (mec) (Entered:
                    07/29/2019)
07/29/2019   554    PROVISIONALLY SEALED DEPOSITION Transcript of Dr. Michael
                    Shamos by Donna Curling, Donna Price, Jeffrey Schoenberg re Order (Cross,
                    David) Modified on 7/30/2019 to edit event text (bnp). (Entered: 07/29/2019)
07/29/2019          ORDER (by docket entry only)Section 10.8 of the Master Solution Purchase
                    and Services Agreement entered into between the Georgia Secretary of State
                    and its selected election equipment vendor Dominion Voting Systems, Inc.
                    provides: Dominions Democracy Suite Election Management System shall
                    have the capability of importing election data from the State of Georgias
                    current database to generate ballot layout used to conduct an election. The
                    Court DIRECTS the State Defendants to provide the following information
                    NO LATER THAN 1:00PM JULY 30, 2019: (i) confirm whether Section 10.8
                    indicates that the State contemplates or intends to import data from the
                    existing GEMS Server and GEMS database for use with the new Dominion
                    election management system software and programming of ballots to be used
                    by the Ballot Marking Devices; and (ii) identify a representative from the
                    Secretary of State's office with knowledge of the contract negotiation process
                    and content of the Agreement who can provide testimony regarding the intent
                    of this provision if necessary. Entered by Judge Amy Totenberg on 7/29/2019.
                    (hpc) (Entered: 07/29/2019)
07/30/2019   555    RESPONSE to State Defendants' 552 Notification as to Apparent Successful
                    Offeror by Coalition for Good Governance re 552 Response (Non−Motion),
                    (Brown, Bruce) Modified on 7/31/2019 to edit event text(bnp). (Entered:
                    07/30/2019)
07/30/2019   556    RESPONSE re Order State Defendants Response To Courts Questions On
                    New Election System Vendor Contract filed by Seth Harp, Brad Raffensperger,
                    Rebecca N. Sullivan, David J. Worley. (Russo, Vincent) (Entered: 07/30/2019)
07/30/2019   557    ORDER granting 437 Motion for Leave to File Amicus Curiae Brief. The
                    Court deems the Amicus Curiae Brief (Doc. 437−1) filed as of the date of this
                    Order. Signed by Judge Amy Totenberg on 7/30/19. (bnp) (Entered:
                    07/30/2019)
07/30/2019          ORDER (by docket entry only) The Court DIRECTS the State Defendants to
                    identify the 6 Georgia counties chosen to participate in the BMD pilot for the
                    November 2019 general local elections NO LATER THAN 9:00 AM ON


                                                                                                     100
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 102 of 221



                    JULY 31, 2019. Entered by Judge Amy Totenberg on 7/30/2019. (hpc)
                    (Entered: 07/30/2019)
07/30/2019   558    State Defendants' RESPONSE re 548 Coalition Plaintiffs' Hearing Brief on
                    Evidentiary Presumption Arising from Spoliation of Evidence filed by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley. (Attachments: # 1 Exhibit A −
                    Email on July 25, 2019, # 2 Exhibit B − Tweets from Marilyn Marks, # 3
                    Exhibit C − Emails regarding server image, # 4 Exhibit D − Dec. of Michael
                    Barnes, # 5 Exhibit E − Dec. of Cristina Correia)(Tyson, Bryan) Modified on
                    7/31/2019 to edit text(bnp). (Entered: 07/30/2019)
07/30/2019          ORDER (by docket entry only) re 548 and 558 . If the Coalition Plaintiffs
                    intend to file a Reply in support of their Hearing Brief on Evidentiary
                    Presumption Arising From Spoliation of Evidence, they are DIRECTED to file
                    the Reply NO LATER THAN 4:00 PM ON AUGUST 1, 2019. If the Coalition
                    Plaintiffs do not intend to file a Reply, they should advise the Court as soon as
                    possible, but no later than 2:00 PM tomorrow, July 31, 2019. Entered by Judge
                    Amy Totenberg on 7/30/2019. (hpc) (Entered: 07/30/2019)
07/31/2019   559    RESPONSE re Order, to identify the 6 Georgia counties chosen to participate
                    in the BMD pilot for the November 2019 general local elections filed by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley. (Denton, Alexander) (Entered:
                    07/31/2019)
07/31/2019          APPROVAL by Clerks Office re: 553 APPLICATION for Admission of
                    Marcie Brimer Pro Hac Vice. Documents for this entry are not available for
                    viewing outside the courthouse.. Attorney Halsey G. Knapp, Jr. added
                    appearing on behalf of Donna Curling, Donna Price and Jeffrey Schoenberg
                    (Application fee $ 150, receipt number AGANDC−8809428) (jkm) (Entered:
                    07/31/2019)
07/31/2019          ORDER, by docket entry only, granting 553 Application for Admission Pro
                    Hac Vice. By Judge Amy Totenberg on 7/31/19. If the applicant does not have
                    CM/ECF access in the Northern District of Georgia already, they must request
                    access at http://pacer.gov. If they have electronically filed in this district in a
                    previous case, please omit this step.(hfm) (Entered: 07/31/2019)
07/31/2019   560    NOTICE of Withdrawal of Subpoena of Robert Ingram by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett re 475 MOTION for Modification and Clarification of Non−Party
                    Hancock County Board of Elections and Registration Attendance of
                    Deposition and Production of Documents From Coalition for Good
                    Governance (Powers, John) Modified on 8/1/2019 to edit text (bnp). (Entered:
                    07/31/2019)
08/01/2019   561    SEALED PLAINTIFF EXHIBITS 1,2,3,7,8 admitted and retained at the 550
                    Evidentiary Hearing have been received from Courtroom Deputy and placed in
                    the custody of the Records Clerks. (bnp) (Additional attachment(s) added on
                    8/1/2019: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 7, # 5 Exhibit
                    8) (bnp). (Entered: 08/01/2019)
08/01/2019   562    NOTICE TO PLAINTIFF'S COUNSEL OF RECORD regarding
                    RECLAMATION AND DISPOSITION OF UNCLAIMED Documentary

                                                                                                      101
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 103 of 221



                    EXHIBITS pursuant to Local Rule 79.1D. Re: 561 SEALED Plaintiff
                    Exhibits. (bnp) (Entered: 08/01/2019)
08/01/2019   563    Coalition Plaintiffs' REPLY BRIEF on Evidentiary Presumption Arising From
                    Spoliation of Evidence re 558 Response (Non−Motion), 548 Response
                    (Non−Motion) filed by Coalition for Good Governance. (Ichter, Cary)
                    Modified on 8/2/2019 to edit event text (bnp). (Entered: 08/01/2019)
08/01/2019   564    Coalition Plaintiffs' REPLY BRIEF on Evidentiary Presumption Arising From
                    Spoliation of Evidence AMENDED SOLELY TO CORRECT FONT
                    DISCREPANCY re 558 Response (Non−Motion), 548 Response
                    (Non−Motion), filed by Coalition for Good Governance. (Ichter, Cary)
                    Modified on 8/2/2019 to edit event text(bnp). (Entered: 08/01/2019)
08/01/2019   565    PLAINTIFF EXHIBITS 1R, 2R, 3R, 4, 5, 6, 7R, 8R, 12, 15, & 16 admitted
                    and retained at the 550 , 551 Evidentiary Hearing have been received from
                    Courtroom Deputy and placed in the custody of the Records Clerks..
                    (Attachments: # 1 Exhibit 1R, # 2 Exhibit 2R, # 3 Exhibit 3R, # 4 Exhibit 4, #
                    5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 12, # 8 Exhibit 15, # 9 Attachment −
                    Filed in error. (bnp) (Additional attachment(s) added on 8/2/2019: # 10 Exhibit
                    7R, # 11 Exhibit 8R) (bnp). Modified on 8/2/2019 to add Exhibits 7R and
                    8R(bnp). (Additional attachment(s) added on 8/5/2019: # 13 Exhibit Plaintiff
                    1R (Rescanned), # 14 Exhibit Plaintiff 2R (Rescanned), # 15 Exhibit Plaintiff
                    3R (Rescanned)) (cah). # 16 Exhibit 16 (Corrected) (jdb). Modified on
                    8/8/2019 to attach corrected Exhibit 16 (jdb). (Entered: 08/01/2019)
08/01/2019   566    DEFENDANT EXHIBITS 1, 2, & 5 admitted and retained at the 550 , 551
                    Evidentiary Hearing have been received from Courtroom Deputy and placed in
                    the custody of the Records Clerks. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                    # 3 Exhibit 5)(bnp) (Entered: 08/01/2019)
08/01/2019   567    NOTICE TO PLAINTIFFS' COUNSEL OF RECORD regarding
                    RECLAMATION AND DISPOSITION OF UNCLAIMED Documentary
                    EXHIBITS pursuant to Local Rule 79.1D. Re: 565 Plaintiff Exhibits. (bnp)
                    (Entered: 08/01/2019)
08/01/2019   568    NOTICE TO DEFENDANTS' COUNSEL OF RECORD regarding
                    RECLAMATION AND DISPOSITION OF UNCLAIMED Documentary
                    EXHIBITS pursuant to Local Rule 79.1D. Re: 566 Defendant Exhibits. (bnp)
                    (Entered: 08/01/2019)
08/01/2019          ORDER (by docket entry only): State Defendants introduced Defendants
                    Exhibit 1 (identified as Rule 590−8−3−.01 of the Office of the Secretary of
                    State) during the course of the trial. The Rule does not appear on the Rules
                    posted on the Secretary of States webpage or on Westlaw. Defendants are
                    DIRECTED to identify on the record whether the Rule was adopted by the
                    State Election Board and the date of such approval and enactment, with
                    appropriate documentation of such, no later than August 2, 2019 at 10:30 AM.
                    By Judge Amy Totenberg on 8/1/19. (hfm) (Entered: 08/01/2019)
08/02/2019   569    RESPONSE re Order,, to identify information about Rule 590−8−3−.01 filed
                    by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Exhibit Exhibit A: Voter Registration System Security Rule)(Denton,
                    Alexander) (Entered: 08/02/2019)

                                                                                                   102
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 104 of 221



08/02/2019   570    TRANSCRIPT of Hearing on Preliminary Injunction Proceedings (Volume 1
                    of 2) held on 7/25/2019, before Judge Amy Totenberg. Court
                    Reporter/Transcriber Shannon R. Welch, RMR, CRR. A full directory of court
                    reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    8/23/2019. Redacted Transcript Deadline set for 9/3/2019. Release of
                    Transcript Restriction set for 10/31/2019. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 08/02/2019)
08/02/2019          NEF regenerated for the 565 Exhibits. (aaq) (Entered: 08/02/2019)
08/02/2019   571    TRANSCRIPT of Hearing on Preliminary Injunction Proceedings Volume 2
                    of 2 held on 7/26/2019, before Judge Amy Totenberg. Court
                    Reporter/Transcriber Shannon R. Welch, RMR, CRR. A full directory of court
                    reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    8/23/2019. Redacted Transcript Deadline set for 9/3/2019. Release of
                    Transcript Restriction set for 10/31/2019. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 08/02/2019)
08/02/2019   572    NOTICE TO COURT regarding RECLAMATION AND DISPOSITION OF
                    UNCLAIMED EXHIBITS pursuant to Local Rule 79.1D(2) filed by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. Exhibits to be Retrieved.. (Sparks,
                    Adam) (Entered: 08/02/2019)
08/05/2019          Submission of 500 MOTION for Leave to File Matters Under Seal to District
                    Judge Amy Totenberg. (bnp) (Entered: 08/05/2019)
08/06/2019          Submission of 523 MOTION for Leave to File Matters Under Seal to District
                    Judge Amy Totenberg. (bnp) (Entered: 08/06/2019)
08/07/2019   573    OBJECTION re 488 MOTION for Leave to File Matters Under Seal re: 487
                    Notice of Filing, State Defendants' Motion to Seal Documents Related to The
                    Parties' Joint Discovery Statement (Plaintiffs' Joint Objections) by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit A − July
                    30, 2019 Correspondence)(Cross, David) (Entered: 08/07/2019)
08/08/2019          Submission of 488 MOTION for Leave to File Matters Under Seal to District
                    Judge Amy Totenberg. (bnp) (Entered: 08/08/2019)
08/08/2019   574    Plaintiff Exhibits (re 561 , 565 ) retrieved by Attorney Adam Martin Sparks as
                    directed in 572 Exhibit Disposition Notification. (bnp) (Entered: 08/08/2019)
08/09/2019   575    NOTICE of State Defendants Supplemental Notice Regarding New Election
                    System Vendor Contract by Seth Harp, Brad Raffensperger, Rebecca N.
                    Sullivan, David J. Worley (Attachments: # 1 Exhibit A − August 9, 2019
                    Notice of Award, # 2 Exhibit B − August 9, 2019 Certification of the
                    Dominion Voting System for Georgia)(Russo, Vincent) Modified on
                    8/12/2019 to edit text (bnp). (Entered: 08/09/2019)


                                                                                                     103
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 105 of 221



08/13/2019   576    ORDER granting Curling Plaintiffs' 500 Motion to Seal Documents Related to
                    Their Response To Security Protocols For Review of Vote−Stealing Malware
                    and the Affidavit of J. Alex Halderman. The entirety of the filings (Docs. 496,
                    498) related to the above referenced Motion shall remain sealed from public
                    view. Signed by Judge Amy Totenberg on 8/13/19. (bnp) (Entered:
                    08/13/2019)
08/13/2019   577    ORDER granting Curling Plaintiffs' 523 Motion to Seal Their Reply in
                    Support of their Motion for Preliminary Injunction and Supporting Materials.
                    The redacted portions of the Reply (Doc. 510), the redacted portions of the
                    Declaration of J. Alex Halderman (Doc. 510−1), the Declaration of Catherine
                    L. Chapple (Doc. 510−4), and the entirety of the filed Exhibits A − C (Docs.
                    510−5, 510−6, 510−7) shall remain sealed from public view. Signed by Judge
                    Amy Totenberg on 8/13/19. (bnp) (Entered: 08/13/2019)
08/14/2019   578    NOTICE Of Filing EXHIBIT CORRELATION CHART re 561 Sealed
                    Exhibits, 565 Plaintiffs Exhibits, and 566 Defendants Exhibits, admitted
                    during the Evidentiary Hearing held July 25 through 26, 2019. (hfm) (Entered:
                    08/14/2019)
08/15/2019   579    ORDER: The Court GRANTS IN PART and DENIES IN PART Plaintiffs' (
                    387 , 419 ) Motions for Preliminary Injunction. The Court DENIES Plaintiffs'
                    request to enjoin the use of the GEMS/DRE system in the 2019 elections, but
                    it GRANTS Plaintiffs' motion to the extent that the Court PROHIBITS any use
                    of the GEMS/DRE system after 2019. (See Order for further directives.)
                    Signed by Judge Amy Totenberg on 8/15/19. (bnp) (Entered: 08/15/2019)
08/16/2019   580    MOTION to Withdraw Cameron A. Tepfer as Attorney with Brief In Support
                    by Donna Curling, Donna Price, Jeffrey Schoenberg. (Tepfer, Cameron)
                    (Entered: 08/16/2019)
08/16/2019   581    MOTION to Amend Complaint with Brief In Support by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit A − Curling Pls'
                    Proposed Third Amended Complaint, # 2 Exhibit B − Redline Comparison, #
                    3 Text of Proposed Order)(Cross, David) (Entered: 08/16/2019)
08/20/2019   582    Joint Discovery Statement Regarding Production of Election System Data by
                    Donna Curling, Donna Price, Jeffrey Schoenberg (Attachments: # 1 Exhibit A
                    − Excerpts of Curling Pls' 1st Set of RFPs to State Defs, # 2 Exhibit B − July
                    31, 2019 Email Correspondence, # 3 Exhibit C − August 18, 2019 Email
                    Correspondence)(Cross, David) Modified on 8/21/2019 to edit event text(bnp).
                    (Entered: 08/20/2019)
08/20/2019   583    AFFIDAVIT re 582 Notice (Other), of J. Alex Halderman by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Cross, David) (Entered: 08/20/2019)
08/21/2019   584    MOTION for Clarification re: 579 Order on Motion for Preliminary
                    Injunction,,, with Brief In Support by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Tyson, Bryan) (Entered: 08/21/2019)
08/21/2019   585    REPLY BRIEF re 488 MOTION for Leave to File Matters Under Seal re: 487
                    Notice of Filing, State Defendants' Motion to Seal Documents Related to The
                    Parties' Joint Discovery Statement filed by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,


                                                                                                      104
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 106 of 221



                    David J. Worley. (Tyson, Bryan) (Entered: 08/21/2019)
08/23/2019          ORDER (by docket entry only): The Court will address the issues raised in the
                    State Defendants Motion for Clarification [Doc. 584] during the telephone
                    conference with the parties scheduled for Tuesday, August 27. By Judge Amy
                    Totenberg on 8/23/19. (hfm) (Entered: 08/23/2019)
08/26/2019   586    Status Report Relating to August 27, 2019 Status Conference by Coalition for
                    Good Governance (Brown, Bruce) Modified on 8/27/2019 to edit event
                    text(bnp). (Entered: 08/26/2019)
08/26/2019   587    AFFIDAVIT in Opposition re 584 MOTION for Clarification re: 579 Order on
                    Motion for Preliminary Injunction,,, of J. Alex Halderman filed by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Cross, David) (Entered:
                    08/26/2019)
08/27/2019   588    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/27/2019. The Court addressed the status of the case,
                    Plaintiffs request for additional discovery related to DREs, GEMS, and the
                    voter registration database and software, and the State Defendants Motion for
                    Clarification of the preliminary injunction Order. The Curling Plaintiffs are
                    permitted to file by Friday, August 30, a notice/status report to: (1) update the
                    court on the findings from the GEMS database examination conducted by Dr.
                    Halderman to date, (2) identify specifically the additional aspects of the
                    electronic voting system hardware/software Plaintiffs seek to have examined
                    by Dr. Halderman, and (3) information regarding the statistical sample size of
                    DREs and precinct dispersion, etc. proposed for examination (to the extent
                    such information exists and has been undertaken by the statistician experts).
                    Defendants shall have through Friday, September 6. 2019 to file their
                    Response. Having been provided with updated information regarding the
                    States intention to continue using the Enet software in coordination with the
                    new Dominion EPoll voting system during the phone conference, the Court
                    may seek additional written clarification from the State Defendants and will
                    itself provide supplemental written clarification regarding the relief ordered in
                    section 5 on page 150 of the preliminary injunction Order in light of the
                    information provided by Defendants. (Court Reporter Shannon Welch)(bnp)
                    (Entered: 08/28/2019)
08/28/2019   589    Joint Discovery Statement Dispute Relating to FBI Image by Coalition for
                    Good Governance. (Brown, Bruce) Modified on 8/29/2019 to edit event text
                    and terminate motion for discovery(bnp). (Entered: 08/28/2019)
08/29/2019   590    TRANSCRIPT of Telephone Conference Proceedings held on 8/27/2019,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    9/19/2019. Redacted Transcript Deadline set for 9/30/2019. Release of
                    Transcript Restriction set for 11/27/2019. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 08/29/2019)
08/29/2019   591


                                                                                                        105
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 107 of 221



                    MOTION for Extension of Time and Briefing Schedule by Seth Harp, Brad
                    Raffensperger, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Attachments: # 1 Exhibit A − Email from R. McGuire, # 2 Text of
                    Proposed Order [Proposed] Order Granting Defendants' Motion for Extension
                    and Briefing Schedule)(Tyson, Bryan) (Entered: 08/29/2019)
08/29/2019   592    RESPONSE in Opposition re 591 MOTION for Extension of Time and
                    Briefing Schedule filed by Coalition for Good Governance, Donna Curling,
                    Ricardo Davis, Laura Digges, William Digges, III, Megan Missett, Donna
                    Price, Jeffrey Schoenberg. (hfm) (Entered: 08/29/2019)
08/29/2019   593    REPLY to Response to Motion re 591 MOTION for Extension of Time and
                    Briefing Schedule filed by Brad Raffensperger, The State Election Board.
                    (hfm) (Entered: 08/29/2019)
08/29/2019   594    ORDER granting in part 591 Motion for Extension of Time. The Court sets the
                    following briefing schedule and will require the State Defendants to file a
                    single consolidated response brief addressing both motions: Coalition
                    Plaintiffs' Motion for Leave to File Amended Complaint− September 6, 2019;
                    Defendants' Consolidated Response to Curling and Coalition Plaintiffs'
                    Motions for Leave to Amend− September 15, 2019; Plaintiffs' Replies in
                    Support of Motions for Leave to Amend− September 22, 2019. Signed by
                    Judge Amy Totenberg on 8/29/19. (bnp) (Entered: 08/29/2019)
08/29/2019   595    MOTION for Attorney Fees as Successful Parties under 42 U.S.C. Section
                    1988 by Coalition for Good Governance. (Brown, Bruce) (Entered:
                    08/29/2019)
08/29/2019   596    MOTION for Attorney Fees and Cost with Brief In Support by Donna Price,
                    Jeffrey Schoenberg and Donna Curling. (Attachments: # 1 Brief Memorandum
                    in Support of Special Motion for Award of Attorneys' Fees and Cost)(Sparks,
                    Adam) Modified on 8/30/2019 to edit filer information. (aaq). (Entered:
                    08/29/2019)
08/30/2019   597    PROVISIONALLY SEALED NOTICE Regarding Plaintiffs' Joint Request for
                    Forensic Examination by Donna Curling, Donna Price, Jeffrey Schoenberg
                    (Attachments: # 1 Declaration of J. Alex Halderman, # 2 Declaration of
                    Ritchie Wilson)(Cross, David) Modified on 9/3/2019 to edit event text(bnp).
                    (Entered: 08/30/2019)
09/03/2019          Submission of 580 MOTION to Withdraw Cameron A. Tepfer as Attorney to
                    District Judge Amy Totenberg. (bnp) (Entered: 09/03/2019)
09/03/2019          ORDER, by docket entry only, granting 580 Motion to Withdraw as Attorney.
                    Attorney Cameron A. Tepfer terminated. By Judge Amy Totenberg on 9/3/19.
                    (hfm) (Entered: 09/03/2019)
09/04/2019   598    ORDER re discovery disputes, Defendants' Consolidated Motion to Clarify
                    Preliminary Injunction Brief, and the Coalition Plaintiffs' Status Report (Docs.
                    582 , 584 , 586 ). The Court DIRECTS the Clerk to terminate Defendants' 584
                    Motion. Signed by Judge Amy Totenberg on 9/4/19. (bnp) (Entered:
                    09/04/2019)
09/06/2019   599    PROVISIONALLY SEALED RESPONSE re 597 Notice of Filing, Regarding
                    Plaintiffs' Joint Request for Forensic Examination filed by Seth Harp, Brad


                                                                                                       106
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 108 of 221



                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Exhibit A − Dec. of Lynn
                    Bailey, # 2 Exhibit B − Dec. of Jeanetta Watson, # 3 Exhibit C − Dec. of Deb
                    Cox, # 4 Exhibit D − Dec. of Lisa Paradice)(Tyson, Bryan) (Entered:
                    09/06/2019)
09/06/2019   600    First MOTION to Supplement Third Amended Complaint by Coalition for
                    Good Governance, Laura Digges, William Digges, III, Ricardo Davis, Megan
                    Missett (Attachments: # 1 Text of Proposed Order Proposed Order Granting
                    Motion to File Supplemental Complaint)(Brown, Bruce) Modified on 9/9/2019
                    to add filers (bnp). (Entered: 09/06/2019)
09/06/2019   601    NOTICE Of Filing of Attachment A to 600 Motion to File Supplemental
                    Complaint by Coalition for Good Governance (Brown, Bruce) Modified on
                    9/9/2019 to add link to motion(bnp). (Entered: 09/06/2019)
09/10/2019          ORDER, by docket entry only: The parties ARE DIRECTED to arrange for
                    prompt hand delivery to the Court of 2 courtesy copies of each the following
                    documents, as specified: (1)The Curling Plaintiffs: Docs. 581, 596, and 597;
                    (2) The Coalition Plaintiffs: Docs. 595, 600, and 601 (Attachment A to 600);
                    (3) Defendants: their Response (Doc. 599) to the Plaintiffs Joint Request for
                    Forensic Examination, and upon filing, their responses to Plaintiffs respective
                    motions to amend and for attorneys fees; (4) Any other voluminous documents
                    filed in the future. By Judge Amy Totenberg on 9/10/19. (hfm) (Entered:
                    09/10/2019)
09/11/2019   602    MOTION for Extension of Time to file response to Plaintiffs' 595 596 Motion
                    for Attorney's Fees by David J. Burge, Mary Carole Cooney, Aaron Johnson,
                    Stan Matarazzo, Vernetta Nuriddin, Mark Wingate. (Ringer, Cheryl) Modified
                    on 9/12/2019 to link to motions(bnp). (Entered: 09/11/2019)
09/12/2019          ORDER (by docket entry only): The Court GRANTS 602 the Fulton County
                    Defendants' Motion for Extension of Time to File Responses to Plaintiffs'
                    Motions for Attorney's Fees. The Fulton County Defendants shall have 30
                    days from the date Plaintiffs file their detailed fee statements to file
                    Defendants' Responses to the Motions for Attorney's Fees. By Judge Amy
                    Totenberg on 9/12/19. (bnp) (Entered: 09/12/2019)
09/12/2019   603    MOTION for Extension of Time File Response to Plaintiffs' Motions for
                    Attorneys' Fees re: 595 MOTION for Attorney Fees as Successful Parties
                    under 42 U.S.C. Section 1988, 596 MOTION for Attorney Fees and Cost with
                    Brief In Support by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Text of Proposed Order)(Tyson, Bryan) (Entered:
                    09/12/2019)
09/12/2019   604    ORDER granting State Defendants' 603 Motion for Extension of Time. State
                    Defendants shall have 30 days from the date Plaintiffs file their detailed fee
                    statements to file State Defendants' Responses to both Plaintiffs' Motions for
                    Attorneys' fees. Signed by Judge Amy Totenberg on 9/12/19. (bnp) (Entered:
                    09/12/2019)
09/12/2019   605    MOTION to Amend the Judgment with Brief In Support by Coalition for
                    Good Governance. (Attachments: # 1 Brief Brief in Support of Rule 59(e)
                    Motion to Alter or Amend the Judgment, # 2 Text of Proposed Order Proposed

                                                                                                     107
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 109 of 221



                    Order Granting Rule 59(e) Motion to Amend or Alter the Judgment)(Brown,
                    Bruce) (Entered: 09/12/2019)
09/13/2019          Defendant's documentary exhibits 566 from the Evidentiary Hearing held on
                    July 25−26, 2019, were destroyed as directed in 568 Exhibit Return
                    Notification (mec) (Entered: 09/13/2019)
09/16/2019   606    BILL OF COSTS by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Exhibit Other Costs Itemized, # 2 Exhibit Redacted Expense
                    Listing)(Knapp, Halsey) (Entered: 09/16/2019)
09/16/2019   607    RESPONSE in Opposition re 600 First MOTION to Supplement Third
                    Amended Complaint, 581 MOTION to Amend Complaint State Defendants'
                    Response to Plaintiffs' Motions for Leave filed by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Russo, Vincent) (Entered: 09/16/2019)
09/17/2019   608    BILL OF COSTS for Morrison & Foerster LLP by Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Cross, David) Modified on 9/18/2019 to edit text.
                    (aaq). Modified on 9/19/2019 to correct text (bnp). (Entered: 09/17/2019)
09/17/2019   609    −DOCUMENT FILED IN ERROR− BILL OF COSTS for Holcomb + Ward,
                    LLP by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross, David)
                    Modified on 9/19/2019 to add error message pursuant to call from attorney
                    (bnp). (Entered: 09/17/2019)
09/18/2019          Notification of Docket Correction re 608 −−−DOCUMENT FILED IN
                    ERROR: Refiled at 609 −−−BILL OF COSTS for Morrison & Foerster LLP
                    by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross, David) Modified
                    on 9/18/2019 to edit text. (aaq). (aaq) (Entered: 09/18/2019)
09/19/2019   610    Unopposed MOTION for Extension of Time to File Detailed Fee Statements
                    by Coalition for Good Governance. (Brown, Bruce) (Entered: 09/19/2019)
09/19/2019   611    Unopposed MOTION for Extension of Time to File Detailed Fee Statements
                    by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text
                    of Proposed Order)(Cross, David) (Entered: 09/19/2019)
09/19/2019          Notification of Docket Correction re 609 −DOCUMENT FILED IN ERROR−
                    Bill of Costs for Holcomb + Ward, LLP. The 608 Bill of Costs for Morrison &
                    Foerster LLP was correctly filed; please disregard the notification of docket
                    correction from 9/18/19. (bnp) (Entered: 09/19/2019)
09/19/2019          Submission of 610 Unopposed MOTION for Extension of Time to File
                    Detailed Fee Statements , 611 Unopposed MOTION for Extension of Time to
                    File Detailed Fee Statements to District Judge Amy Totenberg. (bnp) (Entered:
                    09/19/2019)
09/23/2019   612    ORDER granting Coalition Plaintiffs' 610 Unopposed Motion for Extension of
                    Time to File Detailed Fee Statements. Plaintiffs shall have until October 11,
                    2019 to file Detailed Fee Statements. Defendants shall have thirty days after
                    the Plaintiffs have filed Detailed Fee Statements to file their responses. Signed
                    by Judge Amy Totenberg on 9/23/19. (bnp) (Entered: 09/23/2019)
09/23/2019   613    ORDER granting Curling Plaintiffs' 611 Unopposed Motion for Extension of
                    Time to File Detailed Fee Statements. Signed by Judge Amy Totenberg on


                                                                                                    108
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 110 of 221



                    9/23/19. (bnp) (Entered: 09/23/2019)
09/23/2019   614    REPLY BRIEF re 600 First MOTION to Supplement Third Amended
                    Complaint filed by Coalition for Good Governance. (Brown, Bruce) (Entered:
                    09/23/2019)
09/23/2019   615    REPLY BRIEF re 581 MOTION to Amend Complaint filed by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit 1, # 2
                    Exhibit 2, # 3 Exhibit 3)(Cross, David) (Entered: 09/23/2019)
09/24/2019          Submission of 581 MOTION to Amend Complaint, 600 First MOTION to
                    Supplement Third Amended Complaint to District Judge Amy Totenberg.
                    (bnp) (Entered: 09/24/2019)
09/26/2019   616    RESPONSE in Opposition re 605 MOTION to Amend the Judgment filed by
                    Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Exhibit A − Dec. of Chris Harvey)(Tyson, Bryan) (Entered: 09/26/2019)
09/26/2019   617    RESPONSE re 605 MOTION to Amend the Judgment filed by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit 1 − Halderman
                    Demonstrative Evidence)(Cross, David) (Entered: 09/26/2019)
09/30/2019   618    RESPONSE re 606 Bill of Costs, 609 Bill of Costs, 608 Bill of Costs State
                    Defendants' Objection to Curling Plaintiffs' Bills of Costs filed by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. (Tyson, Bryan) (Entered: 09/30/2019)
10/01/2019          Submission of 606 Bill of Costs, 608 Bill of Costs to District Judge Amy
                    Totenberg. (bnp) (Entered: 10/01/2019)
10/04/2019   619    MOTION for Preliminary Injunction with Brief In Support by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Declaration of
                    J. Alex Halderman, # 3 Declaration of Donna Curling, # 4 Declaration of
                    Donna Price, # 5 Declaration of Jeffrey Schoenberg, # 6 Declaration of David
                    D. Cross, # 7 Cross Decl. Ex. 1 − Pro V & V Report, # 8 Cross Decl. Ex. 2 −
                    Dominion Contract, # 9 Cross Decl. Ex. 3 − DEF CON Report, # 10 Cross
                    Decl. Ex. 4 − Appel et al., # 11 Text of Proposed Order)(Cross, David)
                    (Entered: 10/04/2019)
10/05/2019   620    MOTION for Leave to File Excess Pages by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 10/05/2019)
10/08/2019   621    REPLY BRIEF re 605 MOTION to Amend the Judgment filed by Coalition
                    for Good Governance. (Brown, Bruce) (Entered: 10/08/2019)
10/09/2019   622    Unopposed MOTION for Extension of Time to File Detailed Fee Statements
                    by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text
                    of Proposed Order)(Cross, David) (Entered: 10/09/2019)
10/09/2019          ORDER, by docket entry only, granting 620 Motion for Leave to File Excess
                    Pages and 622 Motion for Extension of Time. Plaintiffs may file a reply brief
                    in Support of their Rule 69 Motion not to exceed twenty (20) pages. Plaintiffs
                    may also file their detailed fee statements in support of their motion for
                    attorneys fees and expenses on or before October 15, 2019. By Judge Amy
                    Totenberg on 10/9/19. (hfm) (Entered: 10/09/2019)


                                                                                                      109
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 111 of 221



10/11/2019          Submission of 605 MOTION to Amend the Judgment to District Judge Amy
                    Totenberg. (bnp) (Entered: 10/11/2019)
10/11/2019   623    Plaintiffs' Joint MOTION for Sanctions with Brief In Support by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Declaration of
                    David D. Cross, # 2 Declaration of Halsey G. Knapp, Jr., # 3 Declaration of J.
                    Alex Halderman, # 4 Declaration of Bruce P. Brown, # 5 Text of Proposed
                    Order)(Cross, David) Modified on 10/15/2019 to edit text (bnp). (Entered:
                    10/11/2019)
10/14/2019   624    MOTION to Strike 619 MOTION for Preliminary Injunction and MOTION for
                    Consolidated Briefing with Brief In Support by Seth Harp, Brad
                    Raffensperger, Rebecca N. Sullivan, David J. Worley. (Attachments: # 1
                    Brief)(Russo, Vincent) . AddedMOTION on 10/15/2019 (bnp). (Entered:
                    10/14/2019)
10/15/2019   625    MOTION for Leave to File Excess Pages by Seth Harp, Brad Raffensperger,
                    Rebecca N. Sullivan, David J. Worley. (Attachments: # 1 Text of Proposed
                    Order Exhibit "A")(Russo, Vincent) (Entered: 10/15/2019)
10/15/2019   626    ORDER granting Plaintiffs' 581 600 Motions to Amend/Supplement their
                    Complaints. The Clerk is DIRECTED to docket (i) the Curling Plaintiffs'
                    Amended Complaint and (ii) the Coalition Plaintiffs' Amended Complaint as
                    of the date of this Order. The Court sets the following briefing schedule for
                    Defendants' Responsive Pleadings/Motions to Dismiss: Defendants' Motions
                    to Dismiss: October 25, 2019; Plaintiffs' Response: November 4, 2019;
                    Defendants' Replies: November 11, 2019. The Court STAYS discovery only
                    as to the newly asserted claims pending a ruling on any motions to dismiss
                    filed by Defendants. The parties are DIRECTED to conduct their Rule 26(f)
                    conference on Plaintiffs' Amended Complaints WITHIN 10 DAYS of the
                    Court's ruling on Defendants' motions to dismiss in the event of a denial of
                    those motions. The Court DENIES State Defendants' 624 Motion to Strike or
                    Disregard the Curling Plaintiffs' Motion for Preliminary Injunction and
                    GRANTS IN PART the 624 Motion for Consolidated Briefing. The Court will
                    set a briefing schedule once the Coalition Plaintiffs have indicated whether
                    they intend to file their own separate motion for preliminary injunction. The
                    Court DIRECTS the Coalition Plaintiffs to file a Notice indicating their intent
                    to file and their anticipated filing date NO LATER THAN 12:00 PM,
                    OCTOBER 21, 2019. Signed by Judge Amy Totenberg on 10/15/19. (bnp)
                    (Entered: 10/15/2019)
10/15/2019   627    Curling Plaintiffs' THIRD AMENDED COMPLAINT against All Defendants
                    filed by Donna Curling, Donna Price, Jeffrey Schoenberg.(bnp) Please visit
                    our website at http://www.gand.uscourts.gov/commonly−used−forms to obtain
                    Pretrial Instructions and Pretrial Associated Forms which includes the Consent
                    To Proceed Before U.S. Magistrate form. (Entered: 10/15/2019)
10/15/2019   628    Coalition Plaintiffs' FIRST SUPPLEMENTAL AMENDED COMPLAINT
                    against All Defendants filed by Ricardo Davis, Coalition for Good
                    Governance, Megan Missett, William Digges, III, Laura Digges.(bnp) Please
                    visit our website at http://www.gand.uscourts.gov/commonly−used−forms to
                    obtain Pretrial Instructions and Pretrial Associated Forms which includes the
                    Consent To Proceed Before U.S. Magistrate form. (Entered: 10/15/2019)



                                                                                                      110
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 112 of 221



10/15/2019   629    Detailed Specification and Itemization of Requested Attorney Fees. (Cross,
                    David) (Entered: 10/15/2019)
10/16/2019   630    Detailed Specification and Itemization of Requested Attorney Fees. (Brown,
                    Bruce) (Entered: 10/16/2019)
10/16/2019   631    NOTICE Of Filing Exhibits by Donna Curling, Donna Price, Jeffrey
                    Schoenberg re 629 Detailed Specification and Itemization of Requested
                    Attorney Fees (Cross, David) (Entered: 10/16/2019)
10/17/2019          ORDER, by docket entry only, granting 497 Application for Admission Pro
                    Hac Vice. By Judge Amy Totenberg on 10/17/19. If the applicant does not
                    have CM/ECF access in the Northern District of Georgia already, they must
                    request access at http://pacer.gov. If they have electronically filed in this
                    district in a previous case, please omit this step.(hfm) (Entered: 10/17/2019)
10/17/2019   632    Corrected Detailed Specification and Itemization of Requested Attorney Fees.
                    (Brown, Bruce) Modified on 10/18/2019 to edit text(bnp). (Entered:
                    10/17/2019)
10/18/2019   633    RESPONSE re 619 MOTION for Preliminary Injunction filed by David J.
                    Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Mark
                    Wingate. (Ringer, Cheryl) (Entered: 10/18/2019)
10/21/2019   634    MOTION for Leave to File Excess Pages by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 10/21/2019)
10/22/2019   635    ORDER granting 624 Motion for Consolidated Briefing on Plaintiffs' Motions
                    for Preliminary Injunction regarding Ballot Marking Devices and granting 625
                    634 Motions for Leave to File Excess Pages. Coalition Plaintiffs' Preliminary
                    Injunction Motion due October 23, 2019, 35−page limit. Defendants'
                    Consolidated Response to Curling and Coalition Plaintiffs' Preliminary
                    Injunction Motions due November 13, 2019, 60−page limit. Plaintiffs' Replies
                    in Support of Preliminary Injunction Motions December 4, 2019, 30 pages
                    each. Signed by Judge Amy Totenberg on 10/22/19. (bnp) (Entered:
                    10/23/2019)
10/23/2019   636    MOTION for Leave to File Excess Pages by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Attachments: # 1 Text of Proposed Order Proposed
                    Order)(Russo, Vincent) (Entered: 10/23/2019)
10/23/2019   637    ORDER granting in part and denying in part the Coalition Plaintiffs' 605
                    Motion to Alter or Amend the Judgment. Signed by Judge Amy Totenberg on
                    10/23/19. (bnp) (Entered: 10/23/2019)
10/23/2019   638    ORDER granting in part and denying in part 636 Motion for Leave to File
                    Excess Pages. State Defendants SHALL be permitted to file a brief NOT TO
                    EXCEED 35 PAGES. Signed by Judge Amy Totenberg on 10/23/19. (bnp)
                    (Entered: 10/23/2019)
10/23/2019   639    ORDER: The Court DENIES WITHOUT PREJUDICE AS PREMATURE
                    and DIRECTS the Clerk to terminate the Curling Plaintiffs' Bills of Costs
                    [Docs. 606, 608 and 609]. Plaintiffs may re−file their bills of costs when the
                    Clerk enters judgment in this action. Signed by Judge Amy Totenberg on
                    10/23/19. (bnp) (Entered: 10/23/2019)

                                                                                                     111
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 113 of 221



10/23/2019   640    MOTION for Preliminary Injunction with Brief In Support by Coalition for
                    Good Governance. (Attachments: # 1 Brief, # 2 Text of Proposed
                    Order)(Brown, Bruce) (Entered: 10/23/2019)
10/24/2019   641    MOTION for Leave to File Excess Pages with Brief In Support by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. (Attachments: # 1 Text of Proposed
                    Order)(Tyson, Bryan) (Entered: 10/24/2019)
10/24/2019   642    ORDER granting 641 Motion for Leave to File Excess Pages. State
                    Defendants may file a brief of up to forty−five (45) pages in response to
                    Plaintiffs' 623 Joint Motion for Sanctions. Signed by Judge Amy Totenberg on
                    10/24/19. (bnp) (Entered: 10/24/2019)
10/25/2019   643    NOTICE Of Filing of Exhibits Associated with Motion for Preliminary
                    Injunction (Doc. 640 ) by Coalition for Good Governance (Brown, Bruce)
                    Modified on 10/28/2019 to edit text (bnp). (Entered: 10/25/2019)
10/25/2019   644    Fulton County Defendants' ANSWER to 627 Amended Complaint by David J.
                    Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Mark
                    Wingate.(Ringer, Cheryl) Please visit our website at
                    http://www.gand.uscourts.gov to obtain Pretrial Instructions. (Entered:
                    10/25/2019)
10/25/2019   645    MOTION to Dismiss Curling Plaintiffs' Third Amended Complaint and
                    Coalition Plaintiffs' First Supplemental Complaint with Brief In Support by
                    Seth Harp, Brad Raffensperger, Rebecca N. Sullivan, David J. Worley.
                    (Attachments: # 1 Brief)(Russo, Vincent) (Entered: 10/25/2019)
10/25/2019   646    Fulton County Defendants' ANSWER to 628 Amended Complaint by David J.
                    Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Mark
                    Wingate.(Ringer, Cheryl) Please visit our website at
                    http://www.gand.uscourts.gov to obtain Pretrial Instructions. (Entered:
                    10/25/2019)
10/25/2019   647    RESPONSE in Opposition re 623 Joint MOTION for Sanctions filed by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley. (Tyson, Bryan) (Entered:
                    10/25/2019)
10/29/2019   648    Notice for Leave of Absence for the following date(s): November 25 to 29,
                    December 24 to December 31, 2019, by Bruce P. Brown. (Brown, Bruce)
                    (Entered: 10/29/2019)
11/01/2019   649    NOTICE Of Filing Record of Related Case by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley re 449 Notice of Filing,,,,, (Attachments: # 1 Exhibit A −
                    Opinion in Martin v. Fulton County Board of Elections)(Tyson, Bryan)
                    (Entered: 11/01/2019)
11/04/2019   650    RESPONSE re 645 MOTION to Dismiss Curling Plaintiffs' Third Amended
                    Complaint and Coalition Plaintiffs' First Supplemental Complaint by
                    Coalition Plaintiffs filed by Coalition for Good Governance, Ricardo Davis,
                    Laura Digges, William Digges, III, Megan Missett. (McGuire, Robert)
                    (Entered: 11/04/2019)


                                                                                                  112
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 114 of 221



11/04/2019   651    RESPONSE in Opposition re 645 MOTION to Dismiss Curling Plaintiffs'
                    Third Amended Complaint and Coalition Plaintiffs' First Supplemental
                    Complaint filed by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross,
                    David) (Entered: 11/04/2019)
11/06/2019   652    Unopposed MOTION for Extension of Time to File Reply re: 623 Joint
                    MOTION for Sanctions , Unopposed MOTION for Leave to File Excess Pages
                    by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text
                    of Proposed Order)(Cross, David) (Entered: 11/06/2019)
11/07/2019          Submission of 652 Unopposed MOTION for Extension of Time to File Reply
                    re: 623 Joint MOTION for Sanctions, Unopposed MOTION for Leave to File
                    Excess Pages to District Judge Amy Totenberg. (bnp) (Entered: 11/07/2019)
11/07/2019          ORDER, by docket entry only, granting 652 Motion for Extension of Time re
                    623 Joint MOTION for Sanctions and Motion for Leave to File Excess Pages.
                    Plaintiffs Reply in Support of their Joint Motion for Sanctions shall be due
                    November 12, 2019, and not exceed thirty (30) pages. By Judge Amy
                    Totenberg on 11/7/19. (hfm) (Entered: 11/07/2019)
11/11/2019   653    REPLY to Response to Motion re 645 MOTION to Dismiss Curling Plaintiffs'
                    Third Amended Complaint and Coalition Plaintiffs' First Supplemental
                    Complaint filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley. (Russo,
                    Vincent) Modified on 11/12/2019 to edit text (bnp). (Entered: 11/11/2019)
11/12/2019          Submission of 645 MOTION to Dismiss Curling Plaintiffs' Third Amended
                    Complaint and Coalition Plaintiffs' First Supplemental Complaint to District
                    Judge Amy Totenberg. (bnp) (Entered: 11/12/2019)
11/12/2019   654    MOTION for Extension and MOTION for Leave to File Response in Excess
                    of Twenty Five Pages by Mary Carole Cooney, Aaron Johnson, Vernetta
                    Nuriddin, Mark Wingate, Kathleen D Ruth. (Ringer, Cheryl) Modified on
                    11/13/2019 to edit text(bnp). (Entered: 11/12/2019)
11/12/2019   655    MOTION for Leave to File Excess Pages to Respond to Attorney Fee Motions
                    and Itemizations with Brief In Support by Seth Harp, Brad Raffensperger,
                    Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board,
                    David J. Worley. (Attachments: # 1 Text of Proposed Order)(Tyson, Bryan)
                    (Entered: 11/12/2019)
11/12/2019   656    REPLY BRIEF re 623 Joint MOTION for Sanctions filed by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Exhibit A − Supplemental
                    Declaration of David D. Cross, # 2 Exhibit B − Supplemental Declaration of
                    Bruce P. Brown, # 3 Exhibit C − 2017 National Law Journal Billing Report, #
                    4 Exhibit D − Declaration of Marilyn Marks)(Cross, David) (Entered:
                    11/12/2019)
11/13/2019          Submission of 623 Joint MOTION for Sanctions to District Judge Amy
                    Totenberg. (bnp) (Entered: 11/13/2019)
11/13/2019   657    RESPONSE re 640 MOTION for Preliminary Injunction filed by Mary Carole
                    Cooney, Aaron Johnson, Vernetta Nuriddin, Kathleen D Ruth, Mark Wingate.
                    (Ringer, Cheryl) (Entered: 11/13/2019)
11/13/2019   658

                                                                                                   113
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 115 of 221



                    RESPONSE in Opposition re 619 MOTION for Preliminary Injunction and
                    Coalition Plaintiffs' 640 Motion for Preliminary Injunction filed by Brad
                    Raffensperger, State of Election Board, Rebecca N. Sullivan, David J. Worley.
                    (Attachments: # 1 Exhibit 1 − Senate Report, # 2 Exhibit 2 − Declaration of
                    Dr. Eric Coomer, # 3 Exhibit 3 − Declaration of Dr. Juan Gilbert, # 4 Exhibit 4
                    − Declaration of M. Riccobono, # 5 Exhibit 5 − Declaration of Chris
                    Harvey)(Russo, Vincent) Modified on 11/14/2019 to add link to motion (bnp).
                    (Entered: 11/13/2019)
11/13/2019   659    MOTION for Hearing Request for Status Conference by Coalition for Good
                    Governance. (Brown, Bruce) (Entered: 11/13/2019)
11/14/2019          ORDER, by docket entry only, granting 654 Motion for Extension of Time;
                    granting 654 Motion for Leave to File Excess Pages; granting 655 Motion for
                    Leave to File Excess Pages. By Judge Amy Totenberg on 11/14/19. (hfm)
                    (Entered: 11/14/2019)
11/14/2019   660    RESPONSE in Opposition re 596 MOTION for Attorney Fees and Cost, 595
                    MOTION for Attorney Fees as Successful Parties under 42 U.S.C. Section
                    1988 filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                    Exhibit E, # 6 Exhibit F, # 7 Exhibit G)(Tyson, Bryan) (Entered: 11/14/2019)
11/14/2019   661    STRICKEN per 666 Order RESPONSE re 595 MOTION for Attorney Fees as
                    Successful Parties under 42 U.S.C. Section 1988, 596 MOTION for Attorney
                    Fees and Cost filed by Mary Carole Cooney, Aaron Johnson, Vernetta
                    Nuriddin, Kathleen D Ruth, Mark Wingate. (Ringer, Cheryl) Modified on
                    12/2/2019 (bnp). (Entered: 11/14/2019)
11/15/2019   662    MOTION to Amend 661 Response to Motion, Plaintiffs' Motion for Attorneys'
                    Fees by Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Kathleen D
                    Ruth, Mark Wingate. (Ringer, Cheryl) (Entered: 11/15/2019)
11/15/2019   663    MOTION for Oral Argument and MOTION for Status Conference by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Cross, David) . AddedMOTION
                    on 11/18/2019 (bnp). (Entered: 11/15/2019)
11/20/2019   664    MOTION for Extension of Time re: 640 MOTION for Preliminary Injunction ,
                    595 MOTION for Attorney Fees as Successful Parties under 42 U.S.C. Section
                    1988, 619 MOTION for Preliminary Injunction , 596 MOTION for Attorney
                    Fees and Cost by Coalition for Good Governance. (Brown, Bruce) (Entered:
                    11/20/2019)
11/20/2019   665    ORDER granting 664 Motion for Extension of Time to File Reply Briefs. The
                    Court modifies the briefing schedule for Plaintiffs Motions for Preliminary
                    Injunction and Motions for Attorneys Fees and Costs as follows: Plaintiffs'
                    Replies in Support of Preliminary Injunction Motions due December 16, 2019
                    Plaintiffs' Replies in Support of Motions for Attorneys Fees and Costs due
                    January 10, 2020 Signed by Judge Amy Totenberg on 11/20/19. (rlb) (Entered:
                    11/20/2019)
11/20/2019   666    ORDER granting 662 Motion to Amend 661 Response to Plaintiffs' Motions
                    for Attorneys' Fees. The Court DIRECTS the Fulton County Defendants to file
                    a corrected Response. Once the corrected document has been filed, the Court


                                                                                                    114
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 116 of 221



                    DIRECTS the Clerk to STRIKE the original 661 Response. Signed by Judge
                    Amy Totenberg on 11/20/2019. (sap) (Entered: 11/20/2019)
11/22/2019   667    RESPONSE re 595 MOTION for Attorney Fees as Successful Parties under
                    42 U.S.C. Section 1988, 596 MOTION for Attorney Fees and Cost Corrected
                    Consolidated Response filed by Mary Carole Cooney, Aaron Johnson,
                    Vernetta Nuriddin, Kathleen D Ruth, Mark Wingate. (Ringer, Cheryl)
                    (Entered: 11/22/2019)
11/22/2019   668    ORDER: The Court DENIES Defendants' 488 Motion for Leave to File Under
                    Seal and DIRECTS the Clerk to unseal Doc. 489. Plaintiffs' request for
                    examination and forensic imaging of a statistical sampling of the State's
                    election hardware and its data, including GEMS servers, DREs, memory cards,
                    AccuVote scanners, and Express Poll books is DENIED at this time
                    WITHOUT PREJUDICE. The Court ORDERS the State Defendants to
                    preserve all GEMS servers, DREs, memory cards, AccuVote scanners, and
                    Express Poll books until further order of the Court. The Court ORDERS the
                    State Defendants to produce a copy of the FBI's image of the KSU/CES server
                    pursuant to their prior agreement NO LATER THAN DECEMBER 20, 2019,
                    subject to a suitable agreed upon protective order having been submitted and
                    approved by the Court. Signed by Judge Amy Totenberg on 11/22/19. (bnp)
                    (Entered: 11/25/2019)
11/27/2019   669    MOTION for Hearing Request for Status Conference by Brad Raffensperger.
                    (Attachments: # 1 Exhibit Official Election Bulletin)(Russo, Vincent)
                    (Entered: 11/27/2019)
12/02/2019          Submission of 659 MOTION for Hearing Request for Status Conference to
                    District Judge Amy Totenberg. (bnp) (Entered: 12/02/2019)
12/02/2019   670    APPLICATION for Admission of Mary G. Kaiser Pro Hac Vice (Application
                    fee $ 150, receipt number AGANDC−9141873). Documents for this entry are
                    not available for viewing outside the courthouse. with Brief In Support by
                    Donna Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) (Entered:
                    12/02/2019)
12/03/2019          NOTICE SCHEDULING HEARING by docket entry only: Hearing set for
                    12/6/2019 at 11:00 AM in ATLA Courtroom 2308 before Judge Amy
                    Totenberg. (hfm) (Entered: 12/03/2019)
12/03/2019   671    ORDER re Status Conference on Friday, December 6, 2019. Signed by Judge
                    Amy Totenberg on 12/3/19. (bnp) (Entered: 12/03/2019)
12/05/2019   672    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on 12/6/2019. Signed by Judge Amy Totenberg on 12/5/19.
                    (bnp) (Entered: 12/05/2019)
12/05/2019   673    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom by
                    Coalition for Good Governance. (Attachments: # 1 Exhibit Proposed Order for
                    Use of Electronic Equipment During December 6, 2019 Status
                    Conference)(Ichter, Cary) (Entered: 12/05/2019)
12/05/2019   674    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on 12/6/2019. Signed by Judge Amy Totenberg on 12/5/19.
                    (bnp) (Entered: 12/05/2019)


                                                                                                 115
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 117 of 221



12/05/2019   675    STATUS REPORT in Advance of December 6, 2019, Status Conference by
                    Coalition for Good Governance, Ricardo Davis, Laura Digges, William
                    Digges, III, Megan Missett. (Attachments: # 1 Exhibit Exec. Summary of
                    Secretary's Report on Pilots, # 2 Exhibit News Articles on Pilots, # 3 Exhibit
                    Email Chain, # 4 Exhibit State Election Bulletin)(McGuire, Robert) (Entered:
                    12/05/2019)
12/06/2019   676    NOTICE of Withdrawal as Attorney of Record by Seth Harp, Brad
                    Raffensperger, Rebecca N. Sullivan, David J. Worley (Anderson, Kimberly)
                    Modified on 12/9/2019 to edit event text (bnp). (Entered: 12/06/2019)
12/06/2019   677    Minute Entry for proceedings held before Judge Amy Totenberg: Status
                    Conference held on 12/6/2019. See Transcript. (Court Reporter Shannon
                    Welch)(bnp) (Entered: 12/06/2019)
12/06/2019          APPROVAL by Clerks Office re: 670 APPLICATION for Admission of Mary
                    G. Kaiser Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−9141873). Documents for this entry are not available for viewing
                    outside the courthouse.. Attorney Mary G. Kaiser added appearing on behalf
                    of Donna Curling, Donna Price, Jeffrey Schoenberg (pmb) (Entered:
                    12/06/2019)
12/06/2019          ORDER, by docket entry only, granting 670 Application for Admission Pro
                    Hac Vice. By Judge Amy Totenberg on 12/6/19. If the applicant does not have
                    CM/ECF access in the Northern District of Georgia already, they must request
                    access at http://pacer.gov. If they have electronically filed in this district in a
                    previous case, please omit this step.(hfm) (Entered: 12/06/2019)
12/09/2019   678    NOTICE of Appearance by Mary G. Kaiser on behalf of Donna Curling,
                    Donna Price, Jeffrey Schoenberg (Kaiser, Mary) (Entered: 12/09/2019)
12/11/2019   679    TRANSCRIPT of Status Conference Proceedings held on 12/6/2019, before
                    Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch, RMR,
                    CRR. A full directory of court reporters and their contact information can be
                    found at www.gand.uscourts.gov/directory−court−reporters. Transcript may be
                    viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    1/2/2020. Redacted Transcript Deadline set for 1/13/2020. Release of
                    Transcript Restriction set for 3/10/2020. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 12/11/2019)
12/16/2019   680    REPLY to Response to Motion re 640 MOTION for Preliminary Injunction
                    filed by Coalition for Good Governance, Ricardo Davis, Laura Digges,
                    William Digges, III, Megan Missett. (Attachments: # 1 Exhibit Exhibits
                    H−Q)(McGuire, Robert) (Entered: 12/16/2019)
12/16/2019   681    REPLY to Response to Motion re 619 MOTION for Preliminary Injunction
                    filed by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1
                    Declaration of David D. Cross, # 2 Declaration of Warren Stewart, # 3
                    Declaration of Andrew W. Appel)(Cross, David) (Entered: 12/16/2019)
12/17/2019   682    AFFIDAVIT re 681 Reply to Response to Motion, Declaration of J. Alex
                    Halderman by Donna Curling, Donna Price, Jeffrey Schoenberg. (Cross,
                    David) (Entered: 12/17/2019)


                                                                                                      116
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 118 of 221



12/17/2019          Submission of 619 MOTION for Preliminary Injunction , 640 MOTION for
                    Preliminary Injunction to District Judge Amy Totenberg. (bnp) (Entered:
                    12/17/2019)
12/17/2019   683    NOTICE of Withdrawal of Andrew M. Swindle by Fred Aiken, Richard
                    Barron, Jessica Brooks, David J. Burge, Mary Carole Cooney, Michael P.
                    Coveny, Phil Daniell, Maxine Daniels, Janine Eveler, Karen C. Handel, Seth
                    Harp, Aaron Johnson, Brian P. Kemp, Merle King, Anthony Lewis, Stan
                    Matarazzo, Vernetta Nuriddin, Leona Perry, Joe Pettit, Brad Raffensperger,
                    Kathleen D Ruth, Ralph F. (Rusty) Simpson, State of Election Board, Rebecca
                    N. Sullivan, The Center for Election Systems at Kennasaw State University,
                    The Cobb County Board of Elections and Registration, The Dekalb County
                    Board of Registrations and Elections, The Fulton County Board of
                    Registration and Elections, The State Election Board, Samuel E. Tillman,
                    Baoky N. Vu, Darryl O. Wilson, Mark Wingate, David J. Worley (Belinfante,
                    Joshua) Modified on 12/18/2019 to edit text (bnp). (Entered: 12/17/2019)
12/20/2019   684    NOTICE Of Filing Proposed Rules of the State Election Board by Seth Harp,
                    Brad Raffensperger, Rebecca N. Sullivan, Anh Le, and David J. Worley
                    (Attachments: # 1 Exhibit Proposed Rules)(Russo, Vincent) Modified on
                    12/20/2019 to correct filers (bnp). Modified on 12/23/2019 to edit text (bnp).
                    (Entered: 12/20/2019)
12/23/2019   685    NOTICE of Intent to Serve Subpoena on Janine Eveler, Cobb County
                    Elections Director by Coalition for Good Governance (Ichter, Cary) Modified
                    on 12/26/2019 to edit text (bnp). (Entered: 12/23/2019)
12/23/2019   686    NOTICE of Intent to Serve Subpoena on Janine Eveler, Cobb County
                    Elections Director (amended) by Coalition for Good Governance re 685
                    Notice (Other) (Attachments: # 1 Exhibit Subpoena to Janine Eveler with
                    Exhibit A)(Ichter, Cary) Modified on 12/26/2019 to edit text (bnp). (Entered:
                    12/23/2019)
12/26/2019   687    CERTIFICATE OF SERVICE of Discovery by Coalition for Good
                    Governance.(Ichter, Cary) (Entered: 12/26/2019)
12/27/2019   688    CERTIFICATE OF SERVICE of Discovery by Coalition for Good
                    Governance.(Ichter, Cary) (Entered: 12/27/2019)
12/30/2019   689    MOTION for Hearing re 677 Status Conference Request for Status Conference
                    and Notice of Decertification of GEMS/DRE System with Brief In Support by
                    Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Exhibit A − Emails regarding statistical sample, # 2 Exhibit B − Emails
                    regarding inventories, # 3 Exhibit C − Email regarding sample, # 4 Exhibit D
                    − Decertification of GEMS/DRE System)(Tyson, Bryan) (Entered:
                    12/30/2019)
01/06/2020   690    MOTION to Quash Subpoena or, in the alternative, MOTION to Modify the
                    Subpoena with Brief In Support by Janine Eveler. (Attachments: # 1 Brief, # 2
                    Exhibit Email, # 3 Exhibit Declaration of Kilikina Dickey, # 4 Exhibit
                    Declaration of Janine Eveler, # 5 Exhibit Email and Objection)(Monyak,
                    Elizabeth) . AddedMOTION on 1/6/2020 (bnp). (Entered: 01/06/2020)
01/07/2020   691


                                                                                                     117
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 119 of 221



                    RESPONSE re 689 MOTION for Hearing re 677 Status Conference Request
                    for Status Conference and Notice of Decertification of GEMS/DRE System
                    filed by Coalition for Good Governance, Ricardo Davis, Laura Digges,
                    William Digges, III, Megan Missett. (McGuire, Robert) (Entered: 01/07/2020)
01/08/2020   692    RESPONSE re 689 MOTION for Hearing re 677 Status Conference Request
                    for Status Conference and Notice of Decertification of GEMS/DRE System
                    filed by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1
                    Declaration of David D. Cross, # 2 Declaration of Nathan D. Woods, # 3
                    Declaration of J. Alex Halderman)(Cross, David) (Entered: 01/08/2020)
01/08/2020   693    MOTION for Extension of Time File Reply Brief re: 595 MOTION for
                    Attorney Fees as Successful Parties under 42 U.S.C. Section 1988 by
                    Coalition for Good Governance. (Brown, Bruce) (Entered: 01/08/2020)
01/09/2020          ORDER, by docket entry only, granting 693 Motion for Extension of Time,
                    through and including January 17, 2020, to file reply briefs re 595 and 596
                    MOTIONS for Attorney Fees. By Judge Amy Totenberg on 1/9/20. (hfm)
                    (Entered: 01/09/2020)
01/10/2020   694    ORDER granting 689 Motion for Status Conference. Signed by Judge Amy
                    Totenberg on 1/10/2020. (bnp) (Entered: 01/10/2020)
01/10/2020          NOTICE SCHEDULING TELECONFERENCE by docket entry only.
                    Teleconference set for 1/17/2020 at 10:30 AM before Judge Amy Totenberg.
                    (hfm) (Entered: 01/10/2020)
01/14/2020   695    ORDER: This matter is scheduled for a telephonic status conference on
                    Friday, January 17, 2020 at 10:30 a.m. The Court has directed the State
                    Defendants to be prepared to address the status of the BMD rollout and hereby
                    ORDERS the State Defendants to file a tentative schedule for completion of
                    the BMD rollout prior to the March 2020 elections NO LATER THAN 1:00
                    PM, JANUARY 16, 2020. In the event no tentative schedule currently exists,
                    the State Defendant should notify the Court in writing by filing a notice on the
                    docket. Signed by Judge Amy Totenberg on 1/14/2020. (bnp) (Entered:
                    01/14/2020)
01/15/2020   696    MOTION for Leave to File Excess Pages by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Cross, David)
                    (Entered: 01/15/2020)
01/15/2020   697    ORDER granting Curling Plaintiffs' 696 Motion for Leave to File Excess
                    Pages. The Replies filed by both groups of Plaintiffs in Support of their
                    Motions for Attorneys' Fees Under 42 U.S.C. § 1988 shall not exceed forty
                    (40) pages each. Signed by Judge Amy Totenberg on 1/15/2020. (bnp)
                    (Entered: 01/15/2020)
01/15/2020          ORDER, by docket entry only: The Coalition Plaintiffs have indicated their
                    intent to file a Status Report, under seal, regarding the GEMS/DRE
                    preservation issue and their preliminary review of the KSU/CES server image.
                    As this case is scheduled for a telephone conference on Friday morning, the
                    Court ORDERS the Coalition Plaintiffs to file their Status Report NO LATER
                    THAN 2:00 PM ON THURSDAY, JANUARY 16, 2020. By Judge Amy
                    Totenberg on 1/15/20. (hfm) (Entered: 01/15/2020)



                                                                                                   118
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 120 of 221



01/16/2020   698    STATUS REPORT State Defendants' Status Report for Teleconference on
                    January 17, 2020 by Seth Harp, Brad Raffensperger, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J. Worley re
                    695 Order,, 694 Order on Motion for Hearing (Attachments: # 1 Exhibit A −
                    Dec. of Gabriel Sterling, # 2 Exhibit B − DRE Recap Sheet, # 3 Exhibit C −
                    Daily Recap of Absentee Voting on TS Machines)(Tyson, Bryan) Modified on
                    1/16/2020 to edit event text (bnp). (Entered: 01/16/2020)
01/16/2020   699    STATUS REPORT Coalition Plaintiffs' Status Report Regarding BMB
                    Implementation and Response to State Defs' Request to Destroy DRE System
                    Records by Coalition for Good Governance re 694 Order on Motion for
                    Hearing, Order, (Attachments: # 1 Exhibit 1 Email, # 2 Exhibit 2 Defs'
                    Interrogatory Resps, # 3 Exhibit 3 − Transcript, # 4 Exhibit 4 − Equipment
                    Distribution, # 5 Exhibit 5 − Implementation Schedule, # 6 Exhibit 6 −
                    Declaration Marks, # 7 Exhibit 7 − Declaration Dufort, # 8 Exhibit 8 − Email
                    string, # 9 Exhibit 9 − Recap Sheet, # 10 Exhibit 10 − Declaration
                    Lamb)(Ichter, Cary) Modified on 1/16/2020 to edit event text(bnp). (Entered:
                    01/16/2020)
01/16/2020   700    RESPONSE re 692 Response to Motion, 699 Notice (Other),, State
                    Defendants' Limited Reply to Status Reports for Telephonic Status Conference
                    filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Tyson, Bryan)
                    (Entered: 01/16/2020)
01/17/2020   701    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 1/17/2020. The Court held a status conference with the
                    parties to discuss the information requested by Plaintiffs to determine a
                    statistical sample of DRE machines for preservation and the status of the
                    rollout of the BMDs and the States backup paper ballot plan and other issues
                    in the Courts August 2019 injunction order. The State will provide CDs of the
                    GEMS databases to Plaintiffs counsel by January 24th. Plaintiffs will provide
                    the State with a list of DREs for preservation by February 3rd. The State will
                    provide the Court with an updated schedule on the BMD rollout and an update
                    on the cybersecurity review and assessment of the voter database by February
                    3rd. (Court Reporter Penny Coudriet)(bnp) (Entered: 01/17/2020)
01/17/2020   702    ORDER, by docket entry only: The Court is considering the issue of the
                    ripeness of Plaintiffs' claims challenging the BMD voting system in
                    connection with its review of 645 the State Defendants' MOTION to Dismiss
                    Curling Plaintiffs' Third Amended Complaint and Coalition Plaintiffs' First
                    Supplemental Complaint. As the parties did not expressly address ripeness, the
                    Court DIRECTS the parties to each file supplemental briefs NO LATER
                    THAN JANUARY 27, 2020 and NOT TO EXCEED 10 PAGES that address
                    whether Plaintiffs' federal constitutional claims challenging the BMD voting
                    system are ripe. Entered by Judge Amy Totenberg on 1/17/2020. (hpc)
                    (Entered: 01/17/2020)
01/21/2020          Submission of 596 MOTION for Attorney Fees and Cost, 595 MOTION for
                    Attorney Fees as Successful Parties under 42 U.S.C. Section 1988 to District
                    Judge Amy Totenberg. (bnp) (Entered: 01/21/2020)
01/21/2020   703    TRANSCRIPT of Proceedings held on 1/17/2020, before Judge Amy
                    Totenberg. Court Reporter/Transcriber PENNY COUDRIET. A full directory

                                                                                                     119
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 121 of 221



                    of court reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    2/11/2020. Redacted Transcript Deadline set for 2/21/2020. Release of
                    Transcript Restriction set for 4/20/2020. (Attachments: # 1 Notice of filing)
                    (ppc) (Entered: 01/21/2020)
01/21/2020   704    Notice for Leave of Absence for the following date(s): 3/30/20, 4/1/20,
                    4/6/20−4/9/20, 5/20/20−6/1/20, 6/10/20−6/12/20, by Bryan P. Tyson. (Tyson,
                    Bryan) Modified on 1/22/2020 to edit text (bnp). (Entered: 01/21/2020)
01/21/2020   705    REPLY BRIEF re 595 MOTION for Attorney Fees as Successful Parties
                    under 42 U.S.C. Section 1988 filed by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 01/21/2020)
01/21/2020   706    REPLY BRIEF re 596 MOTION for Attorney Fees and Cost filed by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Declaration of
                    David D. Cross, # 2 Declaration of Harold T. Daniel, Jr.)(Cross, David)
                    (Entered: 01/21/2020)
01/22/2020          Submission of 595 MOTION for Attorney Fees as Successful Parties under 42
                    U.S.C. Section 1988, 596 MOTION for Attorney Fees and Cost, to District
                    Judge Amy Totenberg. (bnp) (Entered: 01/22/2020)
01/24/2020          Submission of 690 MOTION to Quash Subpoena or, in the alternative,
                    MOTION to Modify the Subpoena to District Judge Amy Totenberg. (bnp)
                    (Entered: 01/24/2020)
01/24/2020   707    NOTICE of Withdrawal of 690 Motion to Quash Due to Plaintiffs' Withdrawal
                    of Subpoena by Janine Eveler, Janine Eveler (Monyak, Elizabeth) Modified on
                    1/24/2020 to edit event text(bnp). (Entered: 01/24/2020)
01/27/2020   708    RESPONSE re 702 Order,, State Defendants' Response to Court's Request for
                    Briefing on Ripeness filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Tyson, Bryan) (Entered: 01/27/2020)
01/27/2020   709    RESPONSE in Opposition re 645 MOTION to Dismiss Curling Plaintiffs'
                    Third Amended Complaint and Coalition Plaintiffs' First Supplemental
                    Complaint Addressing Ripeness Raised Sua Sponte by the Court filed by
                    Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1
                    Declaration of David D. Cross)(Cross, David) (Entered: 01/27/2020)
01/27/2020   710    RESPONSE re 702 Order,, 650 Response to Motion, 653 Reply to Response
                    to Motion, Supplemental Brief Addressing Ripeness filed by Ricardo Davis,
                    Laura Digges, William Digges, III, Megan Missett. (McGuire, Robert)
                    (Entered: 01/27/2020)
01/30/2020   711    Plaintiffs' Joint MOTION to Strike Nearly the Entirety of State Defendants'
                    Response to Court's Request for Briefing on Ripeness re 708 Response
                    (Non−Motion), by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Text of Proposed Order)(Cross, David) Modified on
                    1/30/2020 to edit event text (bnp). (Entered: 01/30/2020)


                                                                                                      120
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 122 of 221



01/31/2020   712    ORDER denying as unnecessary 711 Motion to Strike. The Court will not
                    consider any portion of the State Defendants' supplemental brief that does not
                    expressly address ripeness of the BMD claims, specifically sections (I)(B) &
                    (C) and section (II) of the supplemental brief. But the Court did not need yet
                    another motion from Plaintiffs to reach this conclusion. All parties are
                    ADVISED to refrain from further efforts to needlessly expand this litigation or
                    abuse the limited judicial resources of the Court. Signed by Judge Amy
                    Totenberg on 1/31/2020. (bnp) (Entered: 01/31/2020)
02/03/2020   713    STATUS REPORT on schedule of BMD rollout and voter registration
                    database cybersecurity by Seth Harp, Brad Raffensperger, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley re 701 Telephone
                    Conference,,, (Attachments: # 1 Exhibit BMD Rollout Schedule)(Russo,
                    Vincent) Modified on 2/4/2020 to edit event text (bnp). (Entered: 02/03/2020)
02/28/2020          NOTICE SCHEDULING HEARING by docket entry only. Hearing set for
                    3/6/2020 at 02:00 PM to 04:00 PM in ATLA Courtroom 2308 before Judge
                    Amy Totenberg. (hfm) (Entered: 02/28/2020)
03/02/2020   714    ORDER re Hearing on Plaintiffs' 619 640 Motions for Preliminary Injunction.
                    Signed by Judge Amy Totenberg on 3/2/2020. (bnp) (Entered: 03/02/2020)
03/02/2020   715    ORDER re Hearing. Defendants shall be prepared to have a witness (i.e. Chris
                    Harvey) present at the March 6, 2020 hearing who can address the following
                    additional questions (see Order). Signed by Judge Amy Totenberg on
                    3/2/2020. (bnp) (Entered: 03/02/2020)
03/05/2020   716    NOTICE Of Filing in Advance of Hearing on March 6, 2020 by Coalition for
                    Good Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett re 714 Order (Attachments: # 1 Exhibit 1 − DeMillo Declaration, # 2
                    Exhibit 2 − Dufort Declaration, # 3 Exhibit 3 − Martin Declaration)(Powers,
                    John) (Entered: 03/05/2020)
03/05/2020   717    NOTICE Of Filing by State of Election Board Regarding March 6, 2020
                    Hearing (Attachments: # 1 Exhibit 1 − State Board approved additional rules
                    and amendments to previously promulgated rules)(Russo, Vincent) (Entered:
                    03/05/2020)
03/05/2020   718    Motion to Bring Audio/Visual/Electronic Equipment in the Courtroom for the
                    hearing on March 6, 2020 by Coalition for Good Governance, Ricardo Davis,
                    Laura Digges, William Digges, III, Megan Missett. (Attachments: # 1 Text of
                    Proposed Order)(Powers, John) (Entered: 03/05/2020)
03/05/2020   719    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on 3/6/2020. Signed by Judge Amy Totenberg on 3/5/2020.
                    (bnp) (Entered: 03/05/2020)
03/05/2020   720    ORDER ALLOWING AUDIO/VISUAL EQUIPMENT IN THE
                    COURTROOM on 3/6/2020 for counsel of record for the Curling Plaintiffs.
                    Signed by Judge Amy Totenberg on 3/5/2020. (bnp) (Entered: 03/05/2020)
03/06/2020   721    Minute Entry for proceedings held before Judge Amy Totenberg: Motion
                    Hearing held on 3/6/2020 re 640 and 619 MOTIONS for Preliminary
                    Injunction. (Court Reporter Shannon Welch)(jpa) (Entered: 03/09/2020)
03/09/2020   722

                                                                                                    121
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 123 of 221



                    TRANSCRIPT of Status Conference Proceedings held on 3/6/2020, before
                    Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch, RMR,
                    CRR. A full directory of court reporters and their contact information can be
                    found at www.gand.uscourts.gov/directory−court−reporters. Transcript may be
                    viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    3/30/2020. Redacted Transcript Deadline set for 4/9/2020. Release of
                    Transcript Restriction set for 6/8/2020. (Attachments: # 1 Notice of Filing
                    Transcript) (srw) (Entered: 03/09/2020)
03/11/2020   723    NOTICE Of Filing of Supplemental Evidence in Support of Pending 640
                    Motion for Preliminary Injunction by Coalition for Good Governance (Brown,
                    Bruce) Modified on 3/11/2020 to add link to motion (bnp). (Entered:
                    03/11/2020)
03/12/2020   724    NOTICE Of Filing Adopted and Proposed Rules of the State Election Board
                    by Brad Raffensperger, Rebecca N. Sullivan, The State Election Board, David
                    J. Worley (Attachments: # 1 Exhibit A − SEB Rule 183−1−15−02 as adopted,
                    # 2 Exhibit B − Proposed Amendments to SEB 183−1−15−02 March 5, 2020,
                    # 3 Exhibit C − 3−11−2020 Email from Vincent Russo)(Russo, Vincent)
                    (Entered: 03/12/2020)
03/12/2020   725    RESPONSE re 723 Notice of Filing Supplement Evidence by Coalition
                    Plaintiffs filed by Brad Raffensperger, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Russo, Vincent) (Entered: 03/12/2020)
03/13/2020   726    MOTION for Leave to File Brief of Amicus Curiae in Support of Plaintiffs'
                    Motion for a Preliminary Injunction by Electronic Privacy Information Center.
                    (Attachments: # 1 Brief of Amicus Curiae)(Butler, Alan) (Entered:
                    03/13/2020)
03/17/2020   727    ORDER AND NOTICE FOR ALL CIVIL CASES ASSIGNED TO DOCKET
                    OF JUDGE TOTENBERG Signed by Judge Amy Totenberg on 3/17/2020.
                    (bnp) (Entered: 03/17/2020)
03/20/2020   728    General Order 20−01 re: COURT OPERATIONS UNDER THE EXIGENT
                    CIRCUMSTANCES CREATED BY COVID−19 AND RELATED CORONA
                    VIRUS. Signed by Judge Thomas W. Thrash, Jr. on 3/16/2020. (bnp)
                    (Entered: 03/20/2020)
03/30/2020   729    NOTICE of Appearance by Loree Anne Paradise on behalf of Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Paradise, Loree Anne) (Entered:
                    03/30/2020)
03/31/2020          Submission of 726 MOTION for Leave to File Brief of Amicus Curiae in
                    Support of Plaintiffs' Motion for a Preliminary Injunction to District Judge
                    Amy Totenberg. (bnp) (Entered: 03/31/2020)
03/31/2020   730    ORDER granting 726 Motion for Leave to File Amicus Curiae Brief in
                    support of Plaintiffs Motions for Preliminary Injunction. The Court deems the
                    Amicus Curiae Brief (Doc. 726−1) filed as of the date of this Order. Signed by
                    Judge Amy Totenberg on 3/31/2020. (bnp) (Entered: 03/31/2020)



                                                                                                   122
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 124 of 221



04/02/2020   731    Amended General Order 20−01 re COURT OPERATIONS UNDER THE
                    EXIGENT CIRCUMSTANCES CREATED BY COVID−19 AND
                    RELATED CORONA VIRUS. Signed by Judge Thomas W. Thrash, Jr. on
                    3/30/20. (mmc) (ADI) (Entered: 04/02/2020)
05/04/2020   732    SECOND AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED
                    BY COVID−19 AND RELATED CORONA VIRUS. Signed by Judge
                    Thomas W. Thrash, Jr. on 04/30/2020. (rvb) (ADI) (Entered: 05/04/2020)
05/26/2020   733    ORDER denying without prejudice Plaintiffs' 595 596 Motions for Attorney's
                    Fees and Expenses. Signed by Judge Amy Totenberg on 5/26/2020. (bnp)
                    (Entered: 05/26/2020)
05/27/2020   734    THIRD AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED
                    BY COVID−19 AND RELATED CORONA VIRUS. Signed by Judge
                    Thomas W. Thrash, Jr. on 05/26/2020. (rvb) (ADI) (Entered: 05/27/2020)
06/01/2020   735    MOTION for Order to Modify Preservation Orders with Brief In Support by
                    Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley. (Attachments: # 1
                    Exhibit A − Dec. of Michael Barnes, # 2 Exhibit B − Jan. 24 email producing
                    GEMS Databases, # 3 Exhibit C − Jan. 31 email from M. Kaiser, # 4 Exhibit
                    D − Feb 3 (9:25AM) email from B. Tyson, # 5 Exhibit E − Feb 3 (3:51PM)
                    email from B. Tyson, # 6 Exhibit F − Letter to Plaintiffs on preservation
                    issues)(Tyson, Bryan) (Entered: 06/01/2020)
06/11/2020   736    Plaintiffs' Joint MOTION for Extension of Time re: 735 MOTION for Order
                    to Modify Preservation Orders by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Attachments: # 1 Exhibit A − June 11, 2020 Email from B.
                    Tyson, # 2 Exhibit B − June 2, 2020 Email from B. Tyson, # 3 Exhibit C −
                    May 9, 2020 Email from D. Cross, # 4 Text of Proposed Order)(Cross, David)
                    Modified on 6/12/2020 to edit event text (bnp). (Entered: 06/11/2020)
06/12/2020   737    RESPONSE in Opposition re 736 Joint MOTION for Extension of Time re:
                    735 MOTION for Order to Modify Preservation Orders filed by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley. (Attachments: # 1 Exhibit A − Open
                    Records Request to Cobb County)(Tyson, Bryan) (Entered: 06/12/2020)
06/12/2020   738    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 6/12/2020. (Court Reporter Shannon Welch)(bnp)
                    (Entered: 06/15/2020)
06/15/2020   739    APPLICATION for Admission of Lyle F. Hedgecock Pro Hac Vice
                    (Application fee $ 150, receipt number AGANDC−9801383).by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) Documents for
                    this entry are not available for viewing outside the courthouse. (Entered:
                    06/15/2020)
06/15/2020   740    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 6/15/2020. The parties will provide a proposed order to
                    the Court. (Court Reporter Shannon Welch)(bnp) (Entered: 06/16/2020)



                                                                                                  123
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 125 of 221



06/16/2020   741    TRANSCRIPT of Telephone Conference Proceedings held on 6/12/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    7/7/2020. Redacted Transcript Deadline set for 7/17/2020. Release of
                    Transcript Restriction set for 9/14/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 06/16/2020)
06/17/2020          NOTICE SCHEDULING TELECONFERENCE by docket entry only.
                    Teleconference set for 6/17/2020 at 04:00 PM before Judge Amy Totenberg.
                    (hfm) (Entered: 06/17/2020)
06/17/2020   742    TRANSCRIPT of Telephone Conference Proceedings held on 6/15/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    7/8/2020. Redacted Transcript Deadline set for 7/20/2020. Release of
                    Transcript Restriction set for 9/15/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 06/17/2020)
06/17/2020          APPROVAL by Clerks Office re: 739 APPLICATION for Admission of Lyle
                    F. Hedgecock Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−9801383).. Attorney Lyle F. Hedgecock added appearing on
                    behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (nmb) (Entered:
                    06/17/2020)
06/17/2020          ORDER, by docket entry only, granting 739 Application for Admission Pro
                    Hac Vice. By Judge Amy Totenberg on 6/17/20. If the applicant does not have
                    CM/ECF access in the Northern District of Georgia already, they must request
                    access at http://pacer.gov. If they have electronically filed in this district in a
                    previous case, please omit this step.(hfm) (Entered: 06/17/2020)
06/17/2020   743    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 6/17/2020. See Transcript for details. (Court Reporter
                    Shannon Welch)(bnp) (Entered: 06/18/2020)
06/18/2020          ORDER, by docket entry only: Plaintiffs' time to file a response to State
                    Defendants' Consolidated Motion to Modify Order (Doc. 735) is further
                    extended to June 23, 2020, conditioned on further progress occurring in the
                    parties' discussions regarding resolution of the sampling and discovery issues
                    in dispute. This Order may be modified, as appropriate based on the Court's
                    conferences with counsel or other developments. Defendants are directed to
                    maintain the status quo relative to the current preservation of the equipment at
                    issue until further order of this Court. Once again, the Court directs the parties
                    to proceed as rapidly and cooperatively as possible. By Judge Amy Totenberg
                    on 6/18/20. (hfm) (Entered: 06/18/2020)
06/22/2020   744


                                                                                                         124
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 126 of 221



                    TRANSCRIPT of Telephone Conference Proceedings held on 6/17/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    7/13/2020. Redacted Transcript Deadline set for 7/23/2020. Release of
                    Transcript Restriction set for 9/21/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 06/22/2020)
06/25/2020   745    CONSENT ORDER ON STORAGE OF DRES denying without prejudice 735
                    Motion to Modify. Signed by Judge Amy Totenberg on 6/25/2020. (bnp)
                    (Entered: 06/26/2020)
07/02/2020   746    FOURTH AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED
                    BY COVID−19 AND RELATED CORONA VIRUS. Signed by Judge
                    Thomas W. Thrash, Jr. on 07/01/2020. (mmc) (ADI) (Entered: 07/02/2020)
07/13/2020   747    FIFTH AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED
                    BY COVID−19 AND RELATED CORONAVIRUS. Signed by Judge Thomas
                    W. Thrash, Jr. on 7/10/2020 (rvb) (ADI) (Entered: 07/13/2020)
07/17/2020   748    Notice for Leave of Absence for the following date(s): September 28−October
                    7, 2020; November 16−25,2020, by Halsey G. Knapp, Jr. (Knapp, Halsey)
                    (Entered: 07/17/2020)
07/17/2020   749    Emergency MOTION for Discovery , MOTION for Hearing re 640 MOTION
                    for Preliminary Injunction , 619 MOTION for Preliminary Injunction Plaintiffs
                    Joint Emergency Motion for Expedited Discovery and Evidentiary Hearing by
                    Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text of
                    Proposed Order)(Cross, David) (Entered: 07/17/2020)
07/29/2020   750    ORDER, by docket entry only, re 749 Plaintiffs' Emergency MOTION for
                    Expedited Discovery. Plaintiffs are DIRECTED to file a statement outlining
                    their specific scope of discovery requests and their proposed expedited
                    schedule by Noon on Friday, July 31, 2020.Entered by Judge Amy Totenberg
                    on 7/29/2020. (hpc) (Entered: 07/29/2020)
07/30/2020   751    ORDER granting in part and denying in part 645 Defendants Motion to
                    Dismiss the Curling Plaintiffs Third Amended Complaint and the Coalition
                    Plaintiffs First Supplemental Complaint. The Motion to Dismiss is GRANTED
                    as to Count V of the Curling Plaintiffs Third Amended Complaint and Count
                    III of the Coalition Plaintiffs First Supplemental Complaint and those claims
                    are DISMISSED WITHOUT PREJUDICE. The motion is DENIED in all
                    other respects. The Court AUTHORIZES discovery on these claims to begin
                    immediately upon entry of this Order. Finally, the Court DIRECTS
                    Defendants to file a response to Plaintiffs proposal on the scope and schedule
                    for expedited discovery on Monday, August 3, 2020. Signed by Judge Amy
                    Totenberg on 7/30/20. (hfm) (Entered: 07/30/2020)
07/31/2020   752    NOTICE Plaintiffs' Joint Statement Addressing Scope and Timing of Proposed
                    Expedited Discovery by Donna Curling, Donna Price, Jeffrey Schoenberg re

                                                                                                      125
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 127 of 221



                    750 Order, (Cross, David) Modified on 8/3/2020 to edit text (bnp). (Entered:
                    07/31/2020)
07/31/2020   753    CERTIFICATE OF SERVICE of Expedited Rule 34 Request to Inspect by
                    Coalition for Good Governance.(Brown, Bruce) (Entered: 07/31/2020)
07/31/2020   754    RESPONSE in Opposition to 749 Joint Emergency Motion for Expedited
                    Discovery and Evidentiary Hearing and Response to 752 Proposed Scope and
                    Timing of Proposed Expedited Discovery re 750 Order, 751 Order on Motion
                    to Dismiss filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Exhibit A − Request for Inspection by Coalition
                    Plaintiffs)(Tyson, Bryan) Modified on 8/3/2020 to link to motion and edit
                    text(bnp). (Entered: 07/31/2020)
08/02/2020   755    NOTICE Of Filing of Evidence Relating to Paper Pollpad Backup Relief by
                    Coalition for Good Governance (Brown, Bruce) (Entered: 08/02/2020)
08/02/2020   756    MOTION for Immediate Injunctive Relief Motion To File Notice of Filing
                    Evidence and Immediate Injunctive Relief on Paper Pollbook Backups by
                    Coalition for Good Governance. (Brown, Bruce) Modified on 8/3/2020 to edit
                    event text (bnp). Modified on 8/20/2020 to edit event type and text (bnp).
                    (Entered: 08/02/2020)
08/03/2020   757    RESPONSE re 755 Notice of Filing State Defendants' Response to Coalition
                    Plaintiffs' Notice of Filing Evidence Relating to Paper Pollpad Backup Relief
                    filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Tyson, Bryan)
                    (Entered: 08/03/2020)
08/03/2020   758    REPLY BRIEF re 756 MOTION To File Notice of Filing Evidence and
                    Immediate Injunctive Relief on Paper Pollbook Backups filed by Coalition for
                    Good Governance. (Brown, Bruce) (Entered: 08/03/2020)
08/03/2020   759    STATEMENT of scope and timing of proposed expedited discovery re 752
                    Notice by Richard Barron, David J. Burge, Mary Carole Cooney, Aaron
                    Johnson, Vernetta Nuriddin, Mark Wingate. (Burwell, Kaye) Modified on
                    8/4/2020 to add link to Dkt. 752(bnp). (Entered: 08/03/2020)
08/03/2020   760    CERTIFICATE OF SERVICE of Discovery Rule 5.4 by Richard Barron,
                    David J. Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin,
                    Mark Wingate.(Burwell, Kaye) (Entered: 08/03/2020)
08/04/2020   761    SIXTH AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED
                    BY COVID−19 AND RELATED CORONAVIRUS. Signed by Judge Thomas
                    W. Thrash, Jr. on 08/03/2020. (mmc) (ADI) (Entered: 08/04/2020)
08/05/2020   762    ORDER re 749 Plaintiffs' Joint Emergency Motion for Expedited Discovery.
                    The Court will hold a telephone conference with counsel at 1:15 pm on August
                    5, 2020. See Order for directives in advance of telephone conference. Signed
                    by Judge Amy Totenberg on 8/5/2020. (hpc) (Entered: 08/05/2020)
08/05/2020   763    NOTICE Plaintiffs' Supplemental Joint Statement Addressing Scope and
                    Timing of Proposed Expedited Discovery by Donna Curling, Donna Price,
                    Jeffrey Schoenberg re 762 Order, (Attachments: # 1 Exhibit A − Joint RFPs to

                                                                                                    126
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 128 of 221



                    State Defendants, # 2 Exhibit B − Draft Depo Notice to Dominion, # 3 Exhibit
                    C − CGG Rule 34 Request to Inspect)(Cross, David) Modified on 8/6/2020 to
                    edit text(bnp). (Entered: 08/05/2020)
08/05/2020   764    NOTICE Of Filing by Coalition for Good Governance (Brown, Bruce)
                    (Entered: 08/05/2020)
08/05/2020   765    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/5/2020. See transcript for specifics. (Court Reporter
                    Shannon Welch)(bnp) (Entered: 08/05/2020)
08/06/2020   766    NOTICE by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley re 640
                    MOTION for Preliminary Injunction , 619 MOTION for Preliminary
                    Injunction Notice of Supplemental Authority (Tyson, Bryan) (Entered:
                    08/06/2020)
08/07/2020   767    CERTIFICATE OF SERVICE of Discovery (4th Requests for Production of
                    Documents and 4 subpoenas) by Coalition for Good Governance.(Brown,
                    Bruce) (Entered: 08/07/2020)
08/07/2020   768    ORDER DENYING WITHOUT PREJUDICE 619 Motion for Preliminary
                    Injunction and 640 Motion for Preliminary Injunction. Signed by Judge Amy
                    Totenberg on 8/7/2020. (adg) (Entered: 08/07/2020)
08/10/2020   769    Emergency MOTION for Discovery by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Attachments: # 1 Exhibit A − Aug. 7, 2020 Email from B.
                    Tyson, # 2 Text of Proposed Order)(Cross, David) (Entered: 08/10/2020)
08/10/2020   770    CERTIFICATE OF SERVICE by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.(Cross, David) (Entered: 08/10/2020)
08/10/2020   771    ORDER denying without prejudice 623 Motion for Sanctions. Signed by
                    Judge Amy Totenberg on 8/10/2020. (bnp) (Entered: 08/10/2020)
08/10/2020          Submission of 769 Emergency MOTION for Discovery to District Judge Amy
                    Totenberg. (bnp) (Entered: 08/10/2020)
08/10/2020   772    RESPONSE re 769 Emergency MOTION for Discovery filed by Brad
                    Raffensperger, State of Election Board. (Belinfante, Joshua) (Entered:
                    08/10/2020)
08/10/2020   773    TRANSCRIPT of Telephone Conference Proceedings held on 8/5/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    8/31/2020. Redacted Transcript Deadline set for 9/10/2020. Release of
                    Transcript Restriction set for 11/9/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 08/10/2020)
08/11/2020   774    CERTIFICATE OF SERVICE of Rule 5.4 Notice on Notices for Eight
                    Subpoenas by Coalition for Good Governance.(Brown, Bruce) (Entered:
                    08/11/2020)


                                                                                                      127
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 129 of 221



08/11/2020   775    ORDER granting in part Plaintiffs' 749 769 Emergency Motions for Expedited
                    Discovery. The parties are REMINDED that they must meet and confer on any
                    discovery disputes before submitting them to the Court and must follow the
                    Court's guidelines for informal resolution of discovery disputes, including the
                    submission of disputes in the form of a Consolidated Discovery Dispute
                    Statement. Signed by Judge Amy Totenberg on 8/11/2020. (Attachments: # 1
                    Appendix A) (bnp) (Entered: 08/11/2020)
08/12/2020   776    NOTICE of Appearance by Jonathan Dean Crumly, Sr on behalf of Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley (Crumly, Jonathan) (Entered:
                    08/12/2020)
08/12/2020   777    NOTICE of Appearance by James A. Balli on behalf of Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Balli, James) (Entered: 08/12/2020)
08/12/2020   778    NOTICE of Appearance by Diane Festin LaRoss on behalf of Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (LaRoss, Diane) (Entered: 08/12/2020)
08/13/2020   779    ANSWER to 628 Amended Complaint by Coalition Plaintiffs by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley.(Tyson, Bryan) Please visit our website
                    at http://www.gand.uscourts.gov to obtain Pretrial Instructions. (Entered:
                    08/13/2020)
08/13/2020   780    ANSWER to 627 Amended Complaint by Curling Plaintiffs by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley.(Tyson, Bryan) Please visit our website
                    at http://www.gand.uscourts.gov to obtain Pretrial Instructions. (Entered:
                    08/13/2020)
08/14/2020   781    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for State
                    Defendants' Objections to Coalition Plaintiffs' Notice of Rule 34 Request for
                    Expedited Inspection and Copying by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley.(Tyson, Bryan) (Entered: 08/14/2020)
08/17/2020   782    CERTIFICATE OF SERVICE of Discovery by Laura Digges, Coalition for
                    Good Governance, William Digges III, Ricardo Davis and Megan Misset
                    .(Ichter, Cary) Modified on 8/19/2020 to add filers(bnp). (Entered:
                    08/17/2020)
08/18/2020   783    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for State
                    Defendants' Objections and Responses to Plaintiffs' First and Second Joint
                    RPDs and Inspection of Things to State Defendants and Objections and
                    Responses to Coalition Plaintiffs' Fourth RPDs by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley.(Crumly, Jonathan) (Entered: 08/18/2020)
08/19/2020   784    MOTION for Leave to File Excess Pages by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Cross, David)
                    (Entered: 08/19/2020)



                                                                                                    128
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 130 of 221



08/19/2020   785    MOTION for Preliminary Injunction with Brief In Support by Donna Curling,
                    Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2 Affidavit of J.
                    Alex Halderman, # 3 Affidavit of Donna Curling, # 4 Affidavit of Donna
                    Price, # 5 Affidavit of Jeffrey Schoenberg, # 6 Affidavit of Louis M. Franzoni,
                    Jr., # 7 Text of Proposed Order)(Cross, David) (Entered: 08/19/2020)
08/20/2020   786    AFFIDAVIT re 785 MOTION for Preliminary Injunction Declaration of
                    David D. Cross by Donna Curling, Donna Price, Jeffrey Schoenberg.
                    (Attachments: # 1 Exhibit 1 − State Defendants' Responses to Plaintiffs'
                    Second Joint Request for Production, # 2 Exhibit 2 − Dominion Contract, # 3
                    Exhibit 3 − DEF CON Report)(Cross, David) (Entered: 08/20/2020)
08/20/2020          Submission of 756 MOTION for Immediate Injunctive Relief Motion To File
                    Notice of Filing Evidence and Immediate Injunctive Relief on Paper Pollbook
                    Backups to District Judge Amy Totenberg. (bnp) (Entered: 08/20/2020)
08/20/2020   787    ORDER granting nunc pro tunc 784 Motion for Leave to File Excess Pages.
                    Signed by Judge Amy Totenberg on 8/20/2020. (bnp) (Entered: 08/20/2020)
08/20/2020          ORDER by docket entry only. To allow the Court to establish a briefing and
                    hearing schedule, Plaintiffs are DIRECTED to notify the Court of any
                    additional motions for injunctive relief they are planning to file and their
                    schedule for filing such motions NO LATER THAN 2PM TODAY, AUGUST
                    20, 2020. Entered by Judge Amy Totenberg on 8/20/2020. (hpc) (Entered:
                    08/20/2020)
08/20/2020          ORDER, by docket entry only, re 785 MOTION for Preliminary Injunction.
                    The Court requires 2 tabbed courtesy copies of the motion and any response,
                    reply, or other filing related to the motion, to be provided to chambers. By
                    Judge Amy Totenberg on 8/20/20. (hfm) (Entered: 08/20/2020)
08/20/2020   788    ORDER setting expedited briefing schedule and hearing on preliminary
                    injunction motions. SEE ORDER FOR DETAILS. Signed by Judge Amy
                    Totenberg on 8/20/2020. (hpc) (Entered: 08/20/2020)
08/20/2020          NOTICE SCHEDULING VIDEO PROCEEDING, by docket entry only, re:
                    785 MOTION for Preliminary Injunction. Motion Hearing set for 9/2/2020 at
                    10:00 AM before Judge Amy Totenberg. Connection Instructions: Join
                    ZoomGov Meeting https://ganduscourts.zoomgov.com/j/1601719231. Meeting
                    ID: 160 171 9231. Passcode: 413818. Audio Only +16692545252. You must
                    follow the instructions of the Court for remote proceedings available here. The
                    procedure for filing documentary exhibits admitted during the proceeding is
                    available here. Photographing, recording, or broadcasting of any judicial
                    proceedings, including proceedings held by video teleconferencing or
                    telephone conferencing, is strictly and absolutely prohibited. (hfm) (Entered:
                    08/20/2020)
08/20/2020   789    CERTIFICATE OF SERVICE OBJECTIONS OF NON−PARTY KRISTI L.
                    ROYSTON, IN HER CAPACITY AS THE GWINNETT COUNTY ELECTIONS
                    SUPERVISOR TO PLAINTIFFS SUBPOENA FOR PRODUCTION OF
                    DOCUMENTS PURSUANT TO FED.R.CIV.P.45 by Kristi L.
                    Royston.(Wilson, Melanie) Modified on 8/21/2020 to edit filer (bnp).
                    (Entered: 08/20/2020)
08/20/2020   790


                                                                                                   129
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 131 of 221



                    CERTIFICATE OF SERVICE of Objections of Non−Party Janine Eveler to
                    the Subpoena Issued to Her By the Coalition Plaintiffs by Janine
                    Eveler.(Monyak, Elizabeth) (Entered: 08/20/2020)
08/20/2020   791    NOTICE Joint Discovery Statement Regarding Expedited Document Requests
                    by Donna Curling, Donna Price, Jeffrey Schoenberg (Attachments: # 1 Exhibit
                    1 − Excerpt of Discovery Responses, # 2 Exhibit 2 − Email
                    Correspondence)(Cross, David) Modified on 8/21/2020 to edit text (bnp).
                    (Entered: 08/20/2020)
08/21/2020   792    OBJECTION of Non−Party Deidre Holden Paulding County Elections
                    Supervisor to Plaintiff's Subpoena by Deidre Holden. (Attachments: # 1
                    Exhibit 1. Subpoena)(Phillips, James) Modified on 8/24/2020 to change name
                    of filer (bnp). (Entered: 08/21/2020)
08/21/2020   793    NOTICE of Filing Proposed State Election Board Rules by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Attachments: # 1 Exhibit A − Proposed
                    State Election Board Rules)(Tyson, Bryan) Modified on 8/24/2020 to edit text
                    (bnp). (Entered: 08/21/2020)
08/21/2020   794    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/21/2020. See Transcript for details. (Court Reporter
                    Shannon Welch)(bnp) (Entered: 08/21/2020)
08/21/2020   795    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for State
                    Defendants' Objections to Coalition Plaintiffs' Notice of Rule 34 Request to
                    Produce Documents, Information, or Objects or to Permit Inspection of
                    Premises by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.(Crumly,
                    Jonathan) (Entered: 08/21/2020)
08/21/2020   796    CERTIFICATE OF SERVICE of Non−Party Ameika Pitts's Objections and
                    Responses to Plaintiff Coalition for Good Governance's Non−Party Subpoena
                    for Production of Documents by Ameika Pitts, in her official capacity as
                    Director of Henry County Elections and Registration Department.(Robin,
                    Kenneth) (Entered: 08/21/2020)
08/21/2020   797    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for State
                    Defendants' Second Requests for Production of Documents to Curling
                    Plaintiffs by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.(Tyson,
                    Bryan) (Entered: 08/21/2020)
08/21/2020   798    NOTICE Of Filing Re Discovery Dispute by Coalition for Good Governance
                    (Brown, Bruce) (Entered: 08/21/2020)
08/21/2020   799    ORDER on discovery dispute regarding State Defendants' Objections to
                    Coalition Plaintiffs' Fourth Request for Production of Documents. SEE
                    ORDER FOR DETAILS. Signed by Judge Amy Totenberg on 8/21/2020.
                    (hpc) (Entered: 08/21/2020)
08/21/2020   800    MOTION for Preliminary Injunction on Paper Pollbook Backups with Brief In
                    Support by Coalition for Good Governance. (Attachments: # 1 Brief, #
                    2Sealed Exhibit 1 − Hursti Declaration, # 3Sealed Exhibit 2 − Marks


                                                                                                   130
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 132 of 221



                    Declaration, # 4 Exhibit 3 − Peterson Declaration, # 5 Exhibit 4 − Stippich
                    Declaration − Stippich Declaration, # 6 Exhibit 5 − Whitley Declaration
                    Whitley Declaration, # 7 Text of Proposed Order)(Brown, Bruce) Modified on
                    8/24/2020 to add provisionally sealed text and docket restriction (bnp).
                    Modified on 8/31/2020 to edit text (jpk). (Entered: 08/21/2020)
08/22/2020   801    Emergency Unopposed MOTION to Seal Filing of Two Declarations by
                    Coalition for Good Governance. (Brown, Bruce) Modified on 8/24/2020 to
                    edit text (bnp). (Entered: 08/22/2020)
08/24/2020   802    NOTICE Of Filing Redacted Declarations by Coalition for Good Governance
                    (Brown, Bruce) Modified on 8/24/2020 to add link to 800 Motion for
                    Preliminary Injunction (bnp). (Entered: 08/24/2020)
08/24/2020   803    MOTION for Leave to File Excess Pages by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 08/24/2020)
08/24/2020          Submission of 801 Emergency Unopposed MOTION to Seal Filing of Two
                    Declarations to District Judge Amy Totenberg. (bnp) (Entered: 08/24/2020)
08/24/2020   804    RESPONSE in Opposition re 803 MOTION for Leave to File Excess Pages
                    filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Miller, Carey)
                    (Entered: 08/24/2020)
08/24/2020          ORDER, by docket entry only, granting in part and denying in part 803
                    Motion for Leave to File Excess Pages. Coalition Plaintiffs are permitted to
                    file a brief of no more than 35 pages. The Court will take note of earlier briefs.
                    To avoid an unnecessary cycle of repetition, the brief should focus on new
                    evidence. Defendants shall be permitted 35 pages for their Response brief. The
                    Court will enter a supplemental order on any changes to the briefing schedule.
                    Signed by Judge Amy Totenberg on 8/24/2020. (hpc) (Entered: 08/24/2020)
08/24/2020   805    Emergency MOTION to Expedite Discovery for Preliminary Injunction
                    Hearing by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Exhibit Email and Requests for Production of Documents, #
                    2 Exhibit Email chain re: Request for Productions of Documents)(Belinfante,
                    Joshua) Modified on 8/24/2020 to edit text(bnp). (Entered: 08/24/2020)
08/24/2020          Submission of 805 Emergency MOTION to Expedite Discovery for
                    Preliminary Injunction Hearing to District Judge Amy Totenberg. (bnp)
                    (Entered: 08/24/2020)
08/24/2020   806    NOTICE of Potential Witnesses for Hearing by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Tyson, Bryan) Modified on 8/25/2020 to
                    edit text(bnp). (Entered: 08/24/2020)
08/24/2020   807    NOTICE Plaintiffs' Joint Notice in Advance of Hearing by Donna Curling,
                    Donna Price, Jeffrey Schoenberg (Cross, David) Modified on 8/25/2020 to edit
                    text(bnp). (Entered: 08/24/2020)
08/24/2020   808    CERTIFICATE OF SERVICE Rule 5.4 Certificate for State Defendants
                    Objections to Coalition Plaintiffs' Subpoena for Documents served on the
                    following counties: Athens−Clarke, Clayton, Fayette, Henry, Oconee and

                                                                                                     131
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 133 of 221



                    Paulding by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.(Crumly,
                    Jonathan) (Entered: 08/24/2020)
08/24/2020   809    MOTION for Preliminary Injunction on BMDs, Scanning and Tabulating, and
                    Auditing with Brief In Support by Coalition for Good Governance.
                    (Attachments: # 1 Brief, # 2 Exhibit 1 − Stark Declaration, # 3 Exhibit 2 −
                    Hursti Declaration, # 4 Exhibit 3 − Martin Declaration, # 5 Exhibit 4 − Marks
                    Declaration, # 6 Exhibit 5 − Dufort Declaration, # 7 Exhibit 6 − Shirley
                    Declaration, # 8 Exhibit 7 − Throop Declaration, # 9 Exhibit 8 − Halley
                    Declaration, # 10 Exhibit 9 − Elander Declaration, # 11 Exhibit 10 −
                    Dowswell Declaration, # 12 Exhibit 11 − Akkouris Declaration, # 13 Exhibit
                    12 − Stamey Declaration, # 14 Exhibit 13 − Proposed Audit Rule, # 15 Exhibit
                    14 − Final HAVA Decision, # 16 Exhibit 15 − Previously Filed Evidence, # 17
                    Text of Proposed Order)(Brown, Bruce) (Entered: 08/24/2020)
08/25/2020          ORDER by docket entry only: An Evidentiary Hearing re: 785 , 800 , and 809
                    MOTIONS for Preliminary Injunction will be held via Zoom on Thursday,
                    September 10, at 01:00 PM and continuing on Friday, September 11, 2020 at
                    10:00 AM. Plaintiffs reply briefs to the Motions for Preliminary Injunction are
                    due on Monday, August 31, 2020, and Defendants surreply briefs are due on
                    Thursday, September 3, 2020. Two courtesy copies of each reply brief and
                    surreply are to be provided to Chambers no later than 2:00 PM on Friday,
                    September 4, 2020. Plaintiffs should provide a final witness list to the Court
                    by Noon on September 1, 2020, and Defendants should provide a final witness
                    list to the Court by Noon on September 4, 2020. Witness lists should include
                    the anticipated length of time required for the direct examination of each
                    witness. The Court does not anticipate that cross examination will last longer
                    than the time allowed for direct. Evidentiary Hearing set for 9/10/2020 at
                    01:00 PM before Judge Amy Totenberg. Connection Instructions: Join
                    ZoomGov Meeting https://ganduscourts.zoomgov.com/j/1601719231. Meeting
                    ID: 160 171 9231. Passcode: 413818. Audio Only +16692545252. You must
                    follow the instructions of the Court for remote proceedings available here. The
                    procedure for filing documentary exhibits admitted during the proceeding is
                    available here. Photographing, recording, or broadcasting of any judicial
                    proceedings, including proceedings held by video teleconferencing or
                    telephone conferencing, is strictly and absolutely prohibited. By Judge Amy
                    Totenberg on 8/25/20. (hfm) (Entered: 08/25/2020)
08/25/2020   810    TRANSCRIPT of Telephone Conference Proceedings held on 8/21/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    9/15/2020. Redacted Transcript Deadline set for 9/25/2020. Release of
                    Transcript Restriction set for 11/23/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 08/25/2020)
08/25/2020   811    ORDER: The Court DIRECTS Coalition Plaintiffs to supplement their 801
                    motion with: (1) an explanation why the declarations are deemed confidential
                    and subject to protection from public disclosure under Rule 26(c); and (2) a


                                                                                                      132
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 134 of 221



                    proposed order granting the requested relief in conformance with Section II(J)
                    of Appendix H to the Court's Local Civil Rules. Signed by Judge Amy
                    Totenberg on 8/25/2020. (jpk) (Entered: 08/25/2020)
08/25/2020   812    OBJECTION to Subpoena by Non−Party re 774 Certificate of Service filed by
                    Robert Brady. (Attachments: # 1 Exhibit Attachment 1)(Harman, Virginia)
                    (Entered: 08/25/2020)
08/25/2020   813    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for State
                    Defendants' Objections to Coalition Plaintiffs' Subpoena for Documents
                    served on Floyd County by Seth Harp, Brad Raffensperger, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley.(Crumly, Jonathan) (Entered: 08/25/2020)
08/25/2020   814    RESPONSE in Opposition re 800 MOTION for Preliminary Injunction on
                    Paper Pollbook Backups filed by Mary Carole Cooney, Aaron Johnson,
                    Vernetta Nuriddin, Kathleen D Ruth, Mark Wingate. (Burwell, Kaye)
                    (Entered: 08/25/2020)
08/25/2020   815    RESPONSE re 800 MOTION for Preliminary Injunction on Paper Pollbook
                    Backups filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Affidavit Declaration of Chris Harvey)(Russo, Vincent)
                    (Entered: 08/25/2020)
08/26/2020   816    MOTION for Leave to File Excess Pages and Brief in Support for State
                    Defendants' Response in Opposition to Curling Plaintiffs' Motion for
                    Preliminary Injunction 785 by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Attachments: # 1 Text of Proposed Order)(Tyson, Bryan) (Entered:
                    08/26/2020)
08/26/2020   817    ORDER granting 816 Motion for Leave to File Excess Pages. State
                    Defendants may file a brief of up to thirty (30) pages in response to Curling
                    Plaintiffs' 785 Motion for Preliminary Injunction and Memorandum in support
                    [Doc. 785−1]. Signed by Judge Amy Totenberg on 8/26/2020. (jpk) (Entered:
                    08/26/2020)
08/26/2020   818    RESPONSE in Opposition re 785 MOTION for Preliminary Injunction filed
                    by Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, Kathleen D Ruth,
                    The Fulton County Board of Registration and Elections, Mark Wingate.
                    (Burwell, Kaye) (Entered: 08/26/2020)
08/26/2020   819    SEALED NOTICE Of Filing Declaration of David Hamilton by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley (Attachments: # 1 Exhibit A −
                    Declaration of David Hamilton)(Tyson, Bryan) Modified on 8/27/2020 to edit
                    text (jpk). (Entered: 08/26/2020)
08/26/2020   820    MOTION for Leave to File Matters Under Seal re: 819 Notice of Filing,
                    Declaration of David Hamilton with Brief In Support by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Text of Proposed
                    Order)(Tyson, Bryan) (Entered: 08/26/2020)



                                                                                                     133
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 135 of 221



08/26/2020   821    RESPONSE in Opposition re 785 MOTION for Preliminary Injunction State
                    Defendants' Response in Opposition to Curling Plaintiffs' Fourth Motion for
                    Preliminary Injunction filed by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Attachments: # 1 Exhibit A − Dec. of Dr. Eric D. Coomer, # 2
                    Exhibit B − Dec. of Juan E. Gilbert, Ph.D., # 3 Exhibit C, Part 1 − Deposition
                    of J. Alex Halderman, Ph.D. (Transcript), # 4 Exhibit C, Part 2 − Deposition
                    of J. Alex Halderman, Ph.D. (Exs. 1−9), # 5 Exhibit C, Part 3 − Deposition of
                    J. Alex Halderman, Ph.D. (Exs. 10−15), # 6 Exhibit D − Dec. of Jack Cobb, #
                    7 Exhibit E − Supp. Dec. of Juan E. Gilbert, Ph.D., # 8 Exhibit F − Dec. of
                    Mark Riccobono, # 9 Exhibit G − Supp. Dec. of Chris Harvey)(Tyson, Bryan)
                    (Entered: 08/26/2020)
08/27/2020   822    ORDER granting 820 Motion for Leave to File Matters Under Seal. The 819
                    Declaration of David Hamilton provisionally filed under seal shall remain
                    sealed. Signed by Judge Amy Totenberg on 8/27/2020. (jpk) (Entered:
                    08/27/2020)
08/27/2020   823    RESPONSE in Support re 801 Emergency Unopposed MOTION to Seal
                    Filing of Two Declarations and in Response to Court Order 811 filed by
                    Coalition for Good Governance. (Attachments: # 1 Text of Proposed
                    Order)(Brown, Bruce) (Entered: 08/27/2020)
08/27/2020          ORDER, by docket entry only: The deadline for Plaintiffs reply briefs to the
                    Motions for Preliminary Injunction is extended to Tuesday, September 1, 2020
                    at 5pm. The deadline for Defendants surreply briefs is extended to Friday,
                    September 4, 2020 at 5pm. Two courtesy copies of each reply brief are to be
                    provided to Chambers no later than 2:00 PM on Friday, September 4, 2020
                    and two courtesy copies of the surreply are to be provided to Chambers no
                    later than 2:00 PM on Tuesday, September 8, 2020. By Judge Amy Totenberg
                    on 8/27/20. (hfm) (Entered: 08/27/2020)
08/27/2020   824    CERTIFICATE OF SERVICE regarding Production of Documents by Brad
                    Raffensperger, The State Election Board.(Miller, Carey) (Entered: 08/27/2020)
08/27/2020   825    NOTICE by Coalition for Good Governance of Intent to Serve Subpoena
                    (Attachments: # 1 Exhibit Subpoena)(Ichter, Cary) (Entered: 08/27/2020)
08/28/2020   826    CERTIFICATE OF SERVICE of Discovery by Coalition for Good
                    Governance.(Ichter, Cary) (Entered: 08/28/2020)
08/28/2020   827    ORDER granting 801 Motion to Seal Filing of Two Declarations. The Clerk is
                    directed to seal two filings: Doc. 800−2 (Declaration of Harri Hursti) and Doc.
                    800−3 (Declaration of Marilyn Marks). Signed by Judge Amy Totenberg on
                    8/28/2020. (jpk) (Entered: 08/28/2020)
08/28/2020   828    NOTICE by Coalition for Good Governance, William Digges III, Laura
                    Digges, Ricardo Davis, and Megan Missett of Intent to Serve Subpoena
                    (Attachments: # 1 Exhibit Subpoena)(Ichter, Cary) Modified on 8/31/2020 to
                    add filers (jpa). (Entered: 08/28/2020)
08/28/2020   829    NOTICE by Donna Curling, Donna Price, Jeffrey Schoenberg Joint Discovery
                    Statement Regarding Urgent Access to Equipment (Attachments: # 1 Exhibit 1
                    − August 25, 2020 Correspondence, # 2 Exhibit 2 − August 24, 2020
                    Correspondence, # 3 Exhibit 3 − Final Commission Decision, In re Jill Stein


                                                                                                     134
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 136 of 221



                    Campaign Request for Access to Software Components, # 4 Exhibit 4 −
                    August 26, 2020 Correspondence)(Cross, David) (Entered: 08/28/2020)
08/28/2020   830    NOTICE Of Filing 827 Order on Motion to Seal Case (rvb) (Entered:
                    08/28/2020)
08/28/2020   831    MOTION to Withdraw Mary G. Kaiser as Attorneyby Donna Curling, Donna
                    Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Kaiser,
                    Mary) (Entered: 08/28/2020)
08/28/2020   832    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/28/2020. Teleconference regarding Discovery.
                    Defendants are to file their formal objections to the production of the Fortalice
                    Report based on their assertion of attorney client privilege by Monday, August
                    31, 2020, at 12:00pm. Hearing Concluded. (Court Reporter Shannon Welch)
                    (jpk) (Entered: 08/28/2020)
08/28/2020          ORDER, by docket entry only, granting 831 Motion to Withdraw as Attorney.
                    Attorney Catherine L. Chapple; Jane P. Bentrott and Marcie Brimer
                    terminated. By Judge Amy Totenberg on 8/28/20. (hfm) (Entered: 08/28/2020)
08/28/2020   833    RESPONSE in Opposition re 809 MOTION for Preliminary Injunction on
                    BMDs, Scanning and Tabulating, and Auditing filed by Mary Carole Cooney,
                    Aaron Johnson, Vernetta Nuriddin, Kathleen D Ruth, The Fulton County
                    Board of Registration and Elections, Mark Wingate. (Burwell, Kaye) (Entered:
                    08/28/2020)
08/28/2020   834    RESPONSE in Opposition re 809 MOTION for Preliminary Injunction on
                    BMDs, Scanning and Tabulating, and Auditing State Defendants' Response in
                    Opposition to Coalition Plaintiffs' Motion for Preliminary Injunction Relating
                    to BMDs, Scanning and Tabulating, and Auditing filed by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley. (Attachments: # 1 Exhibit A − Supplemental
                    Declaration of Dr. Eric Coomer, # 2 Exhibit B − Declaration of Dr. Benjamin
                    Adida, # 3 Exhibit C − Supplemental Declaration of Chris Harvey)(Tyson,
                    Bryan) (Entered: 08/28/2020)
08/30/2020   835    MOTION for Leave to File Excess Pages in Reply in Support of Motion (Doc.
                    809) by Coalition for Good Governance. (Brown, Bruce) (Entered:
                    08/30/2020)
08/31/2020   836    NOTICE of Intent to Serve Subpoena by Coalition for Good Governance,
                    Ricardo Davis, Laura Digges, William Digges, III, Megan Missett
                    (Attachments: # 1 Exhibit Subpoena)(Ichter, Cary) Text modified on 9/1/2020
                    (adg). (Entered: 08/31/2020)
08/31/2020   837    NOTICE to Take Deposition by Coalition for Good Governance, Ricardo
                    Davis, Laura Digges, William Digges, III, Megan Missett (Attachments: # 1
                    Exhibit Subpoena)(Ichter, Cary) Text modified on 9/1/2020 (adg). (Entered:
                    08/31/2020)
08/31/2020   838    Objections to Production of Protected Work Product by Seth Harp, Brad
                    Raffensperger, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley re 832 Telephone Conference, (Attachments: # 1 Exhibit 1 −− 8.28.20
                    Production Email to Plaintiffs, # 2 Exhibit 2 −− 8.26−27.20 Email


                                                                                                    135
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 137 of 221



                    correspondence among counsel, # 3 Exhibit 3 −− 8.28.20 Email to Court, # 4
                    Exhibit 4 −− 8.28.20 Emails to Court re in camera production and request for
                    order, # 5 Exhibit 5 −− Declaration of R Germany)(Miller, Carey) Text
                    modified on 9/1/2020 (adg). (Entered: 08/31/2020)
08/31/2020   839    Joint Discovery Dispute with Fulton County Defendantsby Coalition for Good
                    Governance (Brown, Bruce) Text modified on 9/1/2020 (adg). (Entered:
                    08/31/2020)
08/31/2020   840    NOTICE of Intent to Serve Subpoena by Coalition for Good Governance,
                    Ricardo Davis, Laura Digges, William Digges, III, Megan Missett
                    (Attachments: # 1 Exhibit Subpoena)(Ichter, Cary) Text modified on 9/1/2020
                    (adg). (Entered: 08/31/2020)
08/31/2020   841    ORDER: The Court being advised accordingly, it is ordered that the 831
                    Motion is GRANTED. The Clerk is DIRECTED to terminate Jane P. Bentrott,
                    Catherine L. Chapple, and Marcie Brimer as counsel of record for the Curling
                    Plaintiffs. Signed by Judge Amy Totenberg on 8/31/2020. (jpk) (Entered:
                    08/31/2020)
08/31/2020   842    TRANSCRIPT of Telephone Conference Proceedings held on 8/28/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    9/21/2020. Redacted Transcript Deadline set for 10/1/2020. Release of
                    Transcript Restriction set for 11/30/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 08/31/2020)
08/31/2020   843    State Defendants' NOTICE of Filing Responses to Court's Requests by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley (Attachments: # 1 Exhibit A −
                    Emails on Scope of Inspection)(Tyson, Bryan) Text modified on 9/1/2020
                    (adg). (Entered: 08/31/2020)
08/31/2020   844    NOTICE of Relevant Authorities by Donna Curling, Donna Price, Jeffrey
                    Schoenberg (Cross, David) Text modified on 9/1/2020 (adg). (Entered:
                    08/31/2020)
08/31/2020   845    State Defendants' Notice of Filing Response to Court's Request Regarding
                    Texas System by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley (Tyson,
                    Bryan) Text modified on 9/1/2020 (adg). (Entered: 08/31/2020)
08/31/2020   846    MOTION for Leave to File Excess Pages by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed Order)(Cross, David)
                    (Entered: 08/31/2020)
08/31/2020   852    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 8/31/2020. The parties are in agreement that state law does
                    not prevent Fulton County from providing ballot images of the test deck. State
                    Defendants are directed to file under seal the testing protocol used with
                    Fortalice for the BMD review. Plaintiffs are directed to file on the docket: (a)


                                                                                                      136
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 138 of 221



                    the authority relied on regarding work product; (b) a discovery request for the
                    BMDs. Hearing concluded. (Court Reporter Shannon Welch) (jpk) (Entered:
                    09/01/2020)
09/01/2020   847    NOTICE of Discovery Request by Donna Curling, Donna Price, Jeffrey
                    Schoenberg (Attachments: # 1 Exhibit A − Plaintiffs' Third Joint Request for
                    Production)(Cross, David) Text modified on 9/1/2020 (adg). (Entered:
                    09/01/2020)
09/01/2020   848    SEALED NOTICE Of Filing Fortalice Contract by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Attachments: # 1 Exhibit A − Contract
                    Number 47800−SOS0000034, # 2 Exhibit B − Email regarding scope of
                    inspection)(Tyson, Bryan) Modified on 9/8/2020 to edit text (rlb). (Entered:
                    09/01/2020)
09/01/2020   849    MOTION for Leave to File Matters Under Seal re: 848 Notice of Filing, with
                    Brief In Support by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson,
                    Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Text of Proposed Order)(Tyson, Bryan) (Entered:
                    09/01/2020)
09/01/2020   850    RESPONSE in Opposition re 835 MOTION for Leave to File Excess Pages in
                    Reply in Support of Motion (Doc. 809), 846 MOTION for Leave to File
                    Excess Pages filed by Seth Harp, Brad Raffensperger, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley. (Miller, Carey) (Entered:
                    09/01/2020)
09/01/2020   851    Consent MOTION for Extension of Time to File Final Witness List by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed
                    Order)(Cross, David) (Entered: 09/01/2020)
09/01/2020          Submission of 851 Consent MOTION for Extension of Time to File Final
                    Witness List , to District Judge Amy Totenberg. (adg) (Entered: 09/01/2020)
09/01/2020   853    REPLY to Response to Motion re 809 MOTION for Preliminary Injunction on
                    BMDs, Scanning and Tabulating, and Auditing filed by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett. (Attachments: # 1 Exhibit EX 16 (Stark Decl), # 2 Exhibit EX 17
                    (Hursti Decl), # 3 Exhibit EX 18 (Evans Stmt), # 4 Exhibit EX 19 (Marks
                    Decl))(McGuire, Robert) (Additional attachment(s) added on 9/10/2020:
                    FILED UNDER SEAL # 5 Exhibit 20, # 6 exhibit 21) (jpa). (Entered:
                    09/01/2020)
09/01/2020   854    REPLY BRIEF re 800 MOTION for Preliminary Injunction on Paper
                    Pollbook Backups filed by Coalition for Good Governance. (Brown, Bruce)
                    (Entered: 09/01/2020)
09/01/2020   855    SEALED REPLY BRIEF re 785 MOTION for Preliminary Injunction filed by
                    Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Affidavit
                    of J. Alex Halderman, # 2 Affidavit of Vincent Liu, # 3 Affidavit of Andrew
                    Appel, # 4 Affidavit of David D. Cross)(Cross, David) Modified on 9/8/2020
                    to edit text (rlb). (Entered: 09/01/2020)
09/01/2020


                                                                                                      137
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 139 of 221



                    ORDER, by docket entry only, granting 835 Motion for Leave to File Excess
                    Pages; granting 846 Motion for Leave to File Excess Pages; granting 851
                    Motion for Extension of Time. Entered by Judge Amy Totenberg on 9/1/2020.
                    (hpc) (Entered: 09/01/2020)
09/01/2020   856    MOTION for Leave to File Matters Under Seal re: 855 Reply Brief, by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Text of Proposed
                    Order)(Cross, David) (Entered: 09/01/2020)
09/02/2020   857    SEVENTH AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED
                    BY COVID−19 AND RELATED CORONAVIRUS. Signed by Judge Thomas
                    W. Thrash, Jr. on 9/1/2020. (rvb) (ADI) (Entered: 09/02/2020)
09/02/2020   858    ORDER re 847 , 838 , and 829 on BMD Discovery and November 2019
                    Fortalice Report. SEE ORDER FOR DETAILS AND DEADLINES. Signed
                    by Judge Amy Totenberg on 9/2/2020. (hpc) (Entered: 09/02/2020)
09/02/2020   859    Joint Witness List for Preliminary Injunction Hearing by Donna Curling,
                    Donna Price, Jeffrey Schoenberg (Cross, David) Modified on 9/3/2020 to
                    correct docket text (adg). (Entered: 09/02/2020)
09/02/2020   860    MOTION for Leave to File Exhibits Omitted From Previously Filed
                    Declaration of Harri Hursti (Doc. 853 −2), with Proposed Order re 809
                    MOTION for Preliminary Injunction on BMDs, Scanning and Tabulating, and
                    Auditing filed by Coalition for Good Governance, Ricardo Davis, Laura
                    Digges, William Digges, III, Megan Missett. (Attachments: # 1 Exhibit Hursti
                    Decl w Previously Omitted Exhibit)(McGuire, Robert) Modified on 9/3/2020
                    to correct docket text (adg). (Entered: 09/02/2020)
09/02/2020          Submission of 800 MOTION for Preliminary Injunction on Paper Pollbook
                    Backups, 809 MOTION for Preliminary Injunction on BMDs, Scanning and
                    Tabulating, and Auditing, to District Judge Amy Totenberg. (adg) (Entered:
                    09/02/2020)
09/02/2020   877    NOTICE Of Filing Supplemental Declaration of Harri Hursti by Coalition for
                    Good Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett re 853 Reply to Response to Motion. (rlb) (Entered: 09/08/2020)
09/04/2020   861    NOTICE Of Filing State Defendants' Witness List for Hearing by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley (Tyson, Bryan) (Entered: 09/04/2020)
09/04/2020   862    SEALED NOTICE Of Filing Supplemental Declaration of David Hamilton by
                    Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley (Attachments: # 1
                    Affidavit Supplemental Declaration of David Hamilton)(Tyson, Bryan)
                    Modified on 9/8/2020 to edit text (rlb). (Entered: 09/04/2020)
09/04/2020   863    MOTION for Leave to File Matters Under Seal re: 862 Notice of Filing,
                    Supplemental Declaration of David Hamilton with Brief In Support by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley. (Attachments: # 1 Text of
                    Proposed Order)(Tyson, Bryan) (Entered: 09/04/2020)
09/04/2020   864

                                                                                                   138
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 140 of 221



                    SURREPLY BRIEF re 800 MOTION for Preliminary Injunction on Paper
                    Pollbook Backups State Defendants' Surreply to Coalition Plaintiffs' Motion
                    filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Tyson, Bryan)
                    Modified on 9/8/2020 to edit text (rlb). (Entered: 09/04/2020)
09/04/2020   865    SURREPLY BRIEF re 785 MOTION for Preliminary Injunction State
                    Defendants' Surreply in Opposition to Curling Plaintiffs' Fourth Preliminary
                    Injunction Motion filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty)
                    Simpson, Rebecca N. Sullivan, The State Election Board, David J. Worley.
                    (Attachments: # 1 Exhibit A − Supplemental Declaration of Jack Cobb, # 2
                    Exhibit B − Supplemental Declaration of Chris Harvey)(Tyson, Bryan)
                    Modified on 9/8/2020 to edit text (rlb). (Entered: 09/04/2020)
09/04/2020   866    SURREPLY BRIEF re 809 MOTION for Preliminary Injunction on BMDs,
                    Scanning and Tabulating, and Auditing State Defendants' Surreply to
                    Coalition Plaintiffs Brief on BMDs, Scanning and Tabulating, and Auditing
                    filed by Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca
                    N. Sullivan, The State Election Board, David J. Worley. (Tyson, Bryan)
                    Modified on 9/8/2020 to edit text (rlb). (Entered: 09/04/2020)
09/06/2020   867    NOTICE by Coalition for Good Governance of Designation of Consultants
                    (Brown, Bruce) (Entered: 09/06/2020)
09/07/2020   868    NOTICE by Coalition for Good Governance of Filing Exhibit to Notice of
                    Designation (Doc 867) (Brown, Bruce) (Entered: 09/07/2020)
09/07/2020   869    RESPONSE re 868 Notice (Other), 867 Notice (Other) State Defendants'
                    Response to Coalition Plaintiffs' Notice of Designation of Consultants
                    Pursuant to Protective Order filed by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley. (Attachments: # 1 Exhibit A − M. Marks Tweet, # 2 Exhibit B −
                    Email Chain on August 30, 2020)(Tyson, Bryan) (Entered: 09/07/2020)
09/08/2020          Submission of 785 MOTION for Preliminary Injunction , to District Judge
                    Amy Totenberg. (rlb) (Entered: 09/08/2020)
09/08/2020   870    MOTION in Limine to Preclude Unnecessary and Improper Examination of
                    Witnesses, MOTION for Protective Order with Brief In Support by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1 Brief, # 2
                    Exhibit 1 − Email Correspondence, # 3 Text of Proposed Order)(Cross, David)
                    (Entered: 09/08/2020)
09/08/2020   871    RESPONSE re 867 Notice (Other) of Designation of Consultants filed by
                    Coalition for Good Governance. (Brown, Bruce) (Entered: 09/08/2020)
09/08/2020   872    NOTICE Of Filing Notice of Manual Filing of Skogland Exhibits Under Seal
                    by Coalition for Good Governance (Brown, Bruce) (Entered: 09/08/2020)
09/08/2020   873    MOTION in Limine Calling Coalition Plaintiffs As Witnessesand Joining
                    Curling Plaintiffs' Motion (Doc. 870) by Coalition for Good Governance.
                    (Brown, Bruce) (Entered: 09/08/2020)
09/08/2020   874    ORDER granting 849 Motion for Leave to File Matters Under Seal. The
                    documents provisionally sealedat 848 shall remain under seal. Signed by
                    Judge Amy Totenberg on 9/8/20. (rlb) (Entered: 09/08/2020)

                                                                                                   139
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 141 of 221



09/08/2020   875    ORDER granting 856 Motion for Leave to File Matters Under Seal. The
                    portions of the Curling Plaintiffs' Reply in Support of Motion for Preliminary
                    Injunction and Declaration of J. Alex Halderman provisionally filed under seal
                    as 855 and [855−1], shall remain sealed. Signed by Judge Amy Totenberg on
                    9/8/20. (rlb) (Entered: 09/08/2020)
09/08/2020   876    ORDER granting 860 Motion for Leave to File Exhibits Previously Filed
                    Declaration of Harris Hursti. The Clerk is DIRECTED to docket Exhibit 1 to
                    the Motion, at Doc. 860−1, as of September 2, 2020. Signed by Judge Amy
                    Totenberg on 9/8/20. (rlb) (Entered: 09/08/2020)
09/08/2020   878    ORDER granting 863 Motion for Leave to File Matters Under Seal. The
                    Supplemental Declaration of David Hamilton, provisionally sealed at 862 ,
                    shall remain under seal. Signed by Judge Amy Totenberg on 9/8/20. (rlb)
                    (Entered: 09/08/2020)
09/08/2020   879    APPLICATION for Admission of Eileen M. Brogan Pro Hac Vice
                    (Application fee $ 150, receipt number AGANDC−10118393).by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) Documents for
                    this entry are not available for viewing outside the courthouse. (Entered:
                    09/08/2020)
09/08/2020   880    APPLICATION for Admission of Veronica Ascarrunz Pro Hac Vice
                    (Application fee $ 150, receipt number AGANDC−10118465).by Donna
                    Curling, Donna Price, Jeffrey Schoenberg. (Knapp, Halsey) Documents for
                    this entry are not available for viewing outside the courthouse. (Entered:
                    09/08/2020)
09/08/2020   881    NOTICE Of Filing by Coalition for Good Governance re 867 Notice (Other)
                    of Curriculum Vitae of Susan Greenhalgh and Rhonda J. Martin (Brown,
                    Bruce) (Entered: 09/08/2020)
09/08/2020   883    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 9/8/2020. The Court discussed Coalition Plaintiffs
                    designation of client representatives as consultants authorized to review
                    material designated as Attorneys Eyes Only under the Protective Order. The
                    Court indicated it did not view Ms. Marks and other client representatives as
                    consultants with authority to review AEO−designated documents. The Court
                    directed the State Defendants to have its discovery vendor run a script to
                    identify the 65 documents designated as AEO and provide this list of
                    documents to Plaintiffs by Noon on 9/9/20. The Court directed Coalition
                    Plaintiffs to file a biography of Susan Greehalgh so the Court can determine
                    whether her designation as a consultant is appropriate for purposes of the
                    review of AEO−designated documents. The Court will resume the conference
                    at 8:30 AM on 9/9/20 to discuss hearing logistics. The Court directed the
                    parties to confer about any remaining issues prior to that call at 8:00 AM.
                    (Court Reporter Shannon Welch)(tmf) (Entered: 09/09/2020)
09/09/2020   882    NOTICE Of Filing Coalition for Good Governance Form 990 by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley (Attachments: # 1 Exhibit A − 2018
                    Form 990 for Coalition for Good Governance)(Tyson, Bryan) (Entered:
                    09/09/2020)
09/09/2020   884

                                                                                                    140
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 142 of 221



                    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 9/9/2020. The Court and the parties discussed the scope
                    and logistics for witness testimony for the preliminary injunction hearing. The
                    Court will not permit State Defendants to call individual Plaintiffs for
                    testimony on standing at the hearing as it will not aid the court in its
                    determination of the pending relief issues. Coalition Plaintiffs may designate
                    Susan Greenhalgh as a consultant to assist in review of AEO−designated
                    documents. The parties should identify any witnesses with time restrictions in
                    determining the order of testimony. The parties are permitted 10 minutes per
                    side for opening statements. (Court Reporter Shannon Welch)(tmf) (Entered:
                    09/09/2020)
09/09/2020   885    REPLY BRIEF re 785 MOTION for Preliminary Injunction (Redacted) filed
                    by Donna Curling, Donna Price, Jeffrey Schoenberg. (Attachments: # 1
                    Affidavit of J. Alex Halderman (Redacted), # 2 Affidavit of Vincent Liu, # 3
                    Affidavit of Andrew W. Appel, # 4 Affidavit of David D. Cross)(Cross,
                    David) (Entered: 09/09/2020)
09/10/2020   886    TRANSCRIPT of Telephone Conference Proceedings held on 9/9/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/1/2020. Redacted Transcript Deadline set for 10/13/2020. Release of
                    Transcript Restriction set for 12/9/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/10/2020)
09/10/2020          APPROVAL by Clerks Office re: 879 APPLICATION for Admission of
                    Eileen M. Brogan Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−10118393).. Attorney Eileen M. Brogan added appearing on
                    behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (cdg) (Entered:
                    09/10/2020)
09/10/2020          APPROVAL by Clerks Office re: 880 APPLICATION for Admission of
                    Veronica Ascarrunz Pro Hac Vice (Application fee $ 150, receipt number
                    AGANDC−10118465).. Attorney Veronica Ascarrunz added appearing on
                    behalf of Donna Curling, Donna Price, Jeffrey Schoenberg (cdg) (Entered:
                    09/10/2020)
09/10/2020          ORDER, by docket entry only, granting 879 Application for Admission Pro
                    Hac Vice; granting 880 Application for Admission Pro Hac Vice. By Judge
                    Amy Totenberg on 9/10/20. If the applicant does not have CM/ECF access in
                    the Northern District of Georgia already, they must request access at
                    http://pacer.gov. If they have electronically filed in this district in a previous
                    case, please omit this step.(hfm) (Entered: 09/10/2020)
09/10/2020   887    NOTICE Of Filing State Defendants' Exhibit List and Proffered Exhibits from
                    9.10.2020 Hrg on Plaintiffs' Motion for Prelim. Injunction by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Attachments: # 1 Exhibit 1− Florida
                    Recounts Senate Votes Yet Again..., NY Times, # 2 Exhibit 2− Auditing
                    Indian Elections, Stark et al., # 3 Exhibit 3− Email correspondence produced

                                                                                                         141
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 143 of 221



                    with Bates label CURLING−0010015, # 4 Exhibit 4− Memorandum
                    Regarding Scanner Threshold Settings,
                    STATE−DEFENDANTS−00023540)(Miller, Carey) (Entered: 09/10/2020)
09/10/2020   890    Minute Entry for proceedings held before Judge Amy Totenberg: Opening
                    statements. Plaintiff witness Philip B. Stark sworn and testified. Dr.
                    Halderman sworn and testified. Offline teleconference with attorneys and
                    Court held. Hearing resumed. Harri Hursti sworn and testified. Plaintiff
                    exhibits 4, 5, 6, 7, and 7.1 admitted. Jeanne Dufort sworn and testified.
                    Plaintiff exhibits 12, 13, 17 admitted. Offline teleconference with attorneys
                    and Court held. Hearing not concluded. Court adjourned and will reconvene at
                    8:15 AM on Friday, September 11, 2020. (Court Reporter Shannon
                    Welch)(rlb) (Entered: 09/11/2020)
09/11/2020   888    Exhibit List for September 10, 2020 and Upcoming Witness List by Donna
                    Curling, Donna Price, Jeffrey Schoenberg.. (Attachments: # 1 PD16 − Stark
                    Demonstrative: Georgia Attorney General Contest, 2018, # 2 PX04 − Fulton
                    games, # 3 PX05 − Cherokee Xbox games, # 4 PX06 − Application log gap, #
                    5 PX07 − Uncounted ICC ballots, # 6 PX07.1 − Fulton County ballot
                    examples, # 7 PX12 − Ballot 28 different results, # 8 PX13 − Adjudicated
                    image 11.59.32, # 9 PX17 − Blank Ballot Dufort)(Cross, David) (Entered:
                    09/11/2020)
09/11/2020   889    NOTICE Of Filing Exhibits for 9.11.20 Preliminary Injunction Hearing by
                    Seth Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N.
                    Sullivan, David J. Worley (Attachments: # 1 Exhibit 5 − WIRED 25: People
                    Who Are Making Things Better, # 2 Exhibit 6 − Dr. Ben Adida Bio, # 3
                    Exhibit 7 − Dr. Ben Adida LinkedIn, # 4 Exhibit 8 − Dr. Ben Adida
                    Talks)(Miller, Carey) (Entered: 09/11/2020)
09/13/2020          NOTICE of Hearing: the public portion of the evidentiary hearing on
                    Plaintiffs' motions for preliminary injunction will resume on 9/14/2020 at
                    11:00 AM or thereafter before Judge Amy Totenberg. Connection Instructions:
                    Join ZoomGov Meeting https://ganduscourts.zoomgov.com/j/1601719231.
                    Meeting ID: 160 171 9231. Passcode: 413818. Audio Only +16692545252.
                    (hpc) (Entered: 09/13/2020)
09/13/2020   891    NOTICE Of Filing Declaration of Philip Stark by Coalition for Good
                    Governance re 809 MOTION for Preliminary Injunction on BMDs, Scanning
                    and Tabulating, and Auditing (Brown, Bruce) (Entered: 09/13/2020)
09/14/2020   892    Exhibit List for September 11, 2020 by Donna Curling, Donna Price, Jeffrey
                    Schoenberg.. (Attachments: # 1 PD1 − Redacted in Full, # 2 PD17 − Gilbert
                    Demonstrative, # 3 PX1 − Fayette ballot from Discovery
                    00010_00000_052768, # 4 PX2 − Redacted in Full, # 5 PX3 − Redacted in
                    Full, # 6 PX19 − Supp. Dec. of Juan E. Gilbert, Ph.D. (Aug. 26, 2020), # 7
                    PX8 − Dec. of Eric D. Coomer, Ph.D. (Nov. 13, 2019), # 8 PX9 − First Page
                    of STATE−DEFENDANTS−00047318, # 9 PX28 − Dec. of Jack Cobb (Aug.
                    26, 2020), # 10 PX29 − Suppl. Dec. of Jack Cobb (Sept. 4, 2020), # 11 PX37
                    − Dominion001889, # 12 PX40 − Dominion043404, # 13 PX41 −
                    Dominion043452, # 14 PX42 − Dominion043377, # 15 PX44 −
                    Dominion043450, # 16 PX45 − Dominion043484, # 17 PX51 −
                    Dominion043477, # 18 PX53 − Emergency ballot exhibit with hand−marking,
                    # 19 PX54 − Pro V&V 5.5A GA, # 20 PX56 − First Page of

                                                                                                    142
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 144 of 221



                    STATE−DEFENDANTS−00047579)(Cross, David) (Entered: 09/14/2020)
09/14/2020   893    NOTICE Of Filing Exhibits for September 14 Hearing by Seth Harp, Brad
                    Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley (Attachments: # 1 Exhibit 10 − Declaration
                    of Derrick Gilstrap, # 2 Exhibit 11 − SavannahNow story on hand
                    recount)(Tyson, Bryan) (Entered: 09/14/2020)
09/14/2020          NOTICE of Hearing: The public portion of the hearing on Plaintiffs' motions
                    for preliminary injunction noticed for 9/14/2020 at 11:00 a.m. has been
                    delayed until 11:45 a.m. (hpc) (Entered: 09/14/2020)
09/14/2020          NOTICE of Hearing: The public portion of the hearing on the Plaintiffs'
                    motions for preliminary injunction noticed for 9/14/2020 at 11:45 a.m. has
                    been delayed. The hearing will resume publicly via Zoom at 12:30 p.m.
                    Connection Instructions: Join ZoomGov Meeting
                    https://ganduscourts.zoomgov.com/j/1601719231. Meeting ID: 160 171 9231.
                    Passcode: 413818. Audio Only +16692545252. (hpc) (Entered: 09/14/2020)
09/14/2020   894    PROVISIONALLY SEALED NOTICE Of Filing Additional Exhibits by Seth
                    Harp, Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan,
                    The State Election Board, David J. Worley (Attachments: # 1 Exhibit 12 −
                    Stills from video)(Tyson, Bryan) (Entered: 09/14/2020)
09/14/2020   895    NOTICE Of Filing State Defendants' Response to Court's Question on
                    Updated Voter−List Reports by Seth Harp, Brad Raffensperger, Ralph F.
                    (Rusty) Simpson, Rebecca N. Sullivan, The State Election Board, David J.
                    Worley (Tyson, Bryan) (Entered: 09/14/2020)
09/14/2020   897    Minute Entry for proceedings held before Judge Amy Totenberg: Evidentiary
                    Hearing held on 9/14/2020. Hearing Continues. Kevin Skoglund testimony
                    continues. Exhibits PX1and PX56 admitted. Defendant Exhibit X12 admitted
                    UNDER SEAL. Exhibits discussed but not admitted PX61 and PX62. Closing
                    Statements. (Court Reporter Shannon Welch)(rlb) (Entered: 09/15/2020)
09/15/2020   896    Minute Entry for proceedings held before Judge Amy Totenberg: Evidentiary
                    Hearing held on 9/15/2020. Hearing Continued. 10:45 − 11:50 offline
                    teleconference with attorneys held. Witnesses Juan Gilber, Vincent Liu, Eric
                    Coomer, Richard Barron, Chris Harvey, Jack Cobb, and Ben Adida sworn and
                    testified. Defendant Exhibits 4 through 9 and Plaintiff Exhibits 37, 40, 41, 42,
                    44, 45, 51, and 54 admitted. Hearing not concluded. Court adjourned and will
                    reconvene at 9:30AM on Monday, September 14, 2020. (Court Reporter
                    Shannon Welch)(rlb) (Entered: 09/15/2020)
09/15/2020   900    ORDER re 895 State Defendants' Notice of Filing: Plaintiffs are authorized to
                    file a response brief by 11:00 AM on September 16, 2020 addressing (1)
                    whether they in fact seek relief, as an alternative to their request for a
                    wholesale switch to hand−marked paper ballots, tailored to facilitating the
                    uniform implementation of the State's established emergency ballot process
                    and (2) the Court's authority to grant such relief based on the pleadings and
                    motions in this case and the Court's Order of August 15, 2019 (Doc. 579).
                    Signed by Judge Amy Totenberg on 9/15/2020. (hpc) (Entered: 09/15/2020)
09/16/2020   901    RESPONSE re 900 Order,, filed by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Cross, David) (Entered: 09/16/2020)


                                                                                                       143
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 145 of 221



09/16/2020   902    RESPONSE re 900 Order,, filed by Coalition for Good Governance. (Brown,
                    Bruce) (Entered: 09/16/2020)
09/16/2020   903    TRANSCRIPT of Telephone Conference Proceedings (Redacted) held on
                    8/31/2020, before Judge Amy Totenberg. Court Reporter/Transcriber Shannon
                    R. Welch, RMR, CRR. A full directory of court reporters and their contact
                    information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/7/2020. Redacted Transcript Deadline set for 10/19/2020. Release of
                    Transcript Restriction set for 12/15/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/16/2020)
09/16/2020   904    TRANSCRIPT of Hearing on Preliminary Injunction Via Zoom Volume 1
                    (Redacted) Proceedings held on 9/10/2020, before Judge Amy Totenberg.
                    Court Reporter/Transcriber Shannon R. Welch, RMR, CRR. A full directory
                    of court reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/7/2020. Redacted Transcript Deadline set for 10/19/2020. Release of
                    Transcript Restriction set for 12/15/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/16/2020)
09/16/2020   905    TRANSCRIPT of Hearing on Preliminary Injunction via Zoom Volume 2
                    (Redacted) Proceedings held on 9/11/2020, before Judge Amy Totenberg.
                    Court Reporter/Transcriber Shannon R. Welch, RMR, CRR. A full directory
                    of court reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/7/2020. Redacted Transcript Deadline set for 10/19/2020. Release of
                    Transcript Restriction set for 12/15/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/16/2020)
09/16/2020   906    TRANSCRIPT of Hearing on Preliminary Injunction via Zoom Volume 3
                    (Redacted) Proceedings held on 9/14/2020, before Judge Amy Totenberg.
                    Court Reporter/Transcriber Shannon R. Welch, RMR, CRR. A full directory
                    of court reporters and their contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/7/2020. Redacted Transcript Deadline set for 10/19/2020. Release of
                    Transcript Restriction set for 12/15/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/16/2020)
09/16/2020          Submission of 901 Response and 902 Response to 901 Order, to District Judge
                    Amy Totenberg. (rlb) (Entered: 09/16/2020)


                                                                                                      144
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 146 of 221



09/16/2020   907    CERTIFICATE OF SERVICE Rule 5.4 Certificate of Service for State
                    Defendants' Objections to Plaintiffs' Third Joint Request for Production of
                    Documents and Inspection of Things; and State Defendants' Objections to
                    Coalition Plaintiffs' Fourth Request for Production of Documents to
                    Defendant Fulton County Board of Registrations and Elections by Seth Harp,
                    Brad Raffensperger, Ralph F. (Rusty) Simpson, Rebecca N. Sullivan, The
                    State Election Board, David J. Worley.(Crumly, Jonathan) (Entered:
                    09/16/2020)
09/17/2020   908    NOTICE Of Filing SEALED Transcript of 9/9/2020 Teleconference
                    (Attachments: # 1 SEALED TRANSCRIPT)(hfm) (Entered: 09/17/2020)
09/17/2020   909    NOTICE Of Filing SEALED Transcript of 9/10/2020 Preliminary Injunction
                    Hearing (Attachments: # 1 SEALED TRANSCRIPT VOL. I)(hfm) (Entered:
                    09/17/2020)
09/17/2020   910    NOTICE Of Filing SEALED Transcript of 9/11/2020 Preliminary Injunction
                    Hearing (Attachments: # 1 SEALED TRANSCRIPT VOL. II)(hfm) (Entered:
                    09/17/2020)
09/17/2020   911    NOTICE Of Filing SEALED Transcript of 9/14/2020 Preliminary Injunction
                    Hearing (Attachments: # 1 SEALED TRANSCRIPT VOL. III)(hfm) (Entered:
                    09/17/2020)
09/17/2020          ORDER, by docket entry only: The Court and its staff have been impacted by
                    power outages as a result of severe weather associated with the hurricane. The
                    Court will not be able to enter an Order on Plaintiffs' motions for preliminary
                    injunction until the evening of 9/18/2020 at the earliest. Signed by Judge Amy
                    Totenberg on 9/17/2020. (hpc) (Entered: 09/17/2020)
09/17/2020   912    NOTICE Of Filing by Brad Raffensperger, Rebecca N. Sullivan, The State
                    Election Board, David J. Worley re 834 Response in Opposition to Motion,,
                    Supplemental Declaration of Dr. Adida (Attachments: # 1 Exhibit 1)(Miller,
                    Carey) (Entered: 09/17/2020)
09/21/2020   913    TRANSCRIPT of Telephone Conference Proceedings held on 9/8/2020,
                    before Judge Amy Totenberg. Court Reporter/Transcriber Shannon R. Welch,
                    RMR, CRR. A full directory of court reporters and their contact information
                    can be found at www.gand.uscourts.gov/directory−court−reporters. Transcript
                    may be viewed at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/13/2020. Redacted Transcript Deadline set for 10/22/2020. Release of
                    Transcript Restriction set for 12/21/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/21/2020)
09/22/2020   914    CERTIFICATE OF SERVICE of Discovery by Coalition for Good
                    Governance, Ricardo Davis, Laura Digges, William Digges, III, Megan
                    Missett.(Ichter, Cary) (Entered: 09/22/2020)
09/23/2020   915    NOTICE by Coalition for Good Governance, Ricardo Davis, Laura Digges,
                    William Digges, III, Megan Missett of Intent to Serve Subpoena (Cherokee
                    County) (Attachments: # 1 Exhibit Subpoena)(Ichter, Cary) (Entered:
                    09/23/2020)



                                                                                                      145
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 147 of 221



09/25/2020   916    NOTICE Of Filing Supplemental Evidence by Coalition for Good Governance
                    Relating to Defects in Every Database for November 2020 General Election
                    (Brown, Bruce) (Entered: 09/25/2020)
09/28/2020          NOTICE of TELECONFERENCE by docket entry only: Teleconference set
                    for 9/28/2020 at 11:00 AM before Judge Amy Totenberg. (hfm) (Entered:
                    09/28/2020)
09/28/2020   917    NOTICE Of Filing Materials for September 28, 2020 Hearing by Donna
                    Curling, Donna Price, Jeffrey Schoenberg (Attachments: # 1 Exhibit A −
                    Plaintiffs' Fourth Joint Request for Production, # 2 Exhibit B − Sept. 27, 2020
                    Email Correspondence from B. Brown, # 3 Exhibit C − Sept. 27, 2020 Email
                    Correspondence from D. Cross, # 4 Exhibit D − Sept. 28, 2020 Email
                    Correspondence from D. Cross, # 5 Exhibit E − Email Correspondence from
                    Irwin County, # 6 Exhibit F − Email Correspondence from Decatur County, #
                    7 Exhibit G − Email Correspondence from Newton County)(Cross, David)
                    (Entered: 09/28/2020)
09/28/2020   918    Opinion and Order: The Court GRANTS the Coalition Plaintiff's Motion for
                    Preliminary Injunction 800 . The narrowly tailored relief ordered directs that
                    the State Defendants provide at least a modicum of the voting backup plan
                    tools essential to protecting voters constitutionally protected ability and right
                    to cast a ballot that is counted and given the same weight as any other on this
                    coming November 3rd general election day and thereafter. It is not too late for
                    Defendants to take these reasonable concrete measures to mitigate the real
                    potential harms that would otherwise likely transpire at precinct polling
                    locations grappling with the boiling brew created by the combination of new
                    voting equipment issues and old voter data system deficiencies. Signed by
                    Judge Amy Totenberg on 9/28/20. (rlb) (Entered: 09/28/2020)
09/28/2020   919    Minute Entry for proceedings held before Judge Amy Totenberg: Telephone
                    Conference held on 9/28/2020. See transcript for specifics. (Court Reporter
                    Shannon Welch)(rlb) (Entered: 09/28/2020)
09/28/2020   921    Certificate of Service re 915 Notice (Other) TO COALITION PLAINTIFFS
                    NOTICE OF INSPECTION by Mary Carole Cooney, Aaron Johnson, Vernetta
                    Nuriddin, Kathleen D Ruth, The Fulton County Board of Registration and
                    Elections, Mark Wingate. (Ringer, Cheryl) Modified on 9/28/2020 to edit text
                    (rlb). (Entered: 09/28/2020)
09/28/2020          ORDER, by docket entry only: As soon as the information is made available,
                    the State Defendants are DIRECTED to file on the record the full Pro V&V
                    evaluation results and documentation of testing procedures applied, upon
                    completion of its review and evaluation of the modified Dominion software to
                    be used in the Georgia November 2020 General Election. To the extent there is
                    any confidential information contained in the Pro V&V documentation, this
                    may be filed on a provisionally sealed basis. The State Defendants are also
                    DIRECTED to file a copy of the documentation subsequently submitted to the
                    EAC for approval in conjunction with the modified software, presuming that
                    this submission proceeds. Entered by Judge Amy Totenberg on 9/28/2020.
                    (hpc) (Entered: 09/28/2020)
09/29/2020   922    EIGHTH AMENDMENT TO GENERAL ORDER 20−01 RE: COURT
                    OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES CREATED


                                                                                                        146
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 148 of 221



                    BY COVID19 AND RELATED CORONA VIRUS. Signed by Judge Thomas
                    W. Thrash, Jr. on 09/28/2020. (rvb) (ADI) (Entered: 09/29/2020)
09/29/2020   923    NOTICE Of Filing Materials Regarding Georgia's Intended Replacement of
                    Dominion BMD Software Across the State by Donna Curling, Donna Price,
                    Jeffrey Schoenberg (Attachments: # 1 Exhibit 1 − Declaration of J. Alex
                    Halderman, Ph.D., # 2 Exhibit 2 − Declaration of Harri Hursti, # 3 Exhibit 3 −
                    Declaration of Kevin Skoglund)(Cross, David) (Entered: 09/29/2020)
09/29/2020   924    PROVISIONALLY SEALED NOTICE Of Filing Letter Brief Regarding
                    Software Update Acceptance Testing by Brad Raffensperger, Rebecca N.
                    Sullivan, The State Election Board, David J. Worley (Russo, Vincent)
                    (Entered: 09/29/2020)
09/29/2020   925    TRANSCRIPT of Telephone Conference (Redacted) Proceedings held on
                    9/28/2020, before Judge Amy Totenberg. Court Reporter/Transcriber Shannon
                    R. Welch, RMR, CRR. A full directory of court reporters and their contact
                    information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Transcript may be viewed
                    at the court public terminal or purchased through the Court
                    Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                    After that date it may be obtained through PACER. Redaction Request due
                    10/20/2020. Redacted Transcript Deadline set for 10/30/2020. Release of
                    Transcript Restriction set for 12/28/2020. (Attachments: # 1 Notice of Filing)
                    (srw) (Entered: 09/29/2020)
09/29/2020   926    SEALED TRANSCRIPT of Telephone Conference (Unredacted) Proceedings
                    held on 9/28/2020, before Judge Amy Totenberg. Court Reporter/Transcriber
                    Shannon R. Welch, RMR, CRR. A full directory of court reporters and their
                    contact information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Redaction requests are due
                    within 21 days of entry. (Attachments: # 1 Notice of Filing) (srw) (Entered:
                    09/29/2020)
09/29/2020   927    NOTICE by Coalition for Good Governance, Ricardo Davis, Laura Digges,
                    William Digges, III, Megan Missett of Intent to Serve Subpoena (Attachments:
                    # 1 Exhibit Subpoena)(Ichter, Cary) (Entered: 09/29/2020)
09/30/2020   928    Emergency MOTION for Hearing Regarding Statewide Changes to Election
                    Databases and BMD Software by Donna Curling, Donna Price, Jeffrey
                    Schoenberg. (Attachments: # 1 Exhibit 1 − Sept. 29, 2020 Email
                    Correspondence)(Cross, David) (Entered: 09/30/2020)
09/30/2020          ORDER, by docket entry only: In light of Mr. Tyson's letter response to
                    Plaintiffs' most recent filing 928 , the Court seeks an explanation to be filed as
                    soon as possible but no later than 5:15 pm today of the status of State
                    Defendants' filing of information responsive to the Court's text order of
                    September 28, 2020, and the status of the documentation referenced in the text
                    order. The Court is not prepared to seal the information filed by the Coalition
                    Plaintiffs on this date without the benefit of a properly supported sealing
                    motion by any party. By Judge Amy Totenberg on 9/30/20. (hfm) (Entered:
                    09/30/2020)
09/30/2020   929    NOTICE Of Filing Regarding the Court's Request for Documentation by Brad
                    Raffensperger, Rebecca N. Sullivan, The State Election Board, David J.

                                                                                                         147
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 149 of 221



                    Worley (Russo, Vincent) (Entered: 09/30/2020)
10/01/2020   930    CERTIFICATE OF SERVICE re 782 Certificate of Service of Discovery by
                    David J. Burge, Mary Carole Cooney, Aaron Johnson, Vernetta Nuriddin, The
                    Fulton County Board of Registration and Elections, Mark Wingate.(Burwell,
                    Kaye) (Entered: 10/01/2020)
10/01/2020   931    MOTION for Leave to File Brief of Amicus Curiaeand Attached Appendix by
                    Common Cause. (Attachments: # 1 Brief Brief of Amicus Curiae, # 2
                    Appendix Appendix to Brief of Amicus Curiae)(Sugarman, F.) (Entered:
                    10/01/2020)
10/01/2020   932    Certification of Consent to Substitution of Counsel. F. Skip Sugarman
                    replacing attorney Matthew John Murray; Jonathan Lee Schwartz; Stephen P.
                    Berzon and Stacey M. Leyton. (Sugarman, F.) (Entered: 10/01/2020)
10/02/2020          ORDER, by docket entry only: State Defendants are directed to file their
                    request for redaction or sealing of the October 1, 2020 hearing on the record
                    and provide a summary basis as to the grounds for such and any further
                    explanation that may assist the Court in assessing the assertion as required by
                    the Court's Standing Order. State Defendants should file their request by 1:00
                    pm today. To the extent that Plaintiffs maintain that no redactions are
                    appropriate, they should address these contentions briefly in an objection to be
                    filed by 3:00 pm today. Entered by Judge Amy Totenberg on 10/2/2020. (hpc)
                    (Entered: 10/02/2020)
10/02/2020   933    MOTION to Seal or Redact Hearing Transcript of October 1, 2020 Hearing by
                    Brad Raffensperger, The State Election Board. (Russo, Vincent) (Entered:
                    10/02/2020)
10/02/2020   934    ORDER granting 931 Motion for Leave to File Amicus Curiae Brief. The
                    Court GRANTS the Motion and deems the Amicus Curiae Brief and its
                    attachments filed as of the date of this Order. Signed by Judge Amy Totenberg
                    on 10/2/20. (rlb) (Entered: 10/02/2020)
10/02/2020   935    SEALED TRANSCRIPT of Zoom Video Conference Proceedings held on
                    10/1/2020, before Judge Amy Totenberg. Court Reporter/Transcriber Shannon
                    R. Welch, RMR, CRR. A full directory of court reporters and their contact
                    information can be found at
                    www.gand.uscourts.gov/directory−court−reporters. Redaction requests are due
                    within 21 days of entry. (Attachments: # 1 Notice of Filing) (srw) (Entered:
                    10/02/2020)
10/02/2020   936    RESPONSE in Opposition re 933 MOTION to Seal or Redact Hearing
                    Transcript of October 1, 2020 Hearing filed by Donna Curling, Donna Price,
                    Jeffrey Schoenberg. (Cross, David) (Entered: 10/02/2020)
10/02/2020   937    NOTICE OF APPEAL as to 918 Order on Motion for Preliminary Injunction,,,
                    by Brad Raffensperger, The State Election Board. Filing fee $ 505, receipt
                    number AGANDC−10221062. Transcript Order Form due on 10/16/2020
                    (Russo, Vincent) (Entered: 10/02/2020)
10/02/2020   938    NOTICE Of Filing Regarding Voting System Test Laboratory Report and
                    EAC Submission by Brad Raffensperger, Rebecca N. Sullivan, David J.
                    Worley (Miller, Carey) (Entered: 10/02/2020)


                                                                                                       148
   Case 1:17-cv-02989-AT Document 945 Filed 10/05/20 Page 150 of 221



10/02/2020   939    PROVISIONALLY SEALED NOTICE Of Filing Letter Report by Brad
                    Raffensperger, Rebecca N. Sullivan, David J. Worley re 938 Notice of Filing
                    (Miller, Carey) (Entered: 10/02/2020)
10/03/2020   940    NOTICE Of Filing Declaration of Dr. J. Alex Halderman by Donna Curling,
                    Donna Price, Jeffrey Schoenberg re 939 Notice of Filing (Cross, David)
                    (Entered: 10/03/2020)
10/03/2020   941    PROVISIONALLY SEALED NOTICE Of Filing Declaration of Dr. J. Alex
                    Halderman by Donna Curling, Donna Price, Jeffrey Schoenberg re 939 Notice
                    of Filing (Cross, David) (Entered: 10/03/2020)
10/04/2020   942    NOTICE Of Filing Declarations of Harri Hursti and Kevin Skogland by
                    Coalition for Good Governance (Brown, Bruce) (Entered: 10/04/2020)
10/04/2020   943    PROVISIONALLY SEALED NOTICE Of Filing Declaration of Kevin
                    Skoglund by Coalition for Good Governance and Skoglund Declaration
                    (Brown, Bruce) (Entered: 10/04/2020)
10/05/2020   944    NOTICE Of Filing NOA Transmittal Letter re: 937 Notice of Appeal. (pjm)
                    (Entered: 10/05/2020)




                                                                                                  149
      Case
       Case1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                              Document945
                                        918Filed
                                             Filed
                                                 10/05/20
                                                   09/28/20Page
                                                            Page151
                                                                  1 of
                                                                    of67
                                                                       221




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 DONNA CURLING, et al.,                    :
                                           :
       Plaintiffs,                         :
                                           :
 v.                                        :        CIVIL ACTION NO.
                                           :        1:17-cv-2989-AT
                                           :
 BRAD RAFFENSPERGER, et al.,               :
                                           :
       Defendants.                         :


                            OPINION AND ORDER

      This case requires the Court to consider whether Georgia’s practices and

procedures for administering voter access to the ballot at the polls

unconstitutionally impact the voting process and unduly burden the exercise of

qualified citizens to choose their elected representatives. The relief that the

Coalition Plaintiffs seek here is a limited common sense remedy to the real and

repetitive voting impediments Plaintiffs have experienced at the precinct threshold

and the substantial threat that they will face from these impediments anew in the

2020 general election if preliminary injunctive relief is not granted.

      In tandem with the Plaintiffs’ motions for injunctive relief seeking to bar the

State of Georgia from requiring the use of electronic ballot marking devices

(BMDs) for all in-person voters on election day, the Coalition Plaintiffs have filed

a stand-alone Motion for Preliminary Injunction on Paper Pollbook Backups [Doc.




                                                                                        150
      Case
       Case1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                              Document945
                                        918Filed
                                             Filed
                                                 10/05/20
                                                   09/28/20Page
                                                            Page152
                                                                  2 of
                                                                    of67
                                                                       221




800]. Although this separate motion seeks as a discrete measure of moderate relief

to order the Secretary of State to require the use of a paper backup of the electronic

pollbook to prevent voter disenfranchisement, the Court intended to deal with this

request for relief in an omnibus Order addressing all pending claims and relief

requests that the two groups of Plaintiffs lodge against the voting system. However,

in light of new evidence brought to light by Plaintiffs in the late evening hours on

Friday, September 25, 2020, that may impact the Court’s issuance of its decision

on these other issues, the Court enters this Order now to avoid delay and so the

State Defendants can begin preparations necessary to implement the relief

ordered below.

I.    Introduction and Overview

      The Coalition Plaintiffs’ Motion seeks to address dysfunctions in the voter

registration information database system as well as the pollbook voter check-in

system that they contend fundamentally impact the voting process and voter

access to the ballot. They argue that the same practices are continuing that the

Court previously made major critical findings about in its Order of August 15, 2019.

(Doc. 579 at 62-112.) Specifically, they contend that deficiencies in the voter

registration database system and pollbooks as well as their handling by State

Defendants effectively block or deter some voters from exercising their right to vote

or casting a vote without experiencing inordinate burdens. These alleged burdens

include: long waiting lines due to voting equipment and registration data record

related failures; voters being required to cast provisional ballots that may not

                                          2


                                                                                         151
       Case
        Case1:17-cv-02989-AT
              1:17-cv-02989-ATDocument
                               Document945
                                         918Filed
                                              Filed
                                                  10/05/20
                                                    09/28/20Page
                                                             Page153
                                                                   3 of
                                                                     of67
                                                                        221




ultimately “count” or voters’ exclusion from voting after they were incorrectly

advised (based on the flawed or non-updated voter registration data available in

the voter registration list or the pollbook) that they were not registered or were

registered at a different precinct. Plaintiffs allege that these type of major systemic

deficiencies continue to thwart and burden the voting process. Defendants admit

that the voter registration database (ENET), which is used by county registrars to

maintain and update voter registration records was not replaced and that

information from this system is what is loaded into the new electronic pollbooks

for each election.1 (Defs.’ Mot. to Dismiss, Doc. 645 at 11, n. 14; see also Dec. 6,

2019 Tr. at 11.)

       The Coalition Plaintiffs’ Motion for Preliminary Injunction on Paper

Pollbook Backups [Doc. 800] seeks to require the Secretary of State to direct

county election superintendents to use a paper backup of the electronic pollbook

at each precinct polling location that is updated after the close of absentee in-

person early voting to facilitate issuance of regular or emergency ballots on election

day.

        Given the complex findings and analysis already covered by the Court’s

review of several lengthy preliminary injunction motions and issuance of related

procedural orders over the last two years of intensive litigation, the Court refers

the reader to its earlier orders for a further overview of the course of proceedings,


1 Defendants represent that this voter information was been loaded in flat text files from the old
system and therefore was not contaminated by any malware. (Defs.’ Mot. to Dismiss, Doc. 645 at
11, n. 14; see also Dec. 6, 2019 Tr. at 11.)

                                                3


                                                                                                     152
      Case
       Case1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                              Document945
                                        918Filed
                                             Filed
                                                 10/05/20
                                                   09/28/20Page
                                                            Page154
                                                                  4 of
                                                                    of67
                                                                       221




relevant legal context, rulings, and factual findings. (See, e.g., Doc. 309, September

17, 2018 Order (denying motion to dismiss and motion for preliminary injunction);

Doc. 579, August 15, 2019 Order (granting in part preliminary injunction motions);

Doc. 751, July 30, 2020 Order (granting in part and denying in part Defendants’

most recent motion to dismiss including new BMD claims); Doc. 768, August 7,

2020 Order (denying without prejudice Plaintiffs’ initial motions for preliminary

injunction, Docs. 619 and 540, that facially challenged the BMD system and were

filed in October, 2019, long prior to the 2020 election cycle, and summarizing case

history).

      Consequently, the Court notes that it has already addressed and rejected the

State Defendants’ renewed contention that Plaintiffs’ request for relief related to

pollbooks falls outside the bounds of the case as pled and presented to this Court.

(See, e.g., Order on Motion to Dismiss, Doc. 751 at 20-25; August 15, 2019 Order,

Doc. 579 at 88-89.) The relief measures requested by the Coalition Plaintiffs are

clearly associated with their contentions regarding the Defendants’ non-

implementation of some of the relief granted in the Court’s August 15, 2019 Order.

The Secretary of State still maintains the voter registration data system and its

multiple interfaces with other databases through its ENET system. Starting in the

summer of 2019, the Secretary of State’s Office assumed exclusive management

responsibility for day-to-day operations of the ENET system, in place of its

contractor. The State’s ENET system still feeds precinct level voter data and data

reports to the electronic pollbooks for poll workers’ use in voter check-in and

                                          4


                                                                                         153
       Case
        Case1:17-cv-02989-AT
              1:17-cv-02989-ATDocument
                               Document945
                                         918Filed
                                              Filed
                                                  10/05/20
                                                    09/28/20Page
                                                             Page155
                                                                   5 of
                                                                     of67
                                                                        221




approval and provision of access cards needed for ballot generation and voting

machine access.2 Similarly, Plaintiffs have repeatedly advocated in their amended

and supplemental complaints, motions, and briefs as well as at court hearings for

the relief addressed in the current motion before this Court.

II.    Legal Standards

       A.      Preliminary Injunction Standard

       A preliminary injunction is an “extraordinary remedy” designed to prevent

irreparable harm to the parties during the pendency of a lawsuit before a final

decision on the merits can be rendered. See Winter v. Nat. Res. Def. Council, 555

U.S. 7, 24 (2008). “A request for equitable relief invokes the district court’s

inherent equitable powers to order preliminary relief . . . in order to assure the

availability of permanent relief.” Levi Strauss & Co. v. Sunrise Int’l Trading Inc.,

51 F.3d 982, 987 (11th Cir. 1995); Federal Trade Comm’n v. United States Oil and

Gas Corp., 748 F.2d 1431, 1433–34 (11th Cir. 1984). To support a preliminary

injunction, Plaintiffs must present evidence that clearly establishes: (1) a

substantial likelihood of success on the merits on their claims; (2) a substantial

threat of irreparable injury if the injunction were not granted; (3) that the

threatened injury to the plaintiffs outweighs the harm an injunction may cause the


2 The State announced initially in July, 2019 that it would shift management of the ENET system
away from an outside vendor in-house to the Secretary of State’s office. The evidence Defendants
have now presented, primarily in two sealed declarations signed by David Hamilton, Chief
Information Officer for the Office of the Georgia Secretary of State (one signed on August 26, 2020
(Doc. 819-1) and one signed on September 4, 2020 (Doc. 862)), are inconsistent in
representations regarding actual specific concrete progress in addressing the security and
functionality of the software operation of this database, except as a planned imminent priority for
some time in the coming months.

                                                5


                                                                                                      154
      Case
       Case1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                              Document945
                                        918Filed
                                             Filed
                                                 10/05/20
                                                   09/28/20Page
                                                            Page156
                                                                  6 of
                                                                    of67
                                                                       221




defendants; and (4) that granting the injunction would not be adverse to the public

interest. McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). At

the preliminary injunction stage, a district court “need not find that the evidence

positively guarantees a final verdict in plaintiff’s favor,” and may rely on affidavits

and hearsay materials which would not be admissible evidence for a permanent

injunction, if the evidence is “appropriate given the character and objectives of the

injunctive proceeding.” Levi Strauss & Co., 51 F.3d at 985 (quoting Asseo v. Pan

American Grain Co., 805 F.2d 23, 26 (1st Cir. 1986)); McDonald’s Corp., 147 F.3d

at 1306 (11th Cir. 1998).

      Federal courts “possess broad discretion to fashion an equitable remedy.”

Black Warrior Riverkeeper, Inc. v. U.S. Army Corps of Engineers, 781 F.3d 1271,

1290 (11th Cir. 2015); Castle v. Sangamo Weston, Inc., 837 F.2d 1550, 1563 (11th

Cir. 1988) (“The decision whether to grant equitable relief, and, if granted, what

form it shall take, lies in the discretion of the district court.”).      “Crafting a

preliminary injunction is an exercise of discretion and judgment, often dependent

as much on the equities of a given case as the substance of the legal issues it

presents.” Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017)

(per curiam); Kansas v. Nebraska, 574 U.S. 445, 456 (2015) (noting that a court of

equity may “‘mold each decree to the necessities of the particular case’ and ‘accord

full justice’ to all parties”). In formulating the appropriate remedy, “a court need

not grant the total relief sought by the applicant but may mold its decree to meet

the exigencies of the particular case.” Int’l Refugee Assistance Project, 137 S. Ct. at

                                          6


                                                                                          155
      Case
       Case1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                              Document945
                                        918Filed
                                             Filed
                                                 10/05/20
                                                   09/28/20Page
                                                            Page157
                                                                  7 of
                                                                    of67
                                                                       221




2087 (citation omitted). And the Supreme Court has repeatedly advised, “[w]hen

federal law is at issue and ‘the public interest is involved,’ a federal court’s

‘equitable powers assume an even broader and more flexible character than when

only a private controversy is at stake.’” Kansas v. Nebraska, 574 U.S. at 456 (citing

Porter v. Warner Holding Co., 328 U.S. 395, 398 (1946) and Virginian R. Co. v.

Railway Employees, 300 U.S. 515, 552 (1937)).

      B.     Standard for Challenging Constitutionality of State Election
             Laws/Systems

      When considering the constitutionality of an election law, the Court applies

the framework established by the Supreme Court in Anderson v. Celebrezze and

Burdick v. Takushi. Under this framework, referred to as the Anderson-Burdick

test, when deciding whether a state election law violates the due process rights

guaranteed by the Fourteenth Amendment, the Court must weigh the character

and magnitude of the burden the State’s rule imposes on those rights against the

interests the State contends justify that burden, and consider the extent to which

the State’s concerns make the burden necessary. Timmons v. Twin Cities Area

New Party, 520 U.S. 351, 358 (1997); Burdick v. Takushi, 504 U.S. 428 (1992);

Anderson v. Celebrezze, 460 U.S. 780 (1983). “[T]he level of the scrutiny to which

election laws are subject varies with the burden they impose on constitutionally

protected rights.” Stein v. Alabama Sec’y of State, 774 F.3d 689, 694 (11th Cir.

2014). A law that severely burdens the right to vote must be narrowly drawn to

serve a compelling state interest. Burdick, 504 U.S. at 434; Democratic Exec.

Comm. of Florida v. Lee, 915 F.3d 1312, 1318 (11th Cir. 2019). But “reasonable,
                                         7


                                                                                        156
       Case
        Case1:17-cv-02989-AT
              1:17-cv-02989-ATDocument
                               Document945
                                         918Filed
                                              Filed
                                                  10/05/20
                                                    09/28/20Page
                                                             Page158
                                                                   8 of
                                                                     of67
                                                                        221




nondiscriminatory restrictions” that impose a minimal burden may be warranted

by “the State’s important regulatory interests.” Common Cause/Ga. v. Billups, 554

F.3d 1340, 1352 (11th Cir. 2009) (citing Anderson, 460 U.S. at 788). “And even

when a law imposes only a slight burden on the right to vote, relevant and

legitimate interests of sufficient weight still must justify that burden.” Lee, 915 F.3d

at 1318-19; Billups, 554 F.3d at 1352.

III.   Discussion

       The Coalition Plaintiffs move for a preliminary injunction order requiring

State Defendants to provide each precinct polling location a paper backup of the

pollbooks for voter check-in in the event of disruption of the electronic pollbook

during in-person voting on election day. In its August 15, 2019 Order, this Court

previously ordered the State Defendants, among other things, to: (1) develop and

implement procedures to be undertaken by election officials to address errors and

discrepancies in the voter registration database; and (2) require all County

Election Offices to furnish each precinct location with at least one printout of the

voter registration list for that precinct. The Court ordered this relief after Plaintiffs

presented evidence that the Defendants’ administration of a vulnerable and

compromised voter registration database and inaccurate voter registration express

pollbook voting check-in had substantially burdened voters’ exercise of their right

to cast votes. The Court further found that the State’s adoption of a new electronic

pollbook for voter check-in for use with the State’s legacy voter registration




                                           8


                                                                                            157
      Case
       Case1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                              Document945
                                        918Filed
                                             Filed
                                                 10/05/20
                                                   09/28/20Page
                                                            Page159
                                                                  9 of
                                                                    of67
                                                                       221




software and database would not by itself remedy these demonstrated problems or

alleviate the imminent threat to voters’ exercise of their right to vote.

      In their current motion, the Coalition Plaintiffs request modification of this

Court’s August 15, 2019 Order. Specifically, the Motion requests that the Court

order the Secretary of State to direct every county election superintendent:

      (1) to provide at each polling place at least one paper back-up of the pollbook

for use on Election Day, which paper back-up shall be updated after the close of

absentee in-person voting (early voting);

      (2) to use the paper back-up of the pollbook in the polling place to attempt

to adjudicate voter eligibility and precinct assignment;

      (3) to allow voters who are shown to be eligible electors on the paper

pollbook backups to cast an emergency ballot that is not to be treated as a

provisional ballot; and,

      (4) to take every reasonable measure to ensure that county election officials

and poll workers are trained as to how to generate and use paper pollbook backups

and emergency ballots in conformity with this Order.

      Coalition Plaintiffs do not, as Defendants suggest, seek to bar the use of

electronic pollbooks. (See Resp., Doc. 815 at 18-19.) They request the use of an

updated paper pollbook backup at each precinct polling place, rather than the voter

registration list, because the voter registration list provided as the backup at the

precinct level under the existing practices is not updated to reflect all early or

absentee mail ballot voting. As a result, the Coalition Plaintiffs assert that a voter

                                          9


                                                                                         158
         Case
          Case1:17-cv-02989-AT
               1:17-cv-02989-AT Document
                                 Document945
                                          918 Filed
                                               Filed10/05/20
                                                     09/28/20 Page
                                                               Page160
                                                                    10 of 67
                                                                          221




registration list does not serve as a backup to malfunctioning or non-operational

electronic pollbooks (due to any of a host of reasons) for the purpose of issuing

regular or emergency ballots on election day. And although the State Election

Board adopted a regulation providing for a paper backup list in February 2020 in

connection with an emergency voting regulation, the Coalition Plaintiffs assert that

the regulations are incomplete, are not followed, and ultimately do not address the

basic “debilitating impact of a repeated system failure to provide each precinct with

an updated paper pollbook that can be used when the electronics malfunction.”

(Coalition Pls.’ Br. Supp. Mot., Doc. 800-1 at 3.)

          State Defendants oppose Plaintiffs’ motion and assert that no injunctive

relief is necessary because: (a) the Secretary already provides a paper backup of

the electors list for use in each precinct which includes a voter’s precinct

assignment;3 and (b) updated voter information is included in the electronic

pollbooks after early voting.4 But this position does not address Plaintiffs’ concern

and the evidence presented of widespread malfunctions and failures in operational

use of the electronic pollbooks on election day. State Defendants further assert

that “[e]ven if an updated electors list could be printed by precinct and delivered

to the counties in three days between the end of early voting and election day, a

paper printout of the updated electors list would not account for every voter’s

status, as absentee ballots are continuously being returned” therefore “an updated



3   Resp. at 21-22, citing O.C.G.A. § 21-2-224(f).
4   Resp. at 21-22, citing O.C.G.A. § 21-2-401(b).

                                                     10


                                                                                        159
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page161
                                                                  11 of 67
                                                                        221




electors list could not adjudicate voter eligibility in all situations.” (Resp. at 24.)

Finally, Defendants contend that requiring the Secretary to provide an updated

and reconciled paper pollbook backup would be administratively burdensome and

costly, and would require county election officials to train poll workers “on an

entirely new protocol with only weeks to go before the election.” Id. Resp. at 24.

       The Court discusses below first the background electoral system information

that surrounds the issues in dispute here and then Plaintiffs evidentiary showing

as to the basis for their claims for relief.

       A.      Georgia’s Election Requirements Relating to Electors List
               and Pollbooks and Emergency Procedures When Use of
               Electronic Voting Equipment is Impossible or Impractical

        Georgia’s Election Code provides that “[e]ach elector who makes timely

application for registration, is found eligible by the board of registrars and placed

on the official list of electors, and is not subsequently found to be disqualified to

vote shall be entitled to vote in any primary or election.” O.C.G.A. § 21-2-224(d)

(emphasis added). Voters whose names are not found on the official electors list

for a precinct are generally prohibited from voting under Georgia’s Election Code.5




5 The Georgia Election Code provides that individuals whose names do not appear on the list of
registered electors should be allowed to cast provisional ballots and have their votes counted if
they later prove their eligibility. O.C.G.A. §§ 21-2-418, 419. This statutory provision was enacted
to fulfill the state’s obligations under the Help America Vote Act (“HAVA”), 52 U.S.C. §
21083(a)(1)(A). Consistent with HAVA, Georgia is required to implement a single centralized,
computerized, statewide voter registration list containing the name and registration information
of every legally registered voter in the State. 52 U.S.C. § 21083(a)(1)(A). “ENET” is the statewide
digital data record of voter registrations used in Georgia. This database system is also supposed
to be regularly updated to reflect voting status for use in electronic pollbooks. Poll workers access
the pollbooks to verify voters’ registration and voting status and to generate a voter access card
that activates the specific electronic ballot linked to the voter’s residence address.

                                                 11


                                                                                                        160
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page162
                                                                 12 of 67
                                                                       221




See O.C.G.A. § 21-2-224(g) (“No person whose name does not appear on the official

list of electors shall vote or be allowed to vote at any election, except as otherwise

provided in this article.”); O.C.G.A. § 21-2-224(h) (“All persons whose names

appear on the list of electors placed in the possession of the managers in each

precinct and no others, except as otherwise provided in this article, shall be allowed

to deposit their ballots according to law at the precinct in which they are

registered.”) (emphasis added). Under these provisions, inaccuracies in the official

electors list may result in the denial of eligible and qualified voters’ rights to cast a

ballot and have their vote counted.

       “The official list of electors eligible to vote in any primary or election shall

be prepared and completed at least five calendar days prior to the date of the

primary or election in which the list is to be used.” O.C.G.A. § 21-2-224(f).6 The

electors list “prepared and distributed to the poll officers of each precinct shall

include only the elector’s name, address, ZIP Code, date of birth, voter

identification number . . . congressional district, state Senate district, state House

district, county commission district, if any, county or independent board of

education district, if any, and municipal governing authority district designations,

if any, and such other voting districts, if any.” O.C.G.A. § 21-2-224(g) (emphasis

added). Under the statute, the official electors list “prepared and distributed to the

poll officers of each precinct may also include codes designating that an elector


6 The Election Code also provides that an official list of inactive electors be prepared and
distributed to the poll officers of each precinct. See O.C.G.A. § 21-2-224(g); O.C.G.A. § 21-2-
401(b).

                                              12


                                                                                                  161
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page163
                                                                 13 of 67
                                                                       221




has voted by absentee ballot.” Id. (emphasis added). And O.C.G.A. § 21-2-401(b)

requires that “[t]he registrars shall, prior to the hour appointed for opening the

polls, place in the possession of the managers in each precinct one copy of the

certified electors list for such precinct, such list to contain all the information

required by law. The list shall indicate the name of any elector who has been

mailed or delivered an absentee ballot.” (emphasis added).

      The State Election Board’s regulation on the pollbooks and paper backup,

adopted on February 12, 2020, provides:

      Election superintendents shall cause each polling place to be equipped
      with an appropriate number of electronic poll books within the county
      during primaries, elections, and runoffs. Electronic poll books shall be
      the primary method for checking in voters and creating voter access
      cards, but the superintendent shall cause every polling place to be
      equipped with a paper backup list of every registered voter assigned
      to that polling place. The paper backup list shall be used in case the
      electronic poll books do not properly function. The superintendent
      shall cause poll workers to be adequately trained in checking in voters
      on both electronic poll books and paper backup list.

Ga. Comp. R. & Regs. 183-1-12-.19(1). The regulation requires that “[p]rior to

delivery to a polling place, the election superintendent or registrars shall cause the

electronic poll books to accurately mark all persons who have been issued or cast

absentee ballots in the election.” Ga. Comp. R. & Regs. 183-1-12-.19(8) (emphasis

added). And, “[f]or electors whose names are added to the voter registration rolls

after the preparation of the electronic poll books, the registrars shall provide a

printed supplemental list for use at the affected polling places.” Ga. Comp. R. &

Regs. 183-1-12-.19(10) (emphasis added).


                                         13


                                                                                         162
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page164
                                                                 14 of 67
                                                                       221




      Georgia’s Election Code also provides for the implementation of emergency

procedures in the event of electronic equipment failure or malfunction or where

the use of such equipment is not feasible under certain circumstances. Under

O.C.G.A. 21-2-281, allowing for the use of paper ballots where the use of voting

equipment is impossible or impracticable, the statute provides “[i]n any primary

or election in which the use of voting equipment is impossible or impracticable, for

the reasons set out in Code Section 21-2-334, the primary or election may be

conducted by paper ballot in the manner provided in Code Section 21-2-334.”

O.C.G.A. § 21-2-334 in turn provides:

      If a method of nomination or election for any candidate or office, or of
      voting on any question is prescribed by law, in which the use of voting
      machines is not possible or practicable, or in case, at any primary or
      election, the number of candidates seeking nomination or nominated
      for any office renders the use of voting machines for such office at such
      primary or election impracticable, or if, for any other reason, at any
      primary or election the use of voting machines wholly or in part is not
      practicable, the superintendent may arrange to have the voting for
      such candidates or offices or for such questions conducted by paper
      ballots. In such cases, paper ballots shall be printed for such
      candidates, offices, or questions, and the primary or election shall be
      conducted by the poll officers, and the ballots shall be counted and
      return thereof made in the manner required by law for such
      nominations, offices, or questions, insofar as paper ballots are used.

      To facilitate the purpose of these statutory provisions, the State Election

Board adopted the following regulation outlining procedures for election

superintendents to implement in the event of an emergency requiring the use of

paper ballots:

      If an emergency situation makes utilizing the electronic ballot
      markers impossible or impracticable, as determined by the election

                                         14


                                                                                       163
     Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                             Document945
                                      918 Filed
                                           Filed10/05/20
                                                 09/28/20 Page
                                                           Page165
                                                                15 of 67
                                                                      221




      superintendent, the poll officer shall issue the voter an emergency
      paper ballot that is to be filled out with a pen after verifying the
      identity of the voter and that the person is a registered voter of the
      precinct. Emergency paper ballots shall not be treated as provisional
      ballots, but instead shall be placed into the scanner in the same
      manner that printed ballots in the polling place are scanned. The
      election superintendent shall cause each polling place to have a
      sufficient amount of emergency paper ballots so that voting may
      continue uninterrupted if emergency circumstances render the
      electronic ballot markers or printers unusable. For any primary or
      general election for which a state or federal candidate is on the ballot,
      a sufficient amount of emergency paper ballots shall be at least 10%
      of the number of registered voters to a polling place. The poll manager
      shall store all emergency ballots in a secure manner and ensure that
      all used and unused emergency ballots are accounted for. All unused
      emergency ballots shall be placed into a secure envelope and sealed
      such that the envelope cannot be opened without breaking such seal.

      If an emergency situation exists that makes voting on the electronic
      ballot markers impossible or impracticable, the poll manager shall
      alert the election superintendent as soon as possible. The existence of
      an emergency situation shall be in the discretion of the election
      supervisor. However, if a poll manager is unable to contact the
      election superintendent after diligent effort, the poll manager shall
      have the ability to declare that an emergency situation exists at the
      polling place. The poll manager shall continue diligent efforts to
      contact the election superintendent, and shall inform the
      superintendent as soon as possible of the situation at the polling place.
      The election superintendent, in his or her discretion, shall either
      overrule or concur with the declaration of emergency circumstances.
      While the determination of an emergency situation is in the discretion
      of the election superintendent, the types of events that may be
      considered emergencies are power outages, malfunctions causing a
      sufficient number of electronic ballot markers to be unavailable for
      use, or waiting times longer than 30 minutes.

Ga. R. & R. 183-1-12.11(2)(c)&(d). The Secretary of State’s Office sent out the

following guidance to election superintendents explaining the emergency

procedures:



                                         15


                                                                                  164
Case
 Case1:17-cv-02989-AT
      1:17-cv-02989-AT Document
                        Document945
                                 918 Filed
                                      Filed10/05/20
                                            09/28/20 Page
                                                      Page166
                                                           16 of 67
                                                                 221




                                16


                                                                       165
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page167
                                                                 17 of 67
                                                                       221




      B.     Testimony of Secretary of State’s Director of Elections

      In response to the Coalition Plaintiffs’ Motion, the State Defendants rely on

the declaration testimony of the Secretary of State’s Director of Elections, Chris

Harvey, who has “more than a decade [of] acquired firsthand knowledge of

Georgia’s election processes at both the state and county level.” (Harvey Decl.,

Doc. 815-1 ¶ 2.) As mandated by Georgia law, the Secretary of State’s Office

provides each county with a paper copy of the official electors list by precinct,

which includes the name, address, and district combination information for each

voter assigned to a precinct. (Id. ¶ 3.) According to Harvey, “[i]f the electors list is

pulled after a voter has requested a mail-in absentee ballot or the voter has voted

absentee, either by mail or in-person early voting, the electors list will include a

notation indicating that the voter has voted absentee or requested a mail-in

absentee ballot.” (Id.)

      The Secretary of State’s Office contracts with an outside vendor to print the

paper copy of the electors list. (Id. ¶ 4.) There is no established date for when the

electors list is printed for each election. Rather, “[t]he electors lists are ordered by

the liaison for their county, usually starting the Friday after the voter registration

deadline, and each list is ordered individually.” (Id.) According to Harvey,

“[l]arger counties are usually printed last – sometimes not until the week before

the election to give the counties as much time as possible to enter any remaining

eligible voter registrations.” (Id.) In addition, the Friday prior to the date of the

election, the Secretary of State’s Office “generates” a “supplemental list” that

                                          17


                                                                                           166
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page168
                                                                  18 of 67
                                                                        221




contains the information for “voters added to ENET between the time when the

electors list is initially pulled for an election and the date the supplemental list is

pulled.” (Id. ¶ 5.) The “supplemental list is generated in ENET and the counties

are able to print those lists and distribute them to the polling places.” (Id.)

       Prior to the opening of the polls on election day, county registrars are

required to provide poll managers in each precinct with a copy of the electors list

– which is in practice the electronic pollbooks. (Id. ¶¶ 8-9.) The list in the

electronic pollbook is “updated after the close of early voting with current voter

information, including whether voters have outstanding mail-in absentee ballots

and whether those ballots have been returned or the voter voted in person during

early voting.”7 (Id. ¶ 9.) According to Harvey, “[i]f a voter is not located in the

electronic pollbook or an electronic pollbook is malfunctioning for any reason, the

paper copy of the official electors list can be used to determine whether a voter is

assigned to the precinct and polling location.” (Id. ¶ 7.)

       ENET includes information about absentee voting, including whether a

voter has requested a mail-in absentee ballot but not returned it, whether a voter

has returned a mail-in absentee ballot, whether the mail-in absentee ballot was

accepted or rejected, and whether a voter voted in-person during early voting. (Id.

¶ 12.) Harvey states that, “[w]hen a voter requests an absentee ballot but then

appears at the polls on Election Day without their ballot in hand, the poll official



7 Voters who vote in person at the polls during the early voting period use the electronic voting
system in Georgia but are still designated as having cast an absentee ballot.

                                               18


                                                                                                    167
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page169
                                                                  19 of 67
                                                                        221




should check with the registrar to ensure that no absentee ballot has been accepted

for that voter prior to having the voter execute a cancellation affidavit and then

vote using the BMD.” (Id. ¶ 13.) According to Harvey, “[t]hat process applies

whether the voter is checked in using the PollPad8 or a paper list.”9 (Id.) However,

he also attests that “[e]lectronic pollbooks allow counties to receive updated

information from the electors list after the close of early voting during the three

days prior to Election Day.” (Id. ¶ 16.)

       At the public hearing before this Court on September 11, 2020, Mr. Harvey

clarified that the supplemental list printed the weekend before the election will

only include newly registered voters added to ENET after the official electors list is

loaded into the PollPads. (Tr. Vol. II, Doc. 905 at 218-19.) The supplemental list

does not include information as to whether individuals have cast a ballot during

early/absentee voting prior to election day. (Id.) Mr. Harvey also testified that the

Secretary of State does not provide a new updated paper backup of the electors list

prior to a runoff election to Counties for distribution to the precinct polling

locations. (Id. at 219-20.)




8 The PollPad is the device containing the electronic pollbook. The Secretary of State’s purchase
of the current KnowInk PollPads is covered under the terms of its BMD voting system contract
with Dominion. Dominion provides technical assistance in connection with the PollPads’ use.
However, the PollPads still operate off of the ENET database system now managed by the
Secretary of State’s office.
9 He further states that “a paper printout of the electors list after the close of early voting would

not capture voters who return absentee ballots after the updated electors list is printed and would
not eliminate the need for the poll official to check with the registrar prior to allowing the voter to
proceed with the voting process.” (Id. ¶ 15.)

                                                  19


                                                                                                          168
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page170
                                                                 20 of 67
                                                                       221




      The State Defendants object to Plaintiffs’ request for a “paper pollbook

backup that reconciles early and absentee voting prior to election day” in their brief

in opposition to the motion as being logistically impossible for the Secretary of

State’s Office to prepare in the few days before the election. (Resp., Doc. 815 at 5.)

However, Mr. Harvey testified at the injunction hearing that if the data could be

generated and provided digitally to the counties so the election superintendents

themselves could print the paper backup copy of the updated report, he would have

no objection to making that available to the counties. (Id. at 221-22.) And State

Defendants confirmed in a filing subsequent to the hearing that the information is

available in ENET and in a separate Absentee Voter Report, which allows poll

officials to check whether an absentee ballot has been requested and accepted,

assuming the absentee voting data has been timely entered into ENET by county

election officials. (See State Defs.’ Resp. to Court, Doc. 895.)

      C.     Plaintiffs’ Evidence Regarding Problems with State’s New
             Voting System, Systemic Malfunctions of Electronic
             PollPads, and Lack of Coordinated Training on New
             Equipment and SEB Emergency Procedures

      State Defendants argue that Plaintiffs have failed to demonstrate that

required usage of the KnowInk PollPads alone violates the fundamental right to

vote because the evidence submitted does not identify systemic issues or

demonstrate unconstitutional burdens on voting. Defendants argue that Plaintiffs

have “identified a variety of disconnected issues related to the KnowInk PollPads,

namely technical issues and training of poll workers, but they have not provided

evidence of systemic problems with the electronic pollbooks resulting in
                                         20


                                                                                         169
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page171
                                                                  21 of 67
                                                                        221




disenfranchisement of voters.” But this argument is completely divorced from the

compelling evidence presented in this case in connection with each of the motions

for relief.

       In prior orders, this Court outlined in extensive detail critical deficiencies

and vulnerabilities that impacted the reliability and integrity of the State’s election

technology infrastructure and the actual breach of the Center for Election Systems

(“CES”) servers, computer networks and data, and the State’s electronic voter

registration system and database. (See September 17, 2018 Order, Doc. 309 at 4-

12, 34-38; August 15, 2019 Order, Doc. 579 at 21-90.)

       These concerns were at the center of the Court’s consideration in ordering

relief in August 2019 and remain a focus of this case even as the State implements

the BMDs in connection with multiple other components and the State’s main

election system server, including the voter registration database, that carry over

into the new election system.10 (See July 30, 2020 Order, Doc. 751 at 20-21.) As

this Court noted in its August 15, 2019 Order:


10As detailed in the August 15, 2019 Order, Doc. 579 at 39-41, the National Academies of Sciences
Report issued in September 2018, concerning the integrity of voting systems and the risks
associated with digital technology, determined:
       [A]ll digital information – such as ballot definitions, voter choice records, vote
       tallies, or voter registration lists – is subject to malicious alteration; there is no
       technical mechanism currently available that can ensure that a computer
       application – such as one used to record or count votes – will produce accurate
       results; testing alone cannot ensure that systems have not been compromised; and
       any computer system used for elections – such as a voting machine or e-pollbook
       – can be rendered inoperable.
National Academies of Sciences, Engineering, and Medicine, et al. Securing the Vote: Protecting
American Democracy 42, 80 (National Academies Press, 2018) (“National Academies Report” or
“NAS Report”). The NAS report also noted several cybersecurity risks regarding electronic
pollbooks and voter registration databases. It detailed concerns about “unauthorized access to or


                                               21


                                                                                                    170
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page172
                                                                  22 of 67
                                                                        221




       The voter registration database, containing millions of Georgia voters’
       personal identifying information, plays a vital role in the proper
       functioning of the voting system. Yet it has been open to access,
       alteration, and likely some degree of virus and malware infection for
       years, whether in connection with: CES/KSU’s handling of the system
       and data and failure to address these circumstances upon transfer of
       CES’s functions back to the SOS; failure to remediate the database,
       software and data system flaws and deficiencies; or exposure of the
       widespread access to passwords to the voter registration data system
       throughout the SOS, CES/KSU, the 159 counties, or the public via the
       virtual open portal maintained at CES/KSU. Most significantly, the
       programming and use of ballots in both the DRE and future Dominion
       BMD system is tied to the accuracy of voter precinct and address
       information. Inaccuracy in this voter information thus triggers
       obstacles in the voting process. New Dominion express poll machines
       bought as part of the new contract with Dominion cannot alone
       cleanse the voter database to be transferred and relied upon.

(August 15, 2019 Order, Doc. 579 at 88-89.)



manipulation of the registrant list” because voter registration databases are “often connected,
directly or indirectly, to the Internet or state computer networks.” (Doc. 285-1, Ex. 1 at 57.) As an
example of the vulnerability of electronic voter databases, the report listed the server error that
left 6.5 million voter records in Georgia exposed for six months in 2016-17. (Id. at 58.) The NAS
report listed a number of ways in which cyberattacks on electronic voter registration data or e-
pollbooks could disrupt elections: 1) by altering voter registration databases used to generate
pollbooks; 2) by altering the record of which eligible voters have actually voted; and 3) by a
“denial-of-service” attack, which would shut down voting altogether. (Id. at 72.) Thus, the NAS
report recommends that “[j]urisdictions that use electronic pollbooks should have backup plans
in place to provide access to current voter registration lists in the event of any disruption.” (Id.)
         After holding hearings, reviewing intelligence, and hearing testimony from state election
officials and U.S. Government authorities responsible for election security, the U.S. Senate Select
Committee on Intelligence also concluded that voter registration databases and electronic
pollbooks, which can be accessed over the internet, are vulnerable components of the U.S.
Election infrastructure. (SSCI Report at 57.) The July 2019 SSCI report noted that Russian
government cyber actors engaged in operations to scan the election-related state infrastructure of
all fifty states and conducted research on “general election-related web pages, voter ID
information, election system software, and election service companies” and that Russian
operatives were able to penetrate the voter registration databases and access voter registration
data from Illinois and at least one other state. (Id. at 8, 22.)
         Counties in Georgia were targeted as well. In July 2018, Special Counsel Robert Mueller
released an indictment that alleges that a Russian operative “visited the websites of certain
counties in Georgia, Florida, and Iowa” on or about October 28, 2016. (Doc. 471-7 at 3.) As a
result, the SSCI report recommends that state officials “[u]pdate software in voter registration
systems” and “[c]reate backups, including paper copies of state voter registration databases.”
(SSCI Report at 57.)

                                                 22


                                                                                                        171
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page173
                                                                  23 of 67
                                                                        221




       The voter registration database, ENET, which is used by county registrars to

maintain and update voter registration records and determine ballot precinct

information was not replaced with the adoption of the new Dominion BMD

election system. As described by Mr. Harvey, voter information from the existing

ENET system is loaded into the new electronic pollbooks for each election.

(Harvey Decl., Doc. 815-1 ¶ 12.)11 Other than a switch to the new KnowInk PollPad

electronic pollbooks, Defendants have offered nothing to indicate concretely any

action taken in response to issues experienced by voters in November 2018 and

more recent elections to ensure that the information from ENET and the operation

of the electronic pollbooks is reliable, accurate, and updated.

       Plaintiffs submitted a volume of evidence of the impact of these issues on

voters’ ability to cast votes, as detailed in the Court’s August 2019 Order, and more

recently in the BMD pilot elections and the 2020 primary elections. In connection



11 Defendants contend, and offer the declaration of Dr. Eric Coomer of Dominion, that information
from ENET is not electronically transmitted, and therefore cannot corrupt the new pollbook
system, because only a flat text file from ENET (that will be run through a security scan) will be
loaded into the pollpads for use during elections. This contention appears to be in conflict with
other evidence regarding the operation of the KnowInk pollbooks via WiFi and Harvey’s
statement in his declaration that “[e]lectronic pollbooks allow counties to receive updated
information from the electors list after the close of early voting during the three days prior to
Election Day,” and the information in Dominion’s public contract documents about the capacity
of the KnowInk pollbooks to receive up to the minute voter information on election day. As a
prime example, the Secretary of State’s summary report of the November 5, 2019 pilot elections
reports that “Some Poll Pads were not able to produce Voter Cards to activate the BMDs . . . The
issue was discovered upon the opening of the polls and was reported from Bartow, Carroll, Cobb,
and Paulding by approximately 7:20 am . . . By 7:40 am the SOS office directed that KnowInk and
Dominion do a universal fix by loading the dataset through a WiFi connection. That was executed
and the Poll Pads then began to function properly by approximately 8:20 am.” (Doc. 675-1 at 4.)
Plaintiffs have offered testimony of cybersecurity experts to rebut the State’s assertion that the
other two voter registration systems, the My Voter Page (MVP) and the Online Voter Registration
system, do not interface with ENET.

                                               23


                                                                                                     172
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page174
                                                                  24 of 67
                                                                        221




with their prior motions, Plaintiffs presented evidence that the State’s technology

failures (whether caused by malicious interference, out of date software, or human

error by county registrars in failing to update voter registration information) have

resulted in voting disruption.12 For example, numerous declarations from voters

highlighted instances where a voter’s registration status on MVP, the “outward-

facing system used to provide information to voters” did not match the voter

registration status in the electronic pollbooks used to check in voters at the voting

polls. (See Doc. 579 at 98-111.) And as recounted in the August 15, 2019 Order,

forty-six individual voters described issues with the electronic pollbook, including

voters not being listed as registered, wrong addresses listed for the voters, incorrect

polling places, and listing voters as having already voted. (Id.) Many of the voters

were offered a provisional ballot, but several voters were not. Instead, a large

number of voters were told that they had to go to a different precinct to vote. Some

of these voters would not have had enough time to travel to the precinct shown on

the voter rolls in time to cast a ballot before the polls closed. (Id. at 99.) Six of



12The Court also takes judicial notice of the evidence and the Court’s findings in Common Cause
Georgia v. Kemp, 347 F.Supp.3d 1270 (N.D. Ga. 2018). This evidence included sworn declarations
of voters (and poll watchers) who faced hurdles in their registration status and even in obtaining
the opportunity to cast provisional ballots at the polls after they were affirmatively told they were
not on the registration rolls, despite having voted from the same home in the recent past or
affirmatively representing they had timely registered and were regular voters. The Court found
that “[r]epeated inaccuracies were identified in the voter registration system that caused qualified
voters likely to lose their vote or to be channeled at best into the provisional voting process
because their registration records did not appear or had been purged from the data system. For
example, there was evidence from voters that they were registered but were told they were not in
the registration system; there was evidence that voters were sometimes refused provisional ballots
or if provided provisional ballots, sometimes had to return to the polls to insist on this. Similarly,
there was evidence from Common Cause poll monitors and hotline workers to the same effect.”
Id. at 1293–94.

                                                 24


                                                                                                         173
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page175
                                                                  25 of 67
                                                                        221




these voters were shown in the registration system as having already voted when

they showed up at the polls to cast their ballots. (Id. at 99-101.) Several voters

described their being informed at the polls that their addresses did not match the

information in the pollbooks, while their family members who resided at the same

address were found in the pollbooks and allowed to cast a regular ballot. (Id. at

102-04, 106.)

       The evidence supporting Plaintiffs’ most recent motions suggests such

failures have potentially been left unremediated, are accompanied by other glitches

associated with the implementation of the new electronic pollbook system, or both.

Each of the named individual Plaintiffs submitted declarations in connection with

the Curling Plaintiffs’ current motion and the Coalition Plaintiffs’ earlier

preliminary injunction motion challenging the State’s new voting system, attesting

to the impacts on their First and Fourteenth Amendment rights.13 (See Decl. of

Donna A. Curling, Doc. 785-3; Decl. of Donna Price, Doc. 785-4; Decl. of Jeffrey H.

Schoenberg, Doc. 785-5; Exs. D-G to Coalition Pls.’ October 23, 2019 Mot., Doc.

640-1.)

       Coalition member Plaintiff Megan Missett, a Fulton county voter and

member of the Coalition, prefers to vote on election day at her neighborhood

precinct and participate in the community exercise of voting because she values


13Marilyn Marks, the Executive Director of Plaintiff Coalition for Governance, also submitted a
declaration verifying the allegations in the Coalition Plaintiffs’ Third Am. Complaint, Doc. 226,
and First Supplemental Complaint, Doc. 628, regarding the burden on the Coalition’s
organizational and associational interests as a result of the State’s actions. (See Decl. of Marilyn
Marks, Ex. C to Coalition Pls.’ October 23, 2019 Mot., Doc. 640-1.)

                                                25


                                                                                                       174
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page176
                                                                 26 of 67
                                                                       221




the shared civic experience of voting at the polls. (Decl. of Megan Missett, Doc.

640-1 at 149-154.) Missett attests that this choice is burdened by obstacles to

voting created by erroneous pollbooks and Georgia’s electronic voting machines.

Aware of systemic problems with electronic pollbooks resulting in eligible voters

being turned away from their correct polling place, sent to the wrong polling

places, denied access to voting, or being forced to vote provisionally, Missett

attended meetings with Georgia election officials regarding data migration to the

new electronic pollbook system. Following the meeting, Missett remained deeply

concerned about the State’s lack of planning required to fix systemic problems in

voter’s ability to access the polls. As a result, she attests that she is required to

choose between the risks associated with in-person voting and the burdens and

risks associated with absentee mail voting. Missett is actively engaged in efforts to

further the Coalition’s mission and in 2019, devoted 950 hours to voting rights,

voter registration and candidates’ campaign activities.           In her ongoing

conversations with potential voters, many who are aware of criticisms of the BMD

system and the unresolved problems of the electronic pollbooks, voters have

expressed to her that they question whether it is worth voting because of the high

number of mail ballot rejections. Missett is also concerned about recommending

mail ballots with the rules Georgia uses to issue and accept mail ballots.

      In their declarations, Plaintiffs William Digges III and Laura Digges state

they both plan to vote by absentee mail ballot even though their preference is to

vote on election day at their local precinct and participate in the community

                                         26


                                                                                        175
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page177
                                                                 27 of 67
                                                                       221




experience with the benefit of the latest information on matters on the ballot.

(Decl. of William Digges, III, Doc. 640-1 at 167-170; Decl. of Laura Digges, Doc.

640-1 at 162-65.) This is due, in part, to their knowledge of the systemic problems

with electronic pollbooks that caused people to be sent to wrong polling place, or

be denied a ballot, or be forced to vote provisionally. To ensure they can verify

their votes before casting their ballots, and to avoid the risk of being turned away

from their polling station due to electronic pollbook malfunctions, William and

Laura Digges attest that they are being forced to make the unfortunate choice to

vote in advance by mail, giving up the benefits of voting in person at the polling

place with friends and neighbors.       According to the Digges, the additional

requirements associated with casting an absentee ballot and the possibility of a

delivery failure or a signature mismatch determination by elections officials

operate as a significant disadvantage – in order to cast a paper ballot that can be

recounted and audited.

      Plaintiff Ricardo Davis similarly plans to vote by absentee mail ballot in part

because of documented problems with electronic pollbooks. (Decl. of Ricardo

Davis, Doc. 640-1 at 156-160.) As Chairman of the Constitution Party of Georgia,

Davis would prefer to vote in person in order to be visible to his party’s candidates

and members voting on election day, but believes the electronic systems create too

much risk of his vote being inaccurately recorded. Davis is also concerned about

the reliability of Georgia’s optical scan machines to accurately count paper

absentee ballots without proper audits to confirm accuracy of reported outcomes.

                                         27


                                                                                        176
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page178
                                                                  28 of 67
                                                                        221




       In their current motions, the Coalition Plaintiffs provided substantive

evidence demonstrating a system wide problem of malfunctioning electronic

PollPads beginning with the November 2019 pilot elections, again in the June

2020 primary election, and most recently in the August 2020 runoff elections that

resulted in voter disenfranchisement and that is likely to continue in the upcoming

Federal Congressional and Presidential elections.              They also have previously

shown in connection with their 2018 and 2019 preliminary injunction motions the

lack of security and vulnerability of the State’s election server then in use and a

pervasive pattern of voter registration data errors in the ENET database.                  (See

September 17, 2018 Order, Doc. 309; August 15, 2019 Order, Doc. 579.)

       BMD Pilot Elections

       The Secretary of State’s Executive Summary of the November 2019 pilot

elections in six Georgia counties using the new voting system disclosed numerous

issues with the PollPads and a resulting failure to timely open the polls.14 (Doc.

675-1) (explaining that five of six pilot counties had an issue upon opening of polls

with some PollPads). Some of the failures specifically identified in the 2019 pilots

persisted at polling locations in the June 9, 2020 primary election. (Compare Doc.

675-1 with Doc. 755.)

       In connection with the 2019 pilot elections using the BMD system and

associated pollbooks, poll managers received notice during early voting and on


14A seventh county, Cobb, conducted a pilot election using hand-marked paper ballots, along with
the new electronic PollPads, precinct scanners, and election management system. (Doc. 675-1 at
3.)

                                              28


                                                                                                   177
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page179
                                                                 29 of 67
                                                                       221




election day that there was a “state-wide problem” with the e-pollbooks

necessitating a change in procedures to require voters to complete a paper

application/oath before being checked in at the PollPad station. (Suppl. Decl. of

Rhonda Martin, Doc. 680-1 at 74-76; Decl. of Aileen Nakamura, Doc. 680-1 at 134;

Decl. of Elizabeth Throop, Doc. 755 at 103.)15 Poll workers experienced problems

with the operation of the PollPads during the pilot elections because they had not

been informed they needed WiFi in order for the PollPads to work. (Nakamura

Decl., Doc. 680-1 at 134; Throop Decl., Doc. 755 at 103-04.) While the PollPads

were inoperable at the White Oak Park precinct in Paulding County, voters were

advised by the poll manager they could use provisional ballots and would have to

cure them later, but they declined and indicated they would come back later.

According to Nakamura, “[t]here was apparently no paper pollbook back up or

appropriate voter registration record to work around this malfunction.” (Id. at

133.) When Elizabeth Throop arrived at the Lakeshore Recreation Center voting

precinct in Carroll County16 at 7:45 a.m. on November 5, 2019, the PollPads were

not working and neither the poll manager nor the Dominion representative could

fix the problem. (Throop Decl., Doc. 755 at 104.) Voters waited while the poll

supervisor used his access card and passwords to permit voting on the BMDs. A

later report from the Secretary of State indicated that the PollPads had been mis-



15 Rhonda Martin, Aileen Nakamura, and Elizabeth Throop are registered Georgia voters and
members of the Coalition for Good Governance. They served as poll watchers and public
observers during the elections.
16 Carroll County was a pilot county for use of the BMD in the November 2019 elections.


                                           29


                                                                                            178
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page180
                                                                 30 of 67
                                                                       221




programmed, a fix had been executed via WiFi, and that PollPads were functioning

properly by 8:20 a.m. However, according to Throop, based on her personal

observations, PollPads at the Lakeshore precinct were not functioning properly

until after 10:00 a.m. with a temporary fix. The Secretary of State’s report on the

pilot elections did not identify any problems at the Lakeshore Recreation Center

precinct on November 5, 2019. During a special election held on January 28, 2020

in Mitchell County, the PollPad would not allow a voter to check in because the

system indicated that she had previously voted. (Throop Decl., Doc. 755 at 104-

05.) The poll manager called the county election office, was informed the woman

had not already voted, and gave her a voter access card.

      Several poll workers complained of a lack of training on the new voting

machines and PollPads. One poll worker at a polling location in Hiram, Paulding

County indicated they had only received the equipment one week prior to the

election and had been scrambling. Nakamura observed poll managers and workers

in Paulding and Bartow counties still receiving training on how to operate the

PollPad on election day. (Id. at 140-141.)

      At the November 21, 2019 meeting of the Morgan County Board of Election,

the elections director Jennifer Doran reported on the pilot elections and pointed

out her concerns about problems with the operation of the new equipment,

including ballot marking devices rebooting on their own after they were already in

service for voting, ballots jamming in scanners, and PollPads failing to encode



                                         30


                                                                                      179
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page181
                                                                 31 of 67
                                                                       221




voter access cards for the BMDs. (Suppl. Decl. of Jeanne Dufort, Doc. 680-1 at 175;

Ex. 1 to Dufort Decl., Doc. 680-1 at 181-85.)

      Floyd Rose, a registered voter in Lowndes County offered a declaration

recounting his experience attempting to vote in the December 2019 runoff election

on the State’s new equipment. (Decl. of Floyd E. Rose, Doc. 680-1 at 191-93.) After

Mr. Rose and his wife, Estella, moved from one address in Valdosta to another,

they updated their address in the voter registration system and on their driver’s

licenses in July 2018. Mr. Rose voted in person at the Lowndes County Board of

Elections early voting location in the November 2018 general election and the

November 2019 municipal election.        On each of these occasions, Mr. Rose

presented his driver’s license upon checking in at the polls and was allowed to vote

with no problem. Mr. Rose attempted to vote at the Lowndes County Board of

Elections early voting location in the December 3, 2019 runoff election but was told

that the pollbook records did not match his current address on his driver’s license.

He was given a provisional ballot, but it was rejected although he is an eligible

elector in the city of Valdosta. His wife, Estella Rose, who resides at the same

address was permitted to cast a regular ballot in both the November 2019 election

and the December 2019 runoff with no problem. The poll workers did not refer to

a paper pollbook to determine whether Mr. Rose was eligible to vote. Mr. Rose

attended the December 3, 2019 provisional vote count at the Lowndes County

Board of Elections to question why his provisional ballot was rejected but was given



                                         31


                                                                                       180
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page182
                                                                 32 of 67
                                                                       221




no satisfactory answers. Mr. Rose was upset about being disenfranchised by what

appears to be errors in the electronic pollbooks.

      June 9, 2020 Primary Election

      As reflected in an informal transcript of the Cobb County Election Board

Meeting held on June 19, 2020 after the primary election, Cobb County

experienced significant difficulties and delays in the June primary as a result of

malfunctions and failures of the electronic PollPads and a lack of training on how

to deal with such disruptions in the voting process. (Ex. D to Marks Decl., Doc.

755 at 37-40.) According to Janine Eveler, Director of Elections for Cobb County,

the County received complaints from voters on the last Friday of advanced voting

with lines up to 6 hours long because the system went down for regular

maintenance in the middle of voting. Voters reported receiving the wrong ballot

because the County did not have an accurate list of whether the individual had

voted in the March election. Eveler reported to the Board that during the June 9,

2020 primary, many polls in Cobb County reported that their PollPads were not

syncing, they could not encode voter cards, or they could not log in. The County

was given no instructions on how to resolve these syncing issues. According to

Eveler, the State provided no troubleshooting guides. Cobb County did not have

the resources to deliver required WiFi devices to resolve these problems at multiple

polling sites or to staff the multiple phone calls from poll workers. Eveler explained

that the new system is a “complicated multi-component” system, “each with a

possibility of failure.” (Doc. 755 at 38-40.) For example, “[t]he PollPad has a very

                                         32


                                                                                         181
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page183
                                                                 33 of 67
                                                                       221




small connection point for the encoder that failed in many polls and cards were not

able to be properly encoded.” (Id. at 40.)

      Cobb County experienced significant issues with a lack of poll worker

training in advance of the June primary due to the pandemic, employees working

from home, and the resignation of their training supervisor. (Ex. D to Marks Decl.,

Doc. 755 at 37-38.) Eveler, Cobb County's Director of Elections, stated to the Board

that although the State supplied some videos and setup instructions, there was no

coordinated poll worker training provided by the State. When most of the training

was initiated in February and March before postponement of the primary election,

the State’s forms and instructions for training were still under development. As a

result, the Cobb County elections division developed its own online training, but

did not dedicate enough time to training poll workers on emergency procedures.

Poll managers at various precinct locations reacted with different procedures when

they were faced with emergencies.

      Laurel Dowswell served as a poll worker at the Smyrna 7A precinct at Life

Church Smyrna Assembly of God polling location on June 9, 2020. (Decl. of Laurel

Dowswell, Doc. 809-11.) She was stationed at the PollPads for almost the entire

day. Though she attests the PollPads worked effectively for the most part, they

would not sync with each other for most of the day to provide updates to the

pollbook data. Her precinct did not have on hand a paper pollbook backup for

voter look-up if the PollPads had errors or malfunctions. According to Dowswell,

her precinct had to issue a lot of provisional ballots due to voters not receiving their

                                          33


                                                                                           182
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page184
                                                                  34 of 67
                                                                        221




absentee ballot, voters receiving absentee ballots and deciding to vote in person,

or voters appearing in the pollbook as being in the wrong polling place. Dowswell’s

polling location also experienced several BMDs becoming inoperable and having

to be reset multiple times and voters having to scan their ballots multiple times

before they were accepted. She reports that the wait time for the constant flow of

voters ranged from 2 hours in the morning, to 1 hour around 1:00 pm, and around

5:00 pm the wait increased to 1 and ½ hours. Despite the equipment malfunctions

and wait times, Dowswell does not believe any emergency paper ballots were used.

       Marilyn Marks served as an authorized poll watcher for polling locations in

Fulton and DeKalb counties in the June 9, 2020 primary election. (Marks Decl.,

Doc. 755 at 5-16.) At the Central Park Recreation polling center, the wait time to

vote at 10:00 a.m. was estimated at 4 hours. Voting was almost at a complete

standstill due to inoperable electronic pollbooks. Marks observed no poll workers

using the precinct’s paper list of registered voters to check in voters. Poll workers

resorted to issuing provisional ballots with only a single provisional voting

station.17 During this time, some BMDs sat unoccupied while the line to vote was

hours long.




17As noted earlier, provisional ballot votes are not automatically counted and credited. Instead,
the County Board of Registrars must review all provisional ballots no later than the day after the
primary or election in which such provisional ballot was cast and determine if the ballot may be
cast and affirmatively counted based on the registration and voting status (including precinct) of
the individual voter. Voters are given a three-day window of time to cure any deficiency identified
that would preclude the voter’s ballot from being counted. O.C.G.A. §§ 21-2-418, 419.

                                                34


                                                                                                      183
        Case
         Case1:17-cv-02989-AT
              1:17-cv-02989-AT Document
                                Document945
                                         918 Filed
                                              Filed10/05/20
                                                    09/28/20 Page
                                                              Page185
                                                                   35 of 67
                                                                         221




        Joy Wasson observed the same conditions at the South Hairston precinct in

DeKalb County where two PollPads were down and no one had voted after waiting

for an hour after polls should have opened. (Wasson Decl., Doc. 755 at 74.) The

Chair of the DeKalb Board of Registration and Elections issued a statement

indicating technical issues with the new state-issued voting machines. (Ex. C to

Wasson Decl.)

        Elizabeth Throop observed the June 9, 2020 primary election at the Miller

Grove voting precinct in DeKalb County from 7:30 a.m. to 1:30 p.m. (Doc. 755 at

101.) During the 6 hours she was present, the two PollPads used for voter check-

in created a bottleneck resulting in voters waiting a minimum of 90 minutes to

vote.    Despite the lines, Throop never saw more than half of the 12 BMD

touchscreen voting machines in use at any one time. The PollPads would not scan

the voter’s driver’s license and poll workers were having to enter the driver’s license

data by hand into the PollPad, and asking voters to review the information line by

line to verify it had been entered correctly. At times, poll workers were looking up

names on a paper list.

        Samantha Whitley observed multiple polling locations in Fulton, DeKalb,

Gwinnett, and Athens-Clarke counties on June 9, 2020.18 (Decl. of Samantha

Whitley, Doc. 755 at 124-28.) At 8:15 a.m. at the Dunwoody Library, voters had

been waiting over an hour and very few people had voted. It appeared that no BMD



 Whitley is an analyst for the Coalition for Good Governance and authorized poll watcher for the
18

Constitution Party.

                                              35


                                                                                                   184
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page186
                                                                 36 of 67
                                                                       221




was in use, voters were not being checked in because the PollPad equipment was

down, there was no back up pollbook available, and poll workers were not issuing

emergency paper ballots. At 9:15 a.m. at the Gwinnett County Water Department,

the line was over 2 hours long. The polling location had not received the voting

machines until 8:30 a.m. that morning and no electronic voting equipment had

been set up for use by voters. Poll workers began issuing provisional ballots at 7:51

a.m. and did not appear to be properly trained on the emergency or provisional

ballot procedures. The first voters were checked in using the PollPads at 10:10 a.m.

and voting began on the BMDs at 10:15 a.m.           Poll workers appeared to be

unfamiliar with the equipment and only the poll manager and a state

representative were able to assist voters with equipment or scanner problems. At

10:45 a.m. the line to vote was 2 hours long.

      At 3:55 p.m. Whitley arrived at JC07 in Fulton County where the line was

approximately an hour long. (Id. at 126-27.) The poll manager explained that

voters had to vote provisionally until 10:30 a.m. because the BMDs were not

operational. Neither a paper pollbook nor emergency ballots were used to decrease

voter wait times. When Whitely arrived at the Cross Keys School polling location

in DeKalb County at 5:00 p.m., 200 people were waiting in line to vote. A poll

worker explained that BMDs were not operational until 11:00 a.m. There were six

BMDs and two electronic PollPads in the polling location. The PollPads were

causing the longest delay and poll workers did not attempt to use a paper backup

to check in voters or issue emergency ballots.

                                         36


                                                                                        185
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page187
                                                                 37 of 67
                                                                       221




      Cobb County voter Angela Stone arrived at her polling location at Sope Creek

Elementary at 6:50 a.m. on June 9, 2020. (Decl. of Angela Stone, Doc. 755 at 145-

148.) At 7:30 a.m. it was reported that the system was down and no one had voted.

A few people left the line. Ms. Stone called the Secretary of State’s Office, the Cobb

County election liaison, and the Cobb County elections office to inquire about the

availability of emergency or provisional ballots. Inside the building, Stone saw that

there were four PollPads set up but only one was in use. She also saw only two out

of six BMDs in use and voters were being escorted by poll workers to each voting

station. At the check-in desk, Stone learned that the PollPads would not validate

the voter access cards for use in the BMDs. Around 8:45 a.m., Stone observed a

poll worker proclaim that the paper backup list of voters had been found. After

flipping through the first few pages, the poll workers indicated the manual process

would take too long and decided to continue voter check-in on a single operational

PollPad. Stone also overheard a poll worker describing the problems they had

encountered over the phone and determined that the PollPads had been not been

plugged in correctly. The problem was resolved and the poll workers began issuing

the voter access cards.

      Cobb County voter Lynn Palazzo described the June 9, 2020 primary as the

worst voting experience she has encountered. (Decl. of Lynn Palazzo, Doc. 755 at

150-55.) She arrived at her polling place at 6:45 a.m. and voted two hours later at

8:45 a.m. Palazzo had intended to vote absentee by mail for the June 9th election;

however, the ballot she received was dated May 19, 2020. Because there were no

                                         37


                                                                                         186
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page188
                                                                 38 of 67
                                                                       221




instructions indicating that the ballot dated May 19 could be used for the June

primary, she discarded it. When Palazzo arrived at her polling place at 6:45 a.m.,

there were ten to twelve people in line ahead of her. Ten minutes after the polls

opened, voters were informed by a poll official that the PollPads were down and

they should consider coming back later in the day. The poll worker stated, “no one

knows what the heck they’re doing because we weren’t allowed to open these ahead

of time.” (Id. at 151.) Palazzo asked the poll manager about using emergency paper

ballots, but he expressed his opposition indicating “that takes twice as long.” (Id.)

The poll manager did not seem to be aware of the election code provision for using

paper ballots in an emergency situation. Instead, he had been advising voters to

leave and come back later. After waiting in line for an hour, only two people had

been able to vote. Around 7:50 a.m., the poll manager announced they would start

using paper ballots even though they had been provided no instruction on such a

switch. One person voted using a provisional ballot. Around 8:00 a.m. poll

workers were able to start using one operational PollPad. Palazzo was concerned

by the informal procedures used by the assistant poll manager to record the

cancellation of her absentee ballot. She finally voted on a voting machine at 8:45

a.m. and left concerned about the lack of poll worker training to handle the

emergency situations that arose during the election.

      Several voters also reported problems with the Secretary of State’s online

voter registration verification system on election day. Voters could not check their

voter registration status or polling place assignment on the My Voter Page on the

                                         38


                                                                                        187
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page189
                                                                 39 of 67
                                                                       221




Secretary of State’s website. (Marks, Doc. 755 at 15; Wasson Decl., Doc. 755 at 74;

Whitley Decl., Doc. 755 at 124-2; Stone Decl., Doc. 755 at 145.)

      Ballot Recap Sheets from Fulton County in the June 9, 2020 primary

indicate material differences between the number of ballots cast and the number

of voters recorded in the PollPads as having been checked in at some Fulton County

precincts. (See Ex. D to Marks Decl., Doc. 802 at 46-52.) According to the

declaration of Marilyn Marks, the Ballot Recap Sheet is used to ensure that the

number of voters and ballots cast in the polling place as shown by the public

counters on the PollPads, the BMD touchscreens, and the precinct scanner

reconcile at the close of voting. (Marks Decl., Doc. 802 at 22.) This is apparent

from the language at the bottom of each of the Ballot Recap Sheets shown below:




                                        39


                                                                                      188
Case
 Case1:17-cv-02989-AT
      1:17-cv-02989-AT Document
                        Document945
                                 918 Filed
                                      Filed10/05/20
                                            09/28/20 Page
                                                      Page190
                                                           40 of 67
                                                                 221




                                40


                                                                       189
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page191
                                                                 41 of 67
                                                                       221




(Ex. D to Marks Decl., Doc. 802 at 46-52.)

      The Curling Plaintiffs (who actively supported the Coalition Plaintiffs’

pollbook motion, see, e.g., Doc. 901 7-8), also collected voter complaints made

regarding the June 9, 2020 election directly to the Secretary of State’s office from

an array of voters from polling locations across the state. (See Doc. 855-4 at 49,

59, 66). As one voter from Marietta described, “I went to vote and upon trying to

receive the green voter card, it ‘jammed’ and they couldn’t issue it to me. They

tried again and it said ‘already voted.’ I had to fill out a provisional ballot.” (Doc.

855-4 at 49.) A second voter from Powder Springs complained about voting delays

because the machines were not working, resulting in the line of voters being

wrapped around the building as early as 7:30 a.m. (Doc. 855-4 at 59.) The voter

                                          41


                                                                                          190
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page192
                                                                 42 of 67
                                                                       221




placed a call to the Cobb County Board of Elections to learn the office was unaware

of the problem with malfunctioning voting machines at the precinct. Voters began

asking for provisional ballots and were advised that they were not available until

the end of the day causing some voters to leave because of the inability of poll

workers to provide any time frames for voting or access to provisional ballots. A

sheriff deputy came to the precinct and shared that the problem was statewide, due

to programming, and was not the result of poll worker error. The voter reported

being provided a provisional ballot at 9:15 a.m. after the PollPad failed to scan the

voter’s identification. Particularly exasperated by this voting experience, the voter

concluded: “I am 66 years old & cannot believe a nation that successfully sent

astronauts to the moon in the 60’s continues to fail citizens in the most basic tenant

[sic] of a democracy.” (Id.)

      Another voter from Suwanee, in Gwinnett County, discussed a concerning

experience they had in attempting to vote in person:

      I had filled out an absentee ballot that I decided not to mail in or drop
      in a drop box, so I brought it to my precinct. It was collected and
      canceled by a poll worker so that I could vote in person. I was given a
      green card to take to the voting machine. When I inserted the card,
      no ballot came up, just a message that said the card was not valid. I
      returned to the line and explained that my card did not work in the
      machine. I had witnessed this happen to two other voters while I was
      there and they were given new cards, returned to the voting machine
      and cast their votes. When the poll worker attempted to give me a new
      card, she received a message that told her I had already voted. A
      phone call was made for guidance. I was told to fill out a provisional
      ballot, which I did. Since I was the first person in my precinct to
      submit a provisional ballot, I verified that no other ballots were in the
      container for holding such ballots and signed a statement saying so. I
      placed my ballot in the slot and the poll worker closed the lid over the

                                         42


                                                                                         191
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page193
                                                                 43 of 67
                                                                       221




      ballot box, at which point he was supposed to lock the box. There was
      just one problem – there was no lock for the box. I was asked ‘Are you
      cool with just putting it in here like this?’ I said, ‘I suppose so, since
      there appears there is no other way to submit my vote. This was the
      very thing I was hoping to avoid by going to my polling place. I did
      not want to merely leave my ballot in a box that could potentially be
      tampered with – although, I must say, I felt better about leaving it at
      my precinct than in a box at the park. To summarize, the whole
      experience left me feeling a little uneasy about the whole process with
      the new equipment that was being used for the first time. The poll
      workers were as confused as I was as to why some of the cards were
      not working, and mine, in particular, stating that I had voted already
      when my absentee ballot was confirmed cancelled. Luckily, I had
      nowhere to be at the time, or it would have been doubly frustrating, as
      the whole process to cast my vote took about 45 minutes at a precinct
      with no line. Most unsettling, though, was the fact that the system
      showed I had voted, when I had not and the lack of security in finally
      submitting my ballot to an unlocked box. This IS NOT ACCEPTABLE.
      It is imperative that these problems be fixed prior to November.

(Doc. 855-4 at 66.)

      August 2020 Runoff Election

      The Coalition Plaintiffs presented evidence that many of the same

equipment problems persisted in the August 11, 2020 runoff election.

      Harri Hursti, an expert in voting system and cybersecurity for the Coalition

Plaintiffs, served as public observer, poll watcher, and as the Coalition’s expert for

purposes of a Rule 34 inspection at certain precincts during the August 2020

runoff election. (Decl. of Harri Hurst, Doc. 802 at 6-13.) Marilyn Marks

accompanied Mr. Hursti during his observations. (Decl. of Marilyn Marks, Doc.

802 at 16-22.) During their visit to the polling location at Peachtree Christian

Church, Hursti and Marks talked with the poll manager about the emergency

procedures and the paper pollbook backup. They learned from the poll manager

                                         43


                                                                                         192
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page194
                                                                 44 of 67
                                                                       221




that “he rarely opens the sealed envelopes with the printed voter lists” and “that it

would be a very unusual emergency such as losing all power and battery backup”

for over 30 minutes that would “cause him to use such a paper backup list.” (Doc.

802 at 17.) The poll manager showed Hursti and Marks the paper voter list that

appeared to have been prepared for the June 9 primary election and had not been

updated for the August 11 runoff. (Decl. of Harri Hurst, Doc. 802 at 9; Ex. A to

Decl., Doc. 802 at 14; Marks Decl., Doc. 802 at 18.) The poll manager also

explained that provisional ballots are used for all “emergencies” and that any voter

issued a paper ballot would be required to complete provisional paperwork and

submit it as a provisional ballot. (Marks Decl., Doc. 802 at 18.)

      As a result of the problems encountered with the PollPads during the June

9 primary election, KnowInk decided to disable the password protection for the

PollPads for use in the August 11 Runoff. (Hursti Decl., Doc. 802 at 9-10.)

According to Hursti, “the electronic pollbooks are based on general purpose

consumer grade hardware and operating systems. They are not and cannot be

adequately secured against malfunctioning or attacks. They require the standard,

universally recommended risk reduction practice of having current paper pollbook

backups to be used to issue ballots in the event of emergencies, equipment

unreliability, or e-pollbook discrepancies.” (Id. at 7, ¶ 5(a).) Hursti further attests

that Georgia’s practice of “[p]ermitting operation of the electronic pollbooks

without password protection is an unacceptable practice from a voting system, or

any system processing sensitive data, security standpoint [and] measures like

                                          44


                                                                                          193
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page195
                                                                 45 of 67
                                                                       221




removing passwords, and therefore weakening the security should never be a

workaround to reliability issues.” (Id. at 10, ¶¶ 11-12.) Moreover, as Hursti

explained in his December 16, 2019 declaration, WiFi is not a secure method of

handling the type of sensitive data used in a voting system and the WiFi connection

issues experienced in the 2019 pilot elections demonstrated the KnowInk WiFi

configuration was not reliable based on many variables ranging from weather, to

competing traffic, to polling place configuration. (Doc. 680-1 at 89-90.)

      Poll workers at the Central Park Recreation Center reported PollPad

problems again during the August 11 runoff. (Hursti Decl., Doc. 802 at 11-12.) The

PollPads failed to synchronize for check-in and poll workers diverted to a manual

process to add up the totals for the poll books. The problem was resolved by 9 a.m.

when one of the poll workers accessed the WiFi and Bluetooth setting of the

PollPads.

      The Fanplex polling location in Fulton County experienced accuracy issues

with the electronic pollbooks on August 11. (Hursti Decl., Doc. 802 at 12.) Voters

belonging to a new precinct (0F1) were not found on the electronic pollbook

system. Poll watchers and poll workers reported that once the poll officials

followed instructions provided over the telephone by the county elections office,

the voters in 0FI precinct appeared in the PollPads. However, all voters in the 0F1

precinct were reportedly displayed as having voted a mail ballot, even though this

was not accurate.



                                        45


                                                                                      194
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page196
                                                                 46 of 67
                                                                       221




      For the August 11, 2020 runoff, Michael Stippich, a registered voter in

Fulton County, attempted to vote at the FanPlex precinct, where it took him 3

hours to vote during the June 9 primary. (Decl. of Michael Stippich, Doc. 800-5.)

When he arrived, there were no lines and he expected to be in and out within five

minutes. After handing the poll worker his driver’s license for scanning, Stippich

was informed there was an error for his precinct 0F1. He was asked to step aside

and wait. Other people from the 0F1 precinct arrived and experienced the same

issue. Stippich waited 45 minutes for poll workers to resolve the problem after

speaking with the county elections office. After poll workers located the precinct

in the system, the PollPads indicated Stippich and the other voters from 0F1 had

requested absentee ballots or already voted absentee. Stippich explained that he

had not applied for an absentee ballot and always voted in person. He was issued

a provisional ballot. Stippich was concerned that an entire precinct would be

forced to vote using provisional ballots because the PollPads were not functional

and there was no updated paper backup of the polling list.

      John T. Peterson, a registered voter in Cherokee County, worked as a Field

Support Technician for Dominion Voting in the August 11, 2020 runoff election.

(Doc. 800-4.) After answering an advertisement posted on Twitter, Peterson

received training on August 7 at a warehouse stocked with voting equipment used

by Dominion Voting for the election. Peterson received two to three hours of

training on how to set up PollPads, BMDs, printers, and scanners, how to turn the

equipment on and off, and where to locate all power buttons, cables and

                                       46


                                                                                     195
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page197
                                                                 47 of 67
                                                                       221




connections.    Peterson also received a Dominion manual which contained

troubleshooting steps. According to Peterson, the field technicians were advised

as part of their training that they were not permitted to touch the equipment at the

polls during the election.

      On August 11, 2020, Peterson was assigned to a precinct at New Beginnings

United Methodist Church in Kennesaw, Cobb County. Peterson assisted with

assembly of the PollPads as none of the poll workers seemed familiar with setting

up the equipment. When the polls opened, only seven out of the ten BMDs were

working, three of them would not turn on. Peterson was surprised he had not been

asked to assist in troubleshooting the issue. By 9:30 a.m., technical issues had

caused two more BMDs to become inoperable and one BMD printer was jammed.

Because Peterson was not permitted to touch the equipment, poll workers had to

wait for a Dominion technician.

      In   sum,    the   Coalition   Plaintiffs   presented    compelling    evidence

demonstrating that the PollPads failed to perform many of their critical functions

during the 2019 pilot elections, the June 2020 primary election, and again in the

August 2020 runoff election. These include failing to read driver’s license barcodes

to verify registration status during voter check-in, failing to record voter signatures

upon check-in resulting in poll workers having to resort to manual processes,

failing to accurately report if a voter has voted previously, and failing to encode

ballot access cards to allow voters to cast ballots on the BMDs. As a result, voters

waited for hours because of delays and malfunctions with the operation of the

                                          47


                                                                                          196
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page198
                                                                 48 of 67
                                                                       221




PollPads. In many instances of such bottlenecks created by operational problems

with the PollPads, poll workers did not use paper pollbooks as a backup to aid voter

check-in and facilitate voting. Many voters were required to use provisional

ballots, and in some instances, those ballots were rejected without explanation

from election officials.

      D.     Injunctive Relief Factors

      In determining whether Plaintiffs have established a substantial likelihood

of prevailing on the merits of their claim related to the paper pollbook backup, the

Court must first “consider the character and magnitude of the asserted injury to

the rights protected by the First and Fourteenth Amendment.” Anderson v.

Celebrezze, 460 U.S. at 789. Although Coalition Plaintiffs do not characterize the

magnitude of the burden on their constitutional rights explicitly in their pollbook

motion, they assert that that the undisputed evidence shows that using unreliable

and unsecure electronic pollbooks without an updated paper backup

disenfranchises voters. And Plaintiffs have vigorously advocated the need for such

relief in these proceedings, dating back at least to the July 2019 preliminary

injunction hearing and then again, in additional questions following the Court’s

issuance of the Order of August 15, 2019, asking the Court to substitute the

requirement of provision of pollbooks in place of the less helpful voter registration

lists as a backup during voting. (See, e.g., Plaintiffs’ Rule 59(e) Motion, Doc. 605;

Order, Doc. 636.) The Court in its later conferences with counsel encouraged the

State Defendants’ counsel to cooperate in addressing this issue.

                                         48


                                                                                        197
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page199
                                                                 49 of 67
                                                                       221




       “The right to vote freely for the candidate of one’s choice is of the essence of

a democratic society, and any restrictions on that right strike at the heart of

representative government.” Reynolds v. Sims, 377 U.S. 533, 555 (1964); Wexler

v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006) (“The right to vote is

fundamental, forming the bedrock of our democracy.”). Voting is, indisputably, a

right “‘of the most fundamental significance under our constitutional structure.’”

Burdick, 504 U.S. at 433 (quoting Illinois Bd. of Elections v. Socialist Workers

Party, 440 U.S. 173, 184 (1979)). The right to vote includes “the right of qualified

voters within a state to cast their ballots and have them counted.” United States v.

Classic, 313 U.S. 299, 315 (1941). State and local laws that unconstitutionally

burden that right are impermissible. Wash. State Grange v. Wash. State

Republican Party, 552 U.S. 442, 451 (2008).

      Building on the foundation of evidence from the prior injunction motions,

Plaintiffs have presented additional evidence in connection with the State’s new

voting system and inaccuracy problems in its legacy ENET voter registration

database. Plaintiffs’ new evidence indicates that the State has yet to work out the

host of bugs afflicting its implementation of an entirely new electronic voting

system, and along with its contractor, has adopted measures that jeopardize the

security of the voter check-in system, including disabling the default password

protection of the PollPads and allowing the PollPads to operate on an unreliable

and unsecure WiFi connection to transfer sensitive voter data.              Plaintiffs’

declaration testimony establishes that the threshold bottleneck during voter

                                          49


                                                                                          198
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page200
                                                                  50 of 67
                                                                        221




check-in significantly has contributed to long lines and waiting periods of hours

(far greater than 30 minutes) and caused voters to leave and be deterred from

voting. This evidence combined with issues related to the power supply limitations

at multiple polling places (causing equipment shutdowns), repeated issues with

the operation of the PollPads and BMDs themselves, and ineffective or nonexistent

“non-technical” backup systems in place has led to a severe burden on the rights of

voters.

       This Court previously held that “[i]f voters’ capacity to cast votes are

thwarted through an inaccurate express pollbook voting check-in or voter website,

this burdens their right to cast votes, scrambles election day voting procedures,

and ultimately, in turn affects voting results.” (August 15, 2019 Order, Doc. 579 at

89-90.) The totality of the evidence presented in connection with the elections

conducted thus far on the State’s new system provides no indication that the

circumstances facing voters described above will be better in the November

Presidential election. The imminent harm faced by Plaintiffs and other Georgia

electors is of a constitutional magnitude.19 See Democratic Exec. Comm. of Florida


19 In addition to the burdens faced by the individual Coalition member Plaintiffs, the Coalition
has a protected interest in pursuing its organizational goals of preserving and advancing the
constitutional liberties and individual rights of citizens, with an emphasis on preserving and
protecting the rights of its members that are exercised through public elections without having to
divert resources and personnel to counteract Defendants’ challenged actions. (See Coalition Pls.’
Suppl. Compl. ¶ 214; Third Am. Compl. ¶ 140-141.) See Georgia Coalition for People’s Agenda,
Inc. v. Kemp, 347 F.Supp.3d 1251, 1268 (N.D. Ga. 2018) (finding that “Plaintiffs, as an
organization, will also suffer irreparable injury distinct from the injuries of eligible voters.
Without an injunction to address the citizenship verification procedure, Plaintiffs’ organizational
missions, including registration and mobilization efforts, will continue to be frustrated and
organization resources will be diverted to assist with the citizenship mismatch issue. Such


                                                50


                                                                                                      199
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page201
                                                                 51 of 67
                                                                       221




v. Lee, 915 F.3d at 1321 (characterizing disenfranchisement by signature mismatch

rules as imposing a serious burden on the right to vote); League of Women Voters

of N.C. v. North Carolina, 769 F.3d 224, 244 (4th Cir. 2014) (“[E]ven one

disenfranchised voter—let alone several thousand—is too many.”); Common Cause

Georgia v. Kemp, 347 F. Supp. 3d 1270, 1295 (N.D. Ga. 2018) (“Plaintiff has shown

a substantial likelihood of proving that the Secretary's failure to properly maintain

a reliable and secure voter registration system has and will continue to result in the

infringement of the rights of the voters to cast their vote and have their votes

counted.”). The Court therefore finds that Coalition Plaintiffs have established a

substantial likelihood of prevailing on the merits of their claim that the State

Defendants’ failure to provide an updated paper pollbook as a backup in the event

of electronic equipment malfunctions, outages, or other emergency circumstances

and to provide adequate training to election superintendents and staff on the

implementation of its new voting system and emergency protocols unnecessarily

burdens the rights of Georgia voters.

       Defendants suggest there is no constitutional violation because voters have

the option to vote absentee to avoid problems with the pollbooks. However, the

evidence offered in this case and others in this district, of which the undersigned

takes judicial notice, demonstrates that Georgia’s absentee voting process also


mobilization opportunities cannot be remedied once lost.”); League of Women Voters of Fla. v.
Cobb, 447 F.Supp.2d 1314, 1339 (S.D. Fla. 2006) (finding irreparable harm to community
organizations engaged in collecting and submitting voter registration applications, where their
voter registration operations had been interrupted and they were losing valuable time to engage
in core political speech and association and to add new registrants to the election rolls).

                                              51


                                                                                                  200
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page202
                                                                 52 of 67
                                                                       221




poses other risks of voter disenfranchisement. (See August 15, 2019 Order, Doc.

579 at 90, n. 71) (noting that Plaintiffs offered declarations from fourteen voters

who reported that they returned their absentee ballots by the deadline, but the

Secretary of State’s website indicates the ballot was not counted); see also New

Georgia Project v. Raffensperger, 1:20-cv-1986-ELR, August 31, 2020 Order, Doc.

134 at 57-58 (“Plaintiffs have shown that Georgia voters can be and have been

disenfranchised by the current receipt deadline through no fault of their own. [See,

e.g., Doc. 59-6 ¶ 6] (Plaintiff voter received her absentee ballot on the day before

Election Day). In 2018—a time free from the current complications of the COVID-

19 pandemic and related strains on voting infrastructure—over 3,500 absentee

ballots were rejected in Georgia for arriving after the Election Day receipt deadline.

[Doc. 59-1 at 4]. During the June 2020 Primary Election, the number of rejected-

as-late ballots doubled to 7,281. [Doc. 105-1 at 13]. This evidence suggests the

burden on many voters will be severe.”).

       The harm suffered by a voter in being turned away from the polls (or from

being shuffled into a provisional ballot process with no guarantee that their ballot

will be counted) is permanent. It is well-settled that an infringement on the

fundamental right to vote amounts in an irreparable injury. See Elrod v. Burns,

427 U.S. 347, 373 (1976) (plurality opinion) (The “loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.”); Martin v. Kemp, 341 F. Supp. 3d 1326, 1340 (N.D. Ga. 2018)

(“The Court finds that [p]laintiffs have established irreparable injury as a violation

                                         52


                                                                                         201
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page203
                                                                 53 of 67
                                                                       221




of the right to vote cannot be undone through monetary relief and, once the

election results are tallied, the rejected electors will have been disenfranchised

without a future opportunity to cast their votes.”); see also League of Women

Voters of N.C., 769 F.3d at 247 (“Courts routinely deem restrictions on

fundamental voting rights irreparable injury . . . [because] once the election occurs,

there can be no do-over and no redress. The injury to these voters is real and

completely irreparable if nothing is done to enjoin the law.”). And “of course,

voting alone is not enough to keep democracy’s heart beating. Legitimately cast

votes must then be counted.” Democratic Exec. Comm. of Florida v. Lee, 915 F.3d

at 1315 (finding that “[b]ecause of the way Florida has scheduled its election

process, some voters who submit a vote-by-mail ballot by the stated deadline are

not notified about a signature mismatch until after it is too late to demonstrate

their eligibility to vote” and “[a]s a result, their votes do not count, and they are

disenfranchised”).    And the Eleventh Circuit again recently recognized that

although “voters have no judicially enforceable interest in the outcome of an

election,” they do “have an interest in their ability to vote and in their vote being

given the same weight as any other.” Jacobson v. Florida Sec'y of State, --- F.3d -

---, 2020 WL 5289377, at *5 (11th Cir. Sept. 3, 2020).

      The burden faced by Plaintiffs and other voters can only be upheld as

constitutional if the State’s opposition to relief is justified by legitimate state

interests of sufficient weight. Where, as here the burden is severe, the State’s

justifications must be narrowly tailored and advance a compelling state interest.

                                         53


                                                                                         202
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page204
                                                                 54 of 67
                                                                       221




      The only interest put forward by the State Defendants to justify their refusal

to provide a reconciled and updated paper backup is a generic “interest in timely

and accurate administration of elections” and in the use of electronic pollbooks as

the primary method of determining voter eligibility. (Resp., Doc. 815 at 19-20.)

But Plaintiffs are not challenging use of electronic pollbooks. And Defendants do

not explain how the provision of an updated paper backup for use during

emergency situations where errors in the electronic system persist or pollbooks

become inoperable is inconsistent with their “interest in timely and accurate

administration of elections.” To the contrary, Plaintiffs’ evidence suggests that

such a backup would serve both the Defendants’ stated interests as well as the

constitutional interests advocated by Plaintiffs. The Secretary of State’s Election

Director testified at the hearing before this Court that he had no objection to

providing counties with the information necessary to prepare such an updated

paper backup. Richard Barron, Director of Registrations and Elections for Fulton

County, the county with the largest voter population in Georgia, similarly testified

that he had “no issue” with the paper pollbook relief request sought by Plaintiffs,

after having testified regarding the KnowInk PollPad operational failure in

multiple precincts in both the July and August 2020 elections that was identical to

that experienced in Dekalb and Clayton Counties. Barron testified that a paper

backup updated through the end of early voting would be helpful to eliminate the

need for poll workers to call the county election office during voting. (Vol. II, Tr. at

165) (“The more voters you have that are marked that have voted the fewer calls

                                          54


                                                                                           203
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page205
                                                                 55 of 67
                                                                       221




you – the precinct is going to have to make to your call center. That is what that

would eliminate.”); (Id. at 167) (“The more updated it [the list] it is I guess the

better – you know, the fewer calls they are going to have to have to make. . . . It also

would cut down the number of calls the poll managers would have to make to our

office.”). According to Barron’s hearing testimony, the information Plaintiffs seek

in paper form (which would match what is loaded into the electronic pollbooks),

“would make the list more accurate as to who has voted and who still is eligible to

vote if you do it at the end of early voting.” (Id. at 166.) And Mr. Barron further

stated that a solution to the PollPad and other related voting bottlenecks would be

to have multiple paper pollbooks in the precincts. (Id. at 168) (“I mean, that would

be the remedy. That way you could cut a line down pretty quickly if you have extra

paper pollbooks and you have ballots – emergency ballots.”).

      The State Defendants’ articulated opposition to relief is contradictory. On

the one hand, they assert that as supplemental voter lists are provided to the

counties which in turn provide such to the precincts, the Plaintiffs are requesting

an unenforceable “obey the law” injunction. On the other, they assert that the

requested relief would cause confusion and change the rules of the election by

calling for an entirely new protocol.       Of course, neither of these alternative

contentions are accurate. As laid out in the preceding sections, the registration

lists currently provided in paper do not show voting status (as should be reflected

in the updated information in the electronic pollbooks) and so they cannot be used



                                          55


                                                                                           204
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page206
                                                                 56 of 67
                                                                       221




in the same way for check-in and issuance of access cards to the voting machines

when the electronic pollbooks experience outages or malfunctions.

      Defendants contend that if a paper pollbook backup is required to adjudicate

voter eligibility, county election officials would be required to train poll workers on

an entirely new protocol. (Harvey Decl. ¶ 17.) To the contrary, Plaintiffs request

that, in the event problems with the PollPads arise, election workers should refer

to a paper copy of the pollbook that contains the same information that Mr. Harvey

represents is in the electronic pollbooks – updated information from the electors

list after the close of early voting during the three days prior to election day. And

because O.C.G.A. § 21-2-224(g) allows for the “official electors list” to include

information on whether a person has voted absentee, Plaintiffs’ requested

injunction does not request a change in the State’s election procedures, nor does it

impose a new procedure or requirement. See O.C.G.A. § 21-2-224(g) (providing

that the official electors list “prepared and distributed to the poll officers of each

precinct may also include codes designating that an elector has voted by absentee

ballot”) (emphasis added). As evidenced by the Secretary of State’s own training

manual, poll workers are currently trained to use a paper list of electors in the

precinct and are directed to refer to the paper list to keep processing voters if the

polling place loses power or the PollPads stop working. Thus, an order directing

poll workers to use a paper backup for voter check-in and processing would not be

a new protocol and would not require additional training. The only change would

be that the paper backup copy Plaintiffs request would be more complete and

                                          56


                                                                                          205
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page207
                                                                 57 of 67
                                                                       221




accurate than the current paper electors list and would mirror the information in

the e-pollbook. (Ex. B to Marks Decl., Doc. 802 at 27.) See also Poll Worker Manual

2020 Edition (updated April 2020) available on the Secretary of State’s website at

https://georgiapollworkers.sos.ga.gov/Shared%20Documents/Georgia%20Poll%

20Worker%20Training%20Manual.pdf.

      As further justification for opposing relief, Defendants assert that “a paper

printout of the updated electors list would not account for every voter’s status, as

absentee ballots are continuously being returned” and therefore “an updated

electors list could not adjudicate voter eligibility in all situations.”     But this

assertion acknowledges that an updated list can be used to properly adjudicate

voter eligibility for some voters and therefore does not justify denying relief merely

because an updated list might not capture every voter. (A poll manager, consistent

with current practice, would simply then call the County Elections Office to

confirm the voting status for a much smaller, select number of voters.).

      The Plaintiffs’ concrete, personal, and measurable injury from the potential

for imminent and arbitrary denial or burdening of access to the franchise, if in

error, far outweighs the State’s articulated concerns. See Common Cause Georgia

v. Kemp, 347 F. Supp. 3d 1270, 1296 (N.D. Ga. 2018) (finding “the threatened

injury to Plaintiff as an organization and the individuals who cast provisional

ballots as a result of irregularities in their voter registration status outweighs any

harm to Defendant from the imposition of the ordered injunctive relief”). Assuring

that all eligible voters are permitted to vote strengthens rather than undermines

                                         57


                                                                                         206
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page208
                                                                  58 of 67
                                                                        221




the integrity of the election process. See Democratic Exec. Comm. of Florida v.

Lee, 915 F.3d at 1325–26 (concluding that “the serious burden on voters outweighs

Florida’s identified interests: the state’s interest in preventing fraud is not in

conflict with the voters’ interest in having their legitimately-cast ballots counted;

the state has not shown that its interest in facilitating timely and orderly election

processing will be impaired by providing the injured voters with a reasonable

opportunity to have their votes counted; and public faith in elections benefits from

providing injured voters the opportunity to have their legitimately cast ballots

counted when the reason they were not counted was not the voters’ fault”); Martin,

341 F. Supp. 3d at 1340 (stating that the court “does not understand how assuring

that all eligible voters are permitted to vote undermines [the] integrity of the

election process. To the contrary, it strengthens it”).

       The Court is not persuaded by Defendants’ assertions that the relief

requested by Plaintiffs would be too burdensome to implement in advance of the

November elections.20 Provision of the updated information in electronic format

to each county election superintendent with directions that they print and

distribute the paper backup to each precinct would only impose a minimal burden

on Defendants. According to the Dominion/KnowInk documents in Georgia’s

Request for Proposal, the KnowInk ePulse application can print voter rolls for the



20 Although Mr. Harvey characterizes the “process for printing and separating by precinct the
official list of electors” as “time consuming because it requires printing and distributing the
individual lists to each of the 159 counties,” he also admits that the Secretary of State contracts
this process out to a third-party vendor. (Harvey Decl., Doc. 815-1 ¶ 6.)

                                                58


                                                                                                      207
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page209
                                                                  59 of 67
                                                                        221




pollbook and “update voter rolls minutes before an election.” (Marks Decl., Doc.

755 at 16; Ex. E to Marks Decl., at 3, 7, Doc. 755 at 45-71.)21 Alternatively, the State

can generate the information from ENET and distribute the reports to the counties

for printing as it already does with the supplemental list.

       The State Election Board’s regulation on the pollbooks and paper backup,

already requires that “the paper backup list shall be used in case the electronic poll

books do not properly function” and that “poll workers to be adequately trained in

checking in voters on both electronic poll books and paper backup list.”22 Ga.

Comp. R. & Regs. 183-1-12-.19(1). See Martin, 341 F. Supp. 3d at 1339–40

(“Because many of the procedures Plaintiffs request are already in place, the Court

finds that additional procedures would involve minimal administrative burdens

while still furthering the State’s asserted interest in maintaining the integrity of its

elections.”).

       The public will be served by this injunction. The “cautious protection of the

Plaintiffs’ franchise-related rights is without question in the public interest.”

Charles H. Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1355 (11th Cir. 2005).

Georgia voters have an interest in ensuring their votes are counted. Common


21 Exhibit E to the Marks Declaration is a copy of the technical specifications as set forth in the
RFP, as posted on the Secretary of State’s website.
22 Pursuant to Georgia law, the Secretary of State is the chief election official for the State.

O.C.G.A. 21-2-50(b). As the chief election official, the Secretary has the power and authority to
manage Georgia’s election system. Id. The Secretary of State is the Chair of the State Election
Board. The State Election Board is the governmental body responsible for uniform election
practice in Georgia. O.C.G.A. 21-2-31. Both the Secretary and the State Election Board have
significant statutory authority to direct training of local election officials and set election
standards. Thus, State Defendants bear the responsibility to ensure adequate training on their
new chosen system to avoid burdening the rights of the State’s voters.

                                                59


                                                                                                      208
        Case
         Case1:17-cv-02989-AT
              1:17-cv-02989-AT Document
                                Document945
                                         918 Filed
                                              Filed10/05/20
                                                    09/28/20 Page
                                                              Page210
                                                                   60 of 67
                                                                         221




Cause Georgia, 347 F. Supp. 3d at 1300 (recognizing the “fundamental importance

of the interest of voters”); Obama for Am. v. Husted, 697 F.3d 423, 437 (6th Cir.

2012) (“The public interest therefore favors permitting as many qualified voters to

vote as possible.”); see also Madera v. Detzner, 325 F. Supp. 3d 1269, 1283 (N.D.

Fla. 2018) (“The public interest is always served by more equitable, easier access

to the ballot.”). The Eleventh Circuit has also held that the knowledge that

otherwise-eligible voters were not counted “would be harmful to the public’s

perception of the election’s legitimacy,” and that “the public interest is served when

constitutional rights are protected.” Democratic Exec. Comm. v. Lee, 915 F.3d at

1327.

        Finally, the Court dispels the notion put forward by the State Defendants

that this Court is not authorized to provide any relief when an approaching election

is on the horizon, even when the relief is narrowly tailored and aligned with the

state’s own procedures. First, Plaintiffs’ claims and remedial requests here do not

invite the Court to “supervise the administrative details of a local election,” as

criticized by the Eleventh Circuit in Curry v. Baker. Curry v. Baker, 802 F.2d 1302,

1314 (11th Cir. 1986). Unlike the state election vote tabulation contest at issue in

Curry, Plaintiffs’ current motion is brought in connection with a Federal

Congressional and Presidential election. See id. at 1304-05 (“Subject to specific

exceptions, federal courts should not be involved in settling state election disputes.

Sound reasons grounded in both law and public policy establish that far better

forums for disputes involving elections to state offices are found in the party

                                         60


                                                                                         209
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page211
                                                                  61 of 67
                                                                        221




machinery and the court system of the affected state.) Moreover, Plaintiffs’

challenge in connection with this claim concerns the Secretary of State’s failure to

address the security and reliability vulnerabilities in its voter registration data

systems and infrastructure supporting its voting system over a sustained period of

time in multiple election cycles that continues to burden and threaten their ability

to exercise the franchise as recently demonstrated in the State and Federal primary

elections. As the Eleventh Circuit itself recognized in Curry, “[i]n evaluating

claims arising from ‘episodic events,’ courts have followed the general rule that ‘if

the election process itself reaches the point of patent and fundamental unfairness,

a violation of the due process clause may be indicated and relief under § 1983

therefore in order.’” Id. at 1315 (quoting Duncan v. Poythress, 657 F.2d 691, 703

(5th Cir. Sept. 28, 1981).23 Indeed, as this Circuit Court has recognized,

       Federal courts have properly intervened when the attack was,
       broadly, upon the fairness of the official terms and procedures under
       which the election was conducted. The federal courts were not asked
       to count and validate ballots and enter into the details of the
       administration of the election. Rather they were confronted with an
       officially-sponsored election procedure which, in its basic aspect,
       was flawed. Due process, representing a profound attitude of fairness
       between man and man, and more particularly between individual and
       government, is implicated in such a situation.

Duncan, 657 F.2d at 703 (internal citations omitted) (emphasis added). This is

one of those cases. Bush v. Gore, 531 U.S. 98, 111 (2000) (“None are more

conscious of the vital limits on judicial authority than are the Members of this


23 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all of the decisions of the former Fifth Circuit rendered prior
to the close of business on September 30, 1981.

                                                61


                                                                                                       210
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page212
                                                                  62 of 67
                                                                        221




Court, and none stand more in admiration of the Constitution's design to leave the

selection of the President to the people, through their legislatures, and to the

political sphere. When contending parties invoke the process of the courts,

however, it becomes our unsought responsibility to resolve the federal and

constitutional issues the judicial system has been forced to confront.”). The

Fourteenth        Amendment          due      process      clause      protects      against      “the

disenfranchisement of a state electorate,” and “forbids state officials from

unlawfully eliminating that fundamental right.” Duncan, 657 F2d. at 704, 708.

       Second, with election day six weeks away, it is not too late to order relief to

address the potential for unnecessarily burdening and eliminating the rights of

voters by mandating the use of emergency backup procedures in a meaningful

manner.24

       The Court’s remedy is narrowly tailored and manageable within the

framework of the current system without any major changes required of the

Secretary of State or local election superintendents. The remedy’s conformity with

the overall regulatory scheme guards against any risk of confusion. Plaintiffs have

been seeking this relief for a long time, and their pleas have fallen on the State’s

deaf ears.        Accordingly, the relief here is necessary to prevent voter

disenfranchisement and to ensure timely (in case of lines/delays) and accurate (up




24See O.C.G.A. § 21-2-224(f) (“The official list of electors eligible to vote in any primary or election
shall be prepared and completed at least five calendar days prior to the date of the primary or
election in which the list is to be used.”) (emphasis added).

                                                  62


                                                                                                           211
      Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                              Document945
                                       918 Filed
                                            Filed10/05/20
                                                  09/28/20 Page
                                                            Page213
                                                                 63 of 67
                                                                       221




to date information on eligibility and qualification of voters) administration of the

election.

IV.   Remedy

      As explained above, the Court finds that Plaintiffs are likely to succeed on

the merits of their claim regarding the security and reliability of the voter

registration database and electronic pollbook system, that they will be irreparably

harmed if deprived of their right to vote, that the balance of equities weigh in

Plaintiffs’ favor, and that an injunction is in the public interest. See Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Purcell v. Gonzalez, 549

U.S. 1, 4 (2006) (The public has a “strong interest in exercising the fundamental

political right to vote.”); League of Women Voters of N.C. v. North Carolina, 769

F.3d 224, 247-48 (4th Cir. 2014) (“By definition, [t]he public interest ... favors

permitting as many qualified voters to vote as possible.’”) (quoting Obama for Am.

v. Husted, 697 F.3d 423, 437 (6th Cir. 2012); Madera v. Detzner, 325 F. Supp. 3d

1269, 1283 (N.D. Fla. 2018) (“The public interest is always served by more

equitable, easier access to the ballot.”).

      The evidence the Coalition Plaintiffs provided in support of their motion

demonstrates a system wide problem of malfunctioning electronic PollPads

beginning with the November 2019 pilot elections, again in the June 2020 primary

election, and most recently in the August 2020 runoff elections in tandem with

wholly inadequate backup plans and voter registration data deficiencies that




                                             63


                                                                                          212
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page214
                                                                  64 of 67
                                                                        221




resulted in voter disenfranchisement and that is likely to continue in the upcoming

Federal Presidential election.

       Accordingly, the Court GRANTS the Coalition Plaintiffs’ Motion [Doc. 800]

and issues the following preliminary injunctive relief set forth below.25

       UNTIL FURTHER ORDER OF THIS COURT:

       Effective immediately, the Secretary of State shall generate and transmit to

each county election superintendent at the close of absentee in-person early voting

an updated electors list in a format capable of printing by the election

superintendent that includes all of the information located in the electronic

pollbook.26     The Secretary of State shall further direct every county election

superintendent (1) to print and provide at each polling place at least one paper

back-up of the pollbook for use on Election Day, which paper back-up shall be



25 The Court finds that it is appropriate to waive the requirement under Rule 65(c) that Plaintiffs
post security. See New Georgia Project v. Raffensperger, 1:20-cv-1986-ELR, August 31, 2020
Order, Doc. 143 at 67 n.33 (granting in part plaintiffs’ motion for preliminary injunction and
waiving bond requirement); Georgia State Conference NAACP v. Georgia, 1:17-CV-1397-TCB,
2017 WL 9435558, at *5 (N.D. Ga. May 4, 2017); Complete Angler, LLC v. City of Clearwater, 607
F. Supp. 2d 1326, 1335 (M.D. Fla. 2009) (“Despite the mandatory nature of [Rule 65(c)’s]
language, federal courts have come to recognize that the district court possesses discretion over
whether to require the posting of security. Waiving the bond requirement is particularly
appropriate where a plaintiff alleges the infringement of a fundamental constitutional right.”)
(internal punctuation and citation omitted).
26 Consistent with O.C.G.A. § 21-2-224(b) and State Election Board Rule 183-1-12-.19(8), this list

must include accurate information regarding all persons who have been issued or cast absentee
ballots during the advanced/early voting period prior to election day. See O.C.G.A. § 21-2-224(b)
(“The registrars shall, prior to the hour appointed for opening the polls, place in the possession of
the managers in each precinct one copy of the certified electors list for such precinct, such list to
contain all the information required by law. The list shall indicate the name of any elector who
has been mailed or delivered an absentee ballot.”); Ga. Comp. R. & Regs. 183-1-12-.19(8) (“Prior
to delivery to a polling place, the election superintendent or registrars shall cause the electronic
poll books to accurately mark all persons who have been issued or cast absentee ballots in the
election.”). The Secretary may generate this information directly from the PollPads or from ENET
and the Absentee Voter Report referenced in their filing at Doc. 895.

                                                 64


                                                                                                        213
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page215
                                                                  65 of 67
                                                                        221




updated after the close of absentee in-person voting (early voting); (2) to use the

paper back-up of the pollbook in the polling place to attempt to adjudicate voter

eligibility and precinct assignment in the event of equipment malfunction or an

emergency as defined by Ga. R. & R. 183-1-12.11(2)(d);27 (3) to allow voters who

are shown to be eligible electors on the paper pollbook backups who are not shown

on the updated list as having requested an absentee mail-in ballot to cast a regular

emergency ballot that is not to be treated as a provisional ballot; (4) to allow voters

who are shown to be eligible electors on the paper pollbook backups but who are

shown on the updated list as having requested an absentee mail-in ballot to have

their absentee ballot canceled28 and to cast a regular or emergency ballot that is

not to be treated as a provisional ballot, provided that such voter either surrenders

the absentee ballot to the poll manager of the precinct or in the case of a voter who

has requested but not yet received their absentee ballot completes an elector’s

oath29 affirming the voter has not marked or mailed an absentee ballot for voting

in such primary or election; (4) to take every reasonable measure to ensure that

county election officials and poll workers are trained as to how to generate and use

paper pollbook backups and emergency ballots and handle the casting and

counting of emergency votes in conformity with this Order directly as emergency


27 The State Election Board’s Emergency Rule, Ga. R. & R. 183-1-12.11(2)(d), defines the types of
events that may be considered emergencies as “power outages, malfunctions causing a sufficient
number of electronic ballot markers to be unavailable for use, or waiting times longer than 30
minutes.”
28 See O.C.G.A. § 21-2-388 (providing for cancellation of absentee ballots and permitting voters

to cast votes in person upon cancellation); see also Ga. Comp. R. & Regs. 183-1-14-.06 (regarding
procedures for spoiled absentee ballots).
29 See O.C.G.A. § 21-2-384.


                                               65


                                                                                                    214
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page216
                                                                  66 of 67
                                                                        221




ballots, if necessary; and (5) maintain a sufficient stock of emergency paper

ballots.30 While the Court has ordered that a minimum of one paper pollbook

backup should be made available for each polling place, it is likely that more than

one copy would be needed in large precincts per the testimony of Fulton County’s

Director of County Registration and Elections.                      As precincts vary in size

enormously across the counties and the State, the Court FURTHER ORDERS

that the Secretary of State direct all local election superintendents to evaluate the

need for issuance of additional copies of the pollbook backup printouts as back-

up tools for precincts based on the number of registered voters in each county

precinct or polling location and to promptly advise the County Registrar's Office of

the number of such additional copies needed.

V.     Conclusion

       For the reasons set forth above, the Court GRANTS the Coalition Plaintiffs’

Motion for Preliminary Injunction on Paper Pollbook Backups, [Doc. 800]

(supported by the Curling Plaintiffs) and the relief requested, as more specifically

set forth herein. The narrowly tailored relief ordered directs that the State

Defendants provide at least a modicum of the voting backup plan tools essential to


30 This relief is consistent with State Election Board Rule 183-1-12-.19(1) that requires that election

superintendents equip each polling place with the electronic pollbooks, a paper backup list, and
ensure that “poll workers [] be adequately trained in checking in voters on both electronic poll
books and paper backup list.” Ga. Comp. R. & Regs. 183-1-12-.19(1); see also Ga. Comp. R. & Regs.
183-1-12-.11(2)(c) (providing that the “election superintendent shall cause each polling place to
have a sufficient amount of emergency paper ballots so that voting may continue uninterrupted if
emergency circumstances render the electronic ballot markers or printers unusable. For any
primary or general election for which a state or federal candidate is on the ballot, a sufficient
amount of emergency paper ballots shall be at least 10% of the number of registered voters to a
polling place”).

                                                  66


                                                                                                          215
       Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                               Document945
                                        918 Filed
                                             Filed10/05/20
                                                   09/28/20 Page
                                                             Page217
                                                                  67 of 67
                                                                        221




protecting voters’ constitutionally protected ability and right to cast a ballot that is

counted and given the same weight as any other on this coming November 3rd

general election day and thereafter.31 It is not too late for Defendants to take these

reasonable concrete measures to mitigate the real potential harms that would

otherwise likely transpire at precinct polling locations grappling with the boiling

brew created by the combination of new voting equipment issues and old voter

data system deficiencies.


       IT IS SO ORDERED this 28th day of September, 2020.


                                              ____________________________
                                              Honorable Amy Totenberg
                                              United States District Judge




31 This relief is also consistent with the advice of the Department of Homeland Security. As
reported by the New York Times in an article yesterday, Christopher Krebs, who runs the
Cybersecurity and Infrastructure Security Agency for the Department of Homeland Security
“noted that the agency [i]s trying to make sure local election officials printed out their electronic
poll books, which are used to check in voters, so that they ha[ve] a backup.” Nicole Perlroth and
David E. Sanger, Ransomware Attacks Take on New Urgency Ahead of Vote, The New York Times,
September 27, 2020, available at https://www.nytimes.com/2020/09/27/technology/2020-
election-security-threats.html?referringSource=articleShare.

                                                 67


                                                                                                        216
     Case
       Case
          1:17-cv-02989-AT
             1:17-cv-02989-ATDocument
                               Document
                                      945
                                        937Filed
                                              Filed
                                                 10/05/20
                                                    10/02/20Page
                                                              Page
                                                                 218
                                                                   1 of 4
                                                                        221




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

      Plaintiffs,
                                             CIVIL ACTION
      v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

      Defendants.


              STATE DEFENDANTS’ NOTICE OF APPEAL

      Notice is hereby given that, pursuant to 28 U.S.C. § 1292, State

Defendants Brad Raffensperger, in his official capacity as Secretary of State

and the Chair of the Georgia State Election Board, State Election Board

Members Rebecca N. Sullivan, David J. Worley, Anh Le, and Matthew

Mashburn, in the above-captioned case hereby appeal to the United States

Court of Appeals for the Eleventh Circuit from the Opinion and Order on

Coalition Plaintiffs’ Motion for Preliminary Injunction on Paper Pollbook

Backups entered on September 28, 2020 at [Doc. 918].

      Respectfully submitted this 2nd day of October, 2020.

                              /s/ Vincent Russo
                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com



                                                                                217
Case
  Case
     1:17-cv-02989-AT
        1:17-cv-02989-ATDocument
                          Document
                                 945
                                   937Filed
                                         Filed
                                            10/05/20
                                               10/02/20Page
                                                         Page
                                                            219
                                                              2 of 4
                                                                   221




                         Josh Belinfante
                         Georgia Bar No. 047399
                         jbelinfante@robbinsfirm.com
                         Carey A. Miller
                         Georgia Bar No. 976240
                         cmiller@robbinsfirm.com
                         Alexander Denton
                         Georgia Bar No. 660632
                         adenton@robbinsfirm.com
                         Robbins Ross Alloy Belinfante Littlefield LLC
                         500 14th Street, N.W.
                         Atlanta, Georgia 30318
                         Telephone: (678) 701-9381
                         Facsimile: (404) 856-3250

                         Bryan P. Tyson
                         Georgia Bar No. 515411
                         btyson@taylorenglish.com
                         Jonathan D. Crumly
                         Georgia Bar No. 199466
                         jcrumly@taylorenglish.com
                         James A. Balli
                         Georgia Bar No. 035828
                         jballi@taylorenglish.com
                         Diane F. LaRoss
                         Georgia Bar No. 430830
                         dlaross@taylorenglish.com
                         Bryan F. Jacoutot
                         Georgia Bar No. 668272
                         bjacoutot@taylorenglish.com
                         Loree Anne Paradise
                         Georgia Bar No. 382202
                         lparadise@taylorenglish.com
                         TAYLOR ENGLISH DUMA LLP
                         1600 Parkwood Circle, Suite 200
                         Atlanta, GA 30339
                         Telephone: 678-336-7249

                         Counsel for State Defendants

                                -2-
                                                                         218
        Case
          Case
             1:17-cv-02989-AT
                1:17-cv-02989-ATDocument
                                  Document
                                         945
                                           937Filed
                                                 Filed
                                                    10/05/20
                                                       10/02/20Page
                                                                 Page
                                                                    220
                                                                      3 of 4
                                                                           221




                          L.R. 7.1(D) CERTIFICATION

        I certify that this Notice of Appeal has been prepared with one of the

font and point selections approved by the Court in Local Rule 5.1(C).

Specifically, this Notice has been prepared using 13-pt Century Schoolbook

font.


                                       /s/ Vincent R. Russo
                                       Vincent R. Russo




                                        -3-
                                                                                 219
      Case
        Case
           1:17-cv-02989-AT
              1:17-cv-02989-ATDocument
                                Document
                                       945
                                         937Filed
                                               Filed
                                                  10/05/20
                                                     10/02/20Page
                                                               Page
                                                                  221
                                                                    4 of 4
                                                                         221




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

STATE DEFENDANTS’ NOTICE OF APPEAL with the Clerk of Court

using the CM/ECF system, which will automatically send counsel of record e-

mail notification of such filing.

      This 2nd day of October, 2020.


                                     /s/ Vincent R. Russo
                                     Vincent R. Russo
                                     Georgia Bar No. 242628




                                       -4-
                                                                               220
